ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_00_FR.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                      APPLICATION DE LA CONVENTION
                   POUR LA PRÉVENTION ET LA RÉPRESSION
                          DU CRIME DE GÉNOCIDE
                                (CROATIE c. SERBIE)


                             ARRÊT DU 3 FÉVRIER 2015




                                  2015
                           INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                     APPLICATION OF THE CONVENTION
                   ON THE PREVENTION AND PUNISHMENT
                        OF THE CRIME OF GENOCIDE
                                (CROATIA v. SERBIA)


                           JUDGMENT OF 3 FEBRUARY 2015




7 CIJ1077.indb 1                                            18/04/16 08:53

                                            Mode officiel de citation :
                         Application de la convention pour la prévention et la répression
                                   du crime de génocide (Croatie c. Serbie),
                                         arrêt, C.I.J. Recueil 2015, p. 3




                                                Official citation :
                         Application of the Convention on the Prevention and Punishment
                                  of the Crime of Genocide (Croatia v. Serbia),
                                       Judgment, I.C.J. Reports 2015, p. 3




                                                                                1077
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157269-8




7 CIJ1077.indb 2                                                                            18/04/16 08:53

                                                         3 FÉVRIER 2015

                                                             ARRÊT




                   APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
                         ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
                                  (CROATIE c. SERBIE)




                   APPLICATION OF THE CONVENTION ON THE PREVENTION
                       AND PUNISHMENT OF THE CRIME OF GENOCIDE
                                  (CROATIA v. SERBIA)




                                                        3 FEBRUARY 2015

                                                          JUDGMENT




7 CIJ1077.indb 3                                                          18/04/16 08:53

                   3 	




                                             TABLE DES MATIÈRES

                                                                                            Paragraphes

                   Qualités	                                                                     1‑51
                         Introduction de l’instance, notifications, exceptions prélimi-
                             naires et dépôt des écritures sur le fond	                          1‑16
                         Organisation de la procédure orale et mise à la disposition du
                             public des pièces de procédure ainsi que des comptes rendus
                             d’audience	                                                        17‑48
                         Demandes formulées dans la requête et conclusions présentées
                             par les Parties	                                                   49-51
                       I. Contexte	                                                             52-73
                          A. La dissolution de la République fédérative socialiste de
                             Yougoslavie et l’émergence de nouveaux Etats	                      53-59
                          B. La situation en Croatie	                                           60-73
                       II. Compétence et recevabilité	                                         74-123
                          A. La demande de la Croatie	                                         74-119
                            1) Les questions de compétence et de recevabilité restant à
                               trancher après l’arrêt de 2008	                                  74‑78
                            2) Les positions des Parties en ce qui concerne la compétence
                               et la recevabilité 	                                             79-83
                            3) L’étendue de la compétence découlant de l’article IX de
                               la convention sur le génocide	                                   84-89
                            4) L’exception d’incompétence soulevée par la Serbie	              90-117
                               a) La question de savoir si les dispositions de la Conven-
                                  tion sont rétroactives	                                      90-100
                               b) Le paragraphe 2 de l’article 10 des Articles de la CDI
                                  sur la responsabilité de l’Etat	                            102-105
                               c) La succession à la responsabilité	                          106-117
                            5) Recevabilité	                                                  118-119
                          B. La demande reconventionnelle de la Serbie	                       120-123
                   III. Le droit applicable : la convention sur la prévention
                        et la répression du crime de génocide	                                124-166
                          A. La mens rea du génocide	                                         132-148
                            1) Le sens et la portée de la notion de « destruction »
                               d’un groupe	                                                   134-139
                               a) La destruction physique ou biologique du groupe	            134-136
                               b) L’ampleur de la destruction du groupe	                      137-139


                   4




7 CIJ1077.indb 4                                                                                          18/04/16 08:53

                   4 	           application de convention génocide (arrêt)

                            2) Le sens de la notion de destruction « en partie »
                               du groupe	                                                   140-142
                            3) La manifestation du dolus specialis	                         143-148
                          B. L’élément matériel du génocide	                                149-166
                            1) Les relations entre la Convention et le droit international
                               humanitaire	                                                 151-153
                            2) Le sens et la portée des éléments matériels en cause	        154-166

                               a) Le meurtre de membres du groupe	                          155-156
                               b) L’atteinte grave à l’intégrité physique ou mentale de
                                  membres du groupe	                                        157-160
                               c) La soumission intentionnelle du groupe à des conditions
                                  d’existence devant entraîner sa destruction physique	     161-163
                               d) Mesures visant à entraver les naissances au sein du
                                  groupe	                                                   164-166
                       IV. L’administration de la preuve	                                   167-199
                          A. La charge de la preuve	                                        170-176
                          B. Le critère d’établissement de la preuve	                       177-179
                          C. Les modes de preuve	                                           180-199
                       V. Examen au fond de la demande principale	                          200-442
                          A. L’élément matériel du génocide (actus reus) 	                  203-401
                            1) Introduction	                                                203-208
                            2) Litt. a) de l’article II : meurtre de membres du groupe
                               protégé	                                                     209-295
                               Région de Slavonie orientale	                                212-245
                               a) Vukovar et ses environs	                                  212-224
                               b) Bogdanovci	                                               225-230
                               c) Lovas	                                                    231-240
                               d) Dalj	                                                     241-245
                               Région de Slavonie occidentale	                              246-250
                   		Voćin	                                                                 246-250
                               Région de Banovina/Banija	                                   251-261
                               a) Joševica	                                                 251-256
                               b) Hrvatska Dubica et ses environs	                          257-261
                               Région de Kordun	                                            262-267
                   		Lipovača	                                                              262-267
                               Région de Lika	                                              268-277
                               a) Saborsko	                                                 268-271
                               b) Poljanak	                                                 272-277
                               Région de Dalmatie	                                          278-294


                   5




7 CIJ1077.indb 6                                                                                       18/04/16 08:53

                   5 	         application de convention génocide (arrêt)

                            a) Skabrnja et ses environs	                                      278-284
                            b) Bruška	                                                        285-288
                            c) Dubrovnik	                                                     289-294
                            Conclusion	                                                          295
                         3) Litt. b) de l’article II : atteinte grave à l’intégrité physique
                            ou mentale de membres du groupe	                                  296-360
                            Région de Slavonie orientale	                                     298-335
                            a) Vukovar	                                                       298-311
                                  i) Le pilonnage de Vukovar	                                 299-301
                                 ii) La prise de Vukovar et de ses environs	                  302-305

                               iii)	L’invasion de l’hôpital de Vukovar et le transfert
                                     vers les camps d’Ovčara et de Velepromet	                306-311
                            b) Bapska	                                                        312-315
                            c) Tovarnik	                                                      316-319
                            d) Berak	                                                         320-324
                            e) Lovas	                                                         325-330
                            f) Dalj	                                                          331-335
                            Région de Slavonie occidentale	                                   336-350
                            a) Kusonje	                                                       336-340
                            b) Voćin	                                                         341-346
                            c) Dulovac 	                                                      347-350
                            Région de Dalmatie	                                               351-354
                   		Knin	                                                                    351-354
                            Personnes disparues	                                              355-359
                            Conclusion	                                                           360
                         4) Litt. c) de l’article II : soumission intentionnelle du groupe
                            à des conditions d’existence devant entraîner sa destruc-
                            tion physique totale ou partielle	                                361-394
                            Viols	                                                            362-364
                            Privations alimentaires	                                          365-368
                            Privation de soins médicaux	                                      369-372
                            Expulsion systématique des logements et déplacement
                            forcé	                                                            373-377
                            Restrictions des déplacements	                                    378-380
                            Port forcé de signes d’appartenance ethnique	                     381-382
                            Pillages de biens appartenant aux Croates	                        383-385
                            Destruction et pillage du patrimoine culturel	                    386-390
                            Travail forcé	                                                    391-393
                            Conclusion	                                                           394
                         5) Litt. d) de l’article II : mesures visant à entraver les nais-
                            sances au sein du groupe	                                         395-400
                            Conclusion sur l’élément matériel (actus reus) du génocide401

                   6




7 CIJ1077.indb 8                                                                                         18/04/16 08:53

                    6 	            application de convention génocide (arrêt)

                           B. L’élément intentionnel du génocide (dolus specialis)	 402-440
                             1) Les Croates habitant en Slavonie orientale, Slavonie occi-
                                dentale, Banovina/Banija, Kordun, Lika et Dalmatie consti-
                                tuaient-ils une partie substantielle du groupe protégé ?	      405-406
                             2) Existe-t-il une ligne de conduite qui ne peut raisonnable-
                                ment être comprise que comme traduisant l’intention, de
                                la part des autorités serbes, de détruire en partie le groupe
                                protégé ?	                                                     407-439
                                a) Contexte	                                                   419-430
                                b) Opportunité	                                                431-437
                             Conclusion sur le dolus specialis	                                   440
                           C. Conclusion générale sur la demande de la Croatie	                441-442
                        VI. Examen au fond de la demande reconventionnelle	                    443-523
                           A. Examen des conclusions principales de la demande recon-
                              ventionnelle : question de savoir si des actes de génocide
                              attribuables à la Croatie ont été commis à l’encontre du
                              groupe national et ethnique des Serbes vivant en Croatie
                              pendant et après l’opération « Tempête »	                        446-515
                             1) L’élément matériel du génocide (actus reus)	                   452-499
                                a) Les éléments de preuve présentés par la Serbie en vue
                                   d’établir les faits allégués	                               454-461
                                b) Examen de la question de savoir si les actes allégués
                                   par la Serbie sont matériellement établis	                  462-498
                                      i)	
                                         Meurtre de civils résultant de bombardements
                                         prétendument indiscriminés sur les villes de la
                                         ­
                                         Krajina	                                              463-475
                                     ii)	Déplacement forcé de la population serbe de la
                                         Krajina	                                              476-480
                                    iii)	Meurtre de Serbes fuyant en colonnes les villes
                                         attaquées	                                            481-485
                                    iv)	Meurtre des Serbes restés dans les zones de la
                                         Krajina protégées par les Nations Unies	              486-493
                                     v)	Mauvais traitements infligés aux Serbes pendant
                                         et après l’opération « Tempête »	                     494-496
                                    vi)	Destruction et pillage à grande échelle de biens
                                         appartenant aux Serbes pendant et après
                                         l’opération « Tempête »	                              497-498
                                Conclusion concernant l’existence de l’élément matériel
                                du génocide	                                                      499
                             2) L’élément intentionnel du génocide (dolus specialis)	          500-515
                                a) Le procès‑verbal de la réunion de Brioni	                   501-507
                                b) L’existence d’une ligne de conduite qui dénote
                                   l’intention génocidaire	                                    508-514

                    7




7 CIJ1077.indb 10                                                                                         18/04/16 08:53

                    7 	           application de convention génocide (arrêt)

                          		 Conclusion concernant l’existence du dolus specialis, et con-
                             clusion générale sur la commission d’un génocide	                  515
                           B. Examen des autres conclusions de la demande reconven-
                              tionnelle	                                                     516-521
                             1) Conclusions subsidiaires	                                    516-517
                             2) Conclusions complémentaires	                                 518-519
                             3) Conclusions tendant à la cessation des faits internationa-
                                lement illicites imputables à la Croatie et à la réparation
                                de leurs conséquences dommageables	                          520-521
                          Conclusion générale sur la demande reconventionnelle	              522-523
                    VII. Dispositif	                                                            524




                    8




7 CIJ1077.indb 12                                                                                       18/04/16 08:53

                    8 	




                               ABRÉVIATIONS ET ACRONYMES

                    BiH        Bosna i Hercegovina (Bosnie‑Herzégovine)
                    CDI        Commission du droit international
                    CHC        Comité Helsinki des droits de l’homme pour la Croatie
                    FORPRONU   Force de protection des Nations Unies
                    HV         Hrvatska vojska (armée croate)
                    JNA        Jugoslovenska narodna armija (armée populaire yougo-
                               slave)
                    MUP        Ministarstvo unutrašnjih poslova (ministère de l’intérieur)
                    RFSY       République fédérative socialiste de Yougoslavie
                    RFY        République fédérale de Yougoslavie
                    RSK        Republika Srpska Krajina (République serbe de Kra-
                               jina)
                    SAO        Srpska autonomna oblast (région autonome serbe)
                    SAO SBSO   Région autonome serbe de Slavonie, Baranja et Srem
                               occidental
                    SDG        Srpska dobrovoljačka garda (garde volontaire serbe)
                    SDS        Srpska demokratska stranka (parti démocratique serbe)
                    SNB        Služba nacionalne bezbednosti (service de sécurité natio-
                               nale)
                    SRS        Srpska radikalna stranka (parti radical serbe)
                    TO         Teritorijalna odbrana (défense territoriale)
                    TPIR       Tribunal pénal international pour le Rwanda
                    TPIY       Tribunal pénal international pour l’ex‑Yougoslavie
                    VJ         Vojska Jugoslavije (armée yougoslave)
                    VP         Vojna policija (police militaire)
                    ZPNU       Zone protégée par les Nations Unies




                    9




7 CIJ1077.indb 14                                                                            18/04/16 08:53

                    9 	



                                   COUR INTERNATIONALE DE JUSTICE

                                                     ANNÉE 2015
        2015
      3 février                                      3 février 2015
     Rôle général
       no 118
                        APPLICATION DE LA CONVENTION
                     POUR LA PRÉVENTION ET LA RÉPRESSION
                            DU CRIME DE GÉNOCIDE
                                               (CROATIE c. SERBIE)



                       Contexte historique et factuel.
                       Dissolution de la RFSY et émergence de nouveaux Etats — Situation en Croa‑
                    tie — Etablissement de régions autonomes serbes — Conflit armé à partir de
                    l’été 1991 — Plan Vance et déploiement de la force de protection des
                    Nations Unies — Opérations « Eclair » et « Tempête » en 1995.

                                                            *
                       Compétence et recevabilité.
                       Demande de la Croatie — Compétence ratione temporis à l’égard de faits anté‑
                    rieurs au 27 avril 1992 (date à laquelle la RFY est devenue partie à la convention
                    sur le génocide) — Article IX de la Convention — Différends « relatifs à l’inter‑
                    prétation, l’application ou l’exécution » de la Convention — Convention n’étant
                    pas rétroactive — Question de l’applicabilité du paragraphe 2 de l’article 10 des
                    articles de la CDI sur la responsabilité de l’Etat — Question de la succession à la
                    responsabilité — Existence d’un différend sur le point de savoir si des actes anté‑
                    rieurs pouvaient engager la responsabilité de la Serbie — Cour ayant compétence
                    sur l’ensemble de la demande de la Croatie.
                       Recevabilité de la demande — Recevabilité de la demande, en ce qu’elle concerne
                    des actes antérieurs au 27 avril 1992, soulevant des questions d’attribution —
                    Actes antérieurs au 8 octobre 1991 (date à laquelle la Croatie est devenue partie à
                    la Convention) pertinents pour l’examen d’allégations de violations postérieures à
                    cette date — Cour n’estimant pas nécessaire de statuer sur ces deux questions de
                    recevabilité avant d’avoir examiné la demande au fond.
                       Demande reconventionnelle de la Serbie — Paragraphe 1 de l’article 80 du
                    Règlement de la Cour dans sa version adoptée le 14 avril 1978 — Demande recon‑
                    ventionnelle relevant de la compétence de la Cour — Demande reconventionnelle
                    étant en connexité directe avec la demande en fait comme en droit — Demande
                    reconventionnelle étant recevable.

                                                            *
                    10




7 CIJ1077.indb 16                                                                                         18/04/16 08:53

                    10 	          application de convention génocide (arrêt)

                        Convention sur le génocide en tant que droit applicable — Définition du géno‑
                    cide à l’article II de la Convention.
                        Dolus specialis — Sens et portée de la notion de « destruction » du groupe —
                    Convention visant exclusivement la destruction physique ou biologique — Néces‑
                    sité de prouver l’intention de détruire le groupe en tout ou en partie — Sens de la
                     notion de destruction « en partie » du groupe — Déduction du dolus specialis à
                    partir d’une ligne de conduite.
                        Elément matériel — Sens et portée des actes énumérés à l’article II de la
                    Convention — Equivalence des termes « meurtre » et « killing » au litt. a) de
                    ­l’article II — Litt. b) de l’article II exigeant que l’atteinte grave à l’intégrité
                     ­physique ou mentale soit telle qu’elle contribue à la destruction physique ou biolo‑
                     gique du groupe, en tout ou en partie — Déplacement forcé en tant qu’élément
                    matériel du génocide au sens du litt. c) de l’article II — Viol et autres actes de
                    violence sexuelle en tant qu’élément matériel du génocide au sens du litt. d) de
                    l’article II.

                                                              *
                       Charge de la preuve — Partie alléguant un fait devant en établir l’existence —
                    Principe n’ayant pas un caractère absolu — Partie adverse devant coopérer en
                    produisant les éléments de preuve en sa possession — Renversement de la charge
                    de la preuve n’étant pas opportun en l’espèce.
                       Critère d’établissement de la preuve — Eléments de preuve devant avoir « pleine
                    force probante » — Cour devant être « pleinement convaincue » que des actes ont
                    été commis.
                       Modes de preuve — Conclusions factuelles du TPIY étant admises comme
                    « hautement convaincantes » — Absence du chef de génocide dans les actes d’accu‑
                    sation du TPIY — Valeur probante de différents types de rapports présentés à
                    titre d’éléments de preuve — Valeur probante des déclarations individuelles
                    annexées aux pièces de procédure écrite.

                                                              *
                       Demande principale.
                       Elément matériel du génocide.
                       Litt. a) de l’article II de la Convention — Preuve ayant été faite qu’un grand
                    nombre de meurtres ont été commis par la JNA et des forces serbes dans des loca‑
                    lités de Slavonie orientale, de Banovina/Banija, de Kordun, de Lika et de Dalma‑
                    tie — Victimes appartenant très majoritairement au groupe protégé — Elément
                    matériel établi.
                       Litt. b) de l’article II — Preuve ayant été faite que des actes de mauvais traite‑
                    ment, de torture, de violence sexuelle et de viol ont été perpétrés dans des locali‑
                    tés de Slavonie orientale, de Slavonie occidentale et de Dalmatie — Actes ayant
                    causé à l’intégrité physique ou mentale des atteintes telles qu’elles ont pu contri‑
                    buer à la destruction physique ou biologique du groupe protégé — Elément maté‑
                    riel établi.
                       Litt. c) de l’article II — Actes de viol n’ayant pas été commis à une échelle telle
                    qu’ils aient eu pour effet de soumettre le groupe à des conditions d’existence devant
                    causer sa destruction physique totale ou partielle — Privations alimentaires et de
                    soins médicaux n’ayant pas été pratiquées de manière systématique ou générali‑

                    11




7 CIJ1077.indb 18                                                                                            18/04/16 08:53

                    11 	          application de convention génocide (arrêt)

                    sée — Expulsion, déplacement forcé et restriction des déplacements ne visant pas
                    à entraîner la destruction physique totale ou partielle du groupe — Port forcé de
                    signes d’appartenance ethnique ne pouvant relever du litt. c) de l’article II — Pil‑
                    lages de biens appartenant aux Croates ne visant pas à entraîner la destruction
                    physique totale ou partielle du groupe — Destruction et pillage du patrimoine
                    culturel ne pouvant relever du litt. c) de l’article II — Travail forcé ne visant pas à
                    entraîner la destruction physique totale ou partielle du groupe — Elément matériel
                    non établi.
                       Litt. d) de l’article II — Viols et actes de violence sexuelle ayant été commis —
                    Preuve n’ayant pas été faite que ces actes aient été perpétrés pour entraver les
                    naissances au sein du groupe — Elément matériel non établi.
                       Intention génocidaire (dolus specialis) — Partie du groupe censée avoir été
                    visée — Croates vivant dans les régions visées formant une partie substantielle
                    du groupe — Existence d’une ligne de conduite consistant à mener des attaques
                    généralisées sur des localités comptant des populations croates à partir
                    du mois d’août 1991 — Intention de détruire le groupe, en tout ou en partie,
                    devant être la seule conclusion raisonnable susceptible d’être déduite de la
                    ligne de conduite — Contexte dans lequel les actes ont été commis ne permet‑
                    tant pas une telle déduction — Preuve n’ayant pas été faite que les auteurs
                    matériels aient saisi les opportunités qui se présentaient à eux de détruire
                    ­
                    une ­ partie substantielle du groupe protégé — Autres facteurs invoqués ne
                    suffisant pas à démontrer l’intention génocidaire — Dolus specialis non
                    ­
                    établi.
                       Aucune violation de la Convention n’ayant été établie — Demande principale ne
                    pouvant être accueillie — Nul besoin pour la Cour de se prononcer sur la recevabi‑
                    lité de la demande principale en ce qu’elle concerne des actes antérieurs au
                    8 octobre 1991 — Nul besoin pour la Cour de déterminer si les actes antérieurs au
                    27 avril 1992 sont attribuables à la RFSY — Nul besoin pour la Cour d’examiner
                    la question de la succession à la responsabilité.

                                                              *
                       Demande reconventionnelle.
                       Elément matériel du génocide.
                       Question de savoir s’il y a eu meurtre de civils résultant de bombardements sur
                    des villes de la Krajina — Analyse de l’affaire Gotovina portée devant le TPIY —
                    Bombardements indiscriminés non établis — Absence d’éléments prouvant que les
                    civils serbes ont été intentionnellement tués dans les pilonnages — Elément maté‑
                    riel prévu au litt. a) de l’article II de la Convention non établi.
                       Déplacement de la population serbe de la Krajina — Déplacement ne visant pas
                    à entraîner la destruction physique totale ou partielle du groupe visé — Elément
                    matériel prévu au litt. c) de l’article II non établi.
                       Meurtre de Serbes fuyant en colonnes — Preuve ayant été faite que des
                    meurtres ont été perpétrés — Elément matériel prévu au litt. a) de l’article II
                    établi.
                       Meurtre des Serbes restés dans les zones protégées par les Nations Unies —
                    Conclusions factuelles de la chambre de première instance du TPIY devant être
                    admises comme « hautement convaincantes » — Preuve ayant été faite que lesdits
                    meurtres ont été commis — Elément matériel prévu au litt. a) de l’article II établi.
                       Mauvais traitements infligés aux Serbes pendant et après l’opération « Tem‑
                    pête » — Analyse de l’affaire Gotovina portée devant le TPIY — Preuve ayant été

                    12




7 CIJ1077.indb 20                                                                                             18/04/16 08:53

                    12 	          application de convention génocide (arrêt)

                    faite que des actes causant une atteinte grave à l’intégrité physique ou mentale ont
                    été perpétrés — Elément matériel prévu au litt. b) de l’article II établi.
                       Destruction et pillage à grande échelle après l’opération « Tempête » — Ne
                    visant pas à entraîner la destruction physique totale ou partielle du groupe visé —
                    Elément matériel prévu au litt. c) de l’article II non établi.
                       Intention génocidaire (dolus specialis) — Procès‑verbal de la réunion de Brioni
                    n’établissant pas l’intention génocidaire — Ligne de conduite — Distinction entre
                    nettoyage ethnique et génocide — Actes n’ayant pas été commis à une échelle telle
                    qu’ils ne puissent raisonnablement qu’indiquer l’existence d’une intention génoci‑
                    daire — Dolus specialis non établi.
                       Aucune violation de la Convention n’ayant été établie — Demande reconven‑
                    tionnelle ne pouvant être accueillie.



                                                         ARRÊT

                    Présents : M. Tomka,     président ;   M. Sepúlveda‑Amor, vice‑président ;
                                MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                                Mme Sebutinde, M. Bhandari, juges ; MM. Vukas, Kreća, juges
                                ad hoc ; M. Couvreur, greffier.


                      En l’affaire relative à l’application de la convention pour la prévention et la
                    répression du crime de génocide,
                      entre
                    la République de Croatie,
                    représentée par
                       Mme Vesna Crnić‑Grotić, professeur de droit international à l’Université de
                          Rijeka,
                       comme agent ;
                       S. Exc. Mme Andreja Metelko‑Zgombić, ambassadeur, directeur général de la
                          division de droit communautaire et international et des affaires consulaires
                          du ministère des affaires étrangères et des affaires européennes,
                       Mme Jana Spero, chef de secteur au ministère de la justice,
                       M. Davorin Lapaš, professeur de droit international à l’Université de Zagreb,
                       comme coagents ;
                       M. James Crawford, A.C., S.C., F.B.A., professeur de droit international à
                          l’Université de Cambridge, titulaire de la chaire Whewell, membre de l’Ins-
                          titut de droit international, avocat, Matrix Chambers (Londres),
                       M. Philippe Sands, Q.C., professeur de droit, University College de Londres,
                          avocat, Matrix Chambers (Londres),
                       M. Mirjan R. Damaška, professeur de droit émérite de l’Université de Yale
                          (chaire Sterling), chargé d’enseignements à l’Université de Yale,
                       sir Keir Starmer, Q.C., avocat, Doughty Street Chambers (Londres),
                       Mme Maja Seršić, professeur de droit international à l’Université de Zagreb,
                       Mme Kate Cook, avocat, Matrix Chambers (Londres),

                    13




7 CIJ1077.indb 22                                                                                          18/04/16 08:53

                    13 	          application de convention génocide (arrêt)

                      Mme Anjolie Singh, membre du barreau indien (Delhi),
                      Mme Blinne Ní Ghrálaigh, avocat, Matrix Chambers (Londres),
                      comme conseils et avocats ;
                      M. Luka Mišetić, avocat, Law Offices of Luka Misetic (Chicago),
                      Mme Helen Law, avocat, Matrix Chambers (Londres),
                      M. Edward Craven, avocat, Matrix Chambers (Londres),
                      comme conseils ;
                      S. Exc. M. Orsat Miljenić, ministre de la justice de la République de Croatie,
                      S. Exc. Mme Vesela Mrđen Korać, ambassadeur de la République de Croatie
                         auprès du Royaume des Pays‑Bas,
                      comme membres de la délégation ;
                      M. Remi Reichhold, assistant administratif, Matrix Chambers (Londres),
                      Mme Ruth Kennedy, LL.M. (University College de Londres), assistante admi-
                         nistrative, University College de Londres,
                      comme conseillers ;
                      Mme Sanda Simić Petrinjak, chef de département au ministère de la justice,
                      Mme Sedina Dubravčić, chef de département au ministère de la justice,
                      Mme Klaudia Sabljak, ministère de la justice,
                      Mme Zrinka Salaj, ministère de la justice,
                      M. Tomislav Boršić, ministère de la justice,
                      M. Albert Graho, ministère de la justice,
                      M. Nikica Barić, Institut croate d’histoire (Zagreb),
                      Mme Maja Kovač, chef de département au ministère de la justice,
                      Mme Katherine O’Byrne, Doughty Street Chambers (Londres),
                      M. Rowan Nicholson, Associate au Lauterpacht Centre for International
                         Law de l’Université de Cambridge,
                      comme assistants ;
                      Mme Victoria Taylor, International Mapping (Maryland),
                      comme assistante technique,
                      et
                    la République de Serbie,
                    représentée par
                       M. Saša Obradović, premier conseiller à l’ambassade de la République de
                         Serbie au Royaume des Pays‑Bas, ancien conseiller juridique au ministère
                         des affaires étrangères,
                       comme agent ;
                       M. William Schabas, O.C., membre de la Royal Irish Academy, professeur de
                         droit international à l’Université du Middlesex et professeur de droit pénal
                         international et des droits de l’homme à l’Université de Leyde,
                       M. Andreas Zimmermann, LL.M. (Université de Harvard), professeur de
                         droit international à l’Université de Potsdam, directeur du centre des droits
                         de l’homme de l’Université de Potsdam, membre de la Cour permanente
                         d’arbitrage,
                       M. Christian J. Tams, LL.M., Ph.D. (Université de Cambridge), professeur
                         de droit international à l’Université de Glasgow,

                    14




7 CIJ1077.indb 24                                                                                        18/04/16 08:53

                    14 	          application de convention génocide (arrêt)

                      M. Wayne Jordash, Q.C., avocat, Doughty Street Chambers (Londres), asso-
                         cié du cabinet Global Rights Compliance,
                      M. Novak Lukić, avocat, Belgrade, ancien président de l’association des
                         conseils de la défense exerçant devant le TPIY,
                      M. Dušan Ignjatović, LL.M. (Université Notre Dame), avocat, Belgrade,
                      comme conseils et avocats ;
                      S. Exc. M. Petar Vico, ambassadeur de la République de Serbie auprès du
                         Royaume des Pays‑Bas,
                      M. Veljko Odalović, secrétaire général du Gouvernement de la République de
                         Serbie, président de la commission pour les personnes disparues,
                      comme membres de la délégation ;
                      Mme Tatiana Bachvarova, LL.M. (London School of Economics and Political
                         Science), LL.M. (Université St. Kliment Ohridski), doctorante (Université
                         du Middlesex), juge au tribunal de district de Sofia (Bulgarie),
                      M. Svetislav Rabrenović, LL.M. (Université du Michigan), conseiller princi-
                         pal au bureau du procureur pour les crimes de guerre de la République de
                         Serbie,
                      M. Igor Olujić, avocat, Belgrade,
                      M. Marko Brkić, premier secrétaire au ministère des affaires étrangères,
                      M. Relja Radović, LL.M. (Université de Novi Sad), LL.M. (Université de
                         Leyde (en cours)),
                      M. Georgios Andriotis, LL.M. (Université de Leyde),
                      comme conseillers,


                      La Cour,
                      ainsi composée,
                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :

                             Introduction de l’instance, notifications, exceptions préliminaires
                                             et dépôt des écritures sur le fond
                       1. La Cour rappellera que l’historique de la procédure, de la date d’introduc-
                    tion de l’instance le 2 juillet 1999 jusqu’au 30 mai 2008, a fait l’objet d’un exposé
                    détaillé dans l’arrêt qu’elle a rendu le 18 novembre 2008 sur les exceptions préli-
                    minaires soulevées par le défendeur en l’espèce (Application de la convention pour
                    la prévention et la répression du crime de génocide (Croatie c. Serbie), exceptions
                    préliminaires, arrêt, C.I.J. Recueil 2008 (ci‑après l’« arrêt de 2008 »), p. 415‑417,
                    par. 1‑19). Ledit exposé ne sera pas repris intégralement dans le présent arrêt,
                    mais sera résumé dans les paragraphes qui suivent.
                       2. Le 2 juillet 1999, le Gouvernement de la République de Croatie (dénom-
                    mée ci‑après la « Croatie ») a déposé une requête contre la République fédérale
                    de Yougoslavie (dénommée ci‑après la « RFY ») au sujet d’un différend concer-
                    nant des violations alléguées de la convention pour la prévention et la répression
                    du crime de génocide (dénommée ci‑après la « convention sur le génocide » ou la
                    « Convention »). La Convention a été approuvée par l’Assemblée générale des
                    Nations Unies le 9 décembre 1948 et est entrée en vigueur le 12 janvier 1951. La

                    15




7 CIJ1077.indb 26                                                                                           18/04/16 08:53

                    15 	           application de convention génocide (arrêt)

                    requête invoquait comme base de compétence de la Cour l’article IX de la
                    convention sur le génocide.
                          3. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le
                    greffier a immédiatement communiqué une copie certifiée conforme de la
                    requête au Gouvernement de la RFY ; et, conformément au paragraphe 3 de cet
                    article, tous les autres Etats admis à ester devant la Cour ont été informés de la
                    requête.
                          4. Conformément aux instructions données par la Cour en vertu de
                    ­l’­article 43 de son Règlement, le greffier a adressé aux Etats parties à la conven-
                       tion sur le génocide la notification prévue au paragraphe 1 de l’article 63
                    du ­Statut. Le greffier a en outre adressé au Secrétaire général de l’Organisation
                       des Nations Unies la notification prévue au paragraphe 3 de l’article 34 du
                     ­Statut, et lui a par la suite transmis des exemplaires des pièces de procédure.
                          5. Par ordonnance en date du 14 septembre 1999, la Cour a fixé les dates
                      d’expiration des délais pour le dépôt d’un mémoire de la Croatie et d’un
                      contre‑mémoire de la RFY. Par ordonnances des 10 mars 2000 et 27 juin 2000,
                      ces délais, à la demande de la Croatie, ont été successivement prorogés. Le
                      mémoire de la Croatie a été déposé le 1er mars 2001, dans le délai tel que finale-
                    ment prescrit.
                          6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de
                      ­l’article 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
                       en l’affaire : la Croatie a désigné M. Budislav Vukas et la RFY, M. Milenko
                    Kreća.
                          7. Le 11 septembre 2002, dans le délai prescrit au paragraphe 1 de l’article 79
                       du Règlement tel qu’adopté le 14 avril 1978 et applicable en l’espèce, la RFY a
                       présenté des exceptions préliminaires portant sur la compétence de la Cour pour
                       connaître de l’affaire et sur la recevabilité de la requête. Le 25 avril 2003, dans le
                       délai fixé par la Cour par ordonnance du 14 novembre 2002, la Croatie a déposé
                       un exposé contenant ses observations et conclusions sur lesdites exceptions.

                       8. Par lettre datée du 5 février 2003, la RFY a informé la Cour que, à la suite
                    de l’adoption et de la promulgation par l’Assemblée de la RFY, le 4 février
                    2003, de la charte constitutionnelle de la Serbie‑et‑Monténégro, le nom de l’Etat
                    de la « République fédérale de Yougoslavie » était désormais « Serbie‑et‑­
                    Monténégro ». Après l’annonce des résultats d’un référendum tenu au Monténé-
                    gro le 21 mai 2006 (conformément à la charte constitutionnelle de la Ser-
                    bie‑et‑Monténégro), l’Assemblée nationale de la République du Monténégro a
                    adopté le 3 juin 2006 une déclaration d’indépendance, à la suite de laquelle seule
                    la « République de Serbie » (ci‑après dénommée la « Serbie ») est demeurée
                    défenderesse en l’affaire (arrêt de 2008, C.I.J. Recueil 2008, p. 421‑423,
                    par. 23‑34).
                       9. Des audiences publiques ont été tenues sur les exceptions préliminaires du
                    26 au 30 mai 2008. Par son arrêt de 2008, la Cour a rejeté les première et troisième
                    exceptions préliminaires soulevées par la Serbie. Elle a considéré que la deuxième
                    exception — selon laquelle les demandes fondées sur les actes ou omissions anté-
                    rieurs au 27 avril 1992, c’est‑à‑dire la date à laquelle la RFY a commencé à exister
                    en tant qu’Etat distinct, ne relevaient pas de sa compétence et étaient irrece-
                    vables — n’avait pas, dans les circonstances de l’espèce, un caractère exclusivement
                    préliminaire et qu’elle devait, dès lors, être examinée lors de la phase du fond. Sous
                    réserve de cette conclusion, la Cour a jugé qu’elle avait compétence pour connaître
                    de la requête de la Croatie (ibid., p. 466‑467, par. 146).

                    16




7 CIJ1077.indb 28                                                                                               18/04/16 08:53

                    16 	          application de convention génocide (arrêt)

                       10. Par ordonnance en date du 20 janvier 2009, la Cour a fixé au 22 mars 2010
                    la date d’expiration du délai pour le dépôt du contre‑mémoire de la Serbie. Le
                    contre‑mémoire, déposé le 4 janvier 2010, contenait une demande reconvention-
                    nelle.
                       11. Au cours d’une réunion que le président de la Cour a tenue avec les repré-
                    sentants des Parties le 3 février 2010, le coagent de la Croatie a indiqué que son
                    gouvernement n’entendait pas soulever d’objections à la recevabilité de la
                    demande reconventionnelle de la Serbie comme telle, mais désirait pouvoir y
                    répondre au fond dans une réplique. Le coagent de la Serbie a exposé que, dans
                    ce cas, son gouvernement souhaitait déposer une duplique.
                       12. Par ordonnance en date du 4 février 2010, la Cour a prescrit la présenta-
                    tion d’une réplique de la Croatie et d’une duplique de la Serbie, portant sur les
                    demandes soumises par les deux Parties, et a fixé au 20 décembre 2010
                    et 4 novembre 2011, respectivement, les dates d’expiration des délais pour le
                    dépôt de ces pièces. La Cour a aussi donné instruction au greffier d’informer les
                    Etats tiers admis à ester devant la Cour de la demande reconventionnelle de la
                    Serbie, ce qui a été fait par lettres en date du 23 février 2010. La réplique et la
                    duplique ont été déposées dans les délais ainsi fixés.
                       13. Par lettre du 30 juillet 2010, la Croatie a prié la Cour de demander à la
                    Serbie, en application de l’article 49 du Statut et du paragraphe 1 de l’article 62
                    du Règlement, de produire un certain nombre de documents. Entre septembre
                    2010 et mai 2011, la Serbie a fourni près de 200 des documents sollicités par la
                    Croatie.
                       Par lettre en date du 22 juin 2011, la Serbie a, à son tour, prié la Croatie
                    de bien vouloir lui communiquer certains documents. Suite à de nouveaux
                    échanges de correspondances entre les Parties, la Serbie, par lettre du
                    22 mai 2012, a fait tenir à la Cour la copie d’un courrier adressé à la Croatie,
                    dans lequel elle formulait diverses observations relativement à la demande de
                    chaque Partie tendant à obtenir que l’autre produise des documents. La Serbie
                    se disait en particulier inquiète de ce qu’elle n’avait toujours pas reçu les docu-
                    ments demandés à la Croatie, alors qu’elle‑même avait communiqué à cette der-
                    nière, dès que possible et sans exiger de justification, tous les documents sollici-
                    tés qu’elle avait pu trouver dans ses archives nationales ; la Serbie priait en
                    conséquence la Croatie, sur la base de la réciprocité, de lui fournir les docu-
                    ments réclamés.
                       La Cour n’a par la suite été destinataire d’aucun autre courrier des Parties
                    concernant les documents que chacune avait demandés à l’autre.
                       14. Le 16 janvier 2012, lors d’une réunion que le président de la Cour a tenue
                    avec les agents des Parties, le coagent de la Croatie a fait savoir que son gouver-
                    nement souhaitait s’exprimer une seconde fois par écrit, dans une pièce addi-
                    tionnelle, sur la demande reconventionnelle de la Serbie.
                       15. Par ordonnance en date du 23 janvier 2012, la Cour a autorisé la présen-
                    tation par la Croatie d’une telle pièce additionnelle et a fixé au 30 août 2012 la
                    date d’expiration du délai pour le dépôt de celle‑ci. La Croatie a dûment déposé
                    cette pièce dans le délai ainsi prescrit, et l’affaire s’est trouvée en état.
                       16. Par lettre en date du 14 mars 2012, le greffier, conformément au para-
                    graphe 3 de l’article 69 du Règlement, a demandé au Secrétaire général de l’Or-
                    ganisation des Nations Unies de lui indiquer si cette dernière entendait présenter
                    des observations écrites au sens de ladite disposition. Par lettre en date du
                    4 avril 2012, le Secrétaire général a indiqué que l’Organisation des Nations Unies
                    n’avait pas l’intention de présenter de telles observations.

                    17




7 CIJ1077.indb 30                                                                                          18/04/16 08:53

                    17 	          application de convention génocide (arrêt)

                           Organisation de la procédure orale et mise à la disposition du public
                            des pièces de procédure ainsi que des comptes rendus d’audience
                            17. Par lettres en date du 30 août 2012, le greffier a demandé aux Parties de
                    faire connaître leurs vues sur la durée des audiences et de faire savoir si elles
                    entendaient présenter des témoins et/ou des experts. Par lettre en date du 19 sep-
                        tembre 2012, la Serbie a notamment fait connaître à la Cour qu’elle envisageait
                        de présenter huit témoins et témoins‑experts à l’audience ; pour sa part, la Croa-
                        tie, par lettre en date du 31 octobre 2012, a notamment informé la Cour qu’elle
                        entendait faire comparaître douze témoins et témoins‑experts.
                            18. Par lettre en date du 11 septembre 2012, la Serbie a informé la Cour que
                    des autorités croates avaient contacté au moins deux des personnes dont la
                    déposition avait été jointe en annexe à la duplique de la Serbie ; ces deux per-
                        sonnes étaient ensuite revenues sur leurs déclarations antérieures. Par lettre en
                        date du 16 octobre 2012, le greffier a fait savoir aux Parties que la Cour leur
                    enjoignait de s’abstenir d’entrer en contact avec les personnes dont la déposition
                    était annexée aux pièces de l’autre Partie. En outre, aux fins de permettre à la
                    Cour d’évaluer les conséquences qu’elle pouvait avoir à tirer des contacts établis
                    par les autorités croates, la Croatie était priée de bien vouloir lui fournir des
                    renseignements sur le nombre total de personnes approchées et sur la manière
                    dont la police croate était entrée en contact avec elles ; il était également demandé
                        à la Croatie de communiquer à la Cour la liste complète de ces personnes,
                        avec leurs noms et adresses. Par ailleurs, une demande similaire était faite à la
                    Serbie, pour le cas où les autorités serbes se seraient mises en rapport avec
                    des personnes dont la déposition avait été jointe en annexe à l’une des pièces de
                    la Croatie. Par lettre datée du 2 novembre 2012, la Croatie a précisé que la
                    police croate était entrée en contact avec cinq des personnes dont la déposition
                    avait été jointe en annexe à la duplique de la Serbie ; elle a fourni les noms et
                        adresses des intéressés, ainsi qu’une description concise de la manière dont
                        ils avaient été interrogés. Par lettre du 26 novembre 2012, la Serbie a informé la
                    Cour que les autorités serbes n’étaient jamais entrées en contact avec des
                    personnes dont la déposition avait été jointe en annexe aux écritures de la
                    ­
                    ­Croatie.
                            19. Le 23 novembre 2012, le président de la Cour a tenu une réunion avec les
                     représentants des Parties pour discuter de l’organisation de la procédure orale.
                     Au cours de cette réunion, les Parties ont été encouragées à s’entendre sur la
                     procédure pour l’audition des témoins et témoins‑experts.
                            20. Par lettre en date du 16 avril 2013, la Croatie a informé la Cour que les
                     Parties avaient conclu un accord sur les modalités d’audition des témoins et
                     témoins‑experts, ce que la Serbie a confirmé par un courrier du 19 avril 2013.
                     Aux termes de cet accord, il était notamment prévu que chaque Partie
                     ­communiquerait à la Cour, le 15 juillet 2013 au plus tard, la liste des témoins et
                      témoins‑experts qu’elle souhaitait faire entendre à l’audience, ainsi que la
                      ­déclaration écrite authentique de chacun d’entre eux dans le cas où celle‑ci
                       ­n’­aurait pas été annexée à une pièce de procédure écrite. Chaque Partie commu-
                    niquerait ensuite à la Cour, le 15 octobre 2013 au plus tard, le nom de tout
                    témoin ou témoin‑expert que l’autre Partie désirait faire entendre mais
                        qu’elle‑même ne souhaitait pas soumettre à un contre‑interrogatoire. Il était
                        aussi convenu dans ledit accord que la Partie désirant faire entendre un témoin
                        ou un témoin‑expert soumettrait un résumé de la déposition de ce témoin ou de
                        l’exposé de ce témoin‑expert, et que ledit résumé tiendrait lieu d’interrogatoire
                        principal.

                    18




7 CIJ1077.indb 32                                                                                            18/04/16 08:53

                    18 	          application de convention génocide (arrêt)

                       21. Par lettre en date du 10 juillet 2013, la Croatie a fait part à la Cour de son
                    intention d’apporter des modifications à l’accord susmentionné. Elle suggérait
                    en particulier de repousser du 15 juillet au 1er octobre 2013 la date d’expiration
                    du délai pour la communication, au titre de l’article 57 du Règlement, des ren-
                    seignements relatifs aux témoins et témoins‑experts. Par lettre en date du 16 juil-
                    let 2013, la Serbie a informé la Cour qu’elle acceptait les propositions de la
                    Croatie. Par lettres du 17 juillet 2013, le greffier a informé les Parties que la Cour
                    avait décidé de reporter au 1er octobre 2013 la date d’expiration du délai pour la
                    communication, au titre de l’article 57 du Règlement, des renseignements relatifs
                    aux témoins et témoins‑experts, et au 15 novembre 2013 celle afférente à la com-
                    munication par l’une ou l’autre des Parties des noms de tous les témoins ou
                    témoins‑experts qu’elle n’entendait pas soumettre à un contre‑interrogatoire.
                       22. Par lettre en date du 8 août 2013, la Serbie a informé la Cour qu’elle
                    souhaitait produire, en vertu du paragraphe 1 de l’article 56 du Règlement, un
                    nouveau document. La Serbie a aussi communiqué à la Cour la traduction en
                    anglais d’extraits de deux documents qu’elle a présentés comme facilement
                    accessibles (paragraphe 4 de l’article 56 du Règlement) dans leur version origi-
                    nale serbe. Par lettre en date du 10 septembre 2013, la Croatie a informé la Cour
                    qu’elle ne s’opposait pas à la production de ces trois documents. Par des cour-
                    riers en date du 20 septembre 2013, le greffier a informé les Parties que la Cour
                    avait autorisé la production par la Serbie du document nouveau qu’elle enten-
                    dait produire en vertu du paragraphe 1 de l’article 56 du Règlement et que
                    celle‑ci pourrait s’y référer à l’audience ; quant aux deux autres documents,
                    ceux‑ci étant « facilement accessibles », ils avaient été versés au dossier.
                       23. Le 1er octobre 2013, les Parties ont transmis à la Cour les renseignements
                    concernant les personnes qu’elles comptaient faire entendre aux audiences, ainsi
                    que les déclarations écrites et exposés écrits qui n’avaient pas été annexés à leurs
                    écritures. La Croatie a indiqué qu’elle souhaitait présenter neuf témoins et trois
                    témoins‑experts à l’appui de sa demande. La Serbie a annoncé pour sa part
                    qu’elle envisageait de faire comparaître sept témoins et un témoin‑expert au sou-
                    tien de sa demande reconventionnelle.
                       24. Par lettre datée du 14 novembre 2013, la Croatie a appelé l’attention de
                    la Cour sur le fait que, entre le 12 et le 14 novembre 2013, la presse serbe avait
                    publié trois articles estimés susceptibles d’avoir des conséquences pour les
                    témoins et témoins‑experts appelés à déposer dans la présente instance. Par des
                    courriers du 21 novembre 2013, le greffier a fait part aux Parties des préoccupa-
                    tions de la Cour et leur a rappelé leur obligation de maintenir la confidentialité
                    des informations contenues dans leurs échanges de correspondances avec la
                    Cour, en particulier en ce qui concerne l’identité de témoins et témoins‑experts
                    potentiels.
                       25. Par lettre en date du 15 novembre 2013, la Croatie a fait savoir à la Cour
                    qu’elle ne désirait pas procéder au contre‑interrogatoire des témoins et du
                    témoin‑expert présentés par la Serbie, étant entendu que ces derniers ne seraient
                    pas appelés à la barre et que ce seraient leurs déclarations écrites ou exposés écrits
                    qui serviraient d’éléments de preuve devant la Cour. La Croatie a ajouté que, si tel
                    ne devait pas être le cas, ou si la Cour elle‑même entendait interroger ces per-
                    sonnes, elle se réservait le droit de les soumettre à un contre‑interrogatoire. Par
                    lettre en date du même jour, la Serbie a pour sa part communiqué à la Cour les
                    noms de cinq témoins et d’un témoin‑expert présentés par la Croatie qu’elle ne
                    souhaitait pas soumettre à un contre‑interrogatoire, la Serbie indiquant ainsi
                    qu’elle désirait soumettre à un contre‑interrogatoire les quatre autres témoins et
                    les deux autres témoins‑experts annoncés par la Croatie le 1er octobre 2013.

                    19




7 CIJ1077.indb 34                                                                                            18/04/16 08:53

                    19 	          application de convention génocide (arrêt)

                        26. Le 22 novembre 2013, le président de la Cour a tenu une nouvelle réunion
                    avec les agents des Parties, aux fins de discuter plus avant de l’organisation de la
                    procédure orale. Au cours de cette réunion, les Parties sont convenues qu’il était
                    inutile de faire comparaître les témoins et témoins‑experts qu’elles n’envisa-
                    geaient pas de soumettre à un contre‑interrogatoire à seule fin de confirmer leur
                     déclaration écrite ou exposé écrit, à moins que la Cour elle‑même décide de leur
                    poser des questions.
                        27. Par lettre datée du 13 décembre 2013, la Serbie a communiqué à la Cour
                    le temps approximatif dont elle estimait avoir besoin pour procéder au contre‑­
                    interrogatoire des quatre témoins et deux témoins‑experts présentés par la
                    ­Croatie et appelés à comparaître devant la Cour.
                        28. Par lettre datée du même jour, la Croatie a informé la Cour que les
                    témoins et témoins‑experts qui comparaîtraient s’exprimeraient tous en croate, à
                     l’exception de l’un d’eux qui s’exprimerait en serbe.
                        29. Par lettres datées du 16 décembre 2013, le greffier a informé les Parties
                     que, à ce stade de la procédure, la Cour ne souhaitait pas poser de questions aux
                     témoins et témoins‑experts que les Parties n’avaient pas l’intention de soumettre
                     à un contre‑interrogatoire. Il a en même temps porté à leur connaissance que la
                     Cour entendait recevoir d’elles, le 20 janvier 2014 au plus tard, certains docu-
                     ments additionnels concernant les témoins et témoins‑experts, et que, s’agissant
                    d’un document dont la production était sollicitée de la Croatie, la Serbie aurait
                    jusqu’au 14 février 2014 pour déposer toutes observations écrites qu’elle vou-
                     drait formuler sur ce document. Par lettre datée du 14 janvier 2014, la Serbie a
                     fait tenir à la Cour les documents demandés. Par lettre du 22 janvier 2014, la
                     Croatie a informé la Cour qu’elle transmettrait le document requis avec un peu
                     de retard ; ce document est parvenu au Greffe le 31 janvier 2014. Le délai fixé
                     initialement pour le dépôt d’observations écrites éventuelles de la Serbie sur
                     ledit document a été prorogé en conséquence. Par un courrier en date
                     du 11 février 2014, la Serbie a indiqué qu’elle n’entendait pas présenter de telles
                     observations.
                        30. Par lettre datée du 30 décembre 2013, la Croatie a formulé certaines
                     observations sur la procédure d’audition de ses témoins et témoins‑experts,
                     notamment pour ce qui concerne la répartition du temps aux fins desdites audi-
                     tions et l’ordre de présentation des témoins et témoins‑experts. Par lettre datée
                     du 10 janvier 2014, la Serbie a fait part de ses remarques à ce sujet.
                        31. Par lettre en date du 17 janvier 2014, le greffier a prié la Croatie d’indi-
                     quer les dispositions qu’elle entendait prendre, en application du paragraphe 2
                     de l’article 70 du Règlement, pour assurer l’interprétation, dans l’une des lan-
                     gues officielles de la Cour, des dépositions des témoins et témoins‑experts qui
                    s’exprimeraient en croate et en serbe. Par lettre datée du même jour, la Croatie
                    a informé le Greffe des dispositions prises à cet effet ; dans ce même courrier, la
                     Croatie priait la Cour de prendre certaines mesures de protection envers deux
                     témoins, consistant notamment à entendre ceux‑ci à huis clos et à utiliser des
                     pseudonymes pour s’y référer.
                        32. Conformément au paragraphe 2 de l’article 53 de son Règlement, le gref-
                     fier a prié les Parties, par lettres en date du 17 janvier 2014, d’indiquer leurs vues
                     respectives au sujet de la question de l’accessibilité du public aux pièces de pro-
                     cédure et documents annexés. Par lettre en date du 24 janvier 2014, la Serbie a
                    informé la Cour que, à quelques exceptions près, elle consentait à ce que des
                    exemplaires de ses pièces de procédure et documents annexés soient mis à la
                    disposition du public à l’ouverture de la procédure orale. La Croatie n’a indiqué
                    sa position que plus tard (voir ci‑dessous, les paragraphes 35 et suivants).

                    20




7 CIJ1077.indb 36                                                                                             18/04/16 08:53

                    20 	          application de convention génocide (arrêt)

                       33. Par lettres en date du 7 février 2014, le greffier a informé les Parties de l’en-
                    semble des décisions prises par la Cour quant aux modalités précises de la procé-
                    dure d’audition des quatre témoins et deux témoins‑experts présentés par la Croa-
                    tie et appelés à comparaître devant la Cour (voir les paragraphes 25‑31 ci‑dessus).
                       Les Parties ont ainsi été avisées que, après avoir fait la déclaration solennelle
                    prévue à l’article 64 du Règlement, le témoin ou témoin‑expert serait appelé à
                    confirmer sa déclaration écrite ou son exposé écrit, qui tiendrait lieu d’interroga-
                    toire principal. La Serbie aurait ensuite la possibilité de contre‑interroger le
                    témoin ou témoin‑expert, et la Croatie pourrait procéder à un réexamen. Les
                    membres de la Cour pourraient enfin poser des questions au témoin ou
                    témoin‑expert.
                       S’agissant des mesures de protection demandées pour deux des témoins, il a
                    été indiqué aux Parties que la Cour avait consenti à l’emploi de pseudonymes
                    pour s’adresser à ces témoins ou y faire référence ; que ces témoins seraient
                    entendus à huis clos, seuls les fonctionnaires du Greffe et les membres des délé-
                    gations officielles étant autorisés à assister à l’audition de ces témoins ; et que
                    deux jeux distincts de documents seraient préparés (l’un réservé à l’usage confi-
                    dentiel de la Cour et des Parties et l’autre, destiné à être rendu public, dans
                    lequel toutes les informations pouvant mener à l’identification des témoins pro-
                    tégés auraient été supprimées).
                       Les Parties ont aussi été avisées que la Cour avait décidé d’imposer les
                    mesures suivantes pour assurer l’intégrité des dépositions et exposés des témoins
                    et témoins‑experts : i) les témoins et témoins‑experts devraient demeurer hors de
                    la salle d’audience autant avant qu’après leur déposition/exposé ; ii) les déclara-
                    tions écrites/exposés écrits des témoins et témoins‑experts annoncés par les Par-
                    ties le 1er octobre 2013 (qu’ils soient entendus à l’audience ou non), ainsi que les
                    comptes rendus des audiences consacrées à l’audition des témoins et témoins‑­
                    experts ne seraient publiés qu’au terme de la procédure orale (sous une forme
                    expurgée en ce qui concerne les témoins protégés) ; iii) les Parties devraient s’as-
                    surer que les témoins et témoins‑experts n’auraient pas accès aux déclarations/
                    exposés des autres témoins et témoins‑experts avant la fin de la procédure orale ;
                    iv) les Parties devraient en outre s’assurer que les témoins et témoins‑experts ne
                    seraient pas autrement informés des dépositions/exposés des autres témoins et
                    témoins‑experts et qu’ils n’auraient aucun contact qui puisse compromettre leur
                    indépendance ou les termes de leur déclaration solennelle ; v) si la Cour décidait
                    que, de façon générale, les annexes des pièces de procédure (contenant de nom-
                    breuses déclarations écrites portant sur les événements en cause dans l’affaire)
                    devaient être rendues accessibles au public, elles ne seraient publiées qu’au terme
                    de la procédure orale ; et vi) le public pourrait assister aux auditions (sauf en ce
                    qui concerne les séances à huis clos), mais il lui serait demandé de ne pas divul-
                    guer le contenu des dépositions/exposés avant la fin de la procédure orale ; il en
                    irait de même de la presse, qui devrait souscrire à un code de conduite en vertu
                    duquel elle pourrait effectuer des prises de vues et des enregistrements sonores à
                    la condition expresse de ne pas rendre public le contenu des dépositions/exposés
                    avant la fin de la procédure orale.
                       S’agissant de la question de la diffusion des audiences, il a été indiqué
                    aux ­Parties, dans les mêmes courriers, que la Cour avait décidé que les auditions
                    des témoins et témoins‑experts, protégés ou non, ne seraient pas diffusées sur
                    l’Internet.
                       Enfin, la Croatie n’ayant toujours pas indiqué sa position quant à l’accessibilité
                    au public des pièces de procédure et documents annexés (voir le paragraphe 32 ci‑­
                    dessus), elle a été de nouveau invitée à faire connaître ses vues sur cette question.

                    21




7 CIJ1077.indb 38                                                                                              18/04/16 08:53

                    21 	          application de convention génocide (arrêt)

                        34. Par lettre datée du 14 février 2014, la Serbie a communiqué à la Cour la
                    liste des matériaux audiovisuels et photographiques qu’elle entendait présenter
                    dans le cadre de ses plaidoiries, ainsi qu’une version électronique de ces docu-
                    ments. Par lettre datée du 17 février 2014, la Croatie a transmis à la Cour une
                    version électronique des matériaux audiovisuels sur lesquels elle entendait s’ap-
                    puyer lors de ses plaidoiries. Par lettre du 21 février 2014, la Serbie a demandé
                    que la Croatie précise la source de certains des matériaux audiovisuels qu’elle
                    avait transmis ; ces précisions ont été fournies par la Croatie par courrier en date
                    du 26 février 2014. Par lettres en date du 27 février 2014, le greffier a informé les
                    Parties que la Cour avait décidé d’autoriser celles‑ci à s’appuyer, lors de leurs
                    plaidoiries, sur les matériaux audiovisuels et photographiques qui avaient été
                    communiqués.
                        35. Par lettre en date du 14 février 2014, la Croatie a fait savoir à la Cour
                    qu’elle consentait à la publication de ses pièces de procédure et des documents y
                    annexés seulement sous une forme expurgée et à l’exclusion d’un certain nombre
                    d’annexes, aux fins de garantir l’anonymat des victimes et des individus lui ayant
                    fourni des déclarations écrites. La Croatie a proposé que le nom de ces personnes
                    apparaissant dans ses pièces soit remplacé par leurs initiales, et que les déclara-
                    tions faites par elles ainsi que les listes de prisonniers annexées auxdites pièces
                    soient exclues de la publication. Elle a ajouté que la Serbie devrait être requise
                    d’occulter ses pièces de procédure de la même manière dans la mesure où elles
                    mentionneraient les noms de ces mêmes personnes. Enfin, la Croatie a demandé
                    que lesdites personnes soient désignées, au cours des audiences publiques, par
                    leurs initiales ou le numéro de l’annexe dans laquelle figurait leur déclaration.
                        36. Par lettres en date du 17 février 2014, le greffier a demandé à la Serbie de
                    faire connaître à la Cour sa position sur les mesures proposées par la Croatie,
                    ajoutant que la Cour aurait le dernier mot sur ces questions. Il a en outre
                    informé les Parties que, en principe, il leur incombait de procéder à l’établisse-
                    ment de la version expurgée des documents destinée au public. La Croatie a
                    enfin été priée de fournir la version expurgée de ses pièces de procédure et des
                    documents y annexés qu’elle souhaitait rendre accessible au public. En réponse
                    à cette demande, la Croatie, par courrier du 18 février 2014, a communiqué à la
                    Cour une version expurgée de ses pièces et annexes, dans laquelle i) les noms des
                    victimes et individus lui ayant fourni des déclarations écrites étaient remplacés
                    par des initiales et ii) lesdites déclarations et les listes de prisonniers n’étaient
                    plus reproduites.
                        37. Par lettres en date des 18 et 25 février 2014, la Serbie a objecté aux pro-
                    positions de la Croatie, présentées par celle‑ci dans sa lettre susmentionnée du
                    14 février 2014 (voir le paragraphe 35 ci-dessus) et réitérées dans un courrier du
                    20 février 2014, tendant à ce que les pièces de procédure soient expurgées et à ce
                    que certaines personnes soient désignées en audience publique par leurs initiales
                    ou par le numéro d’annexe de leur déclaration écrite. Dans sa lettre en date du
                    25 février 2014, la Serbie expliquait que la Croatie n’avait pas suffisamment jus-
                    tifié la raison pour laquelle ses pièces de procédure et les documents y annexés
                    devaient être expurgés de la manière proposée.
                        38. S’agissant de la publication des déclarations écrites/exposés écrits des
                    témoins et témoins‑experts annoncés le 1er octobre 2013 mais qui ne seraient pas
                    entendus à l’audience (voir le paragraphe 33 ci‑dessus), la Croatie a, par lettre
                    en date du 24 février 2014, fait observer que : i) l’un des témoins avait demandé
                    que sa déclaration écrite soit publiée sous un pseudonyme et sous forme expur-
                    gée ; ii) deux témoins s’étaient opposés à ce que leurs déclarations écrites soient
                    publiées ; et iii) l’un des témoins était décédé le 19 janvier 2014. Dans sa lettre du

                    22




7 CIJ1077.indb 40                                                                                            18/04/16 08:53

                    22 	          application de convention génocide (arrêt)

                    25 février 2014, la Serbie a déclaré ne pas s’opposer à ce que la déclaration écrite
                    du témoin mentionné au point i) soit publiée sous un pseudonyme et sous forme
                    expurgée, ni à ce que les déclarations écrites des deux témoins visés par le
                    point ii) ne soient pas publiées, étant entendu qu’il reviendrait à la Cour de déci-
                    der si ces déclarations écrites devaient demeurer au dossier. Enfin, la Serbie a
                    déclaré ne pas s’opposer à la publication de la déclaration écrite du témoin
                    décédé (point iii)).
                       39. Suite à ces divers échanges de correspondance concernant la publication
                    des pièces de procédure, le greffier, par lettres datées du 27 février 2014, a informé
                    les Parties des dernières décisions que la Cour avait prises à ce sujet. Les Parties
                    ont ainsi été avisées que lesdites pièces ne seraient pas publiées à l’ouverture de la
                    procédure orale, en raison de la nécessité pour la Cour de recueillir davantage
                    d’information avant de décider précisément quels documents devraient être
                    expurgés (et dans quelle mesure) ou entièrement exclus de la publication. En
                    outre : i) à supposer que les pièces de procédure et les documents y annexés soient
                    rendus accessibles au public, cinq annexes de la duplique de la Serbie seraient
                    exclues de la publication et des parties de la pièce additionnelle de la Croatie se
                    référant à ces annexes seraient expurgées en conséquence ; ii) les listes de détenus
                    contenues dans les annexes aux pièces de la Croatie seraient expurgées de façon
                    à supprimer les noms des personnes visées, mais ces annexes ne devraient pas être
                    entièrement exclues de la publication ; et iii) les déclarations écrites jointes aux
                    pièces de procédure de la Croatie seraient rendues accessibles au public à moins
                    que des raisons impérieuses (par exemple, protection des personnes en cause ou
                    questions de sécurité nationale) ne s’y opposent. En ce qui concerne les déclara-
                    tions écrites de certains témoins annoncés par la Croatie le 1er octobre 2013 mais
                    qui ne seraient pas appelés à la barre : i) la déclaration écrite de l’un des témoins
                    serait publiée sous un pseudonyme et sous forme expurgée ; ii) les déclarations
                    écrites de deux témoins seraient écartées si ces derniers continuaient à s’opposer
                    à leur publication même sous un pseudonyme et sous forme expurgée ; et iii) la
                    déclaration écrite du témoin décédé serait publiée.
                       La Croatie a par ailleurs été invitée à préciser le nom des personnes dont la
                    sécurité serait véritablement menacée par la publication de la version non expur-
                    gée des pièces de procédure et des documents y annexés, et à identifier le risque
                    en jeu ainsi que les passages spécifiques des pièces et des annexes qui devaient à
                    son avis être occultés. C’est une fois cette information obtenue que la Cour déci-
                    derait quels passages devraient effectivement être expurgés et quelles annexes
                    devraient être exclues de la publication.
                       40. Par lettre en date du 28 février 2014, la Croatie a formulé des observa-
                    tions sur les décisions prises par la Cour au sujet de l’accessibilité au public de
                    divers documents et de la conduite de la procédure orale. Elle a notamment prié
                    la Cour de lui octroyer un délai supplémentaire pour expurger les listes de déte-
                    nus contenues dans ses annexes de la manière prescrite. Elle a en outre indiqué
                    qu’elle acceptait que les déclarations écrites des deux témoins qui s’opposaient à
                    la publication de celles‑ci soient écartées du dossier. Cependant, elle n’a pas
                    précisé le nom des personnes dont la sécurité serait véritablement menacée par
                    la publication de la version non expurgée des pièces de procédure et des docu-
                    ments y annexés, ni identifié le risque en jeu ou les passages spécifiques des
                    pièces et des annexes qui devaient à son avis être occultés.
                       41. Par lettres datées du 3 mars 2014, le greffier a informé les Parties que la
                    Cour avait accepté d’octroyer un délai supplémentaire à la Croatie pour expurger
                    les listes de détenus contenues dans ses annexes et pour préciser le nom des per-
                    sonnes dont la sécurité serait véritablement menacée par la publication de la ver-

                    23




7 CIJ1077.indb 42                                                                                            18/04/16 08:53

                    23 	          application de convention génocide (arrêt)

                    sion non expurgée des pièces de procédure et des documents y annexés. Les Par-
                    ties ont aussi été avisées que, dans l’attente de l’obtention de cette information,
                    toute référence faite, au cours des audiences publiques, aux personnes dont les
                    déclarations écrites étaient annexées aux pièces de procédure de la Croatie devrait
                    se limiter à un renvoi au numéro de l’annexe où figuraient ces déclarations.
                       42. Par lettre en date du 14 mars 2014, la Croatie a présenté à la Cour la
                    version expurgée des listes de détenus susmentionnées. Se référant aux dernières
                    décisions prises par la Cour, la Croatie a par ailleurs abordé la question de la
                    publication des pièces de procédure des Parties et des documents y annexés. Elle
                    a indiqué à cet égard ne pas disposer des ressources suffisantes pour se mettre en
                    contact avec chacune des personnes nommées dans les déclarations écrites
                    annexées à ses pièces de procédure, afin de vérifier si sa sécurité serait véritable-
                    ment menacée par la publication de la déclaration dans laquelle son nom appa-
                    raît, et pour quelle raison. Elle a de ce fait formulé des propositions tendant à la
                    non‑publication des annexes, à la publication de la version expurgée des pièces
                    de procédure et à la mise à disposition du public de la version complète et non
                    expurgée des pièces de procédure au seul siège de la Cour. Par lettre en date du
                    17 mars 2014, la Serbie a fait part à la Cour de son opposition aux propositions
                    formulées par la Croatie.
                       43. Par lettres datées du 18 mars 2014, le greffier a informé les Parties que la
                    Cour avait décidé que les pièces de procédure de la Croatie et leurs annexes,
                    ainsi que les pièces de la Serbie, seraient publiées dans une version expurgée, afin
                    d’assurer l’anonymat des personnes identifiées par la Croatie (victimes et indivi-
                    dus dont les déclarations écrites étaient annexées aux pièces de la Croatie). Il
                    était précisé dans les courriers du greffier que ces mesures devraient se limiter au
                    remplacement des noms complets par des initiales et, exceptionnellement,
                    lorsque la protection des intéressés l’exigerait, à la suppression d’autres éléments
                    d’identification ; en ce qui concerne les pièces de procédure de la Serbie, il appar-
                    tiendrait à la Croatie d’indiquer très précisément les passages qui seraient selon
                    elle à expurger.
                       44. Par lettre en date du 24 mars 2014, la Croatie a identifié les passages des
                    pièces de la Serbie qui devaient à son avis être ainsi expurgés. Le courrier de la
                    Croatie a été communiqué à la Serbie, qui a été invitée à dire si ces propositions
                    avaient son agrément et, dans l’affirmative, à fournir une version électronique de
                    ses pièces de procédure expurgée conformément aux suggestions de la Croatie. Par
                    lettre en date du 27 mars 2014, la Serbie a fourni une telle version électronique de
                    ses pièces. Par lettre en date du 28 mars 2014, la Croatie a fourni une version
                    électronique expurgée de ses pièces de procédure et des documents y annexés.
                       45. Des audiences publiques ont été tenues du 3 mars au 1er avril 2014, au
                    cours desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour la Croatie : Mme Vesna Crnić‑Grotić,
                                       Mme Andreja Metelko‑Zgombić,
                                       Mme Helen Law,
                                       M. James Crawford,
                                       M. Philippe Sands,		
                                       sir Keir Starmer,
                                       Mme Jana Spero,
                                       Mme Blinne Ní Ghrálaigh,
                                       Mme Maja Seršić,
                                       M. Davorin Lapaš,
                                       Mme Anjolie Singh.

                    24




7 CIJ1077.indb 44                                                                                           18/04/16 08:53

                    24 	          application de convention génocide (arrêt)

                    Pour la Serbie : M. Saša Obradović,
                                      M. William Schabas,
                                      M. Andreas Zimmermann,
                                      M. Christian Tams,
                                      M. Novak Lukić,
                                      M. Dušan Ignjatović,
                                      M. Wayne Jordash.
                       46. Les témoins et les témoins‑experts suivants ont été appelés à la barre par
                    la Croatie et ont été entendus au cours de deux audiences publiques et d’une
                    audience à huis clos tenues les 4, 5 et 6 mars 2014 : M. Franjo Kožul,
                    Mme Marija Katić, Mme Paula Milić (pseudonyme) et M. Ivan Krylo (pseudo-
                    nyme), témoins, et Mme Sonja Biserko et M. Ivan Grujić, témoins‑experts. Ils
                    ont été soumis à un contre‑interrogatoire par les conseils de la Serbie, ainsi qu’à
                    un réexamen par les conseils de la Croatie. Plusieurs juges ont posé des ques-
                    tions aux témoins et témoins‑experts, qui y ont répondu oralement.
                       47. A l’audience, des questions ont été posées aux Parties par des membres de
                    la Cour, auxquelles il a été répondu oralement, conformément au paragraphe 4
                    de l’article 61 du Règlement.
                       48. Conformément aux décisions prises par la Cour (voir les paragraphes 33,
                    39 et 43 ci‑dessus), les documents suivants ont été rendus publics à la clôture de
                    la procédure orale : versions expurgées des pièces de procédure et de leurs
                    annexes ; déclarations écrites des témoins (en version expurgée en ce qui concerne
                    les témoins protégés) et exposés écrits des témoins‑experts ; et comptes rendus
                    des auditions des témoins et témoins‑experts (tous en version intégrale, les Par-
                    ties et les témoins protégés n’ayant finalement pas demandé à la Cour d’occulter
                    certains passages des comptes rendus des auditions de témoins protégés).

                                                              *

                              Demandes formulées dans la requête et conclusions présentées
                                                   par les Parties
                      49. Dans la requête, les demandes ci‑après ont été formulées par la Croatie :
                            « Tout en réservant le droit de reviser, compléter ou modifier la présente
                         requête, et sous réserve de la présentation à la Cour d’éléments de preuve
                         et d’arguments juridiques pertinents, la Croatie prie la Cour de dire et de
                         juger :
                         a) que la République fédérale de Yougoslavie a violé les obligations juri-
                            diques qui sont les siennes vis‑à‑vis de la population et de la République
                            de Croatie en vertu des articles I, II a), II b), II c), II d), III a), III b),
                            III c), III d), III e), IV et V de la convention sur le génocide ;
                         b) que la République fédérale de Yougoslavie est tenue de verser à la Répu-
                            blique de Croatie, en son nom propre et, en tant que parens patriae, pour
                            le compte de ses citoyens, des réparations, dont il appartiendra à la Cour
                            de fixer le montant, pour les dommages causés aux personnes et aux biens
                            ainsi qu’à l’économie et à l’environnement de la Croatie du fait des vio-
                            lations susmentionnées du droit international. La République de Croatie
                            se réserve le droit de présenter ultérieurement à la Cour une évaluation
                            précise des dommages causés par la République fédérale de Yougoslavie. »

                    25




7 CIJ1077.indb 46                                                                                             18/04/16 08:53

                    25 	          application de convention génocide (arrêt)

                       50. Dans la procédure écrite, les conclusions ci‑après ont été présentées par
                    les Parties :
                    Au nom du Gouvernement de la Croatie,
                    dans le mémoire :
                           « La République de Croatie, le demandeur, se fondant sur les faits et les
                         moyens de droit exposés dans le présent mémoire, prie respectueusement la
                         Cour internationale de Justice de dire et juger :
                            1. Que la République fédérale de Yougoslavie, le défendeur, est respon-
                         sable de violations de la convention pour la prévention et la répression du
                         crime de génocide :
                         a) en ce que des personnes de la conduite desquelles elle est responsable
                            ont commis un génocide sur le territoire de la République de Croatie,
                            en particulier contre des membres du groupe national ou ethnique
                            croate, en se livrant aux actes suivants :
                            — meurtre de membres du groupe ;
                            — atteinte intentionnelle à l’intégrité physique ou mentale de membres
                                du groupe ;
                            — soumission intentionnelle du groupe à des conditions d’existence
                                visant à entraîner sa destruction physique totale ou partielle ;
                            — imposition de mesures aux fins d’entraver les naissances au sein du
                                groupe,
                         dans l’intention de détruire ledit groupe en tout ou en partie, en violation
                         de l’article II de la Convention ;
                         b) en ce que des personnes de la conduite desquelles elle est responsable
                            ont participé à une entente en vue de commettre les actes de géno­
                            cide visés à l’alinéa a), se sont rendues complices de ces actes, ont
                            tenté de commettre d’autres actes de génocide de cette nature et ont
                            incité des tiers à commettre de tels actes, en violation de l’article III de
                            la Convention ;
                         c) en ce que, consciente de ce que les actes de génocide visés à l’alinéa a)
                            étaient ou allaient être commis, elle n’a pas pris de mesures pour les
                            prévenir, en violation de l’article premier de la Convention ;
                         d) en ce qu’elle n’a pas traduit en justice des personnes relevant de sa juri-
                            diction sur lesquelles pèse une très forte présomption d’avoir participé
                            aux actes de génocide visés à l’alinéa a), ou à d’autres actes visés à
                            l’alinéa b), et continue ainsi de violer les articles premier et IV de la
                            Convention.
                            2. Que, en raison de sa responsabilité pour ces violations de la Conven-
                         tion, la République fédérale de Yougoslavie, le défendeur, est tenue de :

                         a) prendre sans délai des mesures efficaces pour traduire devant l’autorité
                            judiciaire compétente ses citoyens ou d’autres personnes se trouvant
                            sous sa juridiction sur lesquels pèse une forte présomption d’avoir com-
                            mis les actes de génocide visés à l’alinéa a) du paragraphe 1, ou l’un
                            quelconque des autres actes visés à l’alinéa b) du paragraphe 1, et en
                            particulier l’ancien président de la République fédérale de Yougoslavie

                    26




7 CIJ1077.indb 48                                                                                          18/04/16 08:53

                    26 	          application de convention génocide (arrêt)

                            Slobodan Milošević, et de veiller à ce qu’ils soient dûment sanctionnés
                            à raison de leurs crimes s’ils sont déclarés coupables ;
                         b) communiquer sans délai au demandeur toutes les informations en sa
                            possession ou sous son contrôle sur le sort des ressortissants croates
                            portés disparus à la suite des actes de génocide dont elle s’est rendue
                            responsable et, plus généralement, coopérer avec les autorités de la
                            République de Croatie en vue de déterminer conjointement ce qu’il est
                            advenu de ces personnes ou de leurs dépouilles ;
                         c) restituer sans délai au demandeur tout bien culturel relevant de sa juri-
                            diction ou de son contrôle, saisi dans le cadre des actes de génocide dont
                            elle porte la responsabilité ; et
                         d) verser au demandeur au titre de ses droits propres et, en tant que parens
                            patriae, au nom de ses citoyens, des réparations, dont il appartiendra à
                            la Cour de fixer le montant lors d’une phase ultérieure de la procédure,
                            pour tout dommage et autre perte ou préjudice causés aux personnes ou
                            aux biens ainsi qu’à l’économie de la Croatie du fait des violations sus-
                            mentionnée du droit international. La République de Croatie se réserve
                            le droit de soumettre à la Cour une évaluation précise des dommages
                            causés par les actes pour lesquels la République fédérale de Yougoslavie
                            est tenue responsable.
                           La République de Croatie se réserve le droit de compléter ou de modifier
                         en tant que de besoin les présentes conclusions. »
                    dans la réplique :
                           « Le demandeur, se fondant sur les faits et les moyens de droit exposés
                         dans le mémoire et dans la présente réplique, prie respectueusement la
                         Cour internationale de Justice de dire et juger :
                            1. Qu’elle rejette dans sa totalité la première conclusion du défendeur,
                         relative à l’irrecevabilité de certaines questions soulevées par la Partie
                         demanderesse.
                            2. Que le défendeur est responsable de violations de la Convention pour
                         la prévention et la répression du crime de génocide :
                         a) en ce que des personnes de la conduite desquelles il est responsable ont
                            commis un génocide sur le territoire de la République de Croatie contre
                            des membres du groupe national ou ethnique croate, en se livrant aux
                            actes suivants :
                            — meurtre de membres du groupe ;
                            — atteinte intentionnelle à l’intégrité physique ou mentale de membres
                                du groupe ;
                            — soumission intentionnelle du groupe à des conditions d’existence
                                visant à entraîner sa destruction physique totale ou partielle ;
                            — imposition de mesures visant à entraver les naissances au sein du
                                groupe,
                         dans l’intention de détruire ledit groupe, en tout ou en partie, en violation
                         de l’article II de la Convention ;
                         b) en ce que des personnes de la conduite desquelles il est responsable ont
                            participé à une entente en vue de commettre les actes de génocide visés
                            à l’alinéa a), se sont rendues complices de ces actes, ont tenté de com-

                    27




7 CIJ1077.indb 50                                                                                        18/04/16 08:53

                    27 	          application de convention génocide (arrêt)

                            mettre d’autres actes de génocide de même nature et ont incité des tiers
                            à commettre de tels actes, en violation de l’article III de la Convention ;
                         c) en ce que, conscient de ce que les actes de génocide visés à l’alinéa a)
                            étaient ou allaient être commis, il n’a pas pris de mesures pour les pré-
                            venir, en violation de l’article premier de la Convention ;
                         d) en ce qu’il n’a pas traduit en justice les personnes relevant de sa juri­
                            diction sur lesquelles pèse une très forte présomption d’avoir participé
                            aux actes de génocide visés à l’alinéa a), ou aux autres actes visés à
                            l’alinéa b), et continue ainsi de violer les articles premier et IV de la
                            Convention.
                            3. Que, en raison de sa responsabilité pour ces violations de la Conven-
                         tion, le défendeur est tenu aux obligations ci‑après :
                         a) prendre sans délai des mesures efficaces pour traduire devant les auto-
                            rités judiciaires compétentes ses citoyens ou les autres personnes se trou-
                            vant sous sa juridiction sur lesquels pèse une très forte présomption
                            d’avoir commis des actes de génocide visés à l’alinéa a) du paragraphe 1,
                            ou l’un quelconque des autres actes visés à l’alinéa b) du paragraphe 1,
                            et de veiller à ce qu’ils soient dûment punis à raison de leurs crimes s’ils
                            sont déclarés coupables ;
                         b) communiquer sans délai au demandeur toutes les informations en sa
                            possession ou à sa disposition sur le sort des ressortissants croates por-
                            tés disparus à la suite des actes de génocide dont il s’est rendu respon-
                            sable et, plus généralement, coopérer avec les autorités de l’Etat
                            demandeur en vue de déterminer conjointement ce qu’il est advenu de
                            ces personnes ou de leurs dépouilles ;
                         c) restituer sans délai au demandeur tout bien culturel se trouvant sous sa
                            juridiction ou à sa disposition après avoir été saisi dans le cadre des actes
                            de génocide dont il porte la responsabilité ; et
                         d) verser au demandeur, au titre de ses droits propres et, en tant que
                            parens patriae, au nom de ses citoyens, des réparations dont il appar-
                            tiendra à la Cour de fixer le montant lors d’une phase ultérieure de la
                            procédure, pour tout dommage, perte ou préjudice causés aux personnes
                            ou aux biens ainsi qu’à l’économie de la Croatie du fait des violations
                            susmentionnées du droit international. Le demandeur se réserve le droit
                            de soumettre à la Cour une évaluation précise des dommages causés par
                            les actes dont le défendeur porte la responsabilité.
                            4. Que, s’agissant de la demande reconventionnelle avancée dans le
                         contre‑mémoire, elle rejette dans leur intégralité les quatrième, cinquième,
                         sixième et septième conclusions du défendeur au motif qu’elles ne sont fon-
                         dées ni en fait, ni en droit.
                            Le demandeur se réserve le droit de compléter ou de modifier en tant
                         que de besoin les présentes conclusions. »
                    dans la pièce additionnelle déposée le 30 août 2012 :
                            « Le demandeur, se fondant sur les faits et moyens de droit exposés dans
                         le mémoire, la réplique et la présente pièce additionnelle, prie respectueuse-
                         ment la Cour internationale de Justice de dire et juger :
                            1. Qu’elle rejette dans leur totalité, s’agissant de la demande reconven-
                         tionnelle avancée dans la duplique, les quatrième, cinquième, sixième, sep-

                    28




7 CIJ1077.indb 52                                                                                           18/04/16 08:53

                    28 	          application de convention génocide (arrêt)

                         tième et huitième conclusions du défendeur, au motif qu’elles ne sont
                         fondées ni en fait, ni en droit.
                            Le demandeur se réserve le droit de compléter ou de modifier en tant
                         que de besoin les présentes conclusions. »
                    Au nom du Gouvernement de la Serbie,
                    dans le contre‑mémoire :
                            « Sur la base des faits et moyens de droit présentés dans le présent
                         contre‑mémoire, la République de Serbie prie respectueusement la Cour
                         internationale de Justice de dire et juger :

                                                             I
                         1. Que les demandes exposées aux alinéas a), b), c) et d) du paragraphe 1
                            et aux alinéas a), b), c) et d) du paragraphe 2 des conclusions de la
                            République de Croatie sont irrecevables en ce qu’elles se rapportent à
                            des actes et des omissions, quelle qu’en soit la qualification juridique,
                            qui sont antérieurs au 27 avril 1992, date à laquelle la Serbie a vu le jour
                            en tant qu’Etat ou, à titre subsidiaire, au 8 octobre 1991, date avant
                            laquelle ni la République de Croatie, ni la République de Serbie n’exis-
                            tait en tant qu’Etat indépendant.
                         2. Que les demandes exposées aux alinéas a), b), c) et d) du paragraphe 1
                            et aux alinéas a), b), c) et d) du paragraphe 2 des conclusions de la
                            République de Croatie concernant la prétendue violation, après le 27 avril
                            1992 (ou le 8 octobre 1991), d’obligations imposées par la convention sur
                            la prévention et la répression du crime de génocide sont rejetées au motif
                            qu’elles sont dépourvues de tout fondement, en droit comme en fait.
                         3. A titre subsidiaire, si elle devait juger recevables les demandes relatives
                            aux actes et omissions antérieurs au 27 avril 1992 (ou au 8 octobre 1991),
                            que l’intégralité des demandes exposées aux alinéas a), b), c) et d) du
                            paragraphe 1 et aux alinéas a), b), c) et d) du paragraphe 2 des conclu-
                            sions de la République de Croatie est rejetée au motif qu’elles sont
                            dépourvues de tout fondement, en droit comme en fait.

                                                            II
                         4. Que la République de Croatie a violé les obligations que lui impose la
                            convention sur la prévention et la répression du crime de génocide en
                            commettant, pendant et après l’opération Tempête conduite en août 1995,
                            les actes ci‑après, dans l’intention de détruire, comme telle, la partie du
                            groupe national et ethnique serbe vivant dans la région de la Krajina (sec-
                            teurs nord et sud des zones protégées par les Nations Unies), en Croatie :
                             — meurtre de membres du groupe ;
                             — atteintes graves à l’intégrité physique et mentale de membres du
                               groupe ; et
                             — soumission intentionnelle du groupe à des conditions d’existence
                               devant entraîner sa destruction physique partielle.
                         5. A titre subsidiaire, que la République de Croatie a violé les obligations
                            que lui impose la convention sur la prévention et la répression du crime
                            de génocide en se rendant coupable d’entente en vue de commettre le

                    29




7 CIJ1077.indb 54                                                                                          18/04/16 08:53

                    29 	          application de convention génocide (arrêt)

                            crime de génocide contre la partie du groupe national et ethnique serbe
                            vivant dans la région de la Krajina (secteurs nord et sud des zones pro-
                            tégées par les Nations Unies), en Croatie.
                         6. A titre complémentaire, que la République de Croatie a violé les obliga-
                            tions que lui impose la convention sur la prévention et la répression du
                            crime de génocide en ce qu’elle a manqué et continue de manquer à son
                            obligation de punir les actes de génocide commis à l’encontre de la partie
                            du groupe national et ethnique serbe vivant dans la région de la Krajina
                            (secteurs nord et sud des zones protégées par les Nations Unies), en Croatie.
                         7. Que les violations du droit international mentionnées aux paragraphes 4,
                            5 et 6 ci‑dessus constituent des faits illicites imputables à la République
                            de Croatie pour lesquels la responsabilité internationale de celle‑ci est
                            engagée et, en conséquence,
                             1) que la République de Croatie devra prendre immédiatement des
                                 mesures effectives pour se conformer pleinement à l’obligation de punir
                                 les actes de génocide visés à l’article II de la Convention ainsi que tous
                                 autres actes proscrits par l’article III de la Convention et commis sur
                                 son territoire avant, pendant et après l’opération Tempête ; et
                             2) qu’il incombe à la République de Croatie de réparer les conséquences
                                 des faits internationalement illicites qui lui sont imputables, et
                                 notamment :
                                a) d’indemniser pleinement les membres du groupe national et
                                   ­ethnique serbe vivant en République de Croatie de l’ensemble
                                    des dommages et pertes causés par les actes de génocide ;
                                b) de mettre en place toutes les conditions juridiques nécessaires
                                    ainsi qu’un environnement sûr pour permettre aux membres du
                                    groupe national et ethnique serbe de revenir librement et en toute
                                    sécurité dans leurs foyers en République de Croatie et leur assu-
                                    rer des conditions d’existence normales et paisibles, et notam-
                                    ment le plein respect de leurs droits en tant que citoyens et en
                                    tant qu’êtres humains ;
                                c) de modifier sa loi sur les jours fériés, les jours de commémoration
                                    et les jours chômés en retirant de la liste de ses jours fériés offi-
                                    ciels le « Jour de la victoire et de la gratitude envers la nation »
                                    et le « Jour des défenseurs croates », célébrés le 5 août pour mar-
                                    quer le triomphe de l’opération génocidaire Tempête.
                            La République de Serbie se réserve le droit de compléter ou de modifier
                         les présentes conclusions à la lumière des arguments qui pourront être pré-
                         sentés ultérieurement. »
                    dans la duplique :
                           « Sur la base des faits et moyens de droit présentés dans le contre‑­
                         mémoire et dans la présente duplique, la République de Serbie prie res­
                         pectueusement la Cour internationale de Justice de dire et juger :

                                                              I
                         1. Que les demandes exposées aux alinéas a), b), c) et d) du paragraphe 2
                            et aux alinéas a), b), c) et d) du paragraphe 3 des conclusions de la
                            République de Croatie sont irrecevables en ce qu’elles se rapportent à

                    30




7 CIJ1077.indb 56                                                                                             18/04/16 08:53

                    30 	          application de convention génocide (arrêt)

                            des actes et des omissions, quelle qu’en soit la qualification juridique,
                            qui sont antérieurs au 27 avril 1992, date à laquelle la Serbie a vu le jour
                            en tant qu’Etat.
                         2. Que les demandes exposées aux alinéas a), b), c) et d) du paragraphe 2
                            et aux alinéas a), b), c) et d) du paragraphe 3 des conclusions de la
                            République de Croatie concernant la prétendue violation, après le
                            27 avril 1992, d’obligations imposés par la convention sur la prévention
                            et la répression du crime de génocide sont rejetées au motif qu’elles sont
                            dépourvues de tout fondement, en droit comme en fait.
                         3. A titre subsidiaire, si elle devait juger recevables les demandes relatives
                            aux actes et omissions antérieurs au 27 avril 1992, que l’intégralité des
                            demandes exposées aux alinéas a), b), c) et d) du paragraphe 2 et aux
                            alinéas a), b), c) et d) du paragraphe 3 des conclusions de la République
                            de Croatie est rejetée au motif qu’elles sont dépourvues de tout fonde-
                            ment, en droit comme en fait.

                                                             II
                         4. Que la République de Croatie a violé les obligations que lui impose la
                            convention sur la prévention et la répression du crime de génocide en
                            commettant, pendant et après l’opération Tempête conduite en
                            août 1995, les actes ci‑après, dans l’intention de détruire le groupe natio-
                            nal et ethnique serbe vivant en Croatie, principalement dans la région
                            de la Krajina (secteurs nord et sud des zones protégées par les
                            Nations Unies), comme telle :
                             — meurtre de membres du groupe ;
                             — atteintes graves à l’intégrité physique et mentale de membres du
                               groupe ; et
                             — soumission intentionnelle du groupe à des conditions d’existence
                               devant entraîner sa destruction physique partielle.
                         5. A titre subsidiaire, que la République de Croatie a violé les obligations
                            que lui impose la convention sur la prévention et la répression du crime
                            de génocide en se rendant coupable d’entente en vue de commettre le
                            génocide contre le groupe national et ethnique serbe vivant en Croatie,
                            principalement dans la région de la Krajina, comme tel.
                         6. A titre complémentaire, que la République de Croatie a violé les obli-
                            gations que lui impose la convention sur la prévention et la répression
                            du crime de génocide en ce qu’elle a manqué et continue de manquer à
                            son obligation de punir les actes de génocide commis à l’encontre du
                            groupe national et ethnique serbe vivant en Croatie, principalement
                            dans la région de la Krajina, comme tel.
                         7. Que les violations du droit international mentionnées aux paragraphes 4,
                            5 et 6 ci‑dessus constituent des faits illicites imputables à la République
                            de Croatie pour lesquels la responsabilité internationale de celle‑ci est
                            engagée et, en conséquence,
                             1) que la République de Croatie devra prendre immédiatement des
                                mesures effectives pour se conformer pleinement à l’obligation de punir
                                les actes de génocide visés à l’article II de la Convention ainsi que tous
                                autres actes proscrits par l’article III de la Convention et commis sur
                                son territoire avant, pendant et après l’opération Tempête ; et

                    31




7 CIJ1077.indb 58                                                                                            18/04/16 08:53

                    31 	          application de convention génocide (arrêt)

                             2) qu’il incombe à la République de Croatie de réparer les conséquences
                                 des faits internationalement illicites qui lui sont imputables, et
                                 notamment :
                                 a) d’indemniser pleinement les membres du groupe national et
                                    ­ethnique serbe de Croatie de l’ensemble des dommages et pertes
                                     causés par les actes de génocide ;
                                 b) de mettre en place toutes les conditions juridiques nécessaires
                                     ainsi qu’un environnement sûr pour permettre aux membres du
                                     groupe national et ethnique serbe de revenir librement et en toute
                                     sécurité dans leurs foyers en République de Croatie et leur assu-
                                     rer des conditions d’existence normales et paisibles, et notam-
                                     ment le plein respect de leurs droits en tant que citoyens et en
                                     tant qu’êtres humains ;
                                 c) de modifier sa loi sur les jours fériés, les jours de commémoration
                                     et les jours chômés en retirant de la liste de ses jours fériés offi-
                                     ciels le « Jour de la victoire et de la gratitude envers la nation »
                                     et le « Jour des défenseurs croates », célébrés le 5 août pour mar-
                                     quer le triomphe de l’opération génocidaire Tempête.

                                                            III
                         8. Que les demandes exposées aux paragraphes 1 et 4 des conclusions de
                            la République de Croatie et concernant la demande reconventionnelle
                            sont rejetées au motif qu’elles sont dépourvues de tout fondement, en
                            droit comme en fait.
                            La République de Serbie se réserve le droit de compléter ou de modifier
                         les présentes conclusions à toute étape ultérieure de la procédure. »
                      51. Dans la procédure orale, les conclusions finales ci‑après ont été présentées
                    par les Parties :
                    Au nom du Gouvernement de la Croatie,
                    à l’audience du 21 mars 2014, à 10 heures, concernant la demande de la Croatie :
                            « Le demandeur, se fondant sur les faits et les moyens de droit qu’il a
                         présentés, prie respectueusement la Cour internationale de Justice de dire
                         et juger :
                            1. Qu’elle a compétence sur toutes les demandes formulées par lui et qu’il
                         n’existe aucun obstacle à la recevabilité de l’une ou l’autre d’entre elles.
                            2. Que le défendeur est responsable de violations de la convention pour
                         la prévention et la répression du crime de génocide :
                         a) en ce que des personnes de la conduite desquelles il est responsable ont
                            commis un génocide sur le territoire de la République de Croatie contre
                            des membres du groupe national ou ethnique croate, en se livrant aux
                            actes suivants :
                             — meurtre de membres du groupe ;
                             — atteinte intentionnelle à l’intégrité physique ou mentale de membres
                               du groupe ;
                             — soumission intentionnelle du groupe à des conditions d’existence
                               visant à entraîner sa destruction physique totale ou partielle ;

                    32




7 CIJ1077.indb 60                                                                                            18/04/16 08:53

                    32 	          application de convention génocide (arrêt)

                             — imposition de mesures visant à entraver les naissances au sein du
                               groupe, dans l’intention de détruire ledit groupe, en tout ou en par-
                               tie, en violation de l’article II de la Convention ;
                         b) en ce que des personnes de la conduite desquelles il est responsable ont
                            participé à une entente en vue de commettre les actes de génocide
                            visés à l’alinéa a), se sont rendues complices de ces actes, ont tenté de
                            commettre d’autres actes de génocide de même nature et ont incité des
                            tiers à commettre de tels actes, en violation de l’article III de la Conven-
                            tion ;
                         c) en ce que, conscient de ce que les actes de génocide visés à l’alinéa a)
                            étaient ou allaient être commis, il n’a pas pris de mesures pour les pré-
                            venir, en violation de l’article premier de la Convention ;
                         d) en ce qu’il n’a pas traduit en justice les personnes relevant de sa juri­
                            diction sur lesquelles pèse une très forte présomption d’avoir participé
                            aux actes de génocide visés à l’alinéa a) ou aux autres actes visés à
                            l’alinéa b), et continue ainsi de violer les articles premier et IV de la
                            Convention ;
                         e) en ce qu’il n’a pas enquêté efficacement sur ce qu’il était advenu des
                            citoyens croates portés disparus en conséquence des actes de génocide
                            visés aux alinéas a) et b), et continue ainsi de violer les articles premier
                            et IV de la Convention.
                            3. Que, à raison de sa responsabilité pour ces violations de la Conven-
                         tion, le défendeur est tenu aux obligations ci‑après :
                         a) prendre sans délai des mesures efficaces pour traduire devant les auto-
                            rités judiciaires compétentes ses citoyens ou les autres personnes se trou-
                            vant sous sa juridiction, y compris les dirigeants de la JNA à l’époque
                            des faits, sur lesquels pèse une très forte présomption d’avoir commis
                            des actes de génocide visés à l’alinéa 2 a), ou l’un quelconque des autres
                            actes visés à l’alinéa 2 b), et veiller à ce qu’ils soient dûment punis à
                            raison de leurs crimes s’ils sont déclarés coupables ;
                         b) communiquer sans délai au demandeur toutes les informations en sa
                            possession ou à sa disposition sur le sort des ressortissants croates por-
                            tés disparus en conséquence des actes de génocide dont il s’est rendu
                            responsable, faire lui‑même enquête et, de façon générale, coopérer avec
                            les autorités de l’Etat demandeur en vue de déterminer conjointement
                            ce qu’il est advenu de ces personnes ou de leurs dépouilles ;
                         c) restituer sans délai au demandeur tous les biens culturels se trouvant
                            toujours sous sa juridiction ou à sa disposition après avoir été saisis dans
                            le cadre des actes de génocide dont il porte la responsabilité ; et
                         d) verser au demandeur, au titre de ses droits propres et, en tant que
                            parens patriae, au nom de ses citoyens, des réparations dont il appar-
                            tiendra à la Cour de fixer le montant lors d’une phase ultérieure de
                            la procédure, pour tous dommages, pertes ou préjudices causés aux per-
                            sonnes ou aux biens ainsi qu’à l’économie de la Croatie du fait des
                            violations susmentionnées du droit international. Le demandeur se
                            réserve le droit de soumettre à la Cour une évaluation précise des dom-
                            mages causés par les actes dont le défendeur porte la responsabilité. »
                    à l’audience du 1er avril 2014, à 10 heures, concernant la demande reconvention-
                    nelle de la Serbie :

                    33




7 CIJ1077.indb 62                                                                                          18/04/16 08:53

                    33 	          application de convention génocide (arrêt)

                            « Le demandeur, se fondant sur les faits et les moyens de droit qu’il a
                         présentés, prie respectueusement la Cour internationale de Justice de dire
                         et juger :
                            Que, s’agissant des demandes reconventionnelles exposées dans le
                         contre‑mémoire, dans la duplique et au cours de la procédure orale, les
                         sixième, septième, huitième et neuvième chefs de conclusions du défendeur
                         sont rejetés dans leur intégralité au motif qu’ils sont dépourvus de fonde-
                         ment, en droit comme en fait. »
                    Au nom du Gouvernement de la Serbie,
                    à l’audience du 28 mars 2014, à 15 heures, concernant la demande de la Croatie
                    et la demande reconventionnelle de la Serbie :
                           « Sur la base des faits et moyens de droit présentés dans ses pièces de
                         procédure écrite et dans ses plaidoiries, la République de Serbie prie res-
                         pectueusement la Cour internationale de Justice de dire et juger :

                                                             I
                            1. Qu’elle n’a pas compétence pour connaître des demandes exposées aux
                         alinéas a), b), c), d) et e) du paragraphe 2 et aux alinéas a), b), c) et d) du
                         paragraphe 3 des conclusions de la République de Croatie, en ce qu’elles se
                         rapportent à des actes et des omissions, quelle qu’en soit la qualification
                         juridique, qui sont antérieurs au 27 avril 1992, date à laquelle la Serbie a vu
                         le jour en tant qu’Etat et est devenue partie à la convention sur le génocide.
                            2. A titre subsidiaire, que les demandes exposées aux alinéas a), b), c),
                         d) et e) du paragraphe 2 et aux alinéas a), b), c) et d) du paragraphe 3 des
                         conclusions de la République de Croatie sont irrecevables en ce qu’elles se
                         rapportent à des actes et des omissions, quelle qu’en soit la qualification
                         juridique, qui sont antérieurs au 27 avril 1992, date à laquelle la Serbie a vu
                         le jour en tant qu’Etat et est devenue partie à la convention sur le génocide.
                            3. Que les demandes exposées aux alinéas a), b), c), d) et e) du para-
                         graphe 2 et aux alinéas a), b), c) et d) du paragraphe 3 des conclusions de
                         la République de Croatie concernant la prétendue violation, après le
                         27 avril 1992, d’obligations imposées par la convention sur la prévention et
                         la répression du crime de génocide sont rejetées au motif qu’elles sont
                         dépourvues de tout fondement, en droit comme en fait.
                            4. A titre plus subsidiaire, que les demandes exposées aux alinéas a), b),
                         c), d) et e) du paragraphe 2 et aux alinéas a), b), c) et d) du paragraphe 3
                         des conclusions de la République de Croatie sont irrecevables en ce qu’elles
                         se rapportent à des actes et des omissions, quelle qu’en soit la qualification
                         juridique, qui sont antérieurs au 8 octobre 1991, date à laquelle la Croatie
                         a vu le jour en tant qu’Etat et est devenue partie à la convention sur le
                         génocide.
                            5. A titre plus subsidiaire encore, si elle devait conclure, selon le cas,
                         qu’elle a compétence pour connaître des demandes relatives aux actes et
                         omissions antérieurs au 27 avril 1992 et qu’elles sont recevables, ou qu’elles
                         sont recevables en ce qu’elles se rapportent à des actes et omissions anté-
                         rieurs au 8 octobre 1991, que les demandes exposées aux alinéas a), b), c),
                         d) et e) du paragraphe 2 et aux alinéas a), b), c) et d) du paragraphe 3 des
                         conclusions de la République de Croatie sont rejetées dans leur intégralité au
                         motif qu’elles sont dépourvues de tout fondement, en droit comme en fait.

                    34




7 CIJ1077.indb 64                                                                                          18/04/16 08:53

                    34 	           application de convention génocide (arrêt)

                                                             II

                            6. Que la République de Croatie a violé les obligations que lui impose
                         l’article II de la convention sur la prévention et la répression du crime de
                         génocide en commettant, pendant et après l’opération Tempête de 1995, les
                         actes ci‑après, dans l’intention de détruire le groupe national et ethnique
                         serbe vivant en Croatie, principalement dans la région de la Krajina,
                         comme tel :
                           — meurtre de membres du groupe ;
                           — atteintes graves à l’intégrité physique et mentale de membres du
                             groupe ; et
                           — soumission intentionnelle du groupe à des conditions d’existence devant
                             entraîner sa destruction physique partielle.
                            7. A titre subsidiaire, que la République de Croatie a violé les obliga-
                         tions que lui imposent les alinéas b), c), d) et e) de l’article III de la
                         convention sur la prévention et la répression du crime de génocide en se
                         rendant coupable d’entente en vue de commettre le génocide, d’incitation
                         directe et publique à commettre le génocide, de tentative de génocide et de
                         complicité dans le génocide contre le groupe national et ethnique serbe
                         vivant en Croatie, principalement dans la région de la Krajina, comme tel.
                            8. A titre complémentaire, que la République de Croatie a violé les obli-
                         gations que lui impose la convention sur la prévention et la répression du
                         crime de génocide en ce qu’elle a manqué et continue de manquer à son
                         obligation de punir les actes de génocide commis à l’encontre du groupe
                         national et ethnique serbe vivant en Croatie, principalement dans la région
                         de la Krajina, comme tel.
                            9. Que les violations du droit international mentionnées aux para-
                         graphes 6, 7 et 8 des présentes conclusions constituent des faits illicites
                         imputables à la République de Croatie et engageant sa responsabilité inter-
                         nationale et que, en conséquence, il lui incombe :
                         1) de prendre immédiatement des mesures effectives pour se conformer
                            pleinement à l’obligation de punir les actes de génocide visés à l’article II
                            de la Convention ainsi que tous autres actes énumérés à l’article III de
                            la Convention et commis sur son territoire pendant et après l’opération
                            Tempête ;
                         2) de modifier sa législation sur les jours fériés, les jours de commémoration
                            et les jours chômés en retirant de la liste de ses jours fériés officiels le
                            « Jour de la victoire et de la gratitude envers la nation » et le « Jour des
                            défenseurs croates », célébrés le 5 août pour marquer le triomphe de
                            l’opération génocidaire Tempête ; et
                         3) de réparer les conséquences des faits internationalement illicites qui lui
                            sont imputables, notamment :
                               a) d’indemniser pleinement les membres du groupe national et ethni­
                                  que serbe sur son territoire de l’ensemble des dommages et pertes
                                  causés par les actes de génocide, selon le montant et les modalités
                                  à déterminer par la Cour lors d’une phase ultérieure de la procé-
                                  dure ; et
                               b) de mettre en place toutes les conditions juridiques nécessaires ainsi
                                  qu’un environnement sûr pour permettre aux membres du groupe

                    35




7 CIJ1077.indb 66                                                                                           18/04/16 08:53

                    35 	         application de convention génocide (arrêt)

                                national et ethnique serbe de revenir librement et en toute sécurité
                                dans leurs foyers en République de Croatie et leur assurer des
                                conditions d’existence normales et paisibles, et notamment le plein
                                respect de leurs droits en tant que citoyens et en tant qu’êtres
                                humains. »


                                                           *
                                                       *       *


                                                    I. Contexte

                       52. En l’espèce, la Croatie allègue que la Serbie est responsable de vio-
                    lations de la convention sur le génocide commises en Croatie entre 1991
                    et 1995. Dans sa demande reconventionnelle, la Serbie soutient que la
                    Croatie est elle‑même responsable de violations de la Convention com-
                    mises en 1995 en « Republika Srpska Krajina », une entité établie à la fin
                    de l’année 1991 (pour plus de détails à ce sujet, voir les paragraphes 62‑70
                    ci‑dessous). La Cour présentera succinctement le contexte historique et
                    factuel dans lequel s’inscrit la présente affaire, à savoir a) la dissolution
                    de la République fédérative socialiste de Yougoslavie en général et b) la
                    situation en Croatie en particulier.

                      A. La dissolution de la République fédérative socialiste de Yougoslavie
                                        et l’émergence de nouveaux Etats
                       53. Jusqu’au début des années quatre‑vingt‑dix, la République fédéra-
                    tive socialiste de Yougoslavie (« RFSY ») était composée des Républiques
                    de Bosnie‑Herzégovine, Croatie, Macédoine, Monténégro, Serbie et Slo-
                    vénie ; la République de Serbie comportait elle‑même deux provinces
                    autonomes, la Voïvodine et le Kosovo.
                       54. A la suite du décès du président Tito, survenu le 4 mai 1980, la
                    RFSY fut confrontée à une crise économique longue de près de dix ans et
                    à l’aggravation des tensions entre ses divers groupes nationaux et ethniques.
                    Vers la fin des années quatre‑vingt et au début des années quatre‑vingt‑dix,
                    certaines républiques cherchèrent à jouir de plus grands pouvoirs au sein de
                    la fédération, puis à obtenir leur indépendance de la RFSY.
                       55. La Croatie et la Slovénie déclarèrent leur indépendance de la RFSY
                    le 25 juin 1991, mais leurs déclarations ne prirent effet que le 8 octobre
                    1991. Pour sa part, la Macédoine proclama son indépendance le 17 sep-
                    tembre 1991, suivie par la Bosnie‑Herzégovine le 6 mars 1992. Le
                    22 mai 1992, la Croatie, la Slovénie et la Bosnie‑Herzégovine furent
                    admises en qualité de Membres de l’Organisation des Nations Unies. Il en
                    fut de même le 8 avril 1993 pour l’ex‑République yougoslave de Macé-
                    doine.
                       56. Le 27 avril 1992, les « participants à la session commune de l’As-
                    semblée de la RFSY, de l’Assemblée nationale de la République de Serbie

                    36




7 CIJ1077.indb 68                                                                                      18/04/16 08:53

                    36 	              application de convention génocide (arrêt)

                    et de l’Assemblée de la République du Monténégro » adoptèrent une
                    déclaration dans laquelle il était notamment indiqué :
                             « 1. La République fédérale de Yougoslavie, assurant la continuité
                         de l’Etat et de la personnalité juridique et politique internationale de
                         la République fédérative socialiste de Yougoslavie, respectera stricte-
                         ment tous les engagements que la République fédérative socialiste de
                         Yougoslavie a pris à l’échelon international,
                         �����������������������������������������������������������������������������������������������������������������
                             Restant liée par toutes ses obligations vis‑à‑vis des organisations et
                         institutions internationales auxquelles elle appartient… » (Nations
                         Unies, doc. A/46/915, annexe II.)
                       57. Le même jour, la mission permanente de la Yougoslavie auprès de
                    l’Organisation des Nations Unies adressa au Secrétaire général de l’Orga-
                    nisation une note indiquant notamment que,
                         « [d]ans le strict respect de la continuité de la personnalité internatio-
                         nale de la Yougoslavie, la République fédérale de Yougoslavie conti-
                         nuera[it] à exercer tous les droits conférés à la République fédérative
                         socialiste de Yougoslavie et à s’acquitter de toutes les obligations
                         assumées par cette dernière dans les relations internationales, y
                         compris en ce qui concerne son appartenance à toutes les organisa-
                         tions internationales et sa participation à tous les traités internatio-
                         naux que la Yougoslavie a ratifiés ou auxquels elle a adhéré » (voir
                         aussi le paragraphe 76 ci‑dessous).
                       58. La prétention de la RFY à assurer la continuité de la personnalité
                    juridique de la RFSY fut longuement débattue au sein de la communauté
                    internationale (à cet égard, voir Demande en revision de l’arrêt du 11 juillet
                    1996 en l’affaire relative à l’Application de la convention pour la préven-
                    tion et la répression du crime de génocide (Bosnie‑Herzégovine c. You-
                    goslavie), exceptions préliminaires (Yougoslavie c. Bosnie‑Herzégovine),
                    arrêt, C.I.J. Recueil 2003, p. 15‑23, par. 28‑48 ; Licéité de l’emploi de la
                    force (Serbie‑et‑Monténégro c. Belgique), exceptions préliminaires, arrêt,
                    C.I.J. Recueil 2004 (I), p. 303‑309, par. 58‑74 ; Application de la conven‑
                    tion pour la prévention et la répression du crime de génocide (Bosnie‑­
                    Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 80‑83,
                    par. 91‑97 ; arrêt de 2008, C.I.J. Recueil 2008, p. 426‑427, par. 45‑49).
                    Ainsi que cela a été noté dans les arrêts de la Cour précités, le Conseil de
                    sécurité, l’Assemblée générale et plusieurs Etats rejetèrent l’affirmation
                    selon laquelle la RFY assurait automatiquement la continuité de la RFSY
                    comme Membre de l’Organisation des Nations Unies ; la RFY maintint
                    néanmoins cette prétention pendant plusieurs années. Ce n’est que
                    le 27 octobre 2000 que M. Koštunica, qui venait d’être élu président de
                    la RFY, adressa au Secrétaire général une lettre demandant l’admission
                    de la RFY à l’Organisation des Nations Unies. Le 1er novembre 2000,
                    l’Assemblée générale, par sa résolution 55/12, « [a]yant examiné la

                    37




7 CIJ1077.indb 70                                                                                                                             18/04/16 08:53

                    37 	         application de convention génocide (arrêt)

                    r­ ecommandation du Conseil de sécurité, en date du 31 octobre 2000 » et
                     « [a]yant examiné la demande d’admission présentée par la République
                     fédérale de Yougoslavie », décida « d’admettre la République fédérale de
                    Yougoslavie à l’Organisation des Nations Unies ».
                        59. Le 4 février 2003, la RFY changea officiellement de nom pour prendre
                    celui de « Serbie‑et‑Monténégro ». A la suite d’un référendum tenu le
                    21 mai 2006 conformément à la charte constitutionnelle de la Serbie‑et‑­
                    Monténégro, la République du Monténégro déclara son indépendance le
                    3 juin 2006. Par lettre du 3 juin 2006, la Serbie informa le Secrétaire général
                    de l’Organisation des Nations Unies qu’elle assurerait, au sein de l’Organi-
                     sation, la continuité de la qualité de membre de la Serbie‑et‑Monténégro,
                     comme prévu à l’article 60 de la charte constitutionnelle de cette dernière. Le
                     Monténégro fut admis comme nouveau Membre des Nations Unies le
                     28 juin 2006. Par son arrêt du 18 novembre 2008 sur les exceptions prélimi-
                    naires, la Cour a conclu que le Monténégro n’était plus partie à la présente
                    instance et que seule la Serbie demeurait défenderesse en l’espèce
                     (C.I.J. Recueil 2008, p. 421‑423, par. 23‑34 ; voir le paragraphe 8 ci‑dessus).

                                             B. La situation en Croatie
                       60. La présente affaire concerne principalement des événements qui se
                    sont déroulés entre 1991 et 1995 sur le territoire de la République de
                    Croatie dans les limites qui avaient été les siennes au sein de la RFSY. La
                    Cour se concentrera maintenant sur le contexte dans lequel ces événe-
                    ments se sont inscrits.
                       61. Tout d’abord, il y a lieu de relever que, d’après le recensement offi-
                    ciel effectué par l’Institut statistique de la République de Croatie à la fin
                    mars 1991, la majorité des habitants de la Croatie (environ 78 %) étaient
                    d’origine croate. Plusieurs minorités nationales et ethniques y étaient éga-
                    lement représentées ; en particulier, 12 % environ de la population était
                    d’origine serbe. Une partie importante de cette minorité serbe vivait près
                    des Républiques de Bosnie‑Herzégovine et de Serbie. Alors que, dans ces
                    zones frontalières, la population était mixte — composée de Croates et de
                    Serbes —, elle était majoritairement serbe dans certaines localités. Des
                    villes et des villages à majorité serbe jouxtaient des villes et des villages à
                    majorité croate.
                       62. Sur le plan politique, les tensions entre le Gouvernement de la Répu-
                    blique de Croatie, d’une part, et les Serbes vivant en Croatie et opposés à
                    l’indépendance de celle‑ci, d’autre part, s’accentuèrent au début des années
                    quatre‑vingt‑dix. Le 1er juillet 1990, des élus du Parti démocratique serbe de
                    Croatie (SDS) formèrent l’« union des municipalités du nord de la Dalmatie
                    et de la Lika ». Le 25 juillet 1990, la constitution de la République de Croatie
                    fut amendée ; en particulier, un nouveau drapeau et de nouvelles armoiries
                    furent adoptés, ce qui, selon la Serbie, fut perçu par la minorité serbe comme
                    un signe d’hostilité à son égard. Le même jour, une assemblée serbe et un
                    « Conseil national serbe » (l’organe exécutif de l’assemblée) furent créés à
                    Srb, au nord de Knin ; ils s’autoproclamèrent représentants politiques de la

                    38




7 CIJ1077.indb 72                                                                                      18/04/16 08:53

                    38 	         application de convention génocide (arrêt)

                    population serbe de Croatie et déclarèrent la souveraineté et l’autonomie des
                    Serbes de Croatie. Le « Conseil » annonça ensuite l’organisation d’un réfé-
                    rendum sur l’autonomie des Serbes de Croatie. En août 1990, le Gouverne-
                    ment croate tenta de s’opposer à ce référendum, ce qui conduisit des forces
                    de la minorité serbe à ériger des barricades sur les routes. Le référendum
                    annoncé eut lieu entre le 19 août et le 2 septembre 1990 ; une très large majo-
                    rité de votants se prononcèrent en faveur de l’autonomie.
                       63. Le 21 décembre 1990, les Serbes des municipalités de la Dalmatie
                    du nord et de la Lika proclamèrent la « Région autonome serbe de Kra-
                    jina » (« SAO de Krajina »). Deux autres « régions autonomes serbes »
                    furent établies plus tard : la « SAO de Slavonie, Baranja et Srem occiden-
                    tal » (« SAO SBSO ») en février 1991 et la « SAO de Slavonie occidentale »
                    en août de la même année.
                       64. Le 22 décembre 1990, le Parlement croate adopta une nouvelle
                    Constitution. Selon la Serbie, les Serbes de Croatie considérèrent que
                    l’adoption de cette Constitution les privait de certains droits fondamen-
                    taux et leur enlevait le statut de nation constitutive de la Croatie.
                       65. Le 4 janvier 1991, la SAO de Krajina instaura son propre secréta-
                    riat aux affaires intérieures et se dota de sa propre force de police et d’un
                    service chargé de la sûreté de l’Etat.
                       66. Au printemps 1991, des affrontements éclatèrent entre, d’un côté,
                    les forces armées croates et, de l’autre, les forces de la SAO de Krajina et
                    d’autres groupes armés. L’armée populaire yougoslave (« JNA ») inter-
                    vint — officiellement pour s’interposer entre les protagonistes, mais, selon
                    la Croatie, pour soutenir les serbes de la Krajina.
                       67. Au terme d’un référendum organisé le 12 mai 1991 par la SAO de
                    Krajina, une majorité de votants serbes approuvèrent le rattachement de
                    cette région à la Serbie et son maintien au sein de la RFSY. Une semaine
                    plus tard, le 19 mai 1991, les électeurs croates, appelés à se prononcer par
                    référendum sur l’indépendance de la Croatie vis‑à‑vis de la RFSY, l’ap-
                    prouvèrent massivement.
                       68. Comme mentionné ci‑dessus (voir le paragraphe 55), la Croatie
                    déclara son indépendance de la RFSY le 25 juin 1991, et cette déclaration
                    prit effet le 8 octobre 1991.
                       69. A l’été 1991, un conflit armé avait éclaté en Croatie, au cours
                    duquel auraient été commises les violations de la convention sur le géno-
                    cide alléguées par la Croatie en l’espèce (voir les paragraphes 200‑442
                    ci‑après). Au moins à partir du mois de septembre 1991, la JNA — qui,
                    selon la Croatie, était à ce moment contrôlée par le Gouvernement de la
                    République de Serbie — intervint dans les combats contre les forces gou-
                    vernementales croates. Vers la fin de l’année 1991, la JNA et des forces
                    serbes (voir le paragraphe 204 ci‑dessous) contrôlaient environ un tiers du
                    territoire de la Croatie dans les limites qui étaient les siennes au sein de la
                    RFSY (dans les régions de Slavonie orientale, de Slavonie occidentale, de
                    Banovina/Banija, de Kordun, de Lika et de Dalmatie). Ces régions ainsi
                    que plusieurs villes et villages évoqués dans le présent arrêt sont figurés
                    sur le croquis ci‑après.

                    39




7 CIJ1077.indb 74                                                                                     18/04/16 08:53

                    39 	         application de convention génocide (arrêt)

                       70. Le 19 décembre 1991, les Serbes de la SAO de Krajina (qui com-
                    prenait alors des territoires en Banovina/Banija, Kordun, Lika et Dalma-
                    tie) proclamèrent l’établissement de la « Republika Srpska Krajina »
                    (« RSK »). Deux mois plus tard, la SAO de Slavonie occidentale et la
                    SAO de SBSO se joignirent à la RSK.
                       71. A la fin 1991 et au début 1992, des négociations parrainées par la
                    communauté internationale — et impliquant entre autres des représen-
                    tants de la Croatie, de la Serbie et de la RFSY — aboutirent au plan
                    Vance (du nom de Cyrus Vance, envoyé spécial du Secrétaire général de
                    l’Organisation des Nations Unies pour la Yougoslavie) et au déploiement
                    de la force de protection des Nations Unies (« FORPRONU »). Le plan
                    Vance prévoyait la mise en place d’un cessez‑le‑feu, la démilitarisation des
                    parties de la Croatie sous le contrôle de la minorité serbe et des forces
                    de la RFSY, le retour des réfugiés et la création de conditions favorables
                    à une résolution politique permanente du conflit. La FORPRONU
                    — déployée au printemps 1992 dans trois zones protégées par les
                    Nations Unies (les ZPNU de Slavonie orientale, de Slavonie occidentale
                    et de Krajina) — fut répartie en quatre secteurs : est (en Slavonie orien-
                    tale), ouest (en Slavonie occidentale), nord et sud (ces deux derniers sec-
                    teurs couvrant la ZPNU de Krajina).
                       72. Les objectifs du plan Vance et de la FORPRONU ne furent jamais
                    complètement atteints : entre 1992 et le printemps 1995, la RSK ne fut pas
                    démilitarisée, certaines opérations militaires furent menées par les deux
                    parties au conflit et les tentatives de règlement pacifique échouèrent.
                       73. Au printemps et à l’été 1995, la Croatie réussit à reprendre le
                    contrôle de la plus grande partie du territoire de la RSK à la suite d’une
                    série d’opérations militaires. Elle récupéra ainsi la Slavonie occidentale au
                    terme de l’opération « Eclair » en mai, alors que la Krajina fut reconquise
                    lors de l’opération « Tempête » en août, au cours de laquelle se seraient
                    produits les faits qui font l’objet de la demande reconventionnelle en l’es-
                    pèce (voir les paragraphes 443‑522 ci‑après). Après la conclusion de l’ac-
                    cord d’Erdut le 12 novembre 1995, la Slavonie orientale réintégra
                    progressivement la Croatie de 1996 à 1998.

                                                           *
                                                       *       *


                                         II. Compétence et recevabilité

                                           A. La demande de la Croatie
                    1) Les questions de compétence et de recevabilité restant à trancher après
                        l’arrêt de 2008
                      74. La Serbie a soulevé un certain nombre d’exceptions à la compé-
                    tence de la Cour et à la recevabilité de la demande de la Croatie. Dans

                    40




7 CIJ1077.indb 76                                                                                   18/04/16 08:53

                    40 	                    application de convention génocide (arrêt)

                    Régions et sélection de localités auxquelles les Parties se sont référées

                       AUT R IC H E


                                                                                                                            H O N G R I E




                              SLOVÉNIE


                                                                                      ZAGREB
                                                                                                            Đulovac                                             S E R B I E
                                                                                          C R OATIE                    Voćin         SL AVONIE
                                                                                                                                     O R I E N T A L E Dalj
                                                                                                               Kusonje
                                                                                                                                                     Vukovar
                                                                                BANOVINA/BAN*JA                 SL AVONIE                    Bogdanovci
                                                                             Joševica     Hrvatska            O CC I D E N TA L E                          Lovas
                                                                                           Dubica                                                      Berak
                                                                                                                                                         Tovarnik Bapska
                                                             KORDUN
                                                                                                                                                                   Sremska
                                                                             Lipovača                                                                             Mitrovica
                                                       Saborsko
                                                             Poljanak

                                                                     LIKA




                                                                               Gračac
                                                                           Obrovac                               B O S N I E -
                                                             Škabrnja                                          HERZÉGOVINE
                                                                             Bruška
                                                                        Benkovac             Knin



                                                                                           D A L M AT I E




                           M E R       A D R I A T I Q U E



                                                                                                                                                    MONTÉN ÉGRO

                                                                                                                               Dubrovnik
                                            Ce croquis a été établi à seule fin d’illustration
                                   0                    50                  100                  150 km
                I TALI E               Projection transverse universelle de Mercator, zone 33N
                                                           Datum WGS84




                    41




7 CIJ1077.indb 78                                                                                                                                                             18/04/16 08:53

                    41 	         application de convention génocide (arrêt)

                    l’arrêt qu’elle a rendu en 2008, la Cour a rejeté les première et troisième
                    exceptions préliminaires, mais a conclu que la deuxième n’avait pas, dans
                    les circonstances de l’espèce, un caractère exclusivement préliminaire, et
                    elle a par conséquent reporté sa décision au stade actuel de la procédure
                    (C.I.J. Recueil 2008, p. 460, par. 130, et p. 466, par. 146 (point 4)). Avant
                    d’aborder l’examen de la deuxième exception de la Serbie, la Cour rappel-
                    lera certaines observations qu’elle a formulées dans son arrêt de 2008.
                       75. Dans son arrêt de 2008, la Cour a rejeté la première exception pré-
                    liminaire de la Serbie en ce qu’elle avait trait à la capacité de cette der-
                    nière de participer à la présente procédure (ibid., p. 444, par. 91, et p. 466,
                    par. 146 (point 1)).
                       76. La Cour a également rejeté la première exception préliminaire de la
                    Serbie en ce qu’elle avait trait à sa compétence ratione materiae. Elle s’est
                    référée à la déclaration faite par la RFY le 27 avril 1992 (date de la pro-
                    clamation de la RFY en tant qu’Etat), qui énonçait ce qui suit :
                            « La République fédérale de Yougoslavie, assurant la continuité de
                         l’Etat et de la personnalité juridique et politique internationale de la
                         République fédérative socialiste de Yougoslavie, respectera stricte-
                         ment tous les engagements que la République fédérative socialiste de
                         Yougoslavie a pris à l’échelon international.
                            Simultanément, elle est disposée à respecter pleinement les droits
                         et les intérêts des républiques yougoslaves qui ont déclaré leur indé-
                         pendance. La reconnaissance des Etats nouvellement constitués
                         interviendra une fois qu’auront été réglées les questions en suspens
                         actuellement en cours de négociation dans le cadre de la Conférence
                         sur la Yougoslavie. » (Nations Unies, doc. A/46/915, annexe II, cité
                         dans C.I.J. Recueil 2008, p. 446‑447, par. 98.)
                      La Cour a également fait référence à la note adressée le même jour au
                    Secrétaire général de l’Organisation des Nations Unies par la mission per-
                    manente de la Yougoslavie auprès de celle‑ci, qui contenait le passage
                    suivant :
                            « L’Assemblée de la République fédérative socialiste de Yougosla-
                         vie, à la session qu’elle a tenue le 27 avril 1992, a promulgué la
                         Constitution de la République fédérale de Yougoslavie. Aux termes
                         de la Constitution, et compte tenu de la continuité de la personnalité
                         de la Yougoslavie et des décisions légitimes qu’ont prises la Serbie et
                         le Monténégro de continuer à vivre ensemble en Yougoslavie, la
                         République fédérative socialiste de Yougoslavie devient la Répu-
                         blique fédérale de Yougoslavie, composée de la République de Serbie
                         et de la République du Monténégro.
                            Dans le strict respect de la continuité de la personnalité internatio-
                         nale de la Yougoslavie, la République fédérale de Yougoslavie conti-
                         nuera à exercer tous les droits conférés à la République fédérative
                         socialiste de Yougoslavie et à s’acquitter de toutes les obligations
                         assumées par cette dernière dans les relations internationales, y com-

                    42




7 CIJ1077.indb 80                                                                                     18/04/16 08:53

                    42 	         application de convention génocide (arrêt)

                         pris en ce qui concerne son appartenance à toutes les organisations
                         internationales et sa participation à tous les traités internationaux que
                         la Yougoslavie a ratifiés ou auxquels elle a adhéré. » (Nations Unies,
                         doc. A/46/915, annexe I, cité dans C.I.J. Recueil 2008, p. 447, par. 99.)
                       Faisant observer que la RFY avait ainsi « clairement exprimé … son
                    intention d’être liée … par les obligations de la convention sur le géno-
                    cide », la Cour a alors formulé la conclusion suivante :
                            « Dans le contexte particulier de l’affaire, la Cour estime que la décla-
                         ration de 1992 doit être considérée comme ayant eu les effets d’une noti-
                         fication de succession à des traités et ce, bien que l’intention politique
                         qui la sous‑tendait ait été différente. » (C.I.J. Recueil 2008, p. 451,
                         par. 111.)
                       77. La Cour a toutefois considéré qu’elle n’était pas en mesure de se pro-
                    noncer sur l’exception de la Serbie se rapportant à la compétence et à la
                    recevabilité ratione temporis. Selon cette exception, dans la mesure où la
                    demande de la Croatie reposait sur des actes et des omissions qui auraient
                    été commis avant le 27 avril 1992, ladite demande ne rentrait pas dans le
                    champ de l’article IX de la convention sur le génocide — et, partant, ne
                    relevait pas de la compétence de la Cour — puisqu’elle se rapportait à des
                    faits antérieurs à la date à laquelle la RFY avait vu le jour en tant qu’Etat et
                    ainsi pu devenir partie à la convention sur le génocide, et était en tout état
                    de cause irrecevable. Relativement à cette exception, la Cour a dit ce qui suit :
                            « De l’avis de la Cour, les questions de compétence et de recevabilité
                         soulevées par l’exception préliminaire ratione temporis de la Serbie
                         constituent, en la présente affaire, deux questions indissociables. La
                         première est celle de savoir si la Cour a compétence pour déterminer si
                         des violations de la convention sur le génocide ont été commises, à la
                         lumière des faits antérieurs à la date à laquelle la RFY a commencé à
                         exister en tant qu’Etat distinct, ayant à ce titre la capacité d’être partie
                         à cet instrument ; cela revient à se demander si les obligations en
                         vertu de la Convention étaient opposables à la RFY antérieurement
                         au 27 avril 1992. La seconde question, qui porte sur la recevabilité de
                         la demande concernant ces faits, et qui a trait à l’attribution, est
                         celle des conséquences à tirer quant à la responsabilité de la RFY à
                         raison desdits faits en vertu des règles générales de la responsabilité de
                         l’Etat. Pour que la Cour puisse se prononcer sur chacune de ces ques-
                         tions, elle devra disposer de davantage d’éléments. » (Ibid., p. 460,
                         par. 129.)
                      78. L’arrêt de 2008 a donc réglé les questions de la compétence de la
                    Cour et de la recevabilité de la demande de la Croatie dans la mesure où
                    celle‑ci se rapporte à des faits qui auraient eu lieu à compter
                    du 27 avril 1992. Ces mêmes questions restent toutefois à trancher pour
                    ce qui est des faits antérieurs à cette date. Et sur ces points, les Parties
                    demeurent en désaccord.

                    43




7 CIJ1077.indb 82                                                                                       18/04/16 08:54

                    43 	         application de convention génocide (arrêt)

                    2) Les positions des Parties en ce qui concerne la compétence
                      et la recevabilité
                       79. S’agissant de la compétence de la Cour, la Serbie maintient que les
                    faits supposés être survenus avant le 27 avril 1992 ne peuvent donner lieu
                    à un différend entre elle et la Croatie concernant « l’interprétation, l’appli-
                    cation ou l’exécution » de la convention sur le génocide et ainsi entrer
                    dans le champ de l’article IX de celle‑ci. Elle avance qu’une distinction
                    s’impose entre les obligations de la RFSY et celles de la RFY. Si la pre-
                    mière était partie à la convention sur le génocide antérieurement au
                    27 avril 1992, ce n’est qu’à partir de cette date que la seconde y est deve-
                    nue partie. La Serbie invoque l’article 28 de la convention de Vienne sur
                    le droit des traités, qui énonce selon elle un principe du droit international
                    coutumier et est ainsi libellé :
                           « A moins qu’une intention différente ne ressorte du traité ou ne
                         soit par ailleurs établie, les dispositions d’un traité ne lient pas une
                         partie en ce qui concerne un acte ou fait antérieur à la date d’entrée
                         en vigueur de ce traité au regard de cette partie ou une situation qui
                         avait cessé d’exister à cette date. »
                       La Serbie soutient que, puisque les dispositions de fond de la conven-
                    tion sur le génocide ne peuvent avoir d’effet rétroactif, les faits qui auraient
                    eu lieu avant que la RFY devienne partie à la Convention ne sauraient
                    engager la responsabilité de la RFY ni, partant, sa propre responsabilité.
                       80. En ce qui concerne la recevabilité de la demande de la Croatie, la
                    Serbie avance deux arguments. Premièrement, elle soutient que la RFY
                    ne peut se voir imputer des faits qui auraient eu lieu avant sa constitution
                    en tant qu’Etat. Selon elle, toute conclusion formulée à son encontre sur
                    la base de ces faits doit en conséquence être regardée comme irrecevable.
                    Il s’agit là d’un moyen subsidiaire par rapport à celui qui concerne la
                    compétence. Deuxièmement, la Serbie soutient à titre plus subsidiaire
                    encore que, dans la mesure où la demande se rapporte à des faits suppo-
                    sés antérieurs au 8 octobre 1991, date à laquelle la Croatie a vu le jour en
                    tant qu’Etat et est devenue partie à la convention sur le génocide, elle doit
                    être considérée comme irrecevable.
                       81. La Croatie répond que la Cour a compétence à l’égard de l’ensemble
                    de sa demande et qu’aucune fin de non‑recevoir ne peut lui être opposée.
                    De son point de vue, l’essentiel est que la convention sur le génocide était
                    en vigueur dans les territoires en cause tout au long de la période en litige,
                    puisque la RFSY y était partie. Selon elle, la RFY est née directement de la
                    RFSY, les organes du nouvel Etat prenant en charge ceux de l’Etat prédé-
                    cesseur au cours de l’année 1991, alors que la RFSY se trouvait engagée
                    dans un « processus de dissolution » (expression utilisée par la commission
                    d’arbitrage de la conférence sur la Yougoslavie dans son avis no 1,
                    29 novembre 1991, Revue générale de droit international public (RGDIP),
                    t. 96, 1992, p. 264). Le 27 avril 1992, la RFY a fait une déclaration qui,
                    ainsi que la Cour l’a dit en 2008, a eu l’effet d’une notification de succession

                    44




7 CIJ1077.indb 84                                                                                      18/04/16 08:54

                    44 	         application de convention génocide (arrêt)

                    (voir le paragraphe 76 ci‑dessus) à la convention sur le génocide et à d’autres
                    traités auxquels la RFSY avait été partie. La Croatie soutient que, en
                    conséquence, il n’y a pas eu de rupture dans l’application de la Convention,
                    qu’il serait artificiel et formaliste de limiter la compétence de la Cour à la
                    période commençant le 27 avril 1992 et qu’une décision en ce sens introdui-
                    rait une « interruption » dans la protection assurée par la Convention. Elle
                    souligne l’absence de toute limitation temporelle dans le libellé de l’ar-
                    ticle IX de la Convention. Au moins à partir du début de l’été 1991, la
                    RFSY avait, selon la Croatie, cessé de fonctionner en tant qu’Etat et ce qui
                    allait devenir la RFY était déjà un Etat in statu nascendi.
                       82. La Croatie invoque en conséquence ce qu’elle considère comme le
                    principe du droit international coutumier énoncé au paragraphe 2 de l’ar-
                    ticle 10 des Articles de la Commission du droit international (« CDI ») sur
                    la responsabilité de l’Etat pour fait internationalement illicite adoptés
                    en 2001. Ce paragraphe se lit comme suit :
                           « Le comportement d’un mouvement insurrectionnel ou autre qui
                         parvient à créer un nouvel Etat sur une partie du territoire d’un Etat
                         préexistant ou sur un territoire sous son administration est considéré
                         comme un fait de ce nouvel Etat d’après le droit international. »
                       Selon la Croatie, ce principe s’applique aux faits de l’espèce, de sorte
                    que les agissements de la JNA et d’autres groupes armés contrôlés par le
                    mouvement dont l’action a abouti à la proclamation de la RFY
                    le 27 avril 1992, même s’ils sont antérieurs à cette date, doivent être regar-
                    dés comme le fait de la RFY en ce qui concerne la responsabilité de l’Etat.
                    A titre subsidiaire, elle soutient que, dans l’hypothèse où ces actes seraient
                    plutôt imputés à la RFSY, la RFY a succédé à cette dernière pour ce qui
                    est de la responsabilité en découlant.
                       83. En outre, la Croatie nie que sa demande soit irrecevable dans la mesure
                    où elle repose sur des faits supposés antérieurs au 8 octobre 1991. Elle fait
                    valoir que la convention sur le génocide ne se résume pas à « un ensemble
                    d’obligations synallagmatiques » entre parties, mais est la source d’obliga-
                    tions erga omnes. Elle souligne par ailleurs que la Convention était en vigueur
                    et protégeait la population de Croatie durant toute la période en litige.

                                                         * *


                    3) L’étendue de la compétence découlant de l’article IX de la convention
                        sur le génocide
                      84. La Cour rappelle tout d’abord que le seul fondement de compé-
                    tence invoqué en l’espèce est l’article IX de la convention sur le génocide,
                    ainsi libellé :
                            « Les différends entre les Parties contractantes relatifs à l’interpré-
                         tation, l’application ou l’exécution de la présente Convention, y com-

                    45




7 CIJ1077.indb 86                                                                                     18/04/16 08:54

                    45 	         application de convention génocide (arrêt)

                         pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
                         ou de l’un quelconque des autres actes énumérés à l’article III, seront
                         soumis à la Cour internationale de Justice, à la requête d’une partie
                         au différend. »
                    Comme la Cour l’a relevé dans son arrêt de 2008,
                         « [l]a RFSY signa la convention sur le génocide le 11 décembre 1948
                         et déposa son instrument de ratification, sans formuler de réserve, le
                         29 août 1950 ; les Parties conviennent que la RFSY était donc partie
                         à la Convention lorsque, dans les années quatre‑vingt‑dix, elle com-
                         mença à se désintégrer, donnant naissance à des Etats distincts et
                         indépendants » (C.I.J. Recueil 2008, p. 446, par. 97).
                    Le 12 octobre 1992, la Croatie a déposé une notification de succession
                    qu’elle considère comme ayant pris effet le 8 octobre 1991, date à laquelle
                    elle a vu le jour en tant qu’Etat. Dans les exceptions préliminaires qu’elle
                    a présentées en l’espèce, la Serbie a fait valoir qu’elle n’avait commencé à
                    être liée par la convention sur le génocide qu’au moment où la RFY avait
                    déposé son instrument d’adhésion, assorti d’une réserve à l’article IX,
                    le 12 mars 2001. Comme il a déjà été mentionné, toutefois, la Cour a
                    considéré, dans son arrêt de 2008, que la RFY était, par le moyen de la
                    déclaration et de la note mentionnées au paragraphe 76 ci‑dessus, devenue
                    partie à la Convention le 27 avril 1992, et était donc liée par les obligations
                    y énoncées (ibid., p. 451, par. 111 ; p. 454‑455, par. 117).
                       85. Le fait que la compétence de la Cour en l’espèce repose exclusive-
                    ment sur l’article IX a une incidence importante sur son étendue. La com-
                    pétence prévue par cette disposition est limitée aux différends relatifs à
                    l’interprétation, l’application ou l’exécution de la convention sur le géno-
                    cide, y compris ceux relatifs à la responsabilité d’un Etat pour génocide
                    ou l’un quelconque des autres actes énumérés à l’article III. Dans l’arrêt
                    qu’elle a rendu en 2007 en l’affaire opposant la Bosnie‑Herzégovine à la
                    Serbie, où l’article IX était également le seul fondement de compétence, la
                    Cour a expliqué que ledit article restreignait sa compétence aux différends
                    concernant le génocide et que, par conséquent, elle n’était
                         « pas habilitée à se prononcer sur des violations alléguées d’autres obli-
                         gations que les Parties tiendraient du droit international, violations qui
                         ne peuvent être assimilées à un génocide, en particulier s’agissant d’obli-
                         gations visant à protéger les droits de l’homme dans un conflit armé. Il
                         en est ainsi même si les violations alléguées concernent des obligations
                         relevant de normes impératives ou des obligations relatives à la protec-
                         tion des valeurs humanitaires essentielles et que ces obligations peuvent
                         s’imposer erga omnes. » (Application de la convention pour la prévention
                         et la répression du crime de génocide (Bosnie‑Herzégovine c. Serbie‑­
                         et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 104, par. 147.)
                    Cela n’empêche pas la Cour de rechercher, dans sa motivation, s’il y a eu
                    violation du droit international humanitaire ou du droit international

                    46




7 CIJ1077.indb 88                                                                                      18/04/16 08:54

                    46 	              application de convention génocide (arrêt)

                    relatif aux droits de l’homme, dans la mesure où cela lui serait utile pour
                    déterminer s’il y a eu violation d’une obligation découlant de la conven-
                    tion sur le génocide.
                       86. La Cour doit toutefois rappeler, comme elle l’a fait en d’autres
                    occasions, que l’absence d’une cour ou d’un tribunal compétent pour
                    connaître des différends relatifs au respect d’une obligation imposée par le
                    droit international n’affecte pas l’existence ou la force contraignante de
                    cette obligation. Les Etats sont tenus de s’acquitter des obligations qui
                    leur incombent en droit international, y compris le droit international
                    humanitaire et le droit international relatif aux droits de l’homme, et
                    demeurent responsables des actes contraires au droit international qui
                    leur sont imputables (voir, par exemple, Activités armées sur le territoire
                    du Congo (nouvelle requête : 2002) (République démocratique du Congo
                    c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 52‑53,
                    par. 127, et Application de la convention pour la prévention et la répression
                    du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt,
                    C.I.J. Recueil 2007 (I), p. 104, par. 148).
                       87. En outre, puisque la compétence prévue par l’article IX est limitée
                    à « l’interprétation, l’application ou l’exécution de la … Convention, y
                    compris … à la responsabilité d’un Etat en matière de génocide ou de l’un
                    quelconque des autres actes énumérés à l’article III », elle ne s’étend pas
                    aux allégations concernant la violation du droit international coutumier
                    en matière de génocide. Bien entendu, il est constant que la Convention
                    consacre des principes qui font également partie du droit international
                    coutumier. Ainsi, l’article premier dispose que « [l]es Parties contractantes
                    confirment que le génocide, qu’il soit commis en temps de paix ou en
                    temps de guerre, est un crime du droit des gens ». La Cour a elle‑même
                    rappelé maintes fois que la Convention énonçait des principes apparte-
                    nant au droit international coutumier. C’est ce qu’elle a souligné dans son
                    avis consultatif de 1951 :
                             « Les origines de la Convention révèlent l’intention des Nations
                         Unies de condamner et de réprimer le génocide comme « un crime de
                         droit des gens » impliquant le refus du droit à l’existence de groupes
                         humains entiers, refus qui bouleverse la conscience humaine, inflige de
                         grandes pertes à l’humanité, et qui est contraire à la fois à la loi morale
                         et à l’esprit et aux fins des Nations Unies (résolution 96 (I) de l’Assem-
                         blée générale, 11 décembre 1946). Cette conception entraîne une pre-
                         mière conséquence : les principes qui sont à la base de la Convention
                         sont des principes reconnus par les nations civilisées comme obligeant
                         les Etats, même en dehors de tout lien conventionnel. Une deuxième
                         conséquence est le caractère universel à la fois de la condamnation du
                         génocide et de la coopération nécessaire « pour libérer l’humanité d’un
                         fléau aussi odieux » (préambule de la Convention)
                         �����������������������������������������������������������������������������������������������������������������
                             Les fins d’une telle convention doivent également être retenues. La
                         Convention a été manifestement adoptée dans un but purement

                    47




7 CIJ1077.indb 90                                                                                                                             18/04/16 08:54

                    47 	         application de convention génocide (arrêt)

                         humain et civilisateur. On ne peut même pas concevoir une conven-
                         tion qui offrirait à un plus haut degré ce double caractère, puisqu’elle
                         vise d’une part à sauvegarder l’existence même de certains groupes
                         humains, d’autre part à confirmer et à sanctionner les principes de
                         morale les plus élémentaires. » (Réserves à la convention pour la pré‑
                         vention et la répression du crime de génocide, avis consultatif,
                         C.I.J. Recueil 1951, p. 23.)
                    La Cour a repris cet énoncé dans l’arrêt qu’elle a rendu en l’affaire rela-
                    tive à l’Application de la convention pour la prévention et la répression du
                    crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro) (arrêt,
                    C.I.J. Recueil 2007 (I), p. 110‑111, par. 161). Elle a par ailleurs précisé
                    que la convention sur le génocide contenait des obligations erga omnes.
                    Enfin, elle a relevé que l’interdiction du génocide revêtait le caractère
                    d’une norme impérative (jus cogens) (Activités armées sur le territoire du
                    Congo (nouvelle requête : 2002) (République démocratique du Congo
                    c. Rwanda), compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 31‑32,
                    par. 64).
                       88. Par ailleurs, dans l’arrêt Congo c. Rwanda susmentionné, il est
                    expliqué ce qui suit :
                            « La Cour observe toutefois qu’elle a déjà eu l’occasion de souli-
                         gner que « l’opposabilité erga omnes d’une norme et la règle du
                         consentement à la juridiction sont deux choses différentes » (Timor
                         oriental (Portugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 102,
                         par. 29), et que le seul fait que des droits et obligations erga omnes
                         seraient en cause dans un différend ne saurait donner compétence à
                         la Cour pour connaître de ce différend.
                            Il en va de même quant aux rapports entre les normes impératives
                         du droit international général (jus cogens) et l’établissement de la
                         compétence de la Cour : le fait qu’un différend porte sur le respect
                         d’une norme possédant un tel caractère, ce qui est assurément le
                         cas de l’interdiction du génocide, ne saurait en lui‑même fonder la
                         compétence de la Cour pour en connaître. En vertu du Statut de la
                         Cour, cette compétence est toujours fondée sur le consentement des
                         parties. » (Ibid.)
                    En l’espèce, la compétence de la Cour repose exclusivement sur l’ar-
                    ticle IX de la convention sur le génocide et est en conséquence limitée aux
                    obligations imposées par la Convention elle‑même. Lorsqu’un traité
                    énonce une obligation qui existe également en droit international coutu-
                    mier, l’obligation résultant du traité et celle du droit coutumier demeurent
                    distinctes (Activités militaires et paramilitaires au Nicaragua et contre
                    celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil
                    1986, p. 96, par. 179). En conséquence, à moins que le traité ne fasse
                    apparaître une intention différente, le fait que ce dernier sanctionne une
                    règle du droit international coutumier ne signifie pas que la clause com-
                    promissoire qu’il contient permette de porter devant la Cour les diffé-

                    48




7 CIJ1077.indb 92                                                                                   18/04/16 08:54

                    48 	         application de convention génocide (arrêt)

                    rends concernant l’obligation existant en droit coutumier. S’agissant de
                    l’article IX de la convention sur le génocide, on ne discerne aucune inten-
                    tion à cet effet. Au contraire, son libellé indique clairement que la compé-
                    tence qu’il prévoit est limitée aux différends concernant l’interprétation,
                    l’application ou l’exécution de la Convention, y compris ceux relatifs à la
                    responsabilité d’un Etat pour génocide ou tout autre acte prohibé par la
                    Convention. Il n’offre aucun fondement permettant à la Cour de connaître
                    d’un différend portant sur la violation supposée des obligations qu’im-
                    pose le droit international coutumier en matière de génocide.
                       89. Par conséquent, pour établir que la Cour a compétence à l’égard de
                    la demande de la Croatie en ce qu’elle est fondée sur des faits allégués
                    antérieurs au 27 avril 1992, la demanderesse doit montrer que le différend
                    qui l’oppose à la Serbie à leur sujet concerne l’interprétation, l’application
                    ou l’exécution de la convention sur le génocide. Il ne suffit pas que ces
                    faits aient pu emporter violation du droit international coutumier en
                    matière de génocide ; il faut que le différend se rapporte à des obligations
                    énoncées par la Convention elle‑même.

                                                         * *

                    4) L’exception d’incompétence soulevée par la Serbie
                      a) L
                          a question de savoir si les dispositions de la Convention sont rétro­
                         actives
                       90. Il appartient à la Cour de déterminer, sur la base des conclusions
                    des Parties et des arguments avancés à l’appui de ces conclusions, l’objet
                    du différend dont elle est saisie. En l’espèce, elle considère que l’objet
                    principal du différend réside dans la question de savoir si la Serbie est
                    responsable de violations de la convention sur le génocide et, dans l’affir-
                    mative, si la Croatie peut invoquer cette responsabilité. Ainsi exposé, le
                    différend paraît relever sans conteste de l’article IX.
                       91. La partie défenderesse avance que, dans la mesure où la demande
                    de la Croatie repose sur des actes supposés avoir été commis avant que la
                    RFY devienne partie à la Convention, le 27 avril 1992 (et tel est le cas de
                    la grande majorité des allégations de la Croatie), elle se rapporte à une
                    époque où celle‑ci ne pouvait être opposée à la RFY (de sorte qu’aucune
                    violation de ladite Convention ne peut être attribuable à la Serbie). Aussi
                    la Serbie soutient‑elle que le différend concernant ces allégations ne peut
                    être considéré comme entrant dans le champ de l’article IX.
                       92. En réponse, la Croatie invoque ce qu’elle qualifie de présomption
                    en faveur de l’application rétroactive des clauses compromissoires, se
                    réclamant à cet égard de l’arrêt rendu par la Cour permanente de Justice
                    internationale en l’affaire des Concessions Mavrommatis en Palestine
                    (Grèce c. Royaume‑Uni) (arrêt no 2, 1924, C.P.J.I. série A, no 2, p. 35),
                    ainsi que l’absence de toute limitation temporelle à l’article IX de la
                    convention sur le génocide.

                    49




7 CIJ1077.indb 94                                                                                    18/04/16 08:54

                    49 	          application de convention génocide (arrêt)

                       93. Dans l’arrêt qu’elle a rendu en l’espèce en 2008, la Cour a dit « que
                    la convention sur le génocide ne cont[enait] aucune disposition expresse
                    limitant sa compétence ratione temporis » (C.I.J. Recueil 2008, p. 458,
                    par. 123 ; voir aussi Application de la convention pour la prévention et la
                    répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
                    exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 617, par. 34).
                    Comme on le verra, l’absence de limitation temporelle à l’article IX n’est
                    pas sans conséquence, mais elle ne suffit pas, en soi, pour habiliter la
                    Cour à connaître de la demande de la Croatie en ce qu’elle repose sur des
                    faits supposés antérieurs au 27 avril 1992. L’article IX n’est pas une dis-
                    position générale sur le règlement des différends. La compétence qu’il pré-
                    voit est limitée aux différends entre les parties contractantes relatifs à
                    l’interprétation, l’application ou l’exécution des dispositions de fond de la
                    convention sur le génocide, y compris ceux relatifs à la responsabilité
                    d’un Etat en matière de génocide ou de l’un quelconque des autres actes
                    énumérés à l’article III de la Convention. En conséquence, sa portée tem-
                    porelle est forcément liée à celle des autres dispositions de la Convention.
                       94. Sur ce point, la Croatie fait valoir que certaines des dispositions de fond
                    de la Convention, à tout le moins, s’appliquent à des faits survenus avant que
                    celle‑ci entre en vigueur pour le défendeur. Elle soutient ainsi que l’obligation
                    de prévenir et de punir le génocide n’est pas limitée aux actes de génocide
                    survenus après l’entrée en vigueur de la Convention pour l’Etat en cause, mais
                    « vaut quelle que soit l’époque à laquelle celui‑ci est commis et non unique-
                    ment à l’égard du génocide à venir après l’entrée en vigueur de la Convention
                    pour l’Etat concerné ». De son côté, la Serbie rejette l’idée que ces dispositions
                    aient pu avoir pour objectif d’imposer des obligations relativement aux faits
                    survenus avant que l’Etat en cause soit partie à la Convention.
                       95. La Cour considère que l’obligation conventionnelle qui impose à
                    l’Etat d’empêcher l’accomplissement d’un acte ne peut logiquement s’appli-
                    quer à des événements antérieurs à la date à laquelle cette obligation est
                    devenue opposable audit Etat ; on ne saurait prévenir ce qui a déjà eu lieu.
                    La logique, tout comme la présomption, consacrée à l’article 28 de la
                    convention de Vienne sur le droit des traités, à l’encontre de l’application
                    rétroactive des obligations conventionnelles, indique ainsi clairement que
                    l’obligation de prévenir le génocide ne vaut que pour les actes qui pour-
                    raient être commis après l’entrée en vigueur de la convention sur le géno-
                    cide pour l’Etat en cause. Rien dans celle‑ci ou les travaux préparatoires ne
                    suggère une autre conclusion, pas plus que le fait que la Convention ait eu
                    pour objet de confirmer des obligations qui existaient déjà en droit interna-
                    tional coutumier. L’Etat qui n’est pas encore partie à la Convention au
                    moment où sont commis des actes de génocide pourrait bien avoir violé
                    l’obligation que lui faisait le droit international coutumier de prévenir la
                    perpétration de tels actes, mais le fait de devenir ultérieurement partie à la
                    Convention n’a pas pour effet de l’assujettir a posteriori à l’obligation
                    conventionnelle supplémentaire de prévenir la perpétration de tels actes.
                       96. Cet obstacle logique n’existe pas relativement à l’obligation conven-
                    tionnelle de punir les actes accomplis avant l’entrée en vigueur du traité

                    50




7 CIJ1077.indb 96                                                                                        18/04/16 08:54

                    50 	         application de convention génocide (arrêt)

                    pour l’Etat concerné, et on trouve une telle obligation dans certains trai-
                    tés. Par exemple, la convention sur l’imprescriptibilité des crimes de
                    guerre et des crimes contre l’humanité de 1968 (résolution de l’Assemblée
                    générale des Nations Unies no 2391 (XXIII) ; Nations Unies, Recueil des
                    traités (RTNU), vol. 754, p. 73) dispose en son article premier qu’elle
                    s’applique aux crimes qui en font l’objet, « quelle que soit la date à laquelle
                    ils ont été commis ». De même, le paragraphe 2 de l’article 2 de la conven-
                    tion européenne sur l’imprescriptibilité des crimes contre l’humanité et
                    des crimes de guerre de 1974 (Série des traités européens, no 82) prévoit
                    que celle‑ci s’applique aux infractions commises avant son entrée en
                    vigueur dans les cas où le délai de prescription n’est pas encore venu à
                    expiration à cette date. Dans les deux cas, cependant, l’application du
                    texte en question aux actes survenus avant son entrée en vigueur fait l’ob-
                    jet d’une disposition expresse. Or on ne trouve rien de comparable dans la
                    convention sur le génocide. Par ailleurs, les dispositions obligeant les
                    Etats à punir les actes de génocide (art. I et IV) sont nécessairement liées
                    à celles qui concernent l’obligation faite à chacun d’eux de légiférer pour
                    donner effet aux dispositions de la Convention (art. V). Rien n’indique
                    que celle‑ci visait à obliger les Etats à adopter des textes rétroactifs.
                       97. L’historique des négociations ayant abouti à la Convention donne
                    également à penser que l’obligation de punir les actes de génocide, tout
                    comme les autres dispositions de fond de la Convention, était censée
                    valoir pour l’avenir et non pour les actes commis au cours de la seconde
                    guerre mondiale ou à d’autres époques révolues. Ainsi, le représentant de
                    la Tchécoslovaquie avait alors déclaré que la Convention devait « conte-
                    nir des dispositions expresses affirmant la volonté des peuples de punir
                    tous ceux qui seraient tentés à l’avenir de répéter les crimes atroces qui
                    ont été perpétrés » (Nations Unies, Documents officiels de l’Assemblée
                    générale, première partie, troisième session, Sixième Commission, comptes
                    rendus analytiques de la 66e séance, doc. A/C.6/SR.66, p. 30 ; les italiques
                    sont de la Cour). De même, le représentant des Philippines avait ajouté
                    qu’il « fa[llait] donc qu’ils puissent être châtiés à l’avenir » (ibid., comptes
                    rendus analytiques de la 95e séance, doc. A/C.6/SR.95, p. 340 ; les italiques
                    sont de la Cour), tandis que celui du Pérou faisait valoir que le texte en
                    cours de négociation était destiné à « punir ceux qui, à l’avenir, se ren-
                    draient coupables d’infractions aux dispositions de cette convention »
                    (ibid., comptes rendus analytiques de la 109e séance, doc. A/C.6/SR.109,
                    p. 498 ; les italiques sont de la Cour). Par contraste et malgré les événe-
                    ments qui ont précédé immédiatement l’adoption de la Convention et
                    auxquels il a été abondamment fait référence, jamais n’a été évoquée
                    l’idée que le texte à l’étude visait à obliger les Etats à punir les actes de
                    génocide commis par le passé.
                       98. Enfin, la Cour rappelle que, dans l’arrêt qu’elle a rendu récemment
                    en l’affaire relative à des Questions concernant l’obligation de poursuivre ou
                    d’extrader (Belgique c. Sénégal) (arrêt, C.I.J. Recueil 2012 (II), p. 422),
                    elle a estimé que les dispositions analogues de la convention contre la
                    torture, qui font aux Etats parties l’obligation de traduire devant leurs

                    51




7 CIJ1077.indb 98                                                                                      18/04/16 08:54

                     51 	         application de convention génocide (arrêt)

                     autorités compétentes les personnes soupçonnées d’actes de torture, ne
                     s’appliquaient qu’aux actes commis après l’entrée en vigueur de la conven-
                     tion pour l’Etat concerné, et ce, même si les actes en question étaient déjà
                     considérés comme des crimes au regard du droit international coutumier
                     (C.I.J. Recueil 2012 (II), p. 457, par. 99‑100).
                        99. Pour soutenir que certaines des obligations de fond imposées par la
                     Convention sont rétroactives, la Croatie s’est intéressée aux obligations
                     de prévenir et de punir le génocide. Or c’est la responsabilité de l’Etat, au
                     titre de la Convention, pour commission de génocide qui se trouve au
                     cœur de la demande de la Croatie. La Cour estime que la Convention
                     n’est pas rétroactive à cet égard non plus. Soutenir le contraire reviendrait
                     à ne tenir aucun compte de la règle énoncée à l’article 28 de la conven­
                     tion de Vienne sur le droit des traités. Rien ne le permet, que ce soit
                     dans le texte de la Convention ou dans l’historique des négociations
                     de celle‑ci.
                        100. La Cour conclut en conséquence que les dispositions de fond de la
                     Convention n’imposent, relativement aux actes censés avoir été commis
                     avant que l’Etat concerné ne devienne partie à celle‑ci, aucune obligation
                     à ce dernier.

                                                         * *
                        101. Etant parvenue à cette conclusion, la Cour en vient à présent à la
                     question de savoir si le différend concernant les actes supposés avoir été
                     commis avant le 27 avril 1992 entre néanmoins dans le champ de la com-
                     pétence prévue à l’article IX. Comme elle l’a déjà mentionné (voir le para-
                     graphe 82 ci‑dessus), la Croatie fait valoir deux moyens subsidiaires pour
                     établir que tel est bien le cas. Elle invoque à cet égard, d’une part, le
                     paragraphe 2 de l’article 10 des Articles de la CDI sur la responsabilité de
                     l’Etat et, d’autre part, le droit relatif à la succession d’Etats. La Cour
                     examinera successivement chacun de ces moyens.
                       b) L
                           e paragraphe 2 de l’article 10 des Articles de la CDI sur la respon‑
                          sabilité de l’Etat
                        102. Le paragraphe 2 de l’article 10 des Articles de la CDI sur la res-
                     ponsabilité de l’Etat est reproduit ci‑dessus au paragraphe 82. D’après la
                     Croatie, cette disposition fait partie du droit international coutumier. Elle
                     soutient que, même si la RFY n’a vu le jour en tant qu’Etat que le
                     27 avril 1992, sa proclamation n’a fait qu’officialiser une situation de fait
                     déjà bien établie. Selon la Croatie, au cours de l’année 1991, les dirigeants
                     de la République de Serbie et autres partisans de ce qu’elle appelle le
                     mouvement de la « Grande Serbie » auraient pris le contrôle de la JNA et
                     d’autres institutions de la RFSY, tout en assurant le commandement de
                     leurs propres forces armées territoriales et diverses formations de milice et
                     de paramilitaires. C’est ce mouvement qui serait finalement parvenu à
                     mettre en place un Etat distinct, la RFY. La Croatie soutient que, en ce

                     52




7 CIJ1077.indb 100                                                                                   18/04/16 08:54

                     52 	         application de convention génocide (arrêt)

                      qui concerne les événements antérieurs au 27 avril 1992, sa demande
                      repose sur les agissements de la JNA et de ces autres formations et forces
                      armées, ainsi que des autorités politiques serbes, agissements attribuables
                      au mouvement en question et, par application du principe énoncé au
                      paragraphe 2 de l’article 10, à la RFY.
                         103. La Serbie rétorque que le paragraphe 2 de l’article 10 est le fruit
                      du développement progressif du droit et ne faisait pas partie du droit
                      international coutumier en 1991‑1992, ce qui le rend inapplicable en l’es-
                      pèce. En outre, même dans l’hypothèse contraire, il ne saurait trouver
                      d’application dans les faits de l’espèce puisqu’il n’a existé aucun « mouve-
                      ment » qui soit parvenu à créer un nouvel Etat. Elle nie également que les
                      actes qui sous‑tendent la demande de la Croatie puissent être imputés à
                      quelque entité pouvant être considérée comme un Etat serbe in statu nas‑
                      cendi au cours de la période précédant le 27 avril 1992. Enfin, elle soutient
                      que, même si le paragraphe 2 de l’article 10 pouvait trouver à s’appliquer,
                      il ne suffirait pas pour faire entrer dans le champ de l’article IX la partie
                      de la demande de la Croatie qui repose sur des faits qui auraient eu lieu
                      avant le 27 avril 1992. D’après elle, le paragraphe 2 de l’article 10 ne fait
                      qu’énoncer un principe d’attribution et n’a aucune incidence sur la
                     ­question de savoir quelles obligations s’imposent au nouvel Etat ou au
                      « mouvement » qui l’a précédé, et ne saurait donner aux obligations
                      conventionnelles contractées par l’Etat nouvellement constitué un effet
                      rétroactif en y assujettissant les actes du « mouvement » prédécesseur,
                     même à considérer ces actes comme imputables au nouvel Etat. Elle
                      allègue en conséquence que, à supposer qu’un « mouvement » ait pu exis-
                      ter avant le 27 avril 1992, il n’était pas partie à la convention sur le géno-
                      cide et, partant, n’aurait pu être lié que par l’interdiction du génocide
                      existant en droit international coutumier.
                         104. La Cour considère que, même si le paragraphe 2 de l’article 10 des
                      Articles de la CDI sur la responsabilité de l’Etat pouvait être regardé
                      comme déclaratoire du droit international coutumier à l’époque des faits,
                      ladite disposition ne concerne que l’attribution d’actes à l’Etat nouvelle-
                      ment constitué ; elle n’engendre pas d’obligations s’imposant à ce dernier
                      ou au mouvement qui est parvenu à le créer. Elle est par ailleurs sans effet
                      sur le principe énoncé à l’article 13 des mêmes Articles : « Le fait de l’Etat
                      ne constitue pas une violation d’une obligation internationale à moins
                      que l’Etat ne soit lié par ladite obligation au moment où le fait se pro-
                      duit. »
                         En l’espèce, la RFY n’était pas liée par les obligations énoncées dans la
                      convention sur le génocide tant qu’elle n’était pas devenue partie à celle‑ci.
                      Dans son arrêt de 2008, la Cour a jugé que la succession avait été opérée
                      par la déclaration faite par la RFY le 27 avril 1992 et par la note portant
                      la même date (voir ci‑dessus, le paragraphe 76). La date que porte la noti-
                      fication de succession a coïncidé avec celle de la constitution du nouvel
                      Etat. La Cour a déjà conclu, dans son arrêt de 2008, que la déclaration et
                      la note en date du 27 avril 1992 avaient eu le résultat suivant : « à compter
                     de cette date, la RFY serait liée, en tant que partie, par les obligations

                     53




7 CIJ1077.indb 102                                                                                     18/04/16 08:54

                     53 	         application de convention génocide (arrêt)

                     découlant de toutes les conventions multilatérales auxquelles la RFSY
                     était partie au moment de sa dissolution » (C.I.J. Recueil 2008, p. 454‑455,
                     par. 117 (les italiques sont de la Cour)).
                        105. La RFY n’a donc été liée par la convention sur le génocide qu’à
                     compter du 27 avril 1992. Par conséquent, même si les actes antérieurs
                     au 27 avril 1992 et allégués par la Croatie étaient imputables à un « mou-
                     vement » au sens du paragraphe 2 de l’article 10 des Articles de la CDI et
                     pouvaient, par application du principe y énoncé, être attribués à la RFY,
                     ils ne sauraient être regardés comme contrevenant aux dispositions de la
                     convention sur le génocide, mais tout au plus comme violant seulement
                     l’interdiction du génocide existant en droit international coutumier.
                     Le paragraphe 2 de l’article 10 ne peut donc servir à faire entrer le diffé-
                     rend concernant ces actes dans le champ de l’article IX de la Convention.
                     Etant parvenue à cette conclusion, la Cour n’a pas besoin d’examiner la
                     question de savoir si le paragraphe 2 de l’article 10 énonce un principe qui
                     faisait partie du droit international coutumier en 1991‑1992 (ou par la
                     suite, du reste) ou si, dans l’affirmative, les conditions nécessaires à son
                     application sont remplies en l’espèce.

                                                          * *

                       c) La succession à la responsabilité
                        106. La Cour abordera à présent le moyen subsidiaire de la Croatie
                     selon lequel la RFY a succédé à la responsabilité de la RFSY. Ce moyen
                     présuppose que les actes antérieurs au 27 avril 1992 qu’invoque la Croatie
                     étaient imputables à la RFSY et contrevenaient aux obligations que la
                     convention sur le génocide imposait à cette dernière, laquelle y était partie
                     à l’époque en cause. La Croatie soutient que, lorsque la RFY a succédé
                     aux obligations conventionnelles de la RFSY le 27 avril 1992, elle a éga-
                     lement succédé à la responsabilité déjà encourue par celle‑ci pour les vio-
                     lations de la Convention qui auraient été commises.
                        107. La Croatie invoque deux arguments distincts à l’appui de sa conclu-
                     sion selon laquelle la RFY aurait succédé à la responsabilité de la RFSY.
                     En premier lieu, elle soutient que cette succession a eu lieu par application
                     des principes du droit international général concernant la succession
                     d’Etats. Sur ce point, elle se fonde sur la sentence arbitrale rendue en l’Af‑
                     faire relative à la concession des phares de l’Empire ottoman (Grèce, France),
                     réclamations nos 11 et 4, 24 juillet 1956 (Nations Unies, Recueil des sentences
                     arbitrales (RSA), vol. XII, p. 155), qui a affirmé que la responsabilité de
                     l’Etat pouvait être dévolue au successeur lorsque les faits étaient tels qu’il
                     paraissait opportun de rendre ce dernier responsable des agissements repro-
                     chés au premier. Le tribunal s’était alors dit d’avis que la question de savoir
                     s’il y avait eu succession à la responsabilité dépendait des faits propres à
                     chaque affaire. La Croatie soutient que les faits de l’espèce, marqués par la
                     dissolution progressive de la RFSY dans le cadre d’un conflit armé oppo-

                     54




7 CIJ1077.indb 104                                                                                     18/04/16 08:54

                     54 	         application de convention génocide (arrêt)

                     sant des entités qui allaient devenir Etats successeurs de celle‑ci, dont les
                     forces armées, au cours de sa dernière année d’existence formelle, étaient en
                     grande partie contrôlées par l’une de ces entités ayant émergé comme Etat
                     successeur (la RFY), justifient la succession de la RFY à la responsabilité
                     encourue par la RFSY pour les actes des forces armées qui sont ultérieure-
                     ment devenues des organes de la RFY. En second lieu, elle affirme que
                     celle‑ci, par la déclaration du 27 avril 1992 dont il a déjà été question, a
                     indiqué qu’elle succédait non seulement aux obligations conventionnelles
                     de la RFSY, mais aussi à la responsabilité encourue par cette dernière pour
                     la violation de ces obligations conventionnelles.
                        108. La Serbie avance que ce moyen subsidiaire constitue une nouvelle
                     demande que la Croatie a introduite seulement à l’étape de la procédure
                     orale et qui, partant, est irrecevable. Dans l’hypothèse où la Cour accepte-
                     rait de l’examiner, elle fait valoir que, puisque ni l’article IX ni aucune
                     autre disposition de la convention sur le génocide ne traite de la dévolu-
                     tion de responsabilité par succession, toute succession éventuelle aurait été
                     régie par des principes extérieurs à ce texte, de sorte que le différend
                     concernant ceux‑ci n’entrerait pas dans le champ de l’article IX. En tout
                     état de cause, elle soutient qu’il n’existe aucun principe de succession à la
                     responsabilité en droit international général. Elle fait valoir que l’affaire
                     des Phares concernait la violation de droits privés découlant d’un accord
                     de concession et ne présente aucun intérêt pour ce qui est de la responsa-
                     bilité résultant de prétendues violations de la convention sur le génocide.
                     Selon elle, la déclaration du 27 avril 1992 ne concerne que la succession
                     aux traités eux‑mêmes et non la succession à la responsabilité. La Serbie
                     soutient par ailleurs que la succession aux droits et obligations de la RFSY
                     est en tous points régie par l’accord sur les questions de succession de 2001
                     (RTNU, vol. 2262, p. 296), qui établit une procédure d’examen des récla-
                     mations pendantes contre la RFSY. Enfin, elle affirme que la Cour devrait,
                     en tout état de cause, refuser d’exercer sa compétence sur le fondement du
                     moyen subsidiaire avancé par la Croatie, en raison du principe énoncé
                     dans les arrêts rendus en l’affaire de l’Or monétaire pris à Rome en 1943
                     (Italie c. France, Royaume-Uni et Etats‑Unis d’Amérique) (question préli‑
                     minaire, arrêt, C.I.J. Recueil 1954, p. 19) et en l’affaire relative au Timor
                     oriental (Portugal c. Australie) (arrêt, C.I.J. Recueil 1995, p. 90).
                        109. La Cour a déjà dit clairement qu’une partie demanderesse était
                     irrecevable à présenter une nouvelle demande qui aurait pour effet de
                     modifier l’objet du différend (Différend territorial et maritime entre le
                     Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hondu‑
                     ras), arrêt, C.I.J. Recueil 2007 (II), p. 695, par. 108). Elle n’est toutefois
                     pas convaincue que, en avançant son argument fondé sur la succession
                     d’Etats, la Croatie ait introduit en l’espèce une nouvelle demande. Elle a
                     déjà conclu que l’objet du différend résidait dans la question de savoir si
                     la Serbie était responsable de violations de la convention sur le génocide
                     (voir le paragraphe 90 ci‑dessus), notamment celles qui auraient été com-
                     mises avant le 27 avril 1992. Cette question doit être distinguée de la
                     manière dont cette responsabilité est censée avoir été engagée. La Croatie

                     55




7 CIJ1077.indb 106                                                                                    18/04/16 08:54

                     55 	         application de convention génocide (arrêt)

                     a initialement soutenu — et cela demeure son argument principal — que,
                     si la responsabilité de la RFY (et, partant, celle de la Serbie) avait été
                     engagée à raison d’agissements qu’elle tient pour contraires à la Conven-
                     tion, c’était parce que ces agissements lui étaient directement imputables.
                     Or ce que la Croatie avance à titre subsidiaire, c’est que, si lesdits agisse-
                     ments étaient imputables à la RFSY, la responsabilité de la RFY (et, par-
                     tant, celle de la Serbie) serait par ailleurs engagée par voie de succession.
                     La Croatie n’a donc pas introduit de nouvelle demande, mais fait valoir,
                     à l’appui de sa demande initiale, un nouveau moyen se rapportant à la
                     manière dont la responsabilité de la Serbie est censée avoir été engagée.
                     En outre, il s’agit non pas d’un nouveau titre de compétence, mais seule-
                     ment de l’interprétation et de l’application du titre de compétence invo-
                     qué dans la requête, à savoir l’article IX de la convention sur le génocide.
                        110. Comme il est mentionné au paragraphe 77 ci‑dessus, la Cour a fait
                     observer en 2008, lorsqu’elle a décidé que les exceptions soulevées par la
                     Serbie relativement à la compétence et à la recevabilité ratione temporis
                     n’avaient pas un caractère exclusivement préliminaire, que les questions de
                     compétence et de fond étaient étroitement liées et qu’il lui fallait disposer
                     d’éléments complémentaires pour être en mesure de se prononcer sur les
                     unes comme sur les autres. Maintenant que, après avoir pris connaissance
                     des pièces de procédure subséquentes des Parties et entendu leurs plaidoi-
                     ries, elle dispose de ces éléments supplémentaires, la Cour est en mesure de
                     distinguer les questions auxquelles elle doit répondre afin de statuer sur sa
                     compétence de celles qui ne relèvent que du fond à proprement parler.
                        111. S’agissant de la compétence, la question à trancher se résume à
                     celle de savoir si le différend qui oppose les Parties relève de la compé-
                     tence de la Cour en vertu de l’article IX de la convention sur le génocide.
                     Tel ne sera le cas que s’il concerne l’interprétation, l’application ou l’exé-
                     cution de celle‑ci, ce qui comprend la question de la responsabilité de
                     l’Etat pour génocide ou tout autre acte énuméré à l’article III de la
                     Convention.
                        112. Dans le cadre du différend, tel qu’il est analysé aux paragraphes 90
                     et 109 ci‑dessus, il est possible de définir un certain nombre de questions
                     en litige. Ainsi, en ce qui concerne le moyen subsidiaire de la Croatie, il
                     incomberait à la Cour, afin de déterminer si la Serbie est responsable de
                     violations de la Convention, de décider :
                     1) si les actes allégués par la Croatie ont été commis et, le cas échéant,
                        s’ils contrevenaient à la Convention ;
                     2) dans l’affirmative, si ces actes étaient attribuables à la RFSY au
                        moment où ils ont été commis et ont engagé la responsabilité de cette
                        dernière ; et
                     3) à supposer que la responsabilité de la RFSY ait été engagée, si la RFY
                        a succédé à cette responsabilité.
                     S’il est admis de part et d’autre que bon nombre des actes allégués par la
                     Croatie (mais pas tous) ont effectivement eu lieu, les Parties ne s’accordent
                     pas sur le point de savoir s’ils contrevenaient à la Convention. En outre,

                     56




7 CIJ1077.indb 108                                                                                    18/04/16 08:54

                     56 	         application de convention génocide (arrêt)

                     la Serbie rejette l’argument de la Croatie selon lequel sa responsabilité
                     serait engagée pour ces actes, à un titre ou à un autre.
                        113. La question qu’il faut trancher afin de déterminer si la Cour est
                     compétente pour connaître de la demande concernant les actes qui
                     auraient été commis avant le 27 avril 1992 est celle de savoir si le différend
                     qui oppose les Parties sur les trois points exposés au paragraphe précé-
                     dent relève de l’article IX. Les points en litige concernent l’interprétation,
                     l’application et l’exécution des dispositions de la convention sur le géno-
                     cide. Il n’est pas question ici de donner un effet rétroactif à ces disposi-
                     tions. Les deux Parties conviennent que la RFSY était liée par la
                     Convention à l’époque où les actes pertinents sont censés avoir été com-
                     mis. Les questions de savoir si ces actes contrevenaient aux dispositions
                     de la Convention et, le cas échéant, s’ils étaient attribuables à la RFSY et
                     ont donc engagé sa responsabilité, entrent sans contredit dans le champ
                     de la compétence ratione materiae prévue à l’article IX.
                        114. S’agissant du troisième point en litige, la question que la Cour est
                     invitée à trancher est celle de savoir si la RFY — et donc la Serbie — est
                     responsable d’actes de génocide et d’autres actes énumérés à l’article III de
                     la Convention dont il est allégué qu’ils sont imputables à la RFSY. L’ar-
                     ticle IX prévoit que la Cour a compétence pour connaître des « différends …
                     relatifs à l’interprétation, l’application ou l’exécution de la … Convention,
                     y compris ceux relatifs à la responsabilité d’un Etat en matière de génocide
                     ou de l’un quelconque des autres actes énumérés à l’article III ». La Croatie
                     soutient que la Serbie est responsable des violations de la convention sur le
                     génocide qui, d’après elle, auraient été commises avant le 27 avril 1992.
                     Selon son moyen principal, cette responsabilité résulterait de l’attribution
                     directe de ces violations à la RFY et, partant, à la Serbie, tandis que, selon
                     son moyen subsidiaire (sur lequel porte la présente partie de l’arrêt), elle
                     aurait été dévolue par succession. La Cour relève que l’article IX aborde la
                     responsabilité de l’Etat de manière générale et ne contient aucune limitation
                     s’agissant de la manière dont cette responsabilité est susceptible d’être enga-
                     gée. Si les arguments avancés par la Croatie concernant la troisième ques-
                     tion définie au paragraphe 112 ci‑dessus soulèvent de sérieuses questions de
                     droit et de fait, ces questions relèvent de l’examen au fond. Elles n’auront
                     besoin d’être tranchées que si la Cour parvient à la conclusion que les actes
                     allégués par la Croatie contrevenaient à la Convention et étaient, au
                     moment de leur commission, attribuables à la RFSY.
                        115. Certes, la question de savoir si, comme le soutient la Croatie,
                     l’Etat défendeur succède à la responsabilité de son Etat prédécesseur pour
                     violation de la Convention, est régie non pas par celle‑ci, mais par les
                     règles du droit international général. Cela n’a néanmoins pas pour
                     effet d’exclure du champ de l’article IX le différend relatif au troisième
                     point. C’est ce qu’a expliqué la Cour dans l’arrêt qu’elle a rendu en 2007
                     en l’affaire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro :
                            « Que la Cour tire sa compétence de l’article IX de la Convention
                          et que les différends qui relèvent de cette compétence portent sur

                     57




7 CIJ1077.indb 110                                                                                     18/04/16 08:54

                     57 	         application de convention génocide (arrêt)

                          « l’interprétation, l’application ou l’exécution » de la Convention n’a
                          pas nécessairement pour conséquence que seule doive entrer en ligne
                          de compte cette Convention. Afin de déterminer si, comme le sou-
                          tient le demandeur, le défendeur a violé l’obligation qu’il tient de la
                          Convention et, s’il y a eu violation, d’en déterminer les conséquences
                          juridiques, la Cour fera appel non seulement à la Convention propre-
                          ment dite, mais aussi aux règles du droit international général qui
                          régissent l’interprétation des traités et la responsabilité de l’Etat pour
                          fait internationalement illicite. » (C.I.J. Recueil 2007 (I), p. 105,
                          par. 149.)
                     La Cour considère que les règles de succession susceptibles d’entrer en jeu
                     en l’espèce sont du même ordre que celles qui régissent l’interprétation
                     des traités et la responsabilité de l’Etat, et dont il est question dans le
                     passage précité. La Convention elle‑même ne précise pas les circonstances
                     dans lesquelles la responsabilité de l’Etat est engagée, qui doivent dès lors
                     être déterminées au regard du droit international général. Le différend
                     relevant de l’article IX ne cesse pas de faire partie de la catégorie des « dif-
                     férends … relatifs à l’interprétation, l’application ou l’exécution de la …
                     Convention, y compris ceux relatifs à la responsabilité d’un Etat en
                     matière de génocide », en raison de la contestation, si vive soit‑elle, dont
                     fait l’objet l’application, voire l’existence même d’une règle concernant tel
                     ou tel aspect de la responsabilité de l’Etat ou de la succession d’Etats dans
                     le contexte d’allégations de génocide. Puisque le moyen subsidiaire de la
                     Croatie impose de trancher le point de savoir si la RFSY était respon-
                     sable d’actes de génocide qui auraient été commis alors qu’elle était partie
                     à la Convention, la conclusion de la Cour concernant la portée temporelle
                     de l’article IX ne constitue pas un obstacle à la compétence.
                        116. S’agissant des arguments de la Serbie tirés des arrêts rendus en
                     l’affaire de l’Or monétaire pris à Rome en 1943 (Italie c. France, Royaume-
                     Uni et Etats‑Unis d’Amérique) (question préliminaire, arrêt, C.I.J. Recueil
                     1954, p. 19) et en l’affaire relative au Timor oriental (Portugal c. Austra‑
                     lie) (arrêt, C.I.J. Recueil 1995, p. 90), la Cour rappelle que ces arrêts ont
                     trait à un aspect de « l’un des principes fondamentaux de son Statut[, à
                     savoir] qu’elle ne peut trancher un différend entre des Etats sans que
                     ceux‑ci aient consenti à sa juridiction » (ibid., p. 101, par. 26). Dans ces
                     deux affaires, elle a refusé d’exercer sa compétence pour statuer sur la
                     demande, estimant que cela aurait été contraire au droit d’un Etat non
                     partie à l’instance à ce que la Cour ne se prononce pas sur son comporte-
                     ment sans son consentement. On ne saurait tenir pareil raisonnement en
                     ce qui concerne un Etat qui a cessé d’exister, comme c’est le cas de la
                     RFSY, puisque pareil Etat n’est plus titulaire d’aucun droit et n’a plus la
                     capacité de donner ou de refuser de donner son consentement à la com-
                     pétence de la Cour. Quant à la position des autres Etats successeurs de la
                     RFSY, la Cour n’a pas à se prononcer sur leur situation juridique pour
                     statuer sur la présente demande. Le principe évoqué par la Cour dans
                     l’affaire de l’Or monétaire ne s’applique donc pas (cf. Certaines terres à

                     58




7 CIJ1077.indb 112                                                                                      18/04/16 08:54

                     58 	         application de convention génocide (arrêt)

                     phosphates à Nauru (Nauru c. Australie), exceptions préliminaires, arrêt,
                     C.I.J. Recueil 1992, p. 261‑262, par. 55).
                        117. Ayant conclu dans son arrêt de 2008 que le présent différend rele-
                     vait de l’article IX de la convention sur le génocide dans la mesure où il
                     se rapporte à des actes supposés avoir été commis après le 27 avril 1992,
                     la Cour en vient à présent à la conclusion que le différend entre également
                     dans le champ dudit article dans la mesure où il se rapporte à des actes
                     qui seraient antérieurs à cette date, et qu’elle a compétence pour connaître
                     de la demande de la Croatie dans son ensemble. Point n’est besoin, pour
                     parvenir à cette conclusion, de trancher la question de savoir si la RFY
                     et, partant, la Serbie ont effectivement succédé à la responsabilité qu’au-
                     rait pu encourir la RFSY, ni de se prononcer sur celle de savoir si des
                     actes contrevenant à la convention sur le génocide ont été commis avant
                     le 27 avril 1992 ou, dans l’affirmative, à qui ils étaient imputables. Ces
                     questions relèvent du fond et seront examinées, en tant que de besoin,
                     dans les sections suivantes du présent arrêt.

                                                         * *
                     5) Recevabilité
                        118. La Cour en vient donc aux deux arguments subsidiaires avancés
                     par la Serbie concernant la recevabilité de la demande. Selon le premier
                     de ces arguments, toute demande reposant sur des événements supposés
                     être survenus avant que la RFY ne voie le jour en tant qu’Etat, le
                     27 avril 1992, serait irrecevable. La Cour rappelle qu’elle a déjà conclu,
                     dans son arrêt de 2008, que cet argument faisait intervenir des questions
                     relatives à l’attribution. Elle constate à présent qu’elle n’a pas à se pro-
                     noncer sur celles‑ci avant d’avoir examiné au fond les actes allégués par la
                     Croatie.
                        119. Selon le second argument subsidiaire de la Serbie, à supposer
                     recevable une demande reposant sur des faits censés être survenus avant
                     que la RFY ne voie le jour en tant qu’Etat, la Croatie ne saurait invoquer
                     des événements supposés antérieurs à la date à laquelle elle est devenue
                     partie à la convention sur le génocide, soit au 8 octobre 1991. La Cour
                     fait observer que la Croatie n’a pas formulé des demandes distinctes pour
                     les événements survenus avant et après le 8 octobre 1991 ; elle a au
                     contraire présenté une demande unique faisant état d’une ligne de
                     conduite se durcissant au cours de l’année 1991, et a fait référence, pour
                     nombre de villes et de villages, à des actes de violence commis aussi bien
                     juste avant que juste après le 8 octobre 1991. Dans ce contexte, il convient,
                     en tout état de cause, de tenir compte de ce qui s’est produit avant cette
                     date pour trancher la question de savoir si les événements survenus par la
                     suite ont emporté violation de la convention sur le génocide. Dès lors, la
                     Cour estime qu’il n’est point besoin de statuer sur le second argument
                     subsidiaire de la Serbie avant d’avoir examiné et apprécié l’ensemble des
                     éléments de preuve fournis par la Croatie.

                     59




7 CIJ1077.indb 114                                                                                   18/04/16 08:54

                     59 	         application de convention génocide (arrêt)

                                    B. La demande reconventionnelle de la Serbie
                        120. En ce qui a trait à la demande présentée à titre reconventionnel
                     par la Serbie, le paragraphe 1 de l’article 80 du Règlement de la Cour,
                     dans sa version adoptée le 14 avril 1978, laquelle, ainsi que la Cour l’a
                     déjà fait observer (voir le paragraphe 7 ci‑dessus), s’applique en l’espèce
                     puisque la requête a été déposée avant le 1er février 2001, est ainsi libellé :
                     « Une demande reconventionnelle peut être présentée pourvu qu’elle soit
                     en connexité directe avec l’objet de la demande de la partie adverse et
                     qu’elle relève de la compétence de la Cour. »
                        121. Dans sa demande reconventionnelle, la Serbie soutient que la
                     Croatie a violé les obligations que lui imposait la convention sur le géno-
                     cide par ses agissements envers la population serbe de la région de la Kra-
                     jina, en Croatie, et en omettant de punir ces agissements. La demande
                     reconventionnelle se rapporte exclusivement aux combats qui ont eu lieu
                     à l’été 1995 dans le cadre de ce que la Croatie a appelé l’opération « Tem-
                     pête », et aux événements qui ont suivi. Au moment où ladite opération
                     « Tempête » a eu lieu, la Croatie comme la RFY étaient parties à la
                     Convention depuis plusieurs années. La Croatie ne conteste pas que la
                     demande reconventionnelle relève de ce fait de la compétence de la Cour
                     en vertu de l’article IX de la Convention.
                        122. En ce qui concerne l’exigence de connexité directe de la demande
                     reconventionnelle avec l’objet de la demande principale, la Serbie soutient
                     que sa demande pose « des questions de droit ayant trait à l’interprétation
                     de la convention sur le génocide … et d’autres questions connexes rela-
                     tives à la responsabilité de l’Etat découlant de la Convention et du droit
                     international général qui sont pour ainsi dire identiques » à celles que sou-
                     lève la demande principale, et que la demande principale et la demande
                     reconventionnelle se rapportent au même conflit armé et partagent un
                     « cadre territorial et temporel commun ». La Croatie nie que la demande
                     reconventionnelle s’inscrive dans le même « cadre factuel » que celui de la
                     demande principale et relève ce qu’elle considère comme des différences
                     notables, notamment le fait que les événements auxquels se rapporte la
                     demande principale se sont déroulés dans une zone géographique bien
                     plus étendue et que la plupart ont eu lieu plus de deux ans avant les faits
                     sur lesquels repose la demande reconventionnelle.
                        123. La Cour fait néanmoins observer que la Croatie ne conteste pas la
                     recevabilité de la demande reconventionnelle, les différences factuelles
                     invoquées visant plutôt à étayer les arguments qu’elle avance quant au
                     bien‑fondé de ladite demande (sur lequel la Cour reviendra dans la par-
                     tie VI du présent arrêt). La Cour estime que la demande reconvention-
                     nelle est en connexité directe avec l’objet de la demande principale, en fait
                     comme en droit. La convention sur le génocide constitue le fondement
                     juridique de la demande principale comme de la demande reconvention-
                     nelle. En outre, à supposer établies les différences factuelles invoquées par
                     la Croatie, les hostilités qui se sont déroulées sur le territoire croate en
                     1991‑1992 et auxquelles se rapportent la plupart des allégations figurant

                     60




7 CIJ1077.indb 116                                                                                     18/04/16 08:54

                     60 	         application de convention génocide (arrêt)

                     dans la demande principale restent directement liées à celles de l’été 1995,
                     ne serait‑ce que parce que l’opération « Tempête » a été lancée en réponse
                     à ce que la Croatie considérait comme l’occupation d’une partie de son
                     territoire par suite des affrontements antérieurs. La Cour conclut en
                     conséquence que les exigences énoncées au paragraphe 1 de l’article 80 de
                     son Règlement sont remplies. L’article IX étant le seul fondement de
                     compétence invoqué pour ce qui concerne la demande reconventionnelle,
                     les observations formulées aux paragraphes 85 à 88 ci‑dessus valent aussi
                     bien pour cette dernière.

                                                            *
                                                        *       *


                            III. Le droit applicable : la convention sur la prévention
                                      et la répression du crime de génocide

                        124. La convention sur le génocide, qui lie les Parties et sur la seule
                     base de laquelle la Cour est compétente pour connaître de la présente
                     affaire, constitue le droit applicable en l’espèce. Par conséquent, la Cour
                     n’a à se prononcer que sur les violations alléguées de cette Convention
                     (voir les paragraphes 85‑88 ci‑dessus).
                        125. En se prononçant sur des différends relatifs à l’interprétation, à
                     l’application ou à l’exécution de la Convention, y compris la responsabi-
                     lité d’un Etat en matière de génocide, la Cour s’appuie sur la Convention
                     mais également sur les autres règles pertinentes du droit international, en
                     particulier celles régissant l’interprétation des traités et la responsabilité
                     de l’Etat pour fait internationalement illicite. Par ailleurs, comme elle l’a
                     souligné dans son arrêt du 18 novembre 2008 relatif aux exceptions préli-
                     minaires dans la présente instance,
                          « [e]n règle générale — à moins qu’elle n’estime que des raisons très
                          particulières doivent la conduire à le faire —, la Cour ne s’écarte …
                          pas de sa jurisprudence, notamment lorsque des questions compa-
                          rables à celles qui se posent à elle … ont été examinées dans des déci-
                          sions antérieures » (C.I.J. Recueil 2008, p. 449, par. 104).
                     A cet égard, la Cour rappelle qu’elle a examiné, dans son arrêt du
                     26 février 2007 en l’affaire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro,
                     certaines questions comparables à celles dont elle est saisie en l’espèce.
                     Elle prendra cet arrêt en compte dans la mesure nécessaire au raisonne-
                     ment juridique dans la présente affaire. Cela ne l’empêchera cependant
                     pas de compléter cette jurisprudence, en tant que de besoin, en fonction
                     de l’argumentation échangée par les Parties dans la présente affaire.
                        126. Dans ses conclusions finales, la Croatie prie la Cour de conclure à
                     la responsabilité de la Serbie pour des violations alléguées de la Conven-
                     tion. Selon le demandeur, il faut distinguer la question de la détermination
                     de la responsabilité internationale de cet Etat pour un ensemble de crimes,

                     61




7 CIJ1077.indb 118                                                                                    18/04/16 08:54

                     61 	         application de convention génocide (arrêt)

                     qui revient à la Cour dans cette affaire, de celle de l’établissement d’une
                     éventuelle responsabilité individuelle pour des crimes donnés, fonction
                     dévolue au Tribunal pénal international pour l’ex‑Yougoslavie
                     (« TPIY »).
                         127. De son côté, la Serbie a relevé que l’arrêt rendu par la Cour
                     en 2007 s’est appuyé sur la jurisprudence du TPIY et que son analyse a
                     pris comme point de départ la responsabilité pénale individuelle et non la
                     responsabilité de l’Etat.
                         128. La Cour rappelle que, dans son arrêt de 2007, elle a souligné que,
                     « pour que la responsabilité d’un Etat soit engagée pour violation de
                     l’obligation lui incombant de ne pas commettre de génocide, encore doit‑il
                     avoir été démontré qu’un génocide, tel que défini dans la Convention, a
                     été commis » (C.I.J. Recueil 2007 (I), p. 119, par. 180). Il peut s’agir
                     d’actes, attribuables à l’Etat, commis par une personne ou un groupe de
                     personnes, dont la responsabilité pénale individuelle a été établie au pré-
                     alable. Mais la Cour a envisagé aussi un autre cas de figure, celui où « un
                     Etat peut voir sa responsabilité engagée en vertu de la Convention pour
                     génocide et complicité de génocide, sans qu’un individu ait été reconnu
                     coupable de ce crime ou d’un crime connexe » (ibid., p. 120, par. 182).
                         Dans l’une et l’autre de ces situations, la Cour applique les règles du
                     droit international général relatives à la responsabilité de l’Etat pour fait
                     internationalement illicite. En particulier, aux termes de l’article 3 des
                     Articles de la CDI sur la responsabilité de l’Etat, qui reflète une règle
                     coutumière, « la qualification du fait d’un Etat comme internationalement
                     illicite relève du droit international. »
                         129. La responsabilité de l’Etat et la responsabilité pénale individuelle
                     obéissent à des régimes juridiques et poursuivent des objectifs différents.
                     Dans le premier cas, il s’agit des conséquences de la violation par un Etat
                     des obligations que lui impose le droit international, alors que, dans le
                     second, il s’agit de la responsabilité d’un individu, établie en vertu des
                     règles de droit pénal, international et interne, et des sanctions qui en
                     découlent pour lui.
                         Il appartient à la Cour, lorsqu’elle applique la Convention, de décider
                     si des actes de génocide ont été commis, mais il ne lui revient pas de sta-
                     tuer sur la responsabilité pénale individuelle pour de tels actes. Cette
                     tâche relève des tribunaux pénaux habilités à cet effet, dans le respect de
                     procédures appropriées. Cela étant, la Cour prendra en considération, le
                     cas échéant, les décisions des tribunaux pénaux internationaux, en parti-
                     culier celles du TPIY, comme elle l’a fait en 2007, lorsqu’elle examinera
                     en l’espèce les éléments constitutifs du génocide. S’il est établi qu’un géno-
                     cide a été commis, la Cour s’attachera à apprécier la responsabilité de
                     l’Etat, sur la base des règles de droit international général relatives à la
                     responsabilité de l’Etat pour fait internationalement illicite.
                         130. L’article II de la Convention définit le génocide dans les termes
                     suivants :
                            « Dans la présente Convention, le génocide s’entend de l’un quel-

                     62




7 CIJ1077.indb 120                                                                                    18/04/16 08:54

                     62 	         application de convention génocide (arrêt)

                          conque des actes ci‑après, commis dans l’intention de détruire, en
                          tout ou en partie, un groupe national, ethnique, racial ou religieux,
                          comme tel :
                          a) Meurtre de membres du groupe ;
                          b) Atteinte grave à l’intégrité physique ou mentale de membres du
                             groupe ;
                          c) Soumission intentionnelle du groupe à des conditions d’existence
                             devant entraîner sa destruction physique totale ou partielle ;
                          d) Mesures visant à entraver les naissances au sein du groupe ;
                          e) Transfert forcé d’enfants du groupe à un autre groupe. »
                        Selon cette disposition, le génocide comporte deux éléments constitu-
                     tifs, l’élément matériel, soit les actes qui ont été commis ou l’actus reus, et
                     l’élément moral ou la mens rea. Bien que distincts pour les besoins de
                     l’analyse, ces deux éléments sont liés. La détermination de l’actus reus
                     peut nécessiter un examen de l’intention. En outre, la caractérisation des
                     actes et leur articulation les uns par rapport aux autres peuvent contri-
                     buer à la déduction de l’intention.
                        131. La Cour définira tout d’abord l’intention de commettre le géno-
                     cide avant d’analyser les questions juridiques soulevées par les actes visés
                     à l’article II de la Convention.

                                             A. La mens rea du génocide
                        132. L’« intention de détruire, en tout ou en partie, un groupe national,
                     ethnique, racial ou religieux, comme tel » est la composante propre du
                     génocide, qui le distingue d’autres crimes graves.
                        Elle est considérée comme dolus specialis, soit une intention spécifique
                     qui s’ajoute à celle propre à chacun des actes incriminés, pour constituer
                     le génocide (C.I.J. Recueil 2007 (I), p. 121, par. 187).

                        133. En l’espèce, les Parties se sont opposées sur le sens et la portée de
                     la notion de « destruction » d’un groupe (1), sur le sens de la notion de
                     destruction « en partie » d’un groupe (2) et enfin sur la manifestation du
                     dolus specialis (3).

                     1) Le sens et la portée de la notion de « destruction » d’un groupe
                       a) La destruction physique ou biologique du groupe
                        134. La Croatie a soutenu que l’intention requise n’est pas limitée à
                     celle de détruire physiquement le groupe en question, mais englobe aussi
                     l’intention de faire en sorte qu’il cesse de fonctionner en tant qu’entité.
                     Ainsi, selon la Croatie, un génocide, au sens de l’article II de la Conven-
                     tion, ne devrait pas nécessairement prendre la forme d’une destruction
                     physique du groupe. Elle en veut pour preuve le fait que certains des actes
                     de génocide énumérés à l’article II de la Convention n’impliquent pas la

                     63




7 CIJ1077.indb 122                                                                                     18/04/16 08:54

                     63 	         application de convention génocide (arrêt)

                     destruction physique du groupe. A titre d’exemples, elle renvoie à
                     l’« atteinte grave à l’intégrité … mentale de membres du groupe », prévue
                     au litt. b) de l’article II, et au « transfert forcé d’enfants du groupe à un
                     autre groupe », prévu au litt. e) dudit article.
                        135. La Serbie, au contraire, rejette cette approche fonctionnelle de la
                     destruction du groupe, estimant que c’est l’intention de détruire, au sens
                     physique, le groupe qui doit prévaloir même si les actes énumérés à l’ar-
                     ticle II peuvent parfois ne pas aller jusque‑là.
                        136. La Cour constate que les travaux préparatoires de la Convention
                     révèlent que les rédacteurs ont envisagé à l’origine deux types de géno-
                     cide, le génocide physique ou biologique, et le génocide culturel, mais que
                     ce dernier concept a finalement été abandonné dans ce contexte (Rapport
                     du comité spécial sur le génocide, 5 avril au 10 mai 1948, Nations Unies,
                     Procès‑verbaux officiels du Conseil économique et social, septième session,
                     supplément no 6, doc. E/794, et Nations Unies, Documents officiels de l’As‑
                     semblée générale, première partie, troisième session, Sixième Commission,
                     comptes rendus analytiques de la 83e séance, doc. A/C.6/SR.83, p. 193‑207).
                        Il a été décidé, en conséquence, de limiter le champ d’application de la
                     Convention à la destruction physique ou biologique du groupe (Rapport
                     de la CDI sur les travaux de sa quarante‑huitième session, Annuaire de la
                     Commission du droit international, 1996, vol. II, deuxième partie, p. 48,
                     par. 12, cité par la Cour dans son arrêt de 2007, C.I.J. Recueil 2007 (I),
                     p. 186, par. 344).
                        Il s’ensuit que la notion d’« atteinte grave à l’intégrité … mentale de
                     membres du groupe », au sens du litt. b) de l’article II, même si elle ne
                     concerne pas directement la destruction physique ou biologique de
                     membres du groupe, doit être considérée comme ne visant que les actes
                     accomplis dans l’intention de parvenir à la destruction physique ou biolo-
                     gique du groupe, en tout ou en partie.
                        Quant au transfert forcé d’enfants d’un groupe à un autre, au sens du
                     litt. e) de l’article II, il peut également participer de l’intention de détruire
                     physiquement le groupe, en tout ou en partie, puisqu’il peut avoir des
                     conséquences sur sa capacité à se renouveler et, partant, à assurer à terme
                     sa pérennité.
                       b) L’ampleur de la destruction du groupe
                        137. La Croatie soutient que l’extermination du groupe n’est pas
                     requise selon la définition figurant à l’article II de la Convention. Elle
                     avance qu’il faut démontrer que l’auteur a l’intention de détruire le
                     groupe, en tout ou en partie, et que cette intention ne se traduit pas néces-
                     sairement par l’extermination de celui‑ci. Elle a même soutenu qu’il suffi-
                     rait à cet égard d’un petit nombre de victimes, membres du groupe. Elle
                     s’est appuyée à cette fin sur les travaux préparatoires et, en particulier, sur
                     la proposition d’amendement présentée par la délégation française à la
                     Sixième Commission de l’Assemblée générale (Nations Unies, Documents
                     officiels de l’Assemblée générale, première partie, troisième session, Sixième

                     64




7 CIJ1077.indb 124                                                                                       18/04/16 08:54

                     64 	         application de convention génocide (arrêt)

                     Commission, comptes rendus analytiques de la 73e séance, p. 90‑91,
                     doc. A/C.6/SR.73, et ibid., Annexe aux comptes rendus analytiques de la
                     224e séance, p. 22, doc. A/C.6/224), même si cette proposition a finale-
                     ment été retirée.
                        Selon la Serbie, l’extermination, en tant que crime contre l’humanité, peut
                     être apparentée au génocide en ce qu’ils visent tous les deux un nombre élevé
                     de victimes. La Serbie admet que, pour démontrer l’existence d’un génocide,
                     il est nécessaire de prouver que les actes ont été commis dans l’intention de
                     détruire physiquement le groupe. Elle avance néanmoins que, en présence de
                     preuves d’extermination du groupe, il est « bien plus aisé d’en déduire l’in-
                     tention de détruire physiquement le groupe pris pour cible » ; à l’inverse,
                     lorsqu’aucun élément ne démontre qu’il y a eu extermination, elle estime
                     qu’il « sera très difficile, à défaut d’autres éléments de preuve convaincants »,
                     de démontrer l’existence d’une intention génocidaire.
                        138. Selon la Cour, l’article II de la Convention, y compris les termes
                     « commis dans l’intention de détruire », « doit être interprété de bonne foi
                     suivant le sens ordinaire à attribuer aux termes du traité dans leur contexte
                     et à la lumière de son objet et de son but », ainsi que le prévoit la règle
                     coutumière reflétée à l’article 31 de la convention de Vienne sur le droit
                     des traités.
                        139. Le préambule de la convention sur le génocide souligne que le
                     « génocide a infligé de grandes pertes à l’humanité » et que les parties
                     contractantes se fixent pour objectif de « libérer l’humanité d’un fléau
                     aussi odieux ». Comme la Cour l’a relevé en 1951 et rappelé en 2007, la
                     Convention vise notamment à sauvegarder « l’existence même de certains
                     groupes humains » (Réserves à la convention pour la prévention et la répres‑
                     sion du crime de génocide, avis consultatif, C.I.J. Recueil 1951, p. 23,
                     et Application de la convention pour la prévention et la répression du crime
                     de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J.
                     Recueil 2007 (I), p. 125, par. 194).
                        La Cour rappelle qu’elle a jugé, en 2007, que l’intention de détruire un
                     groupe national, ethnique, racial ou religieux comme tel est spécifique au
                     génocide, et le distingue d’autres crimes qui lui sont apparentés comme les
                     crimes contre l’humanité et la persécution (C.I.J. Recueil 2007 (I),
                     p. 121‑122, par. 187‑188).
                        Dans la mesure où c’est le groupe, en tout ou en partie, qui est l’objet
                     de l’intention génocidaire, la Cour considère qu’une telle intention peut
                     difficilement être établie par la commission d’actes isolés. Elle estime que,
                     en l’absence de preuve directe, il doit exister suffisamment d’actes qui
                     démontrent non seulement l’intention de viser certaines personnes, en rai-
                     son de leur appartenance à un groupe particulier, mais aussi celle de
                     détruire, en tout ou en partie, le groupe lui‑même.

                     2) Le sens de la notion de destruction « en partie » du groupe
                        140. La Croatie admet que, selon la jurisprudence de la Cour et des
                     tribunaux pénaux internationaux, « l’intention de détruire … en partie » le

                     65




7 CIJ1077.indb 126                                                                                       18/04/16 08:54

                     65 	         application de convention génocide (arrêt)

                     groupe protégé concerne une partie substantielle de celui‑ci. Mais elle
                     conteste l’approche purement quantitative de ce critère, en considérant
                     qu’il faut mettre l’accent sur la localisation géographique de la partie du
                     groupe, dans une région, une sous‑région ou une communauté, ainsi que
                     sur l’opportunité qui s’offre aux auteurs du crime de la détruire.
                        141. La Serbie s’en tient au critère selon lequel la partie visée du groupe
                     doit être substantielle et à la jurisprudence établie à ce sujet, même
                     si elle convient qu’il pourrait être pertinent d’examiner la question de
                     l’opportunité.
                        142. La Cour rappelle que la destruction « en partie » du groupe au
                     sens de l’article II de la Convention doit être appréciée en fonction de
                     plusieurs critères. A cet égard, elle a estimé en 2007 que « l’intention doit
                     être de détruire au moins une partie substantielle du groupe »
                     (C.I.J. Recueil 2007 (I), p. 126, par. 198), et qu’il s’agit d’un critère
                     « déterminant » (ibid., p. 127, par. 201). Elle a également relevé « qu’il est
                     largement admis qu’il peut être conclu au génocide, lorsque l’intention est
                     de détruire le groupe au sein d’une zone géographique précise » (ibid.,
                     p. 126, par. 199) et que, par conséquent, « [l]a zone dans laquelle l’auteur
                     du crime exerce son activité et son contrôle doit être prise en considéra-
                     tion » (ibid., p. 126‑127, par. 199). Il convient également de prendre en
                     compte la place de la partie du groupe qui serait visée au sein du groupe
                     tout entier. En ce qui concerne ce critère, la chambre d’appel du TPIY a
                     précisé dans l’arrêt rendu en l’affaire Krstić que,
                          « [s]i une portion donnée du groupe est représentative de l’ensemble
                          du groupe, ou essentielle à sa survie, on peut en conclure qu’elle est
                          substantielle au sens de l’article 4 du Statut [du TPIY, dont le para-
                          graphe 2 reprend pour l’essentiel l’article II de la Convention] »
                          (IT‑98‑33‑A, arrêt du 19 avril 2004, par. 12, note de bas de page
                          omise, cité dans C.I.J. Recueil 2007 (I), p. 127, par. 200).
                        La Cour, en 2007, a estimé qu’il revient au juge d’apprécier ces élé-
                     ments dans chaque espèce (ibid., p. 127, par. 201). Il en découle que, afin
                     de décider si la partie qui serait visée était substantielle par rapport à
                     l’ensemble du groupe protégé, la Cour tiendra compte de l’élément quan-
                     titatif ainsi que de la localisation géographique et de la place occupée par
                     cette partie au sein du groupe.

                     3) La manifestation du dolus specialis
                        143. Les Parties admettent que le dolus specialis est à rechercher, d’abord,
                     dans les éléments de la politique de l’Etat, même si elles estiment qu’une
                     telle intention s’exprimera rarement de manière expresse. Elles conviennent
                     qu’à titre subsidiaire le dolus specialis peut être établi par preuve indirecte,
                     c’est‑à‑dire déduit ou inféré de certains comportements. Elles divergent,
                     cependant, sur le nombre et la qualité des comportements requis à cette fin.
                        144. La Croatie estime que ce genre de comportement peut être le fait
                     d’un nombre restreint de personnes identifiées, alors que la Serbie s’ap-

                     66




7 CIJ1077.indb 128                                                                                      18/04/16 08:54

                     66 	         application de convention génocide (arrêt)

                     puie sur les Eléments des crimes, adoptés en application du Statut de
                     Rome de la Cour pénale internationale, qui évoquent « une série mani-
                     feste de comportements analogues dirigés contre [le] groupe ». La défen-
                     deresse estime que cela exclut la possibilité du génocide commis par un
                     seul individu ou un petit nombre d’individus.
                        145. En dehors de l’existence d’un plan de l’Etat exprimant l’intention
                     de commettre un génocide, il convient, selon la Cour, de clarifier le pro-
                     cessus par lequel une telle intention peut être inférée de comportements
                     individuels des auteurs des actes envisagés à l’article II de la Convention.
                     La Cour, dans son arrêt de 2007, a considéré que
                          « [l]e dolus specialis, l’intention spécifique de détruire le groupe en
                          tout ou en partie, doit être établi en référence à des circonstances
                          précises, à moins que l’existence d’un plan général tendant à cette fin
                          puisse être démontrée de manière convaincante ; pour qu’une ligne de
                          conduite puisse être admise en tant que preuve d’une telle intention,
                          elle devrait être telle qu’elle ne puisse qu’en dénoter l’existence »
                          (C.I.J. Recueil 2007 (I), p. 196‑197, par. 373).
                        Les Parties se sont référées à ce passage de l’arrêt et elles admettent que
                     l’intention puisse être déduite d’une ligne de conduite, mais elles sont en
                     désaccord sur la manière de caractériser cette ligne et sur le critère à
                     l’aune duquel la Cour doit en apprécier l’existence.
                        146. La Croatie, qui estime que ce critère, tel que défini en 2007, est
                     exagérément restrictif et ne repose sur aucun précédent, demande à la
                     Cour de le réexaminer. Elle ajoute qu’elle n’a pas trouvé la moindre déci-
                     sion, depuis 2007, dans laquelle ce critère, ainsi défini, aurait été appliqué
                     par une autre juridiction internationale. Elle appelle la Cour à s’inspirer
                     du passage suivant du jugement rendu par le TPIY en l’affaire Tolimir,
                     actuellement en appel, en vue d’adapter le critère qu’elle a retenu en 2007
                     concernant la preuve du dolus specialis :
                             « Les indices d’une telle intention sont cependant rarement explicites
                          et il est donc acceptable de déduire l’existence de l’intention génoci-
                          daire à partir de « tous les éléments de preuve, pris dans leur globa-
                          lité », à condition que cette déduction soit « la seule qui soit raisonnable
                          au vu des éléments de preuve ». » (Tolimir, IT‑05‑88/2‑T, chambre de
                          première instance, jugement du 12 décembre 2012, par. 745.)
                        Selon la Croatie, même lorsqu’il pourrait exister d’autres explications
                     possibles à une ligne de conduite, la Cour devrait conclure à l’existence du
                     dolus specialis lorsqu’elle est pleinement convaincue que l’intention géno-
                     cidaire est la seule conclusion que l’on peut raisonnablement en déduire.
                        147. La Serbie, de son côté, a relevé que, même si la chambre de pre-
                     mière instance du TPIY, dans l’affaire Tolimir, n’a pas cité le para-
                     graphe 373 de l’arrêt de la Cour de 2007, elle était en harmonie avec cette
                     dernière lorsqu’elle a considéré que la déduction de l’intention génoci-
                     daire doit être « la seule qui soit raisonnable au vu des moyens de preuve ».
                     Elle a estimé, par conséquent, que les deux formulations du critère de

                     67




7 CIJ1077.indb 130                                                                                       18/04/16 08:54

                     67 	         application de convention génocide (arrêt)

                     l’intention génocidaire, l’unique déduction possible (formulation de l’ar-
                     rêt de la Cour de 2007), ou la seule déduction raisonnable (formulation
                     du jugement du TPIY rendu dans l’affaire Tolimir), se rejoignent et sont
                     aussi exigeantes l’une que l’autre.
                        148. La Cour rappelle que, dans le passage en cause de son arrêt
                     de 2007, elle envisageait la possibilité d’admettre la preuve indirecte d’une
                     intention génocidaire en procédant par voie de déduction. La notion de
                     « raisonnable » doit nécessairement être considérée comme se trouvant
                     implicitement incluse dans le raisonnement de la Cour. En effet, écrire
                     que, « pour qu’une ligne de conduite puisse être admise en tant que preuve
                     d’une [intention génocidaire], elle d[oit] être telle qu’elle ne puisse qu’en
                     dénoter l’existence », revient à considérer que, pour déduire l’existence du
                     dolus specialis d’une ligne de conduite, il faut et il suffit que cette conclu-
                     sion soit la seule qui puisse raisonnablement se déduire des actes en cause.
                     Interpréter autrement le paragraphe 373 de l’arrêt de 2007 rendrait impos-
                     sible de tirer des conclusions par voie de déduction. En conséquence, le
                     critère appliqué par la chambre de première instance du TPIY dans le
                     jugement rendu dans l’affaire Tolimir est en substance identique à celui
                     défini par la Cour dans l’arrêt de 2007.

                                          B. L’élément matériel du génocide
                        149. Les actes énumérés à l’article II de la Convention constituent
                     l’élément matériel du génocide. Ils sont incriminés dans le contexte du
                     génocide, dans la mesure où ils sont dirigés contre les membres du groupe
                     protégé et traduisent l’intention de le détruire en tout ou en partie. Ainsi
                     que la Cour l’a souligné précédemment, ces actes ne doivent pas être pris
                     isolément, ils doivent être appréhendés dans le contexte de la prévention
                     et de la punition du génocide, objet de la Convention.
                        150. La Cour passera en revue les catégories d’actes qui ont donné lieu
                     à un débat entre les Parties, afin d’en préciser le sens et la portée. Elle
                     commencera par se pencher sur la question de savoir si des actes commis
                     dans le cadre d’un conflit armé, pour constituer l’élément matériel du
                     génocide, doivent être illicites au regard du droit international humani-
                     taire (jus in bello).

                     1) Les relations entre la Convention et le droit international humanitaire


                        151. Les Parties ont débattu, aussi bien dans le cadre de la demande
                     principale que dans celui de la demande reconventionnelle, des relations
                     entre le droit international humanitaire et la Convention. Elles se sont
                     opposées sur la question de savoir si des actes conformes au droit interna-
                     tional humanitaire peuvent constituer l’actus reus du génocide.
                        152. Dans le cadre de la demande principale, la Serbie a soutenu que
                     les actes commis par des forces serbes l’avaient été au cours de ce qu’elle
                     a appelé des « combats légitimes », opposant celles‑ci aux forces croates.

                     68




7 CIJ1077.indb 132                                                                                     18/04/16 08:54

                     68 	         application de convention génocide (arrêt)

                     La Croatie a objecté que la Convention s’appliquait en temps de paix et
                     en temps de guerre et que, en toute hypothèse, les attaques de localités
                     croates par les forces serbes n’étaient pas conformes au droit internatio-
                     nal humanitaire.
                        Dans le cadre de la demande reconventionnelle, la Croatie a rappelé
                     que la chambre d’appel du TPIY dans son arrêt rendu en l’affaire Goto‑
                     vina (IT‑06‑90‑A, arrêt du 16 novembre 2012, ci‑après l’« arrêt Gotovina »)
                     a jugé que le pilonnage des villes croates, lors de l’opération « Tempête »,
                     n’était pas indiscriminé et, par conséquent, n’était pas contraire au droit
                     international humanitaire. La Serbie, pour sa part, a prétendu que, même
                     si les attaques menées dans le cadre de l’opération « Tempête » étaient
                     conformes au droit international humanitaire, elles pouvaient être consti-
                     tutives de l’actus reus du génocide.
                        153. La Cour note que la Convention et le droit international humani-
                     taire sont deux corps de règles distincts, qui poursuivent des objectifs dif-
                     férents. La Convention vise à prévenir et punir le génocide, en tant que
                     crime du droit des gens (préambule), « qu’il soit commis en temps de paix
                     ou en temps de guerre » (art. I), alors que le droit international humani-
                     taire régit la conduite des hostilités dans un conflit armé et vise à protéger
                     différentes catégories de personnes et de biens.
                        La Cour rappelle qu’elle n’est compétente que pour se prononcer sur
                     les violations de la convention sur le génocide, et non sur les violations
                     des obligations imposées par le droit international humanitaire (voir le
                     paragraphe 85 ci‑dessus). Etant appelée à trancher un différend relatif à
                     l’interprétation et à l’application de cette Convention, la Cour n’entend
                     pas se prononcer, dans l’abstrait et en général, sur les relations entre la
                     Convention et le droit international humanitaire.
                        Dans la mesure où ces deux corps de règles peuvent s’appliquer dans le
                     contexte d’un conflit armé déterminé, les règles du droit international
                     humanitaire pourraient être pertinentes aux fins de décider si les actes allé-
                     gués par les Parties constituent un génocide au sens de l’article II de la
                     Convention.

                     2) Le sens et la portée des éléments matériels en cause
                       154. L’article II de la Convention énumère, aux litt. a) à e), les actes
                     qui constituent l’élément matériel du génocide. La Cour les examinera
                     successivement, à l’exclusion du « transfert forcé d’enfants du groupe à un
                     autre », visé au litt. e), qui n’est pas invoqué par les Parties dans la pré-
                     sente affaire.
                       a) Le meurtre de membres du groupe
                       155. La Cour constate qu’il n’existe pas de divergence entre les Parties
                     à propos de la définition du meurtre au sens du litt. a) de l’article II de la
                     Convention.
                       156. La Cour relève que les termes « meurtre » et « killing » figurent res-
                     pectivement dans les versions française et anglaise du litt. a) de l’article II

                     69




7 CIJ1077.indb 134                                                                                     18/04/16 08:54

                     69 	         application de convention génocide (arrêt)

                     de la Convention. Elle précise que ces termes ont la même signification et
                     visent donc l’acte de tuer intentionnellement des membres du groupe
                     (C.I.J. Recueil 2007 (I), p. 121, par. 186, et Blagojević et Jokić, IT‑02‑60‑T,
                     chambre de première instance, jugement du 17 janvier 2005, par. 642).
                       b) 
                          L’atteinte grave à l’intégrité physique ou mentale de membres du
                          groupe
                        157. Les Parties divergent sur la question de savoir si une atteinte à
                     l’intégrité physique ou mentale doit contribuer à la destruction du groupe,
                     en tout ou en partie, pour constituer l’élément matériel du génocide au
                     sens de l’article II, litt. b), de la Convention. La Croatie soutient qu’il
                     n’est pas nécessaire de démontrer que l’atteinte elle‑même a contribué à la
                     destruction du groupe. En revanche, la Serbie avance que l’atteinte doit
                     être si grave qu’elle menace le groupe de destruction.
                        La Cour est d’avis que, dans le contexte de l’article II, en particulier
                     son chapeau, et à la lumière de l’objet et du but de la Convention, le sens
                     ordinaire du terme « grave » est que l’atteinte à l’intégrité physique ou
                     mentale visée par le litt. b) de l’article II doit être telle qu’elle contribue à
                     la destruction physique ou biologique du groupe, en tout ou en partie.
                        Les travaux préparatoires de la Convention confirment cette interpréta-
                     tion. Ainsi, lorsque le représentant du Royaume‑Uni a proposé de quali-
                     fier les atteintes de « graves » (« grievous » dans la version anglaise de
                     l’amendement), il a affirmé « qu’il ne conv[enait] pas d’inclure dans l’énu-
                     mération des actes constitutifs du génocide des actes peu importants par
                     eux‑mêmes et qui ne sont pas de nature à entraîner la destruction phy-
                     sique du groupe ». Sur proposition du représentant de l’Inde, le terme
                     « grievous » a finalement été remplacé dans la version anglaise de la
                     Convention par le terme « serious » sans que cela affecte l’idée à la base de
                     la proposition du représentant du Royaume‑Uni (Nations Unies, Docu‑
                     ments officiels de l’Assemblée générale, première partie, troisième session,
                     Sixième Commission, comptes rendus analytiques de la 81e séance, p. 175
                     et 179, doc. A/C.6/SR.81, et ibid., Annexe aux comptes rendus analytiques
                     des séances, p. 21, doc. A/C.6/222).
                        Dans son commentaire du Projet de code des crimes contre la paix et la
                     sécurité de l’humanité, la CDI a adopté une interprétation similaire selon
                     laquelle « [l’]atteinte à l’intégrité physique ou à l’intégrité mentale de
                     membres d’un groupe doit être d’une gravité telle qu’elle menace de
                     détruire en tout ou en partie ce groupe » (Rapport de la CDI sur les tra-
                     vaux de sa quarante‑huitième session, Annuaire de la Commission du droit
                     international, 1996, vol. II, deuxième partie, p. 48, par. 14).
                        Enfin, le TPIY a interprété dans ce sens la notion d’« atteinte grave »,
                     notamment dans l’affaire Krajišnik où la chambre de première instance a
                     jugé que l’atteinte « doit être telle qu’elle contribue, ou tend à contribuer,
                     à la destruction du groupe ou d’une partie de celui‑ci » (IT‑00‑39‑T, juge-
                     ment du 27 septembre 2006, par. 862 ; voir également Tolimir, IT‑05‑88/2‑T,
                     chambre de première instance, jugement du 12 décembre 2012, par. 738).

                     70




7 CIJ1077.indb 136                                                                                       18/04/16 08:54

                     70 	         application de convention génocide (arrêt)

                        La Cour conclut que l’atteinte grave à l’intégrité physique ou mentale,
                     au sens du litt. b) de l’article II de la Convention, doit être telle qu’elle
                     contribue à la destruction physique ou biologique du groupe, en tout ou
                     en partie.
                        158. La Cour rappelle que le viol et d’autres actes de violence sexuelle
                     sont susceptibles de constituer l’élément matériel du génocide au sens du
                     litt. b) de l’article II de la Convention (C.I.J. Recueil 2007 (I), p. 167,
                     par. 300, citant notamment le jugement de la chambre de première ins-
                     tance du TPIY rendu le 31 juillet 2003 en l’affaire Stakić, IT‑97‑24‑T, et
                     p. 175, par. 319).
                        159. Les Parties se sont aussi opposées sur le sens et la portée de la
                     notion d’atteinte grave à l’intégrité mentale de membres du groupe. Pour
                     la Croatie, celle‑ci inclut la souffrance psychologique occasionnée, à leurs
                     proches, par la disparition de membres du groupe. Ainsi, le litt. b) de
                     l’article II ferait l’objet, selon elle, d’une violation continue en l’espèce
                     puisque aucune action suffisante n’a été engagée par la Serbie pour déter-
                     miner le sort des personnes disparues dans le cadre des événements invo-
                     qués au soutien de la demande principale.
                        Pour le défendeur, cette question relève non pas de la convention sur le
                     génocide, mais des instruments de protection des droits de l’homme, et
                     elle ne devrait pas être examinée en la présente affaire.
                        160. La Cour considère que le refus persistant des autorités compé-
                     tentes de fournir les informations en leur possession qui permettraient
                     aux proches de personnes disparues dans le contexte d’un génocide allé-
                     gué d’établir avec certitude si celles‑ci sont décédées et, le cas échéant,
                     dans quelles conditions, est susceptible de causer des souffrances psycho-
                     logiques. La Cour estime néanmoins que, pour que de telles souffrances
                     entrent dans le champ du litt. b) de l’article II de la Convention, l’atteinte
                     en résultant doit être telle qu’elle contribue à la destruction physique ou
                     biologique du groupe, en tout ou en partie.
                       c) La soumission intentionnelle du groupe à des conditions d’existence
                           devant entraîner sa destruction physique
                        161. La soumission intentionnelle du groupe à des conditions d’exis-
                     tence devant entraîner sa destruction physique totale ou partielle au sens
                     du litt. c) de l’article II de la Convention concerne les modes de destruc-
                     tion physique, autres que le meurtre, par lesquels l’auteur vise, à terme, la
                     mort des membres du groupe (voir notamment Stakić, IT‑97‑24‑T,
                     chambre de première instance, jugement du 31 juillet 2003, par. 517
                     et 518). Ces modes de destruction sont notamment la privation de nourri-
                     ture, de soins médicaux, de logements ou de vêtements, le manque d’hy-
                     giène, l’expulsion systématique des logements ou l’épuisement par des
                     travaux ou des efforts physiques excessifs (Brđanin, IT‑99‑36‑T, chambre
                     de première instance, jugement du 1er septembre 2004, par. 691). Certains
                     de ces actes ont d’ailleurs été allégués par les Parties au soutien de leurs
                     demandes respectives et seront examinés ci‑après par la Cour.

                     71




7 CIJ1077.indb 138                                                                                    18/04/16 08:54

                     71 	         application de convention génocide (arrêt)

                        Les Parties divergent toutefois sur la qualification du déplacement forcé
                     en tant que « soumission intentionnelle du groupe à des conditions d’exis-
                     tence devant entraîner sa destruction physique totale ou partielle » au sens
                     du litt. c) de l’article II de la Convention. Elles s’accordent pour considé-
                     rer que le déplacement forcé de la population ne peut constituer, en tant
                     que tel, un acte matériel de génocide au sens du litt. c) de l’article II de la
                     Convention. Cependant, la Croatie soutient qu’un déplacement forcé,
                     accompagné d’autres actes énumérés à l’article II de la Convention et com-
                     mis dans l’intention de détruire le groupe, serait constitutif du génocide.
                     Quant à la Serbie, elle considère que, dans leurs jurisprudences respectives,
                     la Cour et le TPIY n’ont pas admis que le déplacement forcé puisse consti-
                     tuer un génocide au sens de l’article II de la Convention.
                        162. La Cour rappelle que, dans son arrêt de 2007, elle a affirmé que
                          « [n]i l’intention, sous forme d’une politique visant à rendre une zone
                          « ethniquement homogène », ni les opérations qui pourraient être
                          menées pour mettre en œuvre pareille politique ne peuvent, en tant que
                          telles, être désignées par le terme de génocide : l’intention qui caracté-
                          rise le génocide vise à « détruire, en tout ou en partie » un groupe par-
                          ticulier ; la déportation ou le déplacement de membres appartenant à
                          un groupe, même par la force, n’équivaut pas nécessairement à la des-
                          truction dudit groupe, et une telle destruction ne résulte pas non plus
                          automatiquement du déplacement forcé » (C.I.J. Recueil 2007 (I),
                          p. 123, par. 190 (les italiques sont dans l’original)).
                       Elle a néanmoins précisé que
                          « [c]ela ne signifie pas que les actes qui sont décrits comme étant du
                          « nettoyage ethnique » ne sauraient jamais constituer un génocide, s’ils
                          sont tels qu’ils peuvent être qualifiés, par exemple, de « [s]oumission
                          intentionnelle du groupe à des conditions d’existence devant entraîner
                          sa destruction physique totale ou partielle », en violation du litt. c) de
                          l’article II de la Convention, sous réserve que pareille action soit menée
                          avec l’intention spécifique (dolus specialis) nécessaire, c’est‑à‑dire avec
                          l’intention de détruire le groupe, et non pas seulement de l’expulser de
                          la région … En d’autres termes, savoir si une opération particulière pré-
                           sentée comme relevant du « nettoyage ethnique » équivaut ou non à un
                          génocide dépend de l’existence ou non des actes matériels énumérés à
                          l’article II de la Convention sur le génocide et de l’intention de détruire
                          le groupe comme tel. En réalité, dans le contexte de cette Convention,
                          l’expression « nettoyage ethnique » ne revêt, par elle‑même, aucune por-
                          tée juridique. Cela étant, il est clair que des actes de « nettoyage
                          ­ethnique » peuvent se produire en même temps que des actes prohibés
                           par l’article II de la Convention, et permettre de déceler l’existence
                           d’une intention spécifique (dolus specialis) se trouvant à l’origine des
                           actes en question. » (Ibid.)
                       163. La Cour n’a pas de raison en l’occurrence de s’écarter de ses
                     conclusions précédentes. Afin de déterminer si les déplacements forcés

                     72




7 CIJ1077.indb 140                                                                                      18/04/16 08:54

                     72 	         application de convention génocide (arrêt)

                     allégués par les Parties constituent un génocide au sens de l’article II de la
                     Convention (notamment son litt. c)), elle recherchera si, en l’espèce, ces
                     déplacements forcés sont intervenus dans des conditions telles qu’ils
                     devaient entraîner la destruction physique du groupe. Les circonstances
                     dans lesquelles se sont réalisés les déplacements forcés en question sont
                     déterminantes à cet effet.
                       d) Mesures visant à entraver les naissances au sein du groupe
                        164. Selon la Croatie, le viol et d’autres actes de violence sexuelle peuvent
                     relever du litt. d) de l’article II de la Convention relatif aux mesures visant
                     à entraver les naissances au sein du groupe. A l’appui de cette allégation,
                     elle se réfère aux observations formulées dans le même sens par la chambre
                     de première instance du Tribunal pénal international pour le Rwanda, dans
                     l’affaire Akayesu, selon lesquelles les effets psychologiques du viol pour-
                     raient amener les membres du groupe à ne plus procréer. La Croatie cite
                     aussi la conclusion de la chambre selon laquelle, « dans le contexte de socié-
                     tés patriarcales, où l’appartenance au groupe est dictée par l’identité du
                     père », le viol pourrait être « un exemple de mesure visant à entraver les
                     naissances au sein d’un groupe » (ICTR‑96‑4‑T, chambre de première ins-
                     tance, jugement du 2 septembre 1998, par. 507‑508).
                        165. La Serbie conteste que le viol et d’autres actes de violence sexuelle
                     puissent relever du litt. d) de l’article II de la Convention, à moins qu’ils
                     ne présentent un caractère systématique, ce qui ne serait pas le cas en
                     l’espèce.
                        166. Selon la Cour, le viol et d’autres actes de violence sexuelle, en plus
                     de pouvoir entrer dans le champ d’application des litt. b) et c) de l’ar-
                     ticle II, sont susceptibles de constituer l’élément matériel du génocide au
                     sens du litt. d) de l’article II, à condition qu’ils soient de nature à entraver
                     les naissances au sein du groupe. Pour que tel soit le cas, il faut que les
                     circonstances de la commission de ces actes, et leurs conséquences, soient
                     telles que la capacité de procréer des membres du groupe en soit affectée.
                     C’est dans ce sens également que le caractère systématique de ces actes
                     doit être pris en compte pour qu’ils puissent relever de l’élément matériel
                     du génocide, au sens du litt. d) de l’article II de la Convention.

                                                             *
                                                         *       *


                                        IV. L’administration de la preuve

                       167. Les Parties ont allégué, à l’appui de leurs demandes, principale et
                     reconventionnelle, un certain nombre de faits qui ont été contestés, dans
                     une certaine mesure, par l’une ou par l’autre. L’existence des faits allégués
                     doit être établie avant qu’ils soient soumis aux règles du droit internatio-
                     nal pertinentes en la matière.

                     73




7 CIJ1077.indb 142                                                                                      18/04/16 08:54

                     73 	         application de convention génocide (arrêt)

                        168. La Cour relève toutefois que, dans le cadre de la demande princi-
                     pale, les divergences entre les Parties portent moins sur l’existence des
                     faits que sur leur qualification au regard de la Convention et notamment
                     sur les déductions à en tirer relativement à la preuve de l’intention spéci-
                     fique (dolus specialis).
                        169. Les Parties ont débattu largement de la charge de la preuve, du
                     critère d’établissement de la preuve et des modes de preuve. La Cour exa-
                     minera successivement ces questions.

                                              A. La charge de la preuve
                        170. La Croatie reconnaît que le principe actori incumbit probatio a
                     vocation à s’appliquer en règle générale, mais estime que, en l’espèce, la
                     Serbie devrait coopérer en fournissant à la Cour tous les éléments de
                     preuve pertinents dont elle dispose à propos des faits invoqués à l’appui
                     de la demande principale. La défenderesse serait la mieux placée, selon la
                     Croatie, pour fournir des explications relatives à des faits qui se seraient
                     produits sur un territoire sur lequel elle exerçait un contrôle exclusif. De
                     surcroît, la Serbie n’aurait fourni aucun argument ou élément de preuve
                     pour réfuter les allégations de la demanderesse. Celle‑ci considère que la
                     Cour devrait en tirer des conclusions en défaveur de la Serbie.
                        171. Pour la Serbie, la Croatie tente de la sorte de renverser la charge
                     de la preuve. Elle soutient que l’on ne saurait exiger d’une partie qu’elle
                     fournisse une explication en réponse aux allégations de l’autre partie. Elle
                     prétend en outre avoir suffisamment réfuté les allégations de la Croatie en
                     produisant des explications et des éléments de preuve fiables.
                        172. La Cour rappelle qu’il appartient à la partie qui allègue un fait
                     d’en établir l’existence. Ce principe n’a pas, cependant, un caractère
                     absolu, dans la mesure où « [l]’établissement de la charge de la preuve
                     dépend, en réalité, de l’objet et de la nature d[u] … différend soumis à la
                     Cour ; il varie en fonction de la nature des faits qu’il est nécessaire d’éta-
                     blir pour les besoins du jugement de l’affaire » (Ahmadou Sadio Diallo
                     (République de Guinée c. République démocratique du Congo), fond, arrêt,
                     C.I.J. Recueil 2010 (II), p. 660, par. 54). En particulier, la Cour a reconnu
                     qu’il est des circonstances dans lesquelles on ne peut exiger du demandeur
                     d’apporter la preuve d’un « fait négatif » (ibid., p. 661, par. 55).
                        173. Si la charge de la preuve pèse, en principe, sur la partie qui allègue
                     un fait, cela ne relève pas pour autant l’autre partie de son devoir de co-
                     opérer « en produisant tout élément de preuve en sa possession susceptible
                     d’aider la Cour à régler le différend dont elle est saisie » (Usines de pâte à
                     papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil
                     2010 (I), p. 71, par. 163). A cet égard, la Cour rappelle que, entre sep-
                     tembre 2010 et mai 2011, la Serbie a fourni à la Croatie près de 200 docu-
                     ments que cette dernière avait sollicités (voir le paragraphe 13 ci‑dessus).
                        174. En l’espèce, ni l’objet ni la nature du différend ne permettent d’en-
                     visager un renversement de la charge de la preuve. Il n’incombe pas à la
                     Serbie d’apporter la preuve d’un fait négatif, par exemple l’absence de

                     74




7 CIJ1077.indb 144                                                                                    18/04/16 08:54

                     74 	         application de convention génocide (arrêt)

                     faits constituant l’élément matériel du génocide au sens de l’article II de la
                     Convention dans des localités sur lesquelles la Croatie a appelé l’attention
                     de la Cour.
                        175. Il appartient à la Croatie, par conséquent, de démontrer l’exis-
                     tence des faits invoqués au soutien de ses prétentions et la Cour ne saurait
                     exiger de la Serbie qu’elle fournisse des explications sur les faits allégués
                     par la demanderesse.
                        176. Les mêmes principes s’appliquent mutatis mutandis en ce qui
                     concerne la demande reconventionnelle.

                                      B. Le critère d’établissement de la preuve
                        177. Les Parties s’accordent sur le fait que le critère d’établissement de
                     la preuve, défini par la Cour dans l’arrêt qu’elle a rendu en 2007 en l’af-
                     faire opposant la Bosnie‑Herzégovine à la Serbie, s’applique en l’espèce.
                        178. La Cour, après avoir rappelé que « les allégations formulées contre
                     un Etat qui comprennent des accusations d’une exceptionnelle gravité
                     doivent être prouvées par des éléments ayant pleine force probante
                     (cf. Détroit de Corfou (Royaume‑Uni c. Albanie), fond, arrêt, C.I.J. Recueil
                     1949, p. 17) », a ajouté qu’elle « doit être pleinement convaincue qu’ont
                     été clairement avérées les allégations formulées au cours de l’instance
                     selon lesquelles le crime de génocide ou les autres actes énumérés à l’ar-
                     ticle III ont été commis. Le même critère s’applique à la preuve de l’attri-
                     bution de tels actes. » (C.I.J. Recueil 2007 (I), p. 129, par. 209.)
                        179. Des allégations similaires à celles examinées dans l’arrêt de 2007
                     ont été formulées dans le présent différend, tant dans la demande princi-
                     pale que dans la demande reconventionnelle. Dès lors, la Cour appli-
                     quera, en l’espèce, le même critère d’établissement de la preuve.

                                               C. Les modes de preuve
                        180. Pour se prononcer sur les faits allégués, la Cour doit évaluer la
                     pertinence et la valeur probante des éléments de preuve fournis par les
                     Parties à l’appui de leurs versions respectives desdits faits (Activités
                     armées sur le territoire du Congo (République démocratique du Congo
                     c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 200, par. 58).
                        181. Elle constate que certains événements, en cause dans la présente
                     affaire, ont fait l’objet d’instances devant le TPIY, certaines d’entre elles
                     étant toujours pendantes, et que les Parties se sont abondamment référées
                     aux documents issus des procédures de ce Tribunal (actes d’accusation du
                     procureur, décisions et jugements des chambres de première instance,
                     arrêts de la chambre d’appel, éléments de preuve écrits et oraux).
                        182. Les Parties sont d’accord, en général, sur la valeur probante à
                     accorder à ces divers documents, conformément à l’approche adoptée
                     dans l’arrêt de 2007, selon laquelle la Cour « doit en principe admettre
                     comme hautement convaincantes les conclusions de fait pertinentes aux-
                     quelles est parvenu le Tribunal en première instance, à moins, évidem-

                     75




7 CIJ1077.indb 146                                                                                    18/04/16 08:54

                     75 	         application de convention génocide (arrêt)

                     ment, qu’elles n’aient été infirmées en appel », et qu’il convient également
                     « de donner dûment poids à toute appréciation du Tribunal fondée sur les
                     faits ainsi établis, concernant par exemple l’existence de l’intention
                     requise » (C.I.J. Recueil 2007 (I), p. 134, par. 223).
                        183. Elles divergent cependant sur la valeur probante qu’il convient de
                     reconnaître aux décisions du procureur du TPIY de ne pas inclure le chef
                     de génocide dans un acte d’accusation et sur celle qu’il faudrait accorder
                     respectivement au jugement de la chambre de première instance du TPIY
                     dans l’affaire Gotovina et consorts (IT‑06‑90‑T, jugement du 15 avril 2011,
                     ci‑après le « jugement Gotovina ») et à l’arrêt de la chambre d’appel dans
                     cette même affaire.
                        184. S’agissant de la valeur probante des décisions du procureur du TPIY
                     de ne pas inclure le chef de génocide dans un acte d’accusation, la Cour
                     rappelle qu’elle a opéré, dans son arrêt de 2007, la distinction suivante :
                          « on ne saurait, en règle générale, accorder de poids au fait que tel ou
                          tel chef figure dans un acte d’accusation. Ce qui, en revanche, peut
                          être important, c’est la décision prise par le procureur, d’emblée ou
                          par modification de l’acte d’accusation, de ne pas inclure ou de reti-
                          rer le chef de génocide. » (C.I.J. Recueil 2007 (I), p. 132, par. 217.)
                        185. La Croatie, qui a contesté cette distinction, soutient que la Cour
                     ne devrait pas accorder de valeur probante aux décisions du procureur de
                     ne pas inclure le chef de génocide dans l’acte d’accusation, le procureur
                     disposant d’un pouvoir discrétionnaire de poursuite. Selon elle, la déci-
                     sion du procureur pourrait avoir été adoptée sous l’effet de différentes
                     considérations, sans que cela signifie que les faits en question ne sont pas,
                     pour le procureur, constitutifs d’un génocide, ou que celui‑ci ne dispose
                     pas de preuves quant à leur existence même.
                        186. La Serbie, quant à elle, reconnaît qu’une telle décision ne crée pas
                     de présomption irréfragable, mais considère que la Cour devrait toutefois
                     lui reconnaître une certaine valeur probante.
                        187. Le fait que le procureur dispose d’un pouvoir discrétionnaire de
                     poursuite ne remet pas en cause l’approche que la Cour a adoptée dans
                     son arrêt de 2007 (voir ibid., reproduit plus haut au paragraphe 184). En
                     effet, elle n’a pas entendu faire de l’absence de poursuite une preuve déci-
                     sive de l’inexistence du génocide, mais elle a estimé qu’il pouvait s’agir
                     d’un élément important à prendre en considération. En la présente affaire,
                     il n’y a pas de raisons qui devraient conduire la Cour à s’écarter de cette
                     approche. Parmi les personnes inculpées par le procureur figuraient de
                     très hauts responsables politiques et militaires des principales parties
                     prenantes aux hostilités qui s’étaient déroulées en Croatie entre 1991
                     ­
                     et 1995. Dans nombre de cas, les accusations portées à leur encontre se
                     rapportaient à la stratégie globale qu’ils avaient mise en œuvre ainsi qu’à
                     l’existence d’une entreprise criminelle commune. Dans ce contexte, l’ab-
                     sence systématique du chef de génocide dans les actes d’accusation les
                     concernant revêt davantage d’importance que cela n’aurait été le cas
                     s’ils avaient occupé des positions inférieures dans la chaîne de commande-

                     76




7 CIJ1077.indb 148                                                                                   18/04/16 08:54

                     76 	         application de convention génocide (arrêt)

                     ment. Par ailleurs, la Cour ne peut manquer de relever que, dans
                     l’acte d’accusation dressé à l’encontre de l’accusé le plus haut placé, l’an-
                     cien président Milošević, le chef de génocide avait bien été retenu en ce
                     qui concerne le conflit en Bosnie‑Herzégovine, alors qu’il était absent
                     dans la partie se rapportant aux hostilités dont la Croatie avait été le
                     théâtre.
                        188. S’agissant de la valeur probante à accorder au jugement et à l’ar-
                     rêt du TPIY dans l’affaire Gotovina, la Cour y reviendra plus tard dans le
                     cadre de son examen de la demande reconventionnelle (voir les para-
                     graphes 464‑472 ci‑dessous).
                        189. La Cour relève que, en plus d’éléments en provenance du TPIY,
                     les Parties ont recouru à de nombreux autres documents, de sources
                     diverses, dont elles ont débattu la valeur probante. En particulier, elles se
                     sont référées à divers rapports émanant d’organes officiels ou indépen-
                     dants, ainsi qu’à des déclarations d’origine et de teneur variées.
                        190. La Cour rappelle qu’elle a précisé, à propos des rapports émanant
                     d’organes officiels ou indépendants, que leur valeur
                          « dépend, entre autres, 1) de la source de l’élément de preuve (par
                          exemple, la source est‑elle partiale ou neutre ?), 2) de la manière dont
                          il a été obtenu (par exemple, est‑il tiré d’un rapport de presse ano-
                          nyme ou résulte‑t‑il d’une procédure judiciaire ou quasi judiciaire
                          minutieuse ?) et 3) de sa nature ou de son caractère (s’agit‑il de décla-
                          rations contraires aux intérêts de leurs auteurs, de faits admis ou
                          incontestés ?) » (C.I.J. Recueil 2007 (I), p. 135, par. 227).
                        191. Elle examinera au cas par cas, conformément à ces critères, la
                     valeur probante des rapports invoqués au stade de l’examen au fond des
                     demandes.
                        192. La Cour note que la Croatie a annexé à ses écritures de nom-
                     breuses déclarations de personnes, dont certaines ont été citées devant la
                     Cour. La Serbie souligne que de nombreuses déclarations produites par la
                     Croatie seraient entachées de vices qui remettraient en cause leur valeur
                     probante. Ainsi, certaines déclarations n’auraient pas été signées par leur
                     auteur ou par les personnes qui les ont recueillies, ou ne préciseraient pas
                     les circonstances dans lesquelles elles auraient été faites. En particulier,
                     des déclarations auraient été recueillies par les forces de police croates ;
                     elles ne sauraient être de ce fait considérées comme impartiales, et ne
                     seraient même pas recevables devant les juridictions croates. Enfin, de
                     nombreuses déclarations présentées par la Croatie n’attesteraient pas
                     d’une connaissance directe des faits par leur auteur, mais relèveraient de
                     la preuve par ouï‑dire.
                        193. La Croatie reconnaît que certaines des déclarations annexées à
                     son mémoire n’étaient pas signées initialement par leur auteur. Elle sou-
                     ligne toutefois qu’elle a récolté certaines signatures ultérieurement, et
                     qu’elle a annexé les déclarations signées à sa réplique, ce que la Serbie
                     reconnaît. La Croatie ajoute que des personnes qui n’avaient pas signé
                     leur déclaration ont témoigné devant le TPIY et que leur témoignage

                     77




7 CIJ1077.indb 150                                                                                    18/04/16 08:54

                     77 	         application de convention génocide (arrêt)

                     devant cette juridiction était conforme à celui contenu dans la déclaration
                     non signée. Elle considère enfin que les preuves par ouï‑dire sont perti-
                     nentes et doivent être appréciées à la lumière de leur contenu et des cir-
                     constances dans lesquelles elles ont été recueillies.
                        194. Au cours de la procédure orale, un membre de la Cour a posé une
                     question aux Parties sur la valeur probante à accorder aux différents types
                     de déclarations annexées aux écritures des Parties, selon que l’auteur ait
                     été cité ou non comme témoin et contre‑interrogé par l’autre Partie. En
                     réponse, la Croatie a soutenu que toutes les déclarations avaient la même
                     valeur probante, mais qu’il appartenait à la Cour de déterminer quel
                     poids il fallait leur donner, en fonction des critères fixés dans l’arrêt
                     de 2007. La Serbie a quant à elle distingué entre les déclarations de per-
                     sonnes citées comme témoins en la présente instance, qu’elles aient été
                     contre‑interrogées ou non, et les déclarations de personnes non citées
                     comme témoins. Selon la défenderesse, si les premières devraient toutes se
                     voir reconnaître la même valeur probante, les secondes devraient être trai-
                     tées comme des déclarations extrajudiciaires et appréciées en tant que
                     telles à la lumière des critères établis dans l’arrêt de 2007, comme tout
                     autre élément de preuve documentaire produit par les Parties. La Serbie a
                     précisé que la Cour devrait néanmoins prêter une attention particulière
                     aux dépositions faites devant le TPIY ainsi qu’aux témoignages recueillis
                     devant des juridictions internes. Elle a ajouté, enfin, que les déclarations
                     non signées ou dont les circonstances de réalisation sont inconnues, ou
                     celles qui ont été établies par des organes officiels dont l’impartialité n’est
                     pas avérée, devraient être écartées.
                        195. Un autre membre de la Cour a posé une question à la Croatie, sur
                     la recevabilité devant les juridictions croates des déclarations non signées
                     annexées à son mémoire. La Croatie a répondu que les déclarations
                     recueillies par la police ou d’autres autorités ne sont pas nécessairement
                     signées et ne sont pas elles‑mêmes recevables devant les juridictions croates.
                     La Croatie a toutefois précisé qu’elles constituent la base sur laquelle un
                     juge d’instruction peut conduire un interrogatoire de la personne concer-
                     née, donnant lieu à une déclaration signée qui sera recevable devant les
                     juridictions croates. La Serbie a indiqué que, si une partie avait produit,
                     devant une juridiction de l’ex‑Yougoslavie, une déclaration hors prétoire
                     non signée, un tel document n’aurait pas été admis comme preuve.
                        196. La Cour rappelle que ni son Statut ni son Règlement ne prévoient
                     d’exigences spécifiques relatives à la recevabilité des déclarations présen-
                     tées par les parties à une procédure contentieuse, que leurs auteurs aient
                     été cités comme témoins ou non. Elle laisse à la libre appréciation des
                     parties la forme sous laquelle elles décident de présenter ce type de preuves.
                     Il en résulte que l’absence de signature des auteurs de déclarations, ou des
                     personnes qui les ont recueillies, n’est pas de nature à écarter a priori ces
                     documents. Cependant, elle se doit de vérifier que les documents qui sont
                     censés contenir les déclarations de personnes qui ne déposent pas à l’au-
                     dience reproduisent fidèlement les propos tenus par ces personnes. De
                     plus, la Cour rappelle que même les déclarations sous serment doivent être

                     78




7 CIJ1077.indb 152                                                                                     18/04/16 08:54

                     78 	         application de convention génocide (arrêt)

                     examinées avec « prudence » (Différend territorial et maritime entre le Nica‑
                     ragua et le Honduras (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II),
                     p. 731, par. 244). Lorsqu’elle apprécie la valeur probante de toute déclara-
                     tion, la Cour prend nécessairement en compte sa forme, ainsi que les cir-
                     constances dans lesquelles elle a été reçue.

                        197. La Cour a ainsi souligné devoir « examiner notamment si les
                     déclarations émanent d’agents de l’Etat ou de particuliers qui n’ont pas
                     d’intérêts dans l’issue de la procédure, et si telle ou telle déclaration atteste
                     l’existence de faits ou expose seulement une opinion sur certains événe-
                     ments » (ibid.). Sur ce second point, la Cour a précisé qu’« un témoignage
                     sur des points dont le témoin n’a pas eu personnellement une connais-
                     sance directe, mais seulement par « ouï‑dire », n’a pas grand poids » (Acti‑
                     vités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua
                     c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 42, par. 68,
                     citant l’affaire du Détroit de Corfou (Royaume-Uni c. Albanie), fond,
                     arrêt, C.I.J. Recueil 1949, p. 17). Enfin, la Cour a reconnu que, « dans
                     certains cas, les témoignages qui datent de la période concernée peuvent
                     avoir une valeur particulière » (Différend territorial et maritime entre le
                     Nicaragua et le Honduras (Nicaragua c. Honduras), arrêt, C.I.J.
                     Recueil 2007 (II), p. 731, par. 244).
                        198. La Cour est consciente des difficultés que pose l’obtention de
                     preuves dans les circonstances de l’espèce. Elle relève néanmoins que
                     nombre des déclarations produites par la Croatie sont déficientes.
                        Ainsi, certaines déclarations consistent en des procès‑verbaux d’audi-
                     tion par les forces de police croates d’une ou parfois plusieurs personnes,
                     que celles‑ci n’ont pas signés, et sans même qu’il y ait d’éléments indi-
                     quant qu’elles en aient pris connaissance. En outre, les propos rapportés
                     semblent être ceux des policiers eux‑mêmes. La Cour ne saurait accorder
                     de valeur probante à de telles déclarations.
                        D’autres déclarations paraissent reproduire les propos du déclarant,
                     mais ne sont pas signées. Certaines d’entre elles ont subséquemment été
                     confirmées au moyen de déclarations complémentaires signées et annexées
                     à la réplique et peuvent, de ce fait, se voir accorder la même valeur pro-
                     bante que celles qui portaient la signature de leur auteur lorsqu’elles ont
                     initialement été versées au dossier. Dans certains cas, l’auteur a déposé
                     devant la Cour ou devant le TPIY, et a confirmé la teneur de sa déclara-
                     tion initiale, à laquelle la Cour pourra, de ce fait, également accorder une
                     certaine valeur probante. La Cour ne peut cependant accorder de valeur
                     probante aux déclarations qui n’ont été ni signées ni confirmées.
                        199. Certaines déclarations soulèvent des difficultés en ce qu’elles ne
                     mentionnent pas les circonstances dans lesquelles elles ont été réalisées ou
                     n’ont été données que plusieurs années après les faits auxquels elles se
                     réfèrent. La Cour pourrait néanmoins accorder une certaine valeur pro-
                     bante à ces déclarations. D’autres font état de faits auxquels l’auteur n’a
                     pas assisté personnellement. La Cour n’accordera de valeur probante à de
                     telles déclarations que lorsqu’elles ont été confirmées par d’autres témoins,

                     79




7 CIJ1077.indb 154                                                                                       18/04/16 08:54

                     79 	         application de convention génocide (arrêt)

                     soit devant elle, soit devant le TPIY, ou bien lorsqu’elles ont été corrobo-
                     rées par des éléments de preuve crédibles. Elle se référera à ces catégories
                     de déclarations lorsqu’elle examinera ci‑après les allégations de la Croatie.

                                                             *
                                                         *       *


                                  V. Examen au fond de la demande principale

                        200. La Cour examinera les allégations de la Croatie relatives à la
                     commission d’un génocide entre 1991 et 1995 dans les régions de Slavonie
                     orientale, de Slavonie occidentale, de Banovina/Banija, de Kordun, de
                     Lika et de Dalmatie.
                        201. Dans un premier temps, la Cour s’attachera à déterminer si les
                     actes allégués sont établis et, dans l’affirmative, s’ils relèvent des catégo-
                     ries d’actes énumérées à l’article II de la Convention ; puis, dans un second
                     temps, si, pour autant qu’ils soient établis, ces actes ont été commis dans
                     l’intention de détruire le groupe protégé, en tout ou en partie.
                        202. Ce n’est que si la Cour conclut à l’existence d’un génocide au sens
                     de l’article II de la Convention qu’elle examinera les questions de receva-
                     bilité de la demande principale en ce qui concerne les actes antérieurs au
                     8 octobre 1991 et de la responsabilité de la Serbie pour les actes à l’égard
                     desquels la demande principale est recevable.

                                   A. L’élément matériel du génocide (actus reus)
                     1) Introduction
                        203. La Cour estime qu’il n’est pas nécessaire de considérer séparé-
                     ment chacun des incidents que le demandeur a rapportés, ni de dresser
                     une liste exhaustive des actes allégués. Elle se concentrera sur les alléga-
                     tions relatives à des localités qui ont été présentées par la Croatie comme
                     constituant des exemples d’actes systématiques et généralisés commis à
                     l’encontre du groupe protégé, dont on pourrait déduire l’intention de le
                     détruire, en tout ou en partie. Il s’agit des localités qui ont été mises en
                     avant par la Croatie au cours de la procédure orale ou au sujet desquelles
                     elle a présenté des témoins, ainsi que celles où certains actes ont été établis
                     devant le TPIY.
                        204. Les allégations de la Croatie font état d’actes commis par la JNA
                     et d’autres entités (forces de police et de défense des SAO et de la RSK
                     — défense territoriale (TO), unités du ministère de l’intérieur (MUP),
                     Milicija Krajina — et groupes paramilitaires), qui selon elle seraient attri-
                     buables à la Serbie. Aux seules fins de l’examen des faits qui font l’objet
                     de la demande principale, la Cour utilisera les termes de « Serbes » ou de
                     « forces serbes » pour désigner les entités autres que la JNA, sans préju-
                     dice de la question de l’attribution de leur comportement.

                     80




7 CIJ1077.indb 156                                                                                     18/04/16 08:54

                     80 	         application de convention génocide (arrêt)

                        205. Aux termes de l’article II de la Convention, le génocide couvre des
                     actes commis contre un groupe national, ethnique, racial ou religieux,
                     dans l’intention de le détruire, en tout ou en partie. Dans ses écritures, la
                     Croatie définit ce groupe comme le groupe national ou ethnique croate se
                     trouvant sur le territoire de la Croatie, ce qui n’est pas contesté par la
                     Serbie. Aux fins de son examen, la Cour le désignera indifféremment par
                     les termes « Croates » ou « groupe protégé ».
                        206. La Croatie allègue que des actes constitutifs de l’élément matériel
                     du génocide, au sens des litt. a) à d) de l’article II de la Convention, ont été
                     commis par la JNA et des forces serbes à l’encontre des membres du groupe
                     protégé tel que défini au paragraphe précédent. La Cour examinera succes-
                     sivement ces allégations en reprenant les catégories d’actes visées à l’ar-
                     ticle II de la Convention et en recherchant si lesdites allégations ont été
                     établies conformément au critère énoncé aux paragraphes 178 et 179.
                        207. La Serbie reconnaît que des crimes de guerre, des crimes contre
                     l’humanité et d’autres atrocités ont été perpétrés contre des Croates par
                     divers groupes armés, même si elle soutient qu’il n’a pas été établi que ces
                     crimes ont été commis dans l’intention de détruire, en tout ou en partie,
                     le groupe croate ou qu’ils sont attribuables à la Serbie.
                        208. La Cour note que le TPIY a conclu que, à partir de l’été 1991,
                     la JNA et des forces serbes ont commis de nombreux crimes (meurtres,
                     torture, mauvais traitements et déplacement forcé, entre autres) contre
                     des Croates dans les régions de Slavonie orientale, de Banovina/Banija,
                     de Kordun, de Lika et de Dalmatie (voir, en particulier, IT‑95‑13/1‑T,
                     chambre de première instance, jugement du 27 septembre 2007 (ci‑après le
                     « jugement Mrkšić ») ; IT‑95‑11‑T, chambre de première instance, juge-
                     ment du 12 juin 2007 (ci‑après le « jugement Martić ») ; IT‑03‑69‑T,
                     chambre de première instance, jugement du 30 mai 2013 (ci‑après le
                     « jugement Stanišić and Simatović »)).

                     2) Litt. a) de l’article II : meurtre de membres du groupe protégé
                        209. Le litt. a) de l’article II de la Convention porte sur le meurtre de
                     membres du groupe protégé. La Croatie allègue que de nombreux Croates
                     de souche auraient été tués entre 1991 et 1995 par la JNA et des forces
                     serbes dans les régions de Slavonie orientale, de Slavonie occidentale, de
                     Banovina/Banija, de Kordun, de Lika et de Dalmatie.
                        210. En réponse, la Serbie conteste la valeur probante des éléments de
                     preuve présentés par la Croatie. En outre, si elle reconnaît que de nom-
                     breux Croates de souche ont été tués, elle conteste que des meurtres aient
                     été commis avec une intention génocidaire ou qu’une telle intention lui
                     soit attribuable.
                        211. La Cour examinera successivement les allégations de la Croatie
                     portant sur les meurtres commis par la JNA et des forces serbes dans
                     différentes localités.



                     81




7 CIJ1077.indb 158                                                                                      18/04/16 08:54

                     81 	         application de convention génocide (arrêt)

                       Région de Slavonie orientale

                          a) Vukovar et ses environs
                        212. La Croatie attache une importance particulière aux événements
                     qui se sont déroulés à Vukovar et dans ses environs à l’automne 1991.
                     Selon elle, la JNA et des forces serbes auraient tué plusieurs centaines de
                     civils dans cette ville à population mixte de Slavonie orientale, située à la
                     frontière avec la Serbie, qui avait vocation, dans le cadre du projet de la
                     « Grande Serbie », à devenir la capitale de la nouvelle région serbe de Sla-
                     vonie, Baranja et Srem occidental.
                        213. La Croatie affirme en premier lieu que, de la fin août au
                     18 novembre 1991, Vukovar a été assiégée et bombardée de façon conti-
                     nue et indiscriminée, ce qui a réduit la ville à l’état de ruines. Elle soutient
                     que de 1100 à 1700 personnes, dont 70  % étaient des civils, ont été tuées
                     durant cette phase. D’après le demandeur, les attaques menées contre
                     Vukovar n’étaient pas simplement dirigées contre une force militaire
                     antagoniste mais visaient aussi la population civile ; ces attaques révéle-
                     raient en outre que le but de la JNA et des forces serbes était la destruc-
                     tion des Croates de Vukovar.
                        214. Le demandeur allègue ensuite que des centaines de Croates ont
                     été tués lorsque la JNA et des forces serbes ont progressé au sol pour
                     gagner du terrain, incendiant, violant et massacrant sur leur passage.
                        215. La Croatie soutient enfin que, après la chute de tous les quartiers
                     de Vukovar le 18 novembre 1991, la JNA et des forces serbes ont conti-
                     nué à cibler les survivants croates. Elle avance en particulier que 350 déte-
                     nus croates ont été tués à Velepromet et 260 autres à Ovčara après avoir
                     été évacués de Vukovar, et notamment de l’hôpital de cette ville.
                        216. En réponse aux accusations portées contre elle, la Serbie soutient,
                     de façon générale, que les déclarations écrites fournies par la Croatie à
                     l’appui de ses allégations ne satisfont pas au niveau minimal de preuve
                     requis. Elle estime par ailleurs que nombre des éléments de preuve présen-
                     tés par la Croatie constituent du ouï‑dire, sont contradictoires, présentent
                     un caractère vague ou émanent de sources d’une fiabilité douteuse.
                        217. La Serbie ne nie pas, cependant, que des crimes ont été commis à
                     Vukovar et dans ses environs. Elle considère toutefois que les chiffres
                     avancés par la Croatie sont très nettement exagérés et ajoute que le
                     demandeur n’a pas 1) produit d’éléments de preuve fiables relatifs au
                     nombre de personnes qui auraient été tuées, 2) cherché à distinguer les
                     décès consécutifs à un usage légitime de la force de ceux résultant d’actes
                     criminels, 3) précisé la part des civils et des combattants parmi les vic-
                     times présumées, et 4) démontré l’ethnicité croate de toutes les victimes.
                     Si la Serbie admet que des « incidents » ont eu lieu, elle considère que c’est
                     un excès de violence qui a conduit à la perpétration de crimes, par une
                     minorité, et ce, contre des membres des forces croates qui ne représen-
                     taient qu’une très petite partie de l’ensemble des personnes évacuées de
                     Vukovar. La Serbie ajoute que, si l’emploi de la force par les assaillants a

                     82




7 CIJ1077.indb 160                                                                                      18/04/16 08:54

                     82 	              application de convention génocide (arrêt)

                     pu être excessif par rapport à une opération militaire normale et s’il ne
                     fait aucun doute que cette opération a infligé de profondes souffrances à
                     la population civile, toutes origines confondues, rien ne permet d’affirmer
                     que l’attaque de Vukovar a été menée avec l’intention de détruire les
                     Croates en tant que tels.
                        218. La Cour considérera d’abord les allégations concernant les per-
                     sonnes tuées au cours du siège et de la prise de Vukovar. Les Parties ont
                     débattu des questions du nombre de ces victimes, de leur statut et ethnicité,
                     ainsi que des circonstances dans lesquelles elles sont mortes. La Cour n’a
                     pas à trancher toutes ces questions. Elle constate que, s’il subsiste certaines
                     incertitudes sur celles‑ci, il est indéniable que l’attaque contre Vukovar ne
                     s’est pas limitée à des objectifs militaires, mais a aussi visé la population
                     civile, composée alors en bonne partie de Croates (de nombreux Serbes
                     ayant fui la ville avant ou lorsque les combats ont éclaté). Bien que l’acte
                     d’accusation dans l’affaire Mrkšić et consorts ne contînt pas de chef relatif
                     au siège de Vukovar, la chambre de première instance a constaté que :
                             « 470. … La durée des combats, la très forte disparité tant numé-
                          rique que matérielle des forces engagées dans la bataille, et surtout la
                          nature et l’étendue des destructions imputables aux forces serbes à
                          Vukovar et aux abords immédiats de la ville pendant cet engagement
                          militaire prolongé, démontrent que l’attaque serbe était consciem-
                          ment et délibérément dirigée contre la ville et sa malheureuse popu-
                          lation civile, prise au piège par le siège de Vukovar et des alentours
                          par les forces serbes et contrainte de se réfugier dans les caves et
                          autres constructions souterraines qui avaient résisté aux bombarde-
                          ments et aux assauts. Selon la Chambre, il ne s’agissait pas d’un
                          simple conflit armé entre une force militaire et des forces adverses
                          qui aurait fait des victimes civiles et causé certains dommages maté-
                          riels. Une vue d’ensemble des événements révèle l’existence d’une
                          attaque par les forces serbes numériquement bien supérieures, bien
                          armées, bien équipées et bien organisées, qui ont lentement et systé-
                          matiquement détruit une ville et ses occupants civils et militaires
                          jusqu’à la reddition complète des derniers survivants.


                          �����������������������������������������������������������������������������������������������������������������
                              472. La Chambre en conclut que, à l’époque des faits, il existait
                          non seulement une opération militaire menée contre les forces croates
                          présentes à Vukovar et alentour, mais aussi une attaque généralisée
                          et systématique dirigée par la JNA et d’autres forces serbes contre la
                          population civile croate et d’autres civils non serbes dans le secteur
                          de Vukovar. Les dommages importants causés aux infrastructures et
                          aux biens de caractère civil, le nombre de civils tués ou blessés durant
                          les opérations militaires et le grand nombre de civils déplacés ou
                          contraints de prendre la fuite montrent clairement qu’il s’agissait
                          d’une attaque indiscriminée contraire au droit international. Dirigée

                     83




7 CIJ1077.indb 162                                                                                                                             18/04/16 08:54

                     83 	         application de convention génocide (arrêt)

                          en partie délibérément contre la population civile, cette attaque était
                          illicite. » (Jugement Mrkšić, par. 470 et 472 ; références omises.)

                        219. Les conclusions de la chambre confirment que de nombreux civils
                     croates ont été tués par la JNA et des forces serbes au cours du siège et de
                     la prise de Vukovar (ibid., par. 468‑469). Le défendeur admet d’ailleurs
                     que les combats dont Vukovar et ses environs ont été le théâtre ont causé
                     d’importantes souffrances à la population civile. Si la Serbie a avancé que
                     des civils serbes assiégés dans la ville de Vukovar ont aussi pu être tués,
                     il reste que, comme il a été établi devant le TPIY, de nombreuses victimes
                     étaient croates et que les attaques étaient principalement dirigées
                     contre les Croates et d’autres non-serbes (ibid., par. 468‑469 et 472). En
                     outre, des déclarations produites par la Croatie, auxquelles la Cour peut
                     accorder une valeur probante, étayent les allégations du demandeur
                     au sujet du meurtre de civils croates pendant le siège et la prise de
                     Vukovar.
                        220. La Cour examinera maintenant les allégations de meurtres de
                     Croates après la reddition de Vukovar, en particulier celles relatives aux
                     événements d’Ovčara et de Velepromet. En ce qui concerne Ovčara, les
                     conclusions du TPIY dans la même affaire Mrkšić et consorts confirment
                     en grande partie les affirmations de la Croatie. La Cour relève ainsi que la
                     chambre de première instance a conclu que 194 personnes, soupçonnées
                     d’avoir combattu au côté des forces croates et évacuées de l’hôpital de
                     Vukovar le 20 novembre 1991 au matin, ont été tuées par des membres de
                     forces serbes à Ovčara dans la soirée du 20 novembre 1991 et aux pre-
                     mières heures du 21 novembre 1991 (ibid., par. 509) ; il appert de cette
                     décision que les victimes étaient à peu près toutes d’ethnicité croate (ibid.,
                     par. 496), considérées comme des prisonniers de guerre et, pour la majo-
                     rité d’entre elles, malades ou blessées (ibid., par. 510).
                        La Serbie prend acte du jugement Mrkšić et ne conteste pas la réalité
                     des meurtres commis à Ovčara, ajoutant qu’« [i]l s’agit, pour l’ensemble
                     du conflit, du plus grave massacre dont les Croates aient été victimes ». Le
                     défendeur reconnaît aussi que la Haute Cour de Belgrade a condamné
                     15 Serbes à raison des crimes de guerre commis à Ovčara.
                        221. Le TPIY a également constaté que des exactions ont été commises
                     à Velepromet et que plusieurs personnes soupçonnées d’avoir fait partie
                     des forces croates y ont été assassinées par des membres de forces serbes,
                     dont au moins 15 Croates (ibid., par. 163, 165 et 167). La Serbie prend
                     acte de la conclusion du TPIY à ce sujet, mais souligne que le nombre de
                     personnes tuées à Velepromet est très en deçà du chiffre de 350, avancé
                     par le demandeur.
                        222. La Cour note, enfin, que la déclaration de M. Franjo Kožul, cité
                     comme témoin par la Croatie et qui a déposé devant la Cour, corrobore
                     également certaines allégations de la Croatie. L’intéressé relate en effet
                     avoir été évacué de l’hôpital de Vukovar et conduit à Velepromet, où il a
                     été témoin de diverses violences et a notamment vu un membre des forces

                     84




7 CIJ1077.indb 164                                                                                    18/04/16 08:54

                     84 	         application de convention génocide (arrêt)

                     serbes tenir dans sa main la tête d’un prisonnier qu’il avait décapité, ce
                     que la Serbie n’a pas mis en doute. La Cour estime qu’elle doit donc
                     reconnaître une certaine valeur probante à ce témoignage. La déclaration
                     de F. G. apporte également la preuve que des décapitations ont eu lieu à
                     Velepromet. L’intéressé a affirmé avoir échappé de justesse à la décapita-
                     tion grâce à un officier de la JNA et avoir vu « une quinzaine de corps
                     décapités dans [un] trou ».
                        223. La Cour conclut que des détenus croates ont été tués à Velepro-
                     met par des forces serbes, bien qu’elle ne soit pas en mesure d’en détermi-
                     ner le nombre exact. Elle note cependant la conclusion du TPIY selon
                     laquelle les civils détenus à Velepromet qui n’étaient pas soupçonnés
                     d’avoir fait partie des forces croates ont été évacués vers d’autres lieux en
                     Croatie ou en Serbie, le 20 novembre 1991 (jugement Mrkšić, par. 168).
                        224. Compte tenu des éléments susmentionnés, la Cour conclut qu’il
                     est établi que des meurtres ont été perpétrés par la JNA et des forces
                     serbes contre des Croates à Vukovar et dans ses environs, lors du siège et
                     de la prise de Vukovar, ainsi que par des forces serbes dans les camps
                     d’Ovčara et de Velepromet.
                          b) Bogdanovci
                        225. Le demandeur soutient que pas moins de 87 Croates ont été tués
                     à Bogdanovci, village situé à environ 8 kilomètres au sud‑est de Vukovar
                     et peuplé majoritairement de Croates, pendant et après les attaques
                     menées contre le village les 2 octobre et 10 novembre 1991 par la JNA et
                     des forces serbes. La Croatie produit plusieurs déclarations au soutien de
                     ses allégations.
                        226. Parmi les déclarations sur lesquelles s’appuie la Croatie figure
                     celle de Mme Marija Katić, qui a été désignée comme témoin et a déposé
                     devant la Cour. Dans sa déclaration écrite, Mme Katić nomme huit per-
                     sonnes qui ont, selon elle, été tuées par des grenades lancées dans la cave
                     d’une maison le 2 octobre 1991, et trois autres personnes qui ont été abat-
                     tues par balle le même jour. Elle ajoute que dix autres personnes ont été
                     tuées au cours de la destruction ultérieure de Bogdanovci.
                        227. La Croatie se fonde par ailleurs sur un procès‑verbal d’audition
                     dressé par les forces de police qui n’est pas signé.
                        228. Le défendeur conteste la valeur probante des déclarations pro-
                     duites par la Croatie au soutien de ses allégations, au motif qu’elles ne
                     porteraient pas la signature de leur auteur supposé et que, pour certaines
                     d’entre elles, il serait même impossible de connaître la personne ou l’or-
                     gane qui les aurait recueillies. La Serbie affirme également que ces décla-
                     rations reposent sur des preuves par ouï‑dire, qu’elles sont imprécises et
                     qu’elles se contredisent. Selon elle, les événements survenus à Bogdanovci
                     les 2 octobre et 10 novembre 1991 s’inscrivaient dans le cadre d’une opé-
                     ration militaire légitime et les forces croates avaient activement participé
                     aux combats, détruisant chars et véhicules blindés, et infligeant de lourdes
                     pertes à la JNA et aux forces serbes. Elle admet à cet égard que « [d]es

                     85




7 CIJ1077.indb 166                                                                                   18/04/16 08:54

                     85 	         application de convention génocide (arrêt)

                      crimes atroces ont assurément été commis dans cette ville » mais soutient
                     que, « une fois encore, ils s’inscrivaient dans le cadre des combats et des
                      débordements auxquels ceux-ci ont donné lieu ».
                         229. La Cour relève que plusieurs déclarations invoquées par la Croa-
                      tie ont été faites un certain nombre d’années après les faits supposés avoir
                      eu lieu à Bogdanovci et ne peuvent, en conséquence, se voir accorder
                      qu’une valeur probante limitée. Quant aux déclarations qui ne reposent
                      pas sur une connaissance directe des faits, la Cour ne leur accorde pas de
                      valeur probante. A cet égard, la Cour note que, bien que Mme Katić ait
                     confirmé ses dires lors de sa déposition, il n’est pas sûr qu’elle ait directe-
                      ment assisté à tous les meurtres qu’elle évoque. Enfin, la Cour rappelle
                      qu’il ne saurait être accordé de valeur probante à un procès‑verbal
                     ­d’audition dressé par les forces de police et qui n’a pas été signé.
                         230. Prenant acte de l’admission de la Serbie (voir le paragraphe 228
                      ci‑dessus) et des éléments de preuve qui lui ont été présentés, la Cour
                      conclut qu’un certain nombre de Croates ont été victimes de meurtres com-
                      mis par la JNA et des forces serbes à Bogdanovci, tant le 2 octobre que
                      le 10 novembre 1991, bien qu’elle ne puisse pas en établir le nombre précis.
                          c) Lovas
                        231. La Croatie soutient que des dizaines de personnes ont été tuées
                     par la JNA et des forces serbes à Lovas, village à majorité croate situé à
                     une vingtaine de kilomètres au sud‑est de Vukovar, entre octobre 1991 et
                     fin décembre 1991.
                        232. Le demandeur affirme que le village a été attaqué par la JNA et
                     des forces paramilitaires serbes alors qu’il n’opposait aucune résistance,
                     qu’aucune force croate ne s’y trouvait et que ses résidents avaient été
                     désarmés à la suite d’un ultimatum de la JNA. Le 10 octobre 1991, au
                     moins une vingtaine de civils croates auraient perdu la vie lors d’une
                     attaque d’artillerie menée par la JNA contre les quartiers du village abri-
                     tant les maisons croates. D’autres auraient ensuite été massacrés par des
                     groupes paramilitaires serbes et l’infanterie de la JNA, qui avaient pris
                     d’assaut le village le même jour.
                        233. La Croatie relate ensuite que, une semaine après cette attaque,
                     tous les hommes croates en âge de combattre ont été rassemblés, puis
                     torturés. Selon elle, 11 d’entre eux seraient morts à la suite des sévices
                     ainsi subis. La Croatie poursuit en indiquant que, le lendemain,
                     18 octobre 1991, une partie des survivants ont été contraints de marcher
                     vers un champ, non loin du village. L’un d’eux aurait été abattu en che-
                     min parce qu’il n’arrivait pas à suivre en raison des blessures qui lui
                     avaient été infligées au cours de la nuit. Une fois arrivés sur place, les
                     détenus se seraient vu ordonner par des forces serbes d’avancer en se
                     tenant la main et en balayant le sol du pied afin de procéder au déminage
                     du lieu. Une ou des mines auraient alors explosé, avant que des forces
                     serbes n’ouvrent le feu sur les survivants. Au moins 21 personnes auraient
                     péri lors de ce qui est désormais connu sous le nom de « massacre du

                     86




7 CIJ1077.indb 168                                                                                     18/04/16 08:54

                     86 	         application de convention génocide (arrêt)

                     champ de mines » de Lovas. La Croatie avance enfin que, entre le
                     19 octobre 1991 et le début de 1992, les violences contre les civils croates
                     se seraient poursuivies, faisant 68 victimes supplémentaires.
                        234. La Serbie, quant à elle, soutient que les déclarations écrites invo-
                     quées par le demandeur à l’appui des meurtres prétendument commis à
                     Lovas ne satisfont pas au niveau minimal de preuve requis et que, en tout
                     état de cause, elles ne corroborent pas les allégations de la Croatie, notam-
                     ment parce qu’elles démontrent l’existence d’une résistance croate lors de
                     l’attaque du 10 octobre 1991. La Serbie concède néanmoins que 14 per-
                     sonnes ont été traduites devant une juridiction de Belgrade pour le meurtre
                     de 68 Croates originaires du village de Lovas et que certains des faits allé-
                     gués dans le cadre de ce procès « relève[nt] probablement du crime de
                     guerre et peut‑être aussi du crime contre l’humanité » ; elle insiste toutefois
                     sur le fait que rien ne permet d’étayer une accusation de génocide.
                        235. La Cour constate que certains des faits relatés par la Croatie ont
                     été établis devant le TPIY. Ainsi, bien que l’attaque contre Lovas n’ait
                     pas été visée par l’acte d’accusation en l’affaire Mrkšić et consorts, la
                     chambre de première instance du Tribunal est parvenue à la conclusion
                     que, « [l]e 10 octobre 1991, à Lovas, des « volontaires » serbes ont attaqué
                     certaines maisons, tuant 22 Croates » (jugement Mrkšić, par. 47).
                        236. S’agissant du « massacre du champ de mines », la Croatie s’appuie
                     sur différents éléments de preuve pour établir ses allégations. En particu-
                     lier, la déclaration de Stjepan Peulić, témoin de la Croatie que la Serbie
                     n’a pas souhaité soumettre à un contre‑interrogatoire (voir le para-
                     graphe 25 ci‑dessus) et dont les propos n’ont pas été autrement contredits,
                     peut se voir accorder une valeur probante. Dans sa déclaration, M. Peulić
                     raconte qu’il a lui‑même été détenu durant la nuit du 17 octobre 1991
                     avec une centaine d’autres Croates, et torturé. Il affirme que, le lende-
                     main, ils ont de nouveau été torturés, puis contraints de se rendre dans un
                     champ. En chemin, il a assisté au meurtre d’un Croate qui n’arrivait pas
                     à suivre en raison des blessures consécutives aux tortures qui lui avaient
                     été infligées. Des membres de forces serbes en uniforme de camouflage
                     auraient ordonné aux prisonniers d’avancer dans le champ en se tenant
                     par la main et en balayant le sol du pied pour faire exploser des mines. Le
                     témoin relate que, « vers 11 heures, lorsque la première mine a éclaté,
                     quelqu’un a crié « A terre ! » et tous se sont probablement couchés sur le
                     sol. C’est alors que les mêmes Tchetniks serbes se sont acharnés à [leur]
                     tirer dessus avec toutes leurs armes d’infanterie ; les tirs ont duré environ
                     quinze minutes. » M. Peulić estime à 17 le nombre de personnes tuées
                     dans ce champ, dont, pour la plupart, il se rappelait le nom.
                        237. La Croatie s’appuie également sur l’acte d’accusation du procu-
                     reur spécial pour les crimes de guerre du tribunal du district de Belgrade,
                     dressé à l’encontre de 14 Serbes accusés de meurtres commis à Lovas,
                     parmi lesquels figure le « massacre du champ de mines ». Dans un juge-
                     ment du 26 juin 2012, la Haute Cour de Belgrade a condamné les 14 accu-
                     sés pour crimes de guerre. La Cour note toutefois que ce jugement a été
                     cassé par la Cour d’appel de Belgrade en janvier 2014 en raison de défi-

                     87




7 CIJ1077.indb 170                                                                                     18/04/16 08:54

                     87 	           application de convention génocide (arrêt)

                     ciences dans les conclusions de la Haute Cour au sujet de la responsabilité
                     pénale individuelle des accusés, et qu’un nouveau procès doit se tenir. La
                     Cour estime qu’en l’absence de conclusions définitives, adoptées par une
                     juridiction au terme d’une procédure rigoureuse, elle ne peut accorder de
                     valeur probante à l’acte d’accusation du procureur spécial.
                        238. La Croatie se fonde sur un autre document tiré d’une procédure
                     judiciaire interne, à savoir la déclaration de M. Aleksandar Vasiljević,
                     chef de la sécurité au secrétariat national de la défense entre le 1er juin 1991
                     et le 5 août 1992, fournie au Tribunal militaire de Belgrade en 1999.
                     Dans cette déclaration, l’intéressé évoque le fait qu’il a été informé,
                     le 28 octobre 1991, non seulement du « massacre du champ de mines »,
                     mais aussi de l’exécution d’environ 70 civils à Lovas. La Cour constate
                     que cette déclaration a été faite par un ancien officier de la JNA devant
                     une juridiction serbe dans le cadre de poursuites pour crimes de guerre.
                     M. Vasiljević a également témoigné devant le TPIY lors du procès
                     de ­Slobodan Milošević. Son témoignage devant cette juridiction confirme
                     sa déclaration, puisqu’il reconnaît avoir été informé du « massacre du
                     champ de mines ». Cette déclaration, selon la Cour, a une certaine valeur
                     probante.
                        239. La Croatie s’appuie également sur un documentaire produit par
                     une chaîne serbe, dans lequel des personnes y ayant elles‑mêmes assisté
                     racontent le « massacre du champ de mines ». Ce type de preuve et les
                     autres matériaux documentaires (tels qu’articles de presse et extraits d’ou-
                     vrages) ne constituent qu’une preuve secondaire, qui ne peut être utilisée
                     que pour confirmer la réalité de faits établis par d’autres éléments de
                     preuve, ainsi que la Cour l’a déjà expliqué :
                             « [La Cour] les considère non pas comme la preuve des faits, mais
                          comme des éléments qui peuvent contribuer, dans certaines condi-
                          tions, à corroborer leur existence, à titre d’indices venant s’ajouter à
                          d’autres moyens de preuve. » (Activités militaires et paramilitaires au
                          Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique),
                          fond, arrêt, C.I.J. Recueil 1986, p. 40, par. 62.)
                     En l’espèce, le documentaire de la télévision serbe corrobore effectivement
                     les éléments de preuve exposés plus haut.
                        240. La Cour relève enfin que la Serbie ne nie pas que des meurtres ont
                     effectivement été commis à Lovas, mais qu’elle conteste leur qualification
                     au regard de la Convention (voir le paragraphe 234 ci‑dessus). Compte
                     tenu de l’ensemble de ces éléments, la Cour estime qu’il est établi que des
                     meurtres de civils croates ont été commis par la JNA et des forces serbes
                     à Lovas, entre le 10 octobre 1991 et fin décembre 1991, bien qu’elle ne soit
                     pas en mesure d’en déterminer le nombre précis.
                          d) Dalj
                       241. D’après le demandeur, plusieurs dizaines de Croates ont été tués
                     dans le village de Dalj, situé au nord de Vukovar et dont un cinquième

                     88




7 CIJ1077.indb 172                                                                                      18/04/16 08:54

                     88 	         application de convention génocide (arrêt)

                     environ de la population était croate. La Croatie affirme tout d’abord que
                     des dizaines de Croates sont morts durant l’attaque lancée par la JNA et
                     des groupes paramilitaires serbes le 1er août 1991 : des civils auraient été
                     visés directement et des combattants croates auraient été exécutés après
                     s’être rendus. Elle soutient ensuite que plusieurs Croates détenus ou
                     conduits à Dalj ont été assassinés par des forces serbes à l’automne 1991.
                     La Serbie répond, comme elle le fait à l’égard d’allégations relatives à
                     d’autres localités, que les éléments de preuve présentés par la Croatie sont
                     insuffisants pour établir les allégations de celle‑ci. Le défendeur semble
                     toutefois reconnaître qu’un certain nombre de personnes ont été tuées à
                     Dalj, mais soutient que le demandeur n’a pas démontré qu’il s’agissait là
                     d’actes de génocide.
                        242. La Cour observe que la Croatie s’appuie sur plusieurs déclarations
                     pour établir ses allégations. En ce qui concerne les meurtres prétendument
                     commis le 1er août 1991, certaines déclarations invoquées ne sont pas
                     signées ou confirmées ; les autres ne semblent pas attester d’une connais-
                     sance directe des meurtres allégués. La Cour conclut que la Croatie n’a pas
                     présenté d’éléments de preuve suffisants pour étayer son affirmation quant
                     au meurtre de Croates par la JNA et des forces serbes le 1er août 1991.
                        S’agissant des meurtres qui auraient été perpétrés plus tard, dans le
                     courant de l’automne 1991, la Cour relève que la déclaration de B. I. a été
                     ultérieurement confirmée par celui‑ci. B. I. affirme que, après s’être rendu
                     le 21 novembre 1991, il a été emmené en camion à Dalj avec d’autres per-
                     sonnes. En chemin, 35 personnes ont été forcées de descendre du camion,
                     puis des coups de feu ont retenti et elles ne sont jamais revenues. A l’arri-
                     vée à Dalj, il a été emmené jusqu’à une fosse commune dans laquelle il a
                     vu de « nombreux cadavres », puis il a assisté à l’exécution d’autres
                     Croates qui sont alors tombés dans la fosse. Les tirs qu’il a essuyés
                     n’ayant touché que son bras et une tentative d’égorgement ayant égale-
                     ment échoué, B. I. a survécu. La Cour estime qu’elle peut se fonder sur
                     cette déclaration émanant d’une personne qui a assisté aux événements.
                        243. La Croatie a également produit des rapports d’exhumation qui
                     indiquent que des Croates, dont des combattants, ont été tués par balles,
                     sans préciser toutefois les circonstances de leur décès.
                        244. La Cour note en outre qu’une partie des crimes censés avoir été
                     commis dans cette localité ont été constatés par la chambre de première
                     instance du TPIY dans le jugement rendu en l’affaire Stanišić et Simatović,
                     actuellement en appel pour d’autres motifs. Dans son jugement, la chambre
                     a conclu que, le 21 septembre 1991 ou aux alentours de cette date, les
                     membres d’un groupe paramilitaire serbe avaient tué dix personnes déte-
                     nues au poste de police de Dalj, dont huit Croates (jugement Stanišić et
                     Simatović, par. 419‑420 et 975). La chambre a également estimé que
                     22 autres détenus avaient été assassinés dans cette localité les 4 ou 5 octobre
                     1991 et que 17 des victimes étaient des civils croates (ibid., par. 432 et 975).
                        245. Les éléments de preuve produits par la Croatie, considérés à la
                     lumière des conclusions auxquelles est parvenu le TPIY dans le jugement
                     qu’il a rendu en l’affaire Stanišić et Simatović, sont suffisants pour per-

                     89




7 CIJ1077.indb 174                                                                                      18/04/16 08:54

                     89 	         application de convention génocide (arrêt)

                     mettre à la Cour de conclure que des membres du groupe protégé ont fait
                     l’objet de meurtres commis par des forces serbes dans le village de Dalj
                     entre les mois de septembre et de novembre 1991.
                       Région de Slavonie occidentale

                          Voćin
                        246. La Croatie fait état de meurtres qui auraient été perpétrés par des
                     forces serbes contre des Croates dans le village de Voćin (municipalité de
                     Podravska Slatina), qui était peuplé pour un tiers environ de Croates. Se
                     fondant sur des déclarations annexées à ses écritures, la Croatie avance en
                     particulier qu’au moins 35 Croates ont été assassinés entre les 12 et
                     14 décembre 1991 par des forces serbes contraintes de se retirer de Voćin.
                        247. La Serbie soutient, quant à elle, que les crimes allégués dans l’en-
                     semble de la municipalité de Podravska Slatina sont insuffisamment
                     étayés par les éléments de preuve versés au dossier, en particulier parce
                     qu’ils constituent du ouï‑dire.
                        248. La Croatie s’est référée aux déclarations annexées à ses écritures
                     pour étayer ses allégations. La plupart de ces déclarations ne sont pas
                     signées et n’ont pas été autrement confirmées ; elles ne seront pas exami-
                     nées plus avant. La Cour note que la déclaration de M. S. a été confirmée
                     ultérieurement par cette dernière. Cependant, le récit qu’elle fait du
                     meurtre de Croates par des Serbes constitue du ouï‑dire. Elle affirme en
                     particulier que des Serbes ont commis un massacre à Voćin le
                     13 décembre 1991, mais elle ne semble pas avoir elle‑même assisté au
                     meurtre de Croates puisqu’elle était cachée dans un abri lorsque les forces
                     serbes ont attaqué les Croates du village. La Cour estime que ces éléments
                     ne suffisent pas à établir le meurtre de Croates dans cette localité.
                        249. A l’appui de ses allégations concernant le massacre qui aurait été
                     commis à Voćin aux alentours du 13 décembre 1991, la Croatie invoque
                     également le rapport d’une organisation non gouvernementale, « Hel-
                     sinki Watch », adressé à Slobodan Milošević et au général Blagoje Adžić
                     le 21 janvier 1992 et reposant sur une enquête menée par ladite organisa-
                     tion (ci‑après le « rapport d’Helsinki Watch »). Selon ce rapport,
                     43 Croates auraient été tués par des forces serbes lorsque celles‑ci se sont
                     retirées des villages de Hum et de Voćin en décembre 1991. La Cour rap-
                     pelle que la valeur de ce type de documents dépend de la source des ren-
                     seignements qui y sont contenus, de la manière dont ils ont été obtenus et
                     de leur nature ou de leur caractère (voir le paragraphe 190 ci‑dessus). A
                     cet égard, elle relève que les fondements des conclusions de ce rapport
                     concernant les meurtres supposés commis à Voćin sont flous, puisqu’il y
                     est fait référence à des témoins oculaires non identifiés et à des rapports
                     d’autopsie qui ne sont pas annexés. La Cour en conclut que ce rapport,
                     en tant que tel, ne suffit pas à établir les allégations de la Croatie.
                        A l’audience, la Croatie a aussi présenté des matériaux audiovisuels
                     (extrait d’un documentaire de la BBC et photos tirées d’un livre) montrant

                     90




7 CIJ1077.indb 176                                                                                  18/04/16 08:54

                     90 	         application de convention génocide (arrêt)

                     des victimes qui auraient été assassinées lors dudit massacre. Le documen-
                     taire de la BBC et les photographies tirées du livre Mass Killing and Geno‑
                     cide in Croatia in 1991/92 : A Book of Evidence montrent le corps de quelques
                     personnes, dont il est dit qu’il s’agit de victimes du massacre de Voćin. Ainsi
                     que la Cour l’a déjà expliqué (voir le paragraphe 239 ci‑dessus), de tels types
                     de preuve ne sauraient, en eux‑mêmes, établir les faits allégués.
                        250. De l’avis de la Cour, même si les éléments dont elle dispose peuvent
                     éveiller de sérieux soupçons quant à ce qui s’est passé à Voćin, force est de
                     constater que la Croatie n’a pas présenté d’éléments de preuve suffisants
                     pour étayer son affirmation, selon laquelle des meurtres de Croates ont été
                     commis par des forces serbes dans cette localité en décembre 1991.
                       Région de Banovina/Banija

                          a) Joševica
                        251. La Croatie soutient que plusieurs Croates ont été tués par des
                     forces serbes à Joševica, village situé dans la municipalité de Glina et peu-
                     plé presque exclusivement de Croates. Elle allègue que des forces para­
                     militaires serbes ont assassiné trois villageois le 5 novembre 1991.
                     Le 16 décembre 1991, ces forces serbes seraient revenues au village et
                     auraient fouillé une à une les maisons pour abattre les citoyens croates ;
                     21 personnes auraient ainsi péri. Suite à ces meurtres, la plupart des
                     Croates auraient quitté le village, seuls dix d’entre eux demeurant sur
                     place. De ces dix, quatre auraient ensuite été tués en 1992. Les derniers
                     Croates seraient alors partis du village.
                        252. La Serbie réitère ses arguments généraux quant aux vices affectant
                     les déclarations jointes aux écritures de la Croatie (voir le paragraphe 192
                     ci‑dessus). La Serbie fait également valoir que le demandeur n’a présenté
                     aucune information détaillée à l’appui des meurtres prétendument perpé-
                     trés en 1992. Elle fait enfin observer que personne n’a été inculpé ou
                     condamné par le TPIY pour les crimes allégués.
                        253. La Croatie produit des déclarations pour fonder ses allégations.
                     Parmi celles‑ci figure celle de Mme Paula Milić (pseudonyme), qui a été
                     désignée comme témoin et qui a déposé devant la Cour. La Cour note que,
                     selon sa déclaration, Mme Milić aurait assisté à des meurtres commis le
                     5 novembre 1991 par des forces serbes. Cet aspect de sa déclaration n’a
                     pas été contesté par la Serbie, et est par ailleurs corroboré par la déclara-
                     tion d’I. S., qui affirme avoir ultérieurement enterré les trois personnes
                     nommées par Mme Milić. Pour ces raisons, la Cour considère que le témoi-
                     gnage de Mme Milić a une valeur probante.
                        254. S’agissant des meurtres qui auraient été perpétrés le
                     16 décembre 1991, la Croatie fournit la déclaration d’A. S. Bien que cette
                     déclaration fût à l’origine un procès‑verbal d’audition rédigé par la police,
                     elle a été confirmée ultérieurement par l’intéressée et la Cour estime
                     qu’une valeur probante peut lui être accordée. A. S. raconte que des
                     forces serbes, en uniforme de camouflage, sont entrées chez elle le

                     91




7 CIJ1077.indb 178                                                                                     18/04/16 08:54

                     91 	         application de convention génocide (arrêt)

                     16 décembre 1991 en tirant sur elle et sur d’autres personnes. Malgré ses
                     blessures, elle a rampé de l’un de ses petits‑enfants à un autre, puis jusqu’à
                     son cousin, et constaté qu’ils étaient tous morts. Un rapport médical
                     confirmant ses blessures par balles est joint à sa déclaration. Le récit
                     qu’elle fournit concernant les meurtres commis le 16 décembre 1991 est
                     corroboré par la déclaration d’I. S., examinée au paragraphe précédent.
                        255. La Croatie invoque également le rapport d’Helsinki Watch (voir le
                     paragraphe 249 ci‑dessus). La section pertinente du rapport relate le meurtre
                     de Croates par des forces serbes à Joševica à la mi‑décembre 1991. Le TPIY
                     s’y est référé dans le jugement rendu en l’affaire Martić (jugement Martić,
                     par. 324, note de bas de page 1002) avant de conclure que des Croates
                     avaient été tués dans la SAO de Krajina en 1991, sans que cela confère au
                     rapport, en tant que tel, une valeur probante. Toutefois, la Cour fait obser-
                     ver que ce rapport confirme les éléments de preuve exposés ci‑dessus.
                        256. Compte tenu des éléments susmentionnés, la Cour conclut que la
                     Croatie a établi que des forces serbes ont commis des meurtres à l’en-
                     contre de Croates à Joševica, le 5 novembre 1991 et le 16 décembre 1991.
                     En revanche, la preuve que des meurtres auraient été commis en 1992 n’a
                     pas été suffisamment rapportée par la Croatie, les déclarations invoquées
                     à cet égard n’étant ni signées ni confirmées.
                          b) Hrvatska Dubica et ses environs
                        257. La Croatie fait état de meurtres qui auraient été perpétrés par des
                     unités de la JNA et des forces serbes contre de nombreux Croates dans la
                     municipalité de Hrvatska Kostajnica, particulièrement des habitants des
                     villages de Hrvatska Dubica, Cerovljani et Baćin. Le demandeur allègue
                     notamment que, en octobre 1991, 60 Croates de souche des villages envi-
                     ronnants ont été rassemblés et détenus à la caserne des pompiers de
                     Hrvatska Dubica. Ils auraient ensuite été exécutés par un peloton dans un
                     champ près de Baćin. Leurs corps auraient alors été ensevelis dans une
                     fosse préparée à l’avance.
                        258. En réponse, le défendeur met en doute la valeur probante des élé-
                     ments de preuve produits par la Croatie. La Serbie prend cependant acte des
                     conclusions de la chambre de première instance du TPIY en l’affaire Martić,
                     dans laquelle des meurtres de Croates ont été constatés dans cette zone.
                        259. La Cour relève que plusieurs des crimes dont la perpétration est
                     alléguée par le demandeur ont été examinés par les chambres du TPIY.
                     Dans son jugement rendu le 12 juin 2007 en l’affaire Martić, la chambre
                     de première instance a conclu que 41 civils (croates en grande majorité) de
                     Hrvatska Dubica ont été exécutés le 21 octobre 1991 par des forces serbes
                     (jugement Martić, par. 183, 354 et 358). La chambre de première instance
                     a de plus conclu que neuf civils de Cerovljani et sept civils de Baćin ont
                     été exécutés autour des 20-21 octobre 1991 par la JNA ou des forces
                     serbes, ou par une combinaison de celles‑ci, et que 21 autres habitants de
                     Baćin ont été tués au cours du mois d’octobre 1991 par la JNA ou des
                     forces serbes, ou par une combinaison de celles‑ci (jugement Martić,

                     92




7 CIJ1077.indb 180                                                                                    18/04/16 08:54

                     92 	         application de convention génocide (arrêt)

                     par. 188‑191, 359, 363‑365 et 367). La chambre de première instance du
                     TPIY, dans son jugement rendu en l’affaire Stanišić et Simatović, est par-
                     venue aux mêmes conclusions concernant les victimes de Hrvatska Dubica
                     et de Cerovljani (jugement Stanišić et Simatović, par. 56‑64 et 975).
                        260. Ces conclusions corroborent les éléments de preuve présentés par
                     la Croatie devant la Cour. En particulier, la Croatie a produit la déclara-
                     tion faite devant un tribunal croate par M. Miloš Andrić (pseudonyme),
                     qu’elle a cité comme témoin, mais que la Serbie n’a pas souhaité sou-
                     mettre à contre‑interrogatoire. Dans sa déclaration, M. Andrić indique
                     notamment que, après le massacre de Baćin, il a personnellement assisté à
                     l’identification des corps du charnier ; il relate que des civils y avaient été
                     empilés, pêle‑mêle, et que bon nombre d’entre eux avaient été battus à
                     mort, frappés à la tête au moyen d’objets contondants.
                        261. La Cour conclut qu’un nombre significatif de civils croates ont été
                     tués par la JNA et des forces serbes à Hrvatska Dubica et dans ses envi-
                     rons au cours du mois d’octobre 1991.
                       Région de Kordun

                          Lipovača
                         262. Le demandeur soutient que la JNA s’est emparée de Lipovača, vil-
                      lage à majorité croate, à la fin du mois de septembre ou au début du mois
                      d’octobre 1991, ce qui aurait conduit la plupart des habitants à fuir ; seuls
                      16 Croates seraient demeurés sur place. Il affirme que sept civils croates
                      ont ensuite été tués par des forces serbes le 28 octobre 1991, ce qui aurait
                      provoqué le départ de quatre autres Croates du village. Selon lui, les
                      cinq Croates restés sur place auraient été abattus ultérieurement, le
                      31 décembre 1991. Il souligne que la chambre de première instance du
                      TPIY saisie de l’affaire Martić a examiné en détail les événements survenus
                      à Lipovača et conclu que sept civils croates avaient été tués par des forces
                      serbes à la fin du mois d’octobre 1991 (jugement Martić, par. 202‑208).
                         263. Le défendeur reconnaît que le jugement rendu par le TPIY dans
                      l’affaire Martić a confirmé le meurtre de sept civils par des forces para­
                      militaires serbes à Lipovača fin octobre 1991. Il soutient cependant que
                      les autres crimes allégués n’ont pas été établis de façon convaincante.
                         264. La Cour note que, dans deux jugements, le TPIY a examiné les
                      meurtres commis à Lipovača. Dans le jugement rendu en l’affaire Martić,
                      la chambre de première instance a constaté que les sept personnes qui,
                      selon le demandeur, auraient été tuées le 28 octobre 1991 avaient effecti-
                      vement été assassinées à Lipovača aux alentours de cette date après
                     ­l’arrivée de forces serbes. Elle a conclu que l’origine croate de trois des
                      victimes avait été établie par des preuves directes et a déduit de l’ensemble
                      des éléments de preuve dont elle disposait qu’il en allait de même des
                      quatre autres victimes (ibid., par. 370). Cependant, dans l’affaire Stanišić
                      et Simatović, la chambre de première instance a conclu que l’ethnicité
                      croate n’avait été établie que pour trois personnes (jugement Stanišić et
                      Simatović, par. 67).

                     93




7 CIJ1077.indb 182                                                                                     18/04/16 08:54

                     93 	         application de convention génocide (arrêt)

                        265. S’agissant des meurtres qui auraient été commis au mois de
                     décembre 1991, la chambre de première instance saisie de l’affaire Martić
                     a constaté que les cinq personnes nommées par le demandeur avaient été
                     tuées à un moment quelconque au cours de l’occupation du village par
                     des forces serbes, bien que l’accusé n’ait pas été déclaré coupable de ces
                     meurtres parce que ceux‑ci ne figuraient pas dans l’acte d’accusation
                     (jugement Martić, note de bas de page 555). Dans l’affaire Stanišić et
                     Simatović, la chambre de première instance a également conclu que ces
                     cinq personnes avaient été tuées à Lipovača, mais a ajouté qu’elle ne pou-
                     vait déterminer qui avait commis ces meurtres, et n’a pas examiné ceux‑ci
                     plus avant (jugement Stanišić et Simatović, par. 68). Ni dans l’une ni dans
                     l’autre de ces affaires, la chambre de première instance ne s’est prononcée
                     sur l’appartenance ethnique des victimes.
                        266. La seule déclaration produite par la Croatie au soutien de son
                     allégation relative aux meurtres du 31 décembre 1991 repose sur des élé-
                     ments de preuve par ouï‑dire et ne permet pas, selon la Cour, d’établir
                     l’existence de ces faits. En conséquence, la Cour n’est pas en mesure de
                     retenir l’affirmation du demandeur selon laquelle cinq Croates ont été
                     tués le 31 décembre 1991.
                        267. La Cour déduit en revanche de ce qui précède qu’il est établi que
                     des forces serbes ont assassiné au moins trois Croates, le 28 octobre 1991,
                     à Lipovača.
                       Région de Lika

                          a) Saborsko
                         268. Le demandeur soutient que le village de Saborsko, situé dans la
                      municipalité d’Ogulin et peuplé majoritairement de Croates, a été encer-
                      clé et bombardé par des forces paramilitaires serbes à partir du début du
                      mois d’août 1991 et jusqu’au 12 novembre de la même année, lorsqu’il a
                     été attaqué par les forces combinées de la JNA et des forces paramilitaires
                     serbes. Selon la Croatie, après des bombardements aériens et des tirs
                     ­d’artillerie et de mortier soutenus, la JNA et les paramilitaires serbes sont
                      entrés dans le village et se sont mis à détruire les biens appartenant
                      aux Croates et à tuer la population civile restée sur place. La Croatie
                      fait remarquer que, dans les affaires Martić et Stanišić et Simatović, le
                      TPIY a minutieusement examiné les événements survenus à Saborsko.
                         269. La Serbie reconnaît que « la plupart des actes censés avoir été
                      commis à Saborsko ont été confirmés par le[s] jugement[s] du TPIY »,
                      mais ajoute qu’ils n’ont pas été commis avec une intention génocidaire.
                         270. Dans la mesure où la Serbie ne conteste pas l’existence des faits
                      allégués tels qu’ils ont été établis devant le TPIY, la Cour se référera
                      aux conclusions de celui‑ci. Ainsi, la chambre de première instance saisie
                      de l’affaire Martić a conclu que 20 personnes avaient été tuées le
                      12 novembre 1991 par la JNA et des forces serbes, au moins 13 d’entre
                      elles étant des civils qui ne participaient pas directement aux hostilités au

                     94




7 CIJ1077.indb 184                                                                                    18/04/16 08:54

                     94 	         application de convention génocide (arrêt)

                     moment de leur décès. La chambre a également constaté que les homi-
                     cides avaient été commis avec une intention discriminatoire envers les
                     Croates (jugement Martić, par. 233‑234, 379 et 383). Dans l’affaire Sta‑
                     nišić et Simatović, la chambre de première instance a confirmé le meurtre
                     de neuf Croates à Saborsko le 12 novembre 1991 par la JNA et des forces
                     serbes, mais signalé qu’elle tenait pour insuffisants les éléments de preuve
                     qui lui avaient été soumis relativement aux circonstances dans lesquelles
                     les 11 autres personnes avaient été tuées (jugement Stanišić et Simatović,
                     par. 102‑107 et 975). La Cour note aussi que certaines déclarations pro-
                     duites par la Croatie corroborent les conclusions du TPIY.
                        271. Au vu de ce qui précède, la Cour conclut qu’il a été établi que la
                     JNA et des forces serbes ont commis le meurtre de plusieurs Croates à
                     Saborsko le 12 novembre 1991.
                          b) Poljanak
                        272. La Croatie allègue que le village de Poljanak (municipalité de
                     Titova Korenica) comptait, en 1991, 160 habitants, dont 145 Croates. A
                     l’automne 1991, de nombreux civils croates du village auraient été assas-
                     sinés par la JNA et des forces serbes.
                        273. Le demandeur se fonde notamment sur les conclusions factuelles
                     auxquelles est parvenue la chambre de première instance du TPIY dans
                     son jugement rendu en l’affaire Martić (jugement Martić, par. 211‑213
                     et 216‑219), pour avancer qu’entre septembre et novembre 1991 de nom-
                     breuses attaques ont été menées contre des civils de Poljanak et de son
                     hameau Vukovići.
                        274. La Serbie reconnaît que, dans le jugement en l’affaire Martić, la
                     chambre de première instance du TPIY a confirmé que certains meurtres
                     avaient été commis à Poljanak.
                        275. La Cour observe que plusieurs des crimes dont la perpétration est
                     alléguée par le demandeur ont été examinés par la chambre de première
                     instance du TPIY dans le jugement qu’elle a rendu en l’affaire Martić.
                     Ladite chambre a notamment conclu que :
                     — un civil croate avait été tué le 8 octobre 1991 par la JNA et des
                       habitants armés (ibid., par. 212, 371 et 377) ;
                     — aux alentours du 14 octobre 1991, deux civils croates avaient été
                       retrouvés pendus chez eux, mais sans qu’il soit établi qu’il s’agissait de
                       meurtres ou de suicides (ibid., par. 212 et note 566) ;

                     — le 7 novembre 1991, sept civils croates avaient été alignés et exécutés
                       par la JNA et des habitants armés au domicile de Nikola « Sojka »
                       Vuković, tandis que ce dernier avait été abattu par la fenêtre alors
                       qu’il était malade et alité (ibid., par. 214, 371 et 377) ;
                     — enfin, le même 7 novembre 1991, 20 soldats serbes avaient encerclé
                       une maison à Poljanak et avaient ensuite abattu deux hommes croates
                       qu’ils avaient préalablement séparés des femmes et d’un garçon (ibid.,
                       par. 216‑218, 372 et 377).

                     95




7 CIJ1077.indb 186                                                                                  18/04/16 08:54

                     95 	         application de convention génocide (arrêt)

                        276. La Cour note également que la chambre d’appel en l’affaire Mar‑
                     tić a conclu que les auteurs de trois de ces meurtres (celui commis le
                     8 octobre 1991 et le meurtre de deux hommes le 7 novembre 1991) ne
                     pouvaient être identifiés de façon certaine et qu’elle a donc acquitté l’ac-
                     cusé de ces crimes (IT‑95‑11‑A, arrêt du 8 octobre 2008, par. 200‑201).
                     Cependant, elle a confirmé la condamnation de l’accusé pour le massacre
                     de huit Croates le 7 novembre 1991 par la JNA et des habitants armés
                     (ibid., par. 204‑206). Par la suite, la chambre de première instance saisie
                     de l’affaire Stanišić et Simatović a aussi considéré que ledit massacre avait
                     été établi (jugement Stanišić et Simatović, par. 85 et 975). La Cour relève
                     que les conclusions du TPIY ne sont pas contestées par la Serbie. Elle
                     estime qu’il n’est, par conséquent, pas nécessaire d’examiner les autres
                     éléments de preuve produits par la Croatie, notamment les déclarations
                     annexées à ses écritures.
                        277. La Cour déduit de ce qui précède qu’il a été établi que plusieurs
                     meurtres ont été perpétrés par la JNA et des forces serbes contre des
                     membres du groupe protégé à Poljanak en novembre 1991.
                       Région de Dalmatie

                          a) Skabrnja et ses environs
                        278. La Croatie avance que, les 18 et 19 novembre 1991, la JNA et des
                     forces serbes ont assassiné des dizaines de civils croates à Skabrnja et
                     dans le village voisin de Nadin, tous deux situés dans la municipalité de
                     Zadar, Dalmatie, et habités presque exclusivement par des Croates de
                     souche.
                        279. Le demandeur allègue que Skabrnja et Nadin ont subi, durant les
                     mois de septembre et d’octobre 1991, des tirs de mortier et des bombarde-
                     ments aériens que rien ne justifiait d’un point de vue militaire. Après la
                     mort de trois civils au début du mois d’octobre, une grande partie des
                     habitants de Skabrnja auraient été évacués, mais la plupart d’entre eux y
                     seraient revenus à la suite de la signature d’un accord de cessez‑le‑feu le
                     5 novembre 1991. La Croatie affirme que, en violation dudit accord, la
                     JNA et des forces serbes ont lancé une attaque aérienne et terrestre de
                     grande envergure contre les deux villages les 18 et 19 novembre 1991.
                     Selon elle, après un pilonnage intensif, des bataillons d’infanterie et des
                     paramilitaires lourdement armés seraient entrés dans Skabrnja ; les chars
                     de la JNA auraient alors ouvert le feu sur les maisons, l’école et une église,
                     tandis que des forces serbes tiraient au lance‑roquettes sur les habitations.
                        280. La Croatie soutient que, après avoir occupé Skabrnja et Nadin,
                     des forces serbes s’en sont pris aux civils croates. Elle affirme que lesdites
                     forces ont tué des civils qui s’étaient réfugiés dans les caves de leurs habi-
                     tations durant les combats. Le demandeur invoque notamment, à l’appui
                     de ses allégations, les conclusions factuelles du TPIY dans les affaires
                     Martić et Stanišić et Simatović, soulignant que le Tribunal a constaté le
                     meurtre de nombreux civils croates à Skabrnja et Nadin.

                     96




7 CIJ1077.indb 188                                                                                    18/04/16 08:54

                     96 	         application de convention génocide (arrêt)

                        281. En réponse aux accusations portées contre elle, la Serbie ne nie
                     pas que des crimes ont été perpétrés dans les deux villages susmentionnés.
                     Elle reconnaît que des atrocités ont été commises contre la population
                     civile et admet que la plupart des meurtres allégués par le demandeur ont
                     été confirmés par le jugement rendu par le TPIY dans l’affaire Martić. Le
                     défendeur fait toutefois valoir que de violents combats ont précédé l’en-
                     trée de la JNA et des forces serbes dans le village de Skabrnja, précisant
                     que ces affrontements se sont soldés par de lourdes pertes du côté de ces
                     forces et que certains combattants croates portaient des habits civils.
                        282. La Croatie fonde ses allégations sur la déclaration de M. Ivan
                     Krylo (pseudonyme), qu’elle a cité comme témoin. M. Krylo a déposé
                     devant la Cour et a été soumis à un contre‑interrogatoire par la Serbie
                     lors d’une audience à huis clos (voir le paragraphe 46 ci‑dessus). La Cour
                     note que, dans sa déclaration écrite, M. Krylo relate que de nombreuses
                     personnes se sont abritées dans les caves de leurs habitations durant les
                     combats qui ont eu lieu à Skabrnja le 18 novembre 1991 au matin, et que,
                     après avoir pénétré dans le village, la JNA et des forces serbes les en ont
                     délogées et en ont abattu plusieurs. M. Krylo déclare en outre avoir été
                     fait prisonnier avec d’autres villageois et avoir été détenu et soumis à des
                     violences au cours des mois qui ont suivi. La Cour relève que la Serbie n’a
                     aucunement contesté que des meurtres avaient été perpétrés contre la
                     population de Skabrnja. Durant le contre‑interrogatoire de M. Krylo, ses
                     questions ont essentiellement porté sur les combats ayant précédé la prise
                     du village. Le défendeur a même admis « que, lorsque le village a capitulé
                     devant les forces serbes, des atrocités ont été commises à l’égard des
                     civils ».
                        283. La Cour observe ensuite que, en l’affaire Martić, la chambre de
                     première instance a constaté qu’une cinquantaine de personnes avaient été
                     assassinées par la JNA et des forces serbes à Skabrnja et dans les villages
                     voisins, dont Nadin, les 18 et 19 novembre 1991, précisant que « la majo-
                     rité des victimes de Skabrnja … étaient des Croates » (jugement Martić,
                     par. 386‑391 et 398) ; le Tribunal a aussi conclu au meurtre de 18 civils à
                     Skabrnja entre le 18 novembre 1991 et le 11 mars 1992 par la JNA et des
                     forces serbes (ibid., par. 392). La Cour observe par ailleurs que, dans l’af-
                     faire Stanišić et Simatović, la chambre de première instance a constaté que
                     37 Croates avaient été tués à Skabrnja le 18 novembre 1991 par la JNA et
                     des forces serbes (jugement Stanišić et Simatović, par. 131‑136 et 975).
                        284. Compte tenu de ce qui précède, la Cour conclut qu’il est établi
                     que des meurtres ont été perpétrés par la JNA et des forces serbes à Ska-
                     brnja et Nadin contre des membres du groupe protégé entre le 18 novembre
                     1991 et le 11 mars 1992.
                          b) Bruška
                        285. Le demandeur affirme que, le 21 décembre 1991, des paramili-
                     taires serbes ont, dans le village de Bruška, situé dans la municipalité de
                     Benkovac et peuplé à environ 90 % de Croates, tué neuf Croates. Il ajoute

                     97




7 CIJ1077.indb 190                                                                                   18/04/16 08:54

                     97 	         application de convention génocide (arrêt)

                     qu’un autre Croate a été assassiné en juin 1992. Il souligne que, dans l’af-
                     faire Martić, la chambre de première instance du TPIY a minutieusement
                     examiné les événements survenus à Bruška et constaté que les neuf per-
                     sonnes mentionnées avaient été abattues le 21 décembre 1991 par la milice
                     de Krajina (Milicija Krajine). La chambre a également conclu que toutes
                     ces personnes étaient des civils ne participant pas activement aux hostili-
                     tés au moment de leur décès, et que ces meurtres avaient été commis dans
                     une intention discriminatoire envers les Croates (jugement Martić,
                     par. 400 et 403).
                        286. Le défendeur reconnaît que la chambre de première instance saisie
                     de l’affaire Martić a examiné les événements survenus dans la municipa-
                     lité de Benkovac et a constaté que neuf Croates avaient été tués à Bruška.
                     Il soutient cependant que les allégations relatives à d’autres crimes n’ont
                     pas été étayées par des éléments de preuve suffisants.
                        287. En ce qui concerne les meurtres en date du 21 décembre 1991, la
                     Cour considère, au vu de ce qui précède, qu’il est établi de manière
                     concluante que les neuf personnes nommées par le demandeur ont été
                     tuées ce jour‑là par la Milicija Krajine et que ces personnes sont les mêmes
                     que celles mentionnées dans le jugement rendu par le TPIY en l’af-
                     faire Martić, dont il a été question ci‑dessus, ainsi que dans celui rendu en
                     l’affaire Stanišić et Simatović (jugement Stanišić et Simatović, par. 145‑147).
                        288. En ce qui concerne le meurtre qui aurait été perpétré en juin 1992,
                     la Cour observe que la chambre de première instance n’en a fait état ni
                     dans l’affaire Martić, ni dans l’affaire Stanišić et Simatović. En outre, elle
                     note que la déclaration produite par la Croatie au soutien de cette alléga-
                     tion n’atteste pas d’une connaissance directe des faits par son auteur. La
                     Cour estime que la Croatie n’a pas démontré l’existence de ce meurtre.
                          c) Dubrovnik
                        289. Le demandeur soutient que de nombreux civils croates ont été
                     tués par la JNA à Dubrovnik, ville dont les habitants étaient à 80 % d’ori-
                     gine croate, ou dans les environs. Il affirme que, le 1er octobre 1991, la
                     JNA a instauré un blocus terrestre, aérien et maritime de Dubrovnik, et
                     que les civils se sont vu offrir la possibilité de quitter la ville à la fin du
                     mois. Ensuite, selon la Croatie, toutes les voies de ravitaillement auraient
                     été coupées et la ville aurait été pilonnée à l’artillerie lourde jusqu’à la fin
                     de l’année. Le demandeur affirme que 123 civils de Dubrovnik ont été
                     tués au cours de ces événements.
                        290. Le défendeur soutient quant à lui que les éléments de preuve sou-
                     mis par le demandeur ne peuvent établir les allégations de celui‑ci, parce
                     qu’ils sont irrecevables ou dépourvus de valeur probante. Il fait aussi
                     observer que deux chambres de première instance du TPIY ont examiné,
                     dans les affaires Jokić et Strugar, les crimes censés avoir été commis à
                     Dubrovnik, pour conclure à un nombre limité de victimes civiles.
                        291. La Cour relève que seule une des déclarations produites au sujet
                     de la présente localité fait état d’un homicide susceptible d’être qualifié de

                     98




7 CIJ1077.indb 192                                                                                      18/04/16 08:54

                     98 	         application de convention génocide (arrêt)

                     meurtre au sens du litt. a) de l’article II de la Convention. Cette déclara-
                     tion ne repose toutefois pas sur une connaissance directe des faits et ne
                     suffit pas, en soi, à établir les allégations de la Croatie.
                        292. Le demandeur présente par ailleurs des lettres de la police croate,
                     au soutien de son allégation relative au nombre de victimes. La Cour fait
                     observer qu’elles ont été établies spécialement pour les besoins de la pré-
                     sente affaire. Comme la Cour a déjà eu l’occasion de le souligner, elle
                     « traitera avec prudence les éléments de preuve spécialement établis aux
                     fins de l’affaire ainsi que ceux provenant d’une source unique » (Activités
                     armées sur le territoire du Congo (République démocratique du Congo
                     c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 201, par. 61). En outre, ces
                     lettres n’indiquent pas dans quelles circonstances ont été tuées les 123 vic-
                     times supposées, ni si ces dernières étaient croates. S’agissant d’autres
                     documents émanant du poste de police de Dubrovnik, bien qu’ils aient été
                     établis au moment des faits et non aux seules fins de la présente affaire, ils
                     n’ont pas été corroborés au moyen d’éléments de preuve provenant d’une
                     source indépendante, et ne semblent faire référence qu’à deux homicides
                     susceptibles d’être qualifiés de meurtres au sens du litt. a) de l’article II.
                        293. Dans les affaires Jokić et Strugar, il a été établi devant le TPIY que
                     deux civils avaient été tués lors du bombardement illicite de la vieille ville le
                     6 décembre 1991 (Jokić, IT‑01‑42/1‑S, chambre de première instance, juge-
                     ment portant condamnation du 18 mars 2004, par. 27 ; Strugar, IT‑01‑42‑T,
                     chambre de première instance, jugement du 31 janvier 2005 (ci‑après le
                     « jugement Strugar », par. 248, 250, 256, 259 et 289). Dans l’affaire Strugar,
                     le TPIY a également constaté qu’au moins un individu avait été tué lors du
                     bombardement de la ville, le 5 octobre 1991 (ibid., par. 49).
                        294. La Cour conclut de ce qui précède qu’il a été établi que certains
                     meurtres ont été perpétrés par la JNA à l’encontre des Croates de
                     Dubrovnik entre octobre et décembre 1991, mais non à l’échelle alléguée
                     par la Croatie.

                       Conclusion
                        295. Sur la base des faits qui viennent d’être exposés, la Cour considère
                     comme établi qu’un grand nombre de meurtres ont été perpétrés par la
                     JNA et des forces serbes au cours du conflit dans plusieurs localités de
                     Slavonie orientale, de Banovina/Banija, de Kordun, de Lika et de Dalma-
                     tie. En outre, les éléments de preuve qui ont été présentés démontrent que
                     les victimes étaient dans leur grande majorité des membres du groupe
                     protégé, ce qui conduit à penser qu’elles ont pu être prises pour cible de
                     manière systématique. La Cour relève que, si le défendeur a contesté la
                     véracité de certaines allégations, le nombre des victimes, les motivations
                     des auteurs des meurtres, ainsi que les circonstances dans lesquelles
                     ceux‑ci ont été commis et leur qualification juridique, il n’a en revanche
                     pas contesté le fait que des membres du groupe protégé aient été tués dans
                     les régions en question. La Cour estime donc qu’il a été démontré par des
                     éléments de preuve concluants que des meurtres de membres du groupe

                     99




7 CIJ1077.indb 194                                                                                       18/04/16 08:54

                     99 	          application de convention génocide (arrêt)

                     protégé, tel que défini ci‑dessus (voir le paragraphe 205), ont été commis
                     et que l’élément matériel, tel que défini au litt. a) de l’article II de la
                     Convention, est par conséquent établi. A ce stade de son raisonnement, la
                     Cour n’est pas tenue de dresser la liste complète des meurtres commis, ni
                     même d’établir de manière définitive le nombre total des victimes.

                     3) Litt. b) de l’article II : atteinte grave à l’intégrité physique ou mentale de
                         membres du groupe
                        296. La Croatie soutient que la JNA et des forces serbes ont également
                     infligé aux Croates des atteintes graves à leur intégrité physique. Ces
                     atteintes auraient pris la forme de blessures, de mauvais traitements, d’actes
                     de torture, de viol et de violence sexuelle. De plus, le manque de coopéra-
                     tion de la Serbie dans le cadre du processus de recherche et d’identification
                     de personnes disparues causerait une souffrance psychologique à leurs
                     proches qui serait constitutive d’une atteinte grave à leur intégrité mentale.
                        297. La Cour examinera successivement les allégations de la Croatie
                     portant sur les différents lieux où des atteintes graves à l’intégrité phy-
                     sique de membres du groupe protégé auraient été commises. Elle se pro-
                     noncera ensuite sur l’atteinte alléguée à l’intégrité mentale des proches de
                     disparus.

                       Région de Slavonie orientale

                           a) Vukovar
                         298. La Croatie soutient qu’à Vukovar, entre août et décembre 1991,
                     la JNA et des forces serbes ont blessé des civils et des prisonniers de
                     guerre croates, qu’elles leur ont infligé des mauvais traitements et des
                     ­tortures, et qu’elles se sont rendues coupables à leur égard de viols et
                      de violences sexuelles. Pour les besoins de l’analyse, les allégations de
                      la Croatie seront examinées successivement, en fonction des différentes
                      phases de la bataille de Vukovar.

                             i) Le pilonnage de Vukovar
                         299. La Croatie avance que, durant le pilonnage de Vukovar par la
                      JNA entre le 25 août et le 18 novembre 1991, de nombreux civils croates
                     ont été blessés. Selon la Serbie, le TPIY a seulement considéré que
                     ­l’attaque de Vukovar était illégale car elle consistait en partie en une
                      attaque contre des civils. Toutefois, cette attaque devrait, selon elle, être
                      appréciée dans le contexte plus large d’une opération militaire légitime
                      contre les forces armées croates.
                         300. La Cour rappelle que, dans l’affaire Mrkšić et consorts, le TPIY a
                      conclu que de nombreux civils avaient été blessés par la JNA et des forces
                      serbes au cours du siège de Vukovar (jugement Mrkšić, par. 472, repro-
                      duit au paragraphe 218 ci‑dessus).

                     100




7 CIJ1077.indb 196                                                                                        18/04/16 08:54

                     100 	         application de convention génocide (arrêt)

                       301. La Cour considère les conclusions factuelles du Tribunal comme
                     suffisantes pour affirmer que, durant l’attaque de Vukovar et de ses envi-
                     rons, la JNA et des forces serbes ont blessé de nombreux civils croates,
                     sans qu’il soit nécessaire d’en déterminer le nombre exact.

                             ii) La prise de Vukovar et de ses environs
                         302. La Croatie soutient que, durant la prise de Vukovar et de ses envi-
                      rons, qui s’est déroulée entre mi‑septembre et mi‑novembre 1991, la JNA
                     et des forces serbes ont commis des actes de mauvais traitements, de
                     ­torture et de viol à l’encontre de civils croates. Elles auraient également
                      déporté vers des camps situés en Serbie des civils croates qui y auraient
                      subi des tortures et des mauvais traitements.
                         303. La Serbie conteste les allégations de la Croatie. Elle avance
                      qu’elles sont infondées car les déclarations produites par la Croatie relè-
                      veraient de la preuve par ouï‑dire et seraient imprécises.
                         304. La Cour constate que les allégations de la Croatie sont, pour l’es-
                      sentiel, fondées sur des déclarations signées ou confirmées ultérieurement.
                      Bien que certaines de ces déclarations aient été faites plusieurs années
                      après les faits qu’elles rapportent, elles émanent de victimes ou de témoins
                      directs de mauvais traitements, de tortures et de viols. La Cour accorde
                      une valeur probante à ces déclarations.
                         305. En conséquence, la Cour conclut que la Croatie a démontré que
                      des actes de mauvais traitements, de torture et de viol ont été commis à
                      l’encontre de Croates par la JNA et des forces serbes durant la prise de
                      Vukovar et de ses environs.

                             iii) L’invasion de l’hôpital de Vukovar et le transfert vers les camps
                                  d’Ovčara et de Velepromet
                        306. La Croatie allègue que, les 19 et 20 novembre 1991, la JNA et des
                     forces serbes ont envahi l’hôpital de Vukovar où des Croates s’étaient réfu-
                     giés. Elles auraient ensuite transféré ces derniers vers les camps d’Ovčara et
                     de Velepromet où ils auraient subi des mauvais traitements et des tortures.
                     Des femmes croates auraient également subi des viols à Velepromet.
                        307. La Serbie admet que certains crimes ont été commis à Ovčara par
                     des forces serbes. Cependant, elle souligne que, dans l’affaire Mrkšić et
                     consorts, les accusés n’étaient pas poursuivis pour génocide et que le
                     TPIY a qualifié les crimes commis de crimes de guerre.
                        308. Concernant les faits survenus à Ovčara, la Cour note que la Ser-
                     bie ne conteste pas leur existence. Dans l’affaire Mrkšić et consorts, le
                     TPIY a formulé les conclusions suivantes sur ces faits :
                              « 530. La Chambre est convaincue — et constate — que les sévices
                           infligés aux prisonniers de guerre de l’hôpital de Vukovar à l’exté-
                           rieur du hangar le 20 novembre 1991 étaient tout à fait de nature à
                           causer des douleurs physiques aiguës et que, bien souvent, tel a été le
                           cas. Ces actes constituent l’élément matériel de la torture. La

                     101




7 CIJ1077.indb 198                                                                                     18/04/16 08:54

                     101 	              application de convention génocide (arrêt)

                           Chambre est également convaincue que les mauvais traitements
                           graves et persistants infligés à un si grand nombre de prisonniers à
                           l’intérieur du hangar durant l’après‑midi du 20 novembre 1991 sont
                           de nature à constituer l’élément matériel de la torture.
                               531. S’agissant de l’élément moral de la torture, la Chambre relève
                           la nature et la durée des sévices, les instruments utilisés par les
                           auteurs pour infliger des souffrances, le nombre de personnes qui s’en
                           sont pris aux différentes victimes, les menaces et les violences ver-
                           bales ayant accompagné les sévices et l’atmosphère terrifiante dans
                           laquelle les victimes ont été détenues tandis qu’on les rouait de coups.
                           Tous ces éléments établissent le caractère délibéré des sévices infligés
                           à l’extérieur comme à l’intérieur du hangar
                           �����������������������������������������������������������������������������������������������������������������
                               536. La Chambre est également convaincue — et constate — que
                           les sévices infligés aux prisonniers de guerre venant de l’hôpital de
                           Vukovar à l’extérieur du hangar le 20 novembre 1991 constituent
                           l’élément matériel des traitements cruels. Elle est également convain-
                           cue que ces sévices ont été commis avec l’intention nécessaire pour
                           constituer des traitements cruels
                           �����������������������������������������������������������������������������������������������������������������
                               538. S’agissant de l’élément moral des traitements cruels, la
                           Chambre admet que, en maintenant les prisonniers dans la crainte
                           constante d’être maltraités et battus, en instaurant un climat de peur,
                           en privant les prisonniers d’eau et de nourriture et en ne leur don-
                           nant pas accès à des installations sanitaires, les auteurs matériels ont
                           agi avec l’intention de causer des souffrances physiques ou de porter
                           atteinte à la dignité humaine des détenus et/ou en sachant que ces
                           traitements cruels étaient une conséquence probable de leurs agisse-
                           ments. La Chambre conclut que l’élément moral des traitements
                           cruels est constitué. » (Jugement Mrkšić, par. 530, 531, 536 et 538.)
                        309. La Cour relève que la Serbie ne conteste pas l’existence des faits
                     constatés par le TPIY. Elle estime que les conclusions de ce Tribunal sont
                     suffisantes pour établir que des actes de mauvais traitements et de torture
                     ont été commis à l’encontre de Croates par certains membres de la JNA
                     et des forces serbes à Ovčara.
                        310. Concernant les faits survenus à Velepromet, la Croatie produit la
                     déclaration de M. Franjo Kožul, qui a déposé devant la Cour, à laquelle
                     la Cour a déjà reconnu une valeur probante (voir le paragraphe 222
                     ci‑dessus). Ce témoin a rapporté des scènes de mauvais traitements. Son
                     témoignage est corroboré par les conclusions du TPIY dans l’affaire
                     Mrkšić et consorts. Bien que ces faits n’aient pas été visés par l’acte d’ac-
                     cusation, la chambre de première instance a jugé que,
                           « le 19 novembre 1991, quelques centaines de non‑Serbes ont été
                           transportés par des forces serbes de l’hôpital de Vukovar à l’entrepôt
                           de Velepromet. D’autres sont arrivés à Velepromet en provenance

                     102




7 CIJ1077.indb 200                                                                                                                              18/04/16 08:54

                     102 	         application de convention génocide (arrêt)

                           d’ailleurs. A Velepromet, toutes ces personnes étaient réparties en
                           différents groupes selon leur origine ethnique et selon leur apparte-
                           nance présumée aux forces croates. La Chambre considère qu’il est
                           constant que certaines de ces personnes ont été interrogées à l’entre-
                           pôt de Velepromet et que, au cours de ces interrogatoires, les sus-
                           pects ont été frappés, insultés ou autrement maltraités. Un certain
                           nombre ont été abattus à Velepromet, dont certains le 19 novembre
                           1991. La Chambre constate qu’une grande partie, sinon la totalité,
                           des personnes responsables de ces interrogatoires musclés et de ces
                           meurtres appartenaient à la TO ou à des unités paramilitaires
                           serbes. » (Jugement Mrkšić, par. 167.)
                        La Croatie a aussi produit la déclaration d’une personne, B. V., qui a
                     été conduite de Velepromet à la caserne de la JNA et violée par cinq
                     hommes. La Cour considère qu’elle doit accorder une valeur probante à
                     cette déclaration.
                        311. La Cour conclut que la Croatie a démontré que des actes de mau-
                     vais traitements et de viols ont été commis à l’encontre de Croates par des
                     forces serbes à Velepromet.

                           b) Bapska
                       312. La Croatie allègue que, à compter d’octobre 1991, la JNA et des
                     forces serbes ont infligé des mauvais traitements et des tortures aux habi-
                     tants croates de Bapska, village situé à 26 kilomètres au sud‑est de
                     Vukovar et peuplé d’environ 90 % de Croates. La JNA et des forces serbes
                     auraient également commis des viols et d’autres actes de violence sexuelle.
                     La Croatie a produit plusieurs déclarations au soutien de ses allégations.
                       313. La Serbie conteste la valeur probante de ces déclarations.
                       314. Parmi les éléments ainsi produits par la Croatie, la Cour note la
                     déclaration signée de F. K. et celles de A. S., J. K. et P. M., qui ont été
                     confirmées ultérieurement. Les auteurs des déclarations sont des victimes
                     de mauvais traitements, de viols et d’autres actes de violence sexuelle. La
                     Cour estime qu’elle doit accorder à leurs déclarations une valeur probante.
                       315. Par conséquent, la Cour considère que la Croatie a établi que la
                     JNA et des forces serbes ont soumis des membres du groupe protégé à des
                     mauvais traitements et ont commis à leur encontre des viols et d’autres
                     actes de violence sexuelle à Bapska, d’octobre 1991 à janvier 1994.

                           c) Tovarnik
                        316. La Croatie soutient que, à partir de septembre 1991 et au cours de
                     l’année 1992, la JNA et des forces serbes ont commis des actes de mauvais
                     traitements, de torture et de violence sexuelle, en particulier des viols et des
                     castrations, à l’encontre de Croates dans le village de Tovarnik, situé au
                     sud‑est de Vukovar et peuplé majoritairement de Croates. Elle ajoute que
                     des Croates ont été transférés au camp de Begejci, où ils ont été torturés.

                     103




7 CIJ1077.indb 202                                                                                      18/04/16 08:54

                     103 	        application de convention génocide (arrêt)

                        317. La Serbie considère que la Croatie n’a pas démontré que les actes
                     allégués ont été commis à Tovarnik. Elle conteste la valeur probante des
                     déclarations produites par la Croatie au soutien de ses allégations.
                        318. La Cour constate que la Croatie fonde principalement ses alléga-
                     tions sur des déclarations annexées à ses écritures. Elle estime pouvoir
                     accorder du crédit à plusieurs déclarations signées ou confirmées. Celles‑ci
                     émanent de victimes de mauvais traitements ou de personnes ayant assisté
                     à de tels actes, ainsi qu’à des actes de violence sexuelle perpétrés contre
                     des Croates de Tovarnik.
                        319. Par conséquent, la Cour conclut que la Croatie a démontré que
                     des actes de mauvais traitements et de violence sexuelle ont été commis à
                     l’encontre de Croates par la JNA et des forces serbes à Tovarnik, aux
                     alentours de septembre 1991. Elle estime en revanche que les allégations
                     de viol ne sont pas démontrées.

                           d) Berak
                        320. La Croatie allègue que, entre septembre et décembre 1991, la JNA
                     et des forces serbes ont infligé des mauvais traitements aux habitants
                     croates du village de Berak, situé à environ 16 kilomètres de Vukovar et
                     peuplé majoritairement de Croates. Elles auraient établi dans ce village
                     un camp d’emprisonnement dans lequel des Croates auraient été torturés.
                     Plusieurs cas de viol sont également allégués.
                        321. La Serbie soutient que la Croatie n’a pas suffisamment démontré
                     l’existence des actes qu’elle allègue. Les déclarations qu’elle produit n’au-
                     raient pas de valeur probante. De plus, le TPIY n’aurait ni poursuivi, ni
                     condamné des individus pour les crimes commis à Berak.
                        322. La Croatie fonde ses allégations sur des déclarations qu’elle a
                     annexées à ses écritures. La Cour estime pouvoir accorder du crédit à
                     plusieurs déclarations qui ont été confirmées ultérieurement. Celles‑ci
                     émanent de victimes de mauvais traitements ou de viols, ou bien encore
                     de personnes ayant assisté à de tels actes.
                        323. La Croatie produit également un rapport établi par Stanko Pena-
                     vić, commandant adjoint à la défense de Berak au moment des faits,
                     concernant les 87 personnes détenues à Berak entre le 2 octobre et le
                     1er décembre 1991. Ce rapport fait état de personnes blessées ou violées,
                     ce qui corrobore les éléments de preuve susmentionnés.
                        324. En conséquence, la Cour conclut que la Croatie a démontré que
                     des actes de mauvais traitements et de viol ont été commis à l’encontre de
                     membres du groupe protégé par des forces serbes et la JNA à Berak entre
                     septembre et octobre 1991.

                           e) Lovas
                       325. La Croatie allègue que des forces serbes ont commis des actes de
                     torture ainsi que des viols et d’autres actes de violence sexuelle contre des
                     Croates dans le village de Lovas entre octobre 1991 et décembre 1991.

                     104




7 CIJ1077.indb 204                                                                                   18/04/16 08:54

                     104 	           application de convention génocide (arrêt)

                      Des Croates auraient également été blessés à l’occasion du « massacre du
                     champ de mines » (voir le paragraphe 233 ci‑dessus).
                         326. La Serbie, après avoir contesté la valeur probante des déclarations
                     présentées, a admis que les personnes suspectées d’avoir commis certains
                     des faits allégués par la Croatie font l’objet de poursuites devant les juri-
                     dictions serbes. Elle a toutefois précisé que ces actes ne relèvent pas du
                     génocide, mais plutôt du crime de guerre ou du crime contre l’humanité.
                         327. Au soutien de ses allégations, la Croatie se fonde sur l’acte d’ac-
                      cusation du procureur spécial pour les crimes de guerre du tribunal du
                      district de Belgrade, dressé à l’encontre de 14 serbes accusés notamment
                     de mauvais traitements et de tortures à l’encontre de Croates à Lovas, à
                     propos duquel la Cour a déjà conclu qu’elle ne peut pas lui accorder de
                     valeur probante en lui‑même (voir le paragraphe 237 ci‑dessus).
                         328. La Croatie se fonde également sur un certain nombre de déclara-
                      tions. Elle excipe notamment de celle de Stjepan Peulić, témoin que la
                      Serbie n’a pas souhaité soumettre à un contre‑interrogatoire (voir para-
                     graphe 25 ci‑dessus), à laquelle la Cour a déjà reconnu une valeur pro-
                     bante (voir paragraphe 236 ci‑dessus). M. Peulić rapporte des actes de
                     mauvais traitements infligés par des forces serbes dont il a été victime. La
                     Croatie produit également une déclaration émanant d’une autre victime
                     de mauvais traitements de la part des forces serbes, à laquelle la Cour
                     accorde aussi une valeur probante.
                         Concernant les allégations de viol, l’une des déclarations émane d’une
                     personne qui aurait été violée par un membre des forces serbes, mais elle
                     n’a été ni signée, ni confirmée. La Cour estime qu’elle ne peut lui accorder
                     de valeur probante. Une autre déclaration fait état de viols de femmes
                     croates par des membres de forces serbes, mais son auteur n’en a pas été
                     le témoin direct. La Cour ne peut lui accorder de valeur probante.
                         329. La Croatie s’appuie également sur un documentaire produit par
                     une chaîne serbe, qui porte entre autres sur le « massacre du champ de
                     mines ». Si un tel documentaire ne peut en soi établir les faits allégués
                      (voir le paragraphe 239 ci‑dessus), il corrobore les éléments de preuve
                     mentionnés ci‑dessus en ce qui concerne les allégations de mauvais
                     ­
                     ­traitements.
                         330. Compte tenu de ce qui précède, la Cour estime que la Croatie a
                     établi l’existence de mauvais traitements commis à l’encontre des membres
                     du groupe protégé par des forces serbes à Lovas entre octobre et
                     décembre 1991. Elle considère que les allégations de viol et d’autres actes
                      de violence sexuelle n’ont pas été démontrées.

                           f) Dalj
                        331. La Croatie allègue que, suite à l’occupation du village de Dalj par
                     la JNA à compter du 1er août 1991, des forces serbes ont infligé aux civils
                     croates des mauvais traitements et les ont torturés. De même, des soldats
                     et des civils croates capturés lors des hostilités se déroulant à Vukovar
                     auraient été transférés à Dalj pour y être torturés et violés.

                     105




7 CIJ1077.indb 206                                                                                   18/04/16 08:54

                     105 	         application de convention génocide (arrêt)

                        332. La Serbie soutient que la Croatie n’a pas suffisamment démontré
                     l’existence des faits qu’elle allègue. Elle conteste la valeur probante des
                     déclarations produites par la Croatie.
                        333. La Cour note que les allégations de la Croatie reposent sur
                     des déclarations d’individus. Elle constate que certaines d’entre elles
                     sont des déclarations non signées faites devant la police croate sur les-
                     quelles la Cour ne peut pas s’appuyer, pour les raisons exposées précé-
                     demment (voir le paragraphe 198 ci‑dessus). Une autre déclaration a été
                     faite par une victime de mauvais traitements. Elle semble avoir été réali-
                     sée devant une juridiction dans le cadre d’une procédure judiciaire
                     interne. Elle n’est toutefois ni signée, ni confirmée. La Cour ne peut pas
                     lui accorder de valeur probante. En revanche, certaines déclarations ont
                     été confirmées ultérieurement. Elles émanent de victimes de mauvais trai-
                     tements. La Cour considère qu’elle doit leur accorder une valeur pro-
                     bante.
                        334. La Cour relève que, dans l’affaire Stanišić et Simatović, la chambre
                     de première instance du TPIY a jugé que,
                           « après la prise de Dalj, des civils, des policiers et un dénommé Dafi-
                           nić, dont la Chambre de première instance a par ailleurs constaté
                           qu’il était membre de la SNB …, se sont livrés au pillage des mai-
                           sons. En août 1991, des Croates, parmi lesquels Zlatko Antunović, et
                           des Hongrois ont été détenus par Milorad Stričević et la TO au poste
                           de police de Dalj, où ils ont été battus par des membres de la SDG.
                           En septembre 1991, ces détenus ont été forcés d’effectuer des travaux
                           physiques et ont de nouveau été maltraités par les individus susmen-
                           tionnés. Des paramilitaires de Prigrevica ont également pris part aux
                           sévices. » (Jugement Stanišić et Simatović, par. 528 (référence omise)
                           [traduction du Greffe].)
                        335. La Cour considère les conclusions du TPIY comme corroborant
                     les déclarations produites par la Croatie. Par conséquent, la Cour conclut
                     que la Croatie a apporté la preuve que, à la suite de la prise de Dalj
                     en août 1991, des forces serbes ont commis des actes de mauvais traite-
                     ments à l’encontre de Croates. Elle estime, en revanche, que les alléga-
                     tions de viol n’ont pas été démontrées.

                       Région de Slavonie occidentale

                           a) Kusonje
                       336. La Croatie soutient que, à la suite d’une embuscade, le 8 sep-
                     tembre 1991, des soldats croates se sont réfugiés dans le village de
                     Kusonje. Ils auraient ensuite été capturés puis torturés par des forces
                     serbes, avant d’être tués.
                       337. La Serbie conteste la valeur probante des éléments de preuve pro-
                     duits par la Croatie. De plus, elle observe que le TPIY n’a ni poursuivi, ni
                     condamné d’individus pour des actes commis à Kusonje.

                     106




7 CIJ1077.indb 208                                                                                   18/04/16 08:54

                     106 	        application de convention génocide (arrêt)

                       338. Au soutien de ses allégations, la Croatie s’appuie sur deux décla-
                     rations recueillies par la police croate et qui ne sont pas signées ou confir-
                     mées par leurs auteurs. La Cour ne peut accorder de valeur probante à
                     ces déclarations.
                       339. Les autres éléments de preuve produits par la Croatie consistent
                     en une liste de civils morts dans la municipalité de Pakrac et en une vidéo
                     de l’exhumation d’un charnier, qui ne concernent pas les événements sur-
                     venus aux alentours du 8 septembre 1991 à Kusonje.
                       340. Par conséquent, la Cour estime que la Croatie n’a pas établi que
                     des forces serbes ont commis des actes de torture à Kusonje le 8 sep-
                     tembre 1991 ou aux alentours de cette date.

                           b) Voćin
                        341. La Croatie allègue que, entre août et décembre 1991, des forces
                     serbes ont soumis les Croates à des mauvais traitements et à des tortures,
                     et commis des viols contre des femmes croates à Voćin.
                        342. La Serbie conteste la valeur probante des éléments de preuve pré-
                     sentés par la Croatie, qui relèveraient du ouï‑dire. La Serbie note que
                     l’acte d’accusation de Slobodan Milošević devant le TPIY mentionne le
                     meurtre de 32 civils croates à Voćin le 13 décembre 1991, par les parami-
                     litaires serbes, mais qu’aucun autre crime n’a été visé par un acte d’accu-
                     sation ou un jugement du TPIY.
                        343. La Cour constate que les allégations de la Croatie reposent essen-
                     tiellement sur des déclarations. Elle note que la déclaration de M. S. fait
                     état de mauvais traitements infligés à des Croates par des Serbes, mais
                     l’auteur ne semble pas y avoir assisté directement. La Cour ne peut donc
                     lui accorder de valeur probante à cet égard. Une déclaration d’une infir-
                     mière, D. V., travaillant dans la clinique de Voćin, fait également état de
                     mauvais traitements infligés à des Croates par des forces serbes dans les
                     locaux de la clinique. Cette déclaration semble avoir été faite dans le
                     cadre d’une procédure judiciaire interne, mais elle ne contient aucune pré-
                     cision quant à l’objet de la procédure ou la juridiction devant laquelle elle
                     a été faite. De plus, cette déclaration n’est pas signée. La Cour estime
                     donc qu’elle ne peut lui accorder de valeur probante. En revanche, la
                     déclaration de F. D. est signée et peut se voir accorder une valeur pro-
                     bante en ce qui concerne les allégations de mauvais traitements. En effet,
                     l’intéressé y relate les mauvais traitements que lui‑même et d’autres per-
                     sonnes qui l’accompagnaient ont subis lorsqu’ils étaient aux mains de
                     forces serbes à la fin du mois d’août 1991. La Serbie reconnaît d’ailleurs
                     que cette déclaration atteste d’une connaissance directe de mauvais traite-
                     ments et de passages à tabac. Dans sa déclaration, F. D. affirme aussi
                     avoir entendu les cris d’une femme et suppose qu’elle était violée. Il res-
                     sort toutefois qu’il n’a pas assisté directement à ce viol allégué. Par consé-
                     quent, la Cour ne peut accorder de valeur probante à cette déclaration en
                     ce qui concerne les allégations de viol.

                     107




7 CIJ1077.indb 210                                                                                    18/04/16 08:54

                     107 	        application de convention génocide (arrêt)

                         344. La Croatie s’appuie sur un ouvrage, The Anatomy of Deceit du
                      docteur Jerry Blaskovich, dans lequel sont relatées les tortures infligées
                      par des forces serbes à un Croate. La Cour rappelle qu’un tel document
                      ne constitue qu’une preuve secondaire et ne peut être utilisé que pour
                      corroborer des faits établis par d’autres éléments de preuve (voir le para-
                      graphe 239 ci‑dessus). Elle ne peut donc constater sur le seul fondement
                     de cet ouvrage que des actes de torture ont été commis à Voćin par des
                     forces serbes.
                         345. La Croatie invoque également le rapport d’Helsinki Watch. La
                      Cour constate que la section faisant état de mauvais traitements et
                     d’actes de torture commis à Voćin à la fin du mois de décembre 1991
                      par des forces serbes s’appuie sur des témoignages et des rapports d’au-
                     topsie. Elle rappelle que les auteurs des témoignages ne sont pas identifiés
                     et que les rapports d’autopsie ne sont pas annexés au document
                     ­d’Helsinki Watch (voir le paragraphe 249 ci‑dessus). La Cour ne peut
                      conclure, sur la seule base de celui‑ci, que des actes de mauvais traite-
                     ments et de torture ont été commis par des forces serbes à Voćin en
                     décembre 1991.
                         346. Compte tenu des éléments susmentionnés, la Cour conclut qu’il
                      est établi que des actes de mauvais traitements ont été infligés aux Croates
                      par des forces serbes à Voćin en août 1991. Elle estime que la Croatie n’a
                      pas démontré ses allégations de viol.

                           c) Dulovac
                        347. La Croatie avance que des forces serbes se sont rendues coupables
                     d’actes de torture (notamment des mutilations) et de mauvais traite-
                     ments à l’égard de Croates habitant le village de Dulovac, situé
                     dans la municipalité de Daruvar et peuplé environ pour moitié de
                     Croates, à compter de septembre 1991. Des forces serbes auraient égale-
                     ment établi une prison, dans la clinique vétérinaire du village, où des
                     habitants auraient été torturés avant d’être transférés vers d’autres
                     camps.
                        348. La Serbie conteste la valeur probante des déclarations produites
                     par la Croatie au soutien de ces allégations. De plus, le TPIY n’aurait ni
                     poursuivi, ni condamné d’individus pour des crimes commis dans la
                     municipalité de Daruvar.
                        349. La Cour relève que la Croatie se fonde sur des déclarations aux-
                     quelles elle peut accorder une valeur probante. Il s’agit notamment de
                     deux déclarations signées, faites, respectivement, devant un juge d’ins-
                     truction croate et le représentant du Gouvernement croate dans la muni-
                     cipalité de Daruvar, par des victimes de mauvais traitements infligés par
                     des forces serbes.
                        350. Bien que ces déclarations ne corroborent pas l’ensemble des allé-
                     gations de la Croatie, la Cour conclut que des forces serbes ont infligé des
                     mauvais traitements aux Croates à Dulovac entre septembre et
                     décembre 1991.

                     108




7 CIJ1077.indb 212                                                                                   18/04/16 08:54

                     108 	        application de convention génocide (arrêt)

                       Région de Dalmatie

                           Knin
                        351. La Croatie allègue que des actes de mauvais traitements, de tor-
                     ture et de violence sexuelle ont été commis à l’encontre de Croates dans
                     des centres de détention situés dans l’ancien hôpital de Knin et dans la
                     caserne du 9e corps de la JNA.
                        352. La Croatie produit notamment deux déclarations de victimes de
                     mauvais traitements et de torture commis dans l’ancien hôpital de Knin
                     par des forces serbes. L’une de ces victimes a également assisté à des actes
                     de violence sexuelle et sa déclaration atteste d’une connaissance directe
                     des faits qu’elle rapporte. La Cour estime qu’elle peut accorder à ces
                     déclarations une valeur probante.
                        353. La Cour note que ces éléments de preuve sont corroborés par les
                     conclusions du TPIY. Ainsi, dans l’affaire Martić, le TPIY a conclu
                     qu’entre 120 et 300 personnes avaient été détenues dans l’ancien hôpital
                     de Knin (pour la période comprise entre mi‑1991 et mi‑1992) et entre 75
                     et 200 personnes avaient été détenues dans la caserne du 9e corps de la
                     JNA, parmi lesquelles se trouvaient des civils croates et non serbes, ainsi
                     que des membres des forces armées croates. Le TPIY a constaté que ces
                     personnes avaient été maltraitées par des forces serbes ou d’autres indivi-
                     dus, et que ces actes leur avaient causé de graves souffrances physiques ou
                     mentales. Il a qualifié ces actes de torture, d’actes inhumains et de traite-
                     ments cruels, et a relevé qu’ils avaient été commis avec une intention dis-
                     criminatoire fondée sur l’appartenance ethnique (jugement Martić,
                     par. 407‑415). Le Tribunal a également reconnu que, à l’ancien hôpital de
                     Knin, certains détenus avaient subi des actes de violence sexuelle (ibid.,
                     par. 288). Dans l’affaire Stanišić et Simatović, la chambre de première
                     instance a adopté des conclusions similaires (jugement Stanišić et Simato‑
                     vić, par. 387‑390).
                        354. La Cour considère qu’il est établi que des actes de mauvais traite-
                     ments, de torture et de violence sexuelle ont été commis à l’encontre de
                     civils croates, entre mi‑1991 et mi‑1992, dans les centres de détention
                     situés dans l’ancien hôpital de Knin et dans la caserne du 9e corps de la
                     JNA.

                       Personnes disparues
                        355. La Cour relève que la Croatie a soulevé tardivement, au cours
                     de la procédure orale, l’argument selon lequel la souffrance psycholo-
                     gique endurée par les proches des personnes disparues constituait une
                     atteinte grave à l’intégrité mentale, au sens du litt. b) de l’article II de la
                     Convention.
                        356. La Cour a admis que la souffrance psychologique endurée par les
                     proches de personnes disparues dans le contexte d’un génocide allégué,
                     résultant du refus persistant des autorités compétentes de fournir les

                     109




7 CIJ1077.indb 214                                                                                     18/04/16 08:54

                     109 	         application de convention génocide (arrêt)

                      informations en leur possession qui permettraient à ces proches de déter-
                      miner avec certitude si et comment les personnes concernées sont décé-
                      dées, peut, dans certaines circonstances, constituer une atteinte grave à
                      l’intégrité mentale au sens du litt. b) de l’article II de la Convention (voir
                     le paragraphe 160 ci‑dessus). La Cour reconnaît que, en l’espèce, les
                     proches de personnes disparues durant les événements qui se sont dérou-
                     lés sur le territoire de la Croatie entre 1991 et 1995 sont confrontés à une
                     détresse psychologique, en raison de l’incertitude durable dans laquelle ils
                     se trouvent. Cependant, la Croatie n’a pas apporté la preuve que cette
                     souffrance psychologique soit telle qu’elle constitue une atteinte grave à
                     l’intégrité mentale au sens du litt. b) de l’article II de la Convention.
                         357. Les Parties ont débattu du sort des personnes disparues. La Cour
                      constate qu’il existe une divergence entre elles quant au nombre et à
                     l’ethnicité des personnes disparues. Cependant, la matérialité de ces
                     ­
                     ­nombreuses disparitions n’étant pas contestée, la Cour n’a pas à statuer
                      sur le nombre précis et l’ethnicité des personnes disparues.
                         358. En réponse à une question d’un membre de la Cour sur les initiatives
                      qu’elles auraient récemment prises pour déterminer le sort des personnes
                      disparues, les Parties ont admis que des progrès ont été réalisés, suite à la
                      conclusion en 1995, à Dayton, d’un accord de coopération pour la recherche
                      des personnes portées disparues, mais qu’ils restent insuffisants.
                         359. La Cour relève que les Parties ont exprimé la volonté que le sort
                      des personnes disparues en Croatie, entre 1991 et 1995, soit élucidé dans
                      l’intérêt des familles. Elle prend note de l’assurance de la Serbie d’assumer
                      son rôle dans le cadre du processus de coopération avec la Croatie. La
                      Cour encourage les Parties à poursuivre cette coopération de bonne foi et
                      à mettre en œuvre tous les moyens à leur disposition afin que la question
                      du sort des personnes disparues soit réglée dans les meilleurs délais.

                       Conclusion
                        360. A la lumière de ce qui précède, la Cour considère comme établi
                     que la JNA et des forces serbes ont, au cours du conflit, infligé des bles-
                     sures à des membres du groupe protégé tel que défini ci‑dessus (voir le
                     paragraphe 205) dans plusieurs localités de Slavonie orientale, de Slavo-
                     nie occidentale et de Dalmatie, et s’y sont rendues coupables d’actes de
                     mauvais traitements, de torture, de violence sexuelle et de viol. Ces actes
                     ont causé à l’intégrité physique ou mentale des atteintes telles qu’elles ont
                     pu contribuer à la destruction physique ou biologique du groupe protégé.
                     La Cour estime que l’élément matériel du génocide, au sens du litt. b) de
                     l’article II de la Convention, est par conséquent établi.

                        Litt. c) de l’article II : soumission intentionnelle du groupe à des conditions
                     4) 
                        d’existence devant entraîner sa destruction physique totale ou partielle
                        361. La Croatie affirme que la JNA et des forces serbes ont soumis
                     intentionnellement le groupe protégé à des conditions d’existence devant

                     110




7 CIJ1077.indb 216                                                                                        18/04/16 08:54

                     110 	        application de convention génocide (arrêt)

                     entraîner sa destruction physique totale ou partielle, au sens du litt. c) de
                     l’article II de la Convention, dans plusieurs localités de Croatie. La Croa-
                     tie fait état de viols commis par la JNA et des forces serbes. Elle avance
                     que les Croates ont été soumis à des privations de nourriture et de soins
                     médicaux. Selon la Croatie, la JNA et des forces serbes ont mis en place
                     une politique d’expulsion systématique des logements et forcé les Croates
                     à quitter les zones sous leur contrôle. La Croatie allègue que les Croates
                     ont été contraints de porter des signes d’appartenance ethnique. La JNA
                     et des forces serbes auraient porté atteinte à leurs biens en se livrant à des
                     pillages, qui auraient également visé le patrimoine culturel croate. Enfin,
                     les Croates auraient été soumis à du travail forcé. La Cour examinera
                     successivement les différentes allégations de la Croatie.

                       Viols
                        362. La Croatie allègue que de multiples actes de viol ont été commis
                     par la JNA et des forces serbes à l’encontre des femmes croates dans dif-
                     férentes localités situées sur tout le territoire croate et dans les camps.
                        363. Pour fonder ses allégations, la Croatie s’appuie sur des déclara-
                     tions annexées à ses écritures. La Cour constate que certaines de ces
                     déclarations attestent d’une connaissance directe des faits qu’elles
                     rapportent. Elle note la déclaration d’un membre des forces serbes,
                     ­
                     auteur d’un viol, contemporaine aux faits concernés. Cette déclaration
                     n’est cependant pas signée, ni confirmée. La Cour ne peut donc lui accor-
                     der de valeur probante. Il existe en revanche un certain nombre de récits
                     directs et détaillés fournis par les victimes de viols commis par des
                     membres de la JNA ou des forces serbes. La Cour considère qu’il y a
                     suffisamment d’éléments de preuve fiables permettant d’établir que
                     nombre de viols et d’autres actes de violence sexuelle ont été perpé-
                     trés dans le cadre du conflit. Elle rappelle que la Croatie a établi que des
                     viols ont été commis dans plusieurs localités de Slavonie orientale et qu’ils
                     ont causé des atteintes graves à l’intégrité physique ou mentale
                     de membres du groupe protégé (voir les paragraphes 305, 311, 315 et 324
                     ci‑dessus).
                        364. Cependant, il n’a pas été démontré que ces faits se soient produits
                     à une échelle telle que le groupe a aussi été soumis à des conditions d’exis-
                     tence pouvant causer sa destruction physique totale ou partielle.


                       Privations alimentaires
                       365. La Croatie allègue que la JNA et des forces serbes ont soumis les
                     Croates à des privations alimentaires.
                       366. La Cour constate que certaines déclarations produites par la
                     Croatie mentionnent des privations alimentaires occasionnelles imposées
                     aux Croates. Cependant, ces déclarations sont insuffisantes pour établir
                     qu’il s’agissait de pratiques systématiques ou généralisées.

                     111




7 CIJ1077.indb 218                                                                                    18/04/16 08:54

                     111 	        application de convention génocide (arrêt)

                        367. Concernant Dubrovnik, la Cour relève que, dans l’affaire Strugar,
                     le TPIY a constaté ce qui suit :
                              « En raison du blocus imposé par la JNA, la population de
                           Dubrovnik et de la vieille ville a été privée d’un approvisionnement
                           normal en eau courante et en électricité pendant plusieurs semaines,
                           alors que les produits essentiels à la survie de la population, comme
                           les denrées alimentaires et les médicaments, faisaient cruellement
                           défaut. » (Jugement Strugar, par. 176 (référence omise).)
                        La Cour relève qu’il n’est pas établi que cette privation de nourriture
                     aurait été faite dans l’intention d’entraîner la destruction physique totale
                     ou partielle des habitants croates de Dubrovnik, au sens de l’article II,
                     litt. c), de la Convention.
                        368. La Cour conclut que la Croatie n’a pas démontré que la JNA et
                     des forces serbes ont soumis les Croates à des privations alimentaires qui
                     pourraient entrer dans le champ d’application de l’article II, litt. c), de la
                     Convention.

                       Privation de soins médicaux
                        369. La Croatie allègue que les Croates ont été privés de soins médicaux.
                        370. La Cour constate que les allégations de la Croatie reposent sur
                     des déclarations qui ne sont ni signées, ni confirmées par leurs auteurs.
                     Ces éléments de preuve ne permettent pas d’établir une pratique systéma-
                     tique ou généralisée.
                        371. Concernant le cas de Dubrovnik, la Cour renvoie aux conclusions
                     du TPIY dans l’affaire Strugar reproduites ci‑dessus (voir le para-
                     graphe 367). Elle rappelle également qu’il n’est pas établi que la privation
                     de médicaments ait été imposée dans l’intention d’entraîner la destruction
                     physique totale ou partielle des habitants croates de Dubrovnik.
                        372. La Cour conclut que la Croatie n’a pas démontré l’existence de
                     privations de soins médicaux qui pourraient tomber sous le coup de l’ar-
                     ticle II, litt. c), de la Convention.

                       Expulsion systématique des logements et déplacement forcé
                        373. La Croatie affirme que la JNA et des forces serbes ont systémati-
                     quement procédé à l’expulsion des Croates de leurs logements ainsi
                     qu’à leur déplacement forcé hors des zones qu’elles contrôlaient, à travers
                     l’ensemble du territoire croate.
                        374. La Cour constate que, dans l’affaire Martić, le TPIY a conclu que
                     la JNA et des forces serbes avaient intentionnellement créé un climat
                     coercitif dans la SAO de Krajina, puis dans la RSK, entre 1991 et 1995,
                     dans le but de forcer la population non serbe à quitter ce territoire :
                             « 427. D’août 1991 au début de 1992, des forces de la TO, de la
                           police de la SAO de Krajina et de la JNA ont attaqué des villages et

                     112




7 CIJ1077.indb 220                                                                                    18/04/16 08:54

                     112 	              application de convention génocide (arrêt)

                           régions peuplés majoritairement de Croates, notamment les villages
                           de Hrvatska Kostajnica, Cerovljani, Hrvatska Dubica, Baćin,
                           Saborsko, Poljanak, Lipovača, Skabrnja et Nadin. Le déplacement
                           de la population non serbe qui a suivi ces attaques était l’objectif
                           principal, et non la conséquence, des opérations militaires…
                               428. La Chambre de première instance estime qu’il est établi
                           au‑delà de tout doute raisonnable que les actes de violence et d’inti-
                           midation systématiques commis contre la population non serbe des
                           villages, notamment par la JNA, la TO et la milice de Krajina, ont
                           créé un climat coercitif dans lequel ces habitants n’avaient pas réelle-
                           ment la faculté de s’opposer à leur déplacement. A la lumière de ces
                           éléments de preuve, la Chambre conclut que les auteurs de ces actes
                           étaient animés de l’intention de chasser la population non serbe du
                           territoire de la SAO de Krajina
                           �����������������������������������������������������������������������������������������������������������������
                               430. Pour la période allant de 1992 à 1995, la Chambre de pre-
                           mière instance dispose de nombreux éléments de preuve montrant
                           que des actes de violence et d’intimidation généralisés ont été commis
                           contre la population non serbe sur l’ensemble du territoire de la
                           RSK. Elle relève en particulier que, durant cette période, les crimes
                           commis contre la population non serbe (homicides, violences, vols,
                           harcèlement, destruction massive d’habitations et d’églises catho-
                           liques) se sont poursuivis, forçant celle‑ci à fuir le climat coercitif de
                           la RSK. C’est ainsi que la quasi‑totalité de la population non serbe a
                           quitté la RSK…

                              431. Sur la base des nombreux éléments de preuve rappelés plus
                           haut, la Chambre de première instance considère que, en raison du
                           climat coercitif qui régnait en RSK de 1992 à 1995, la quasi‑totalité
                           de la population non serbe a été déplacée de force vers des territoires
                           sous le contrôle de la Croatie. » (Jugement Martić, par. 427, 428, 430
                           et 431 (références omises).)

                       375. Le TPIY a adopté des conclusions similaires dans l’affaire Stanišić
                     et Simatović concernant la SAO de Krajina (puis la RSK) et la SAO
                     SBSO :
                              « 997. La Chambre de première instance rappelle qu’elle a constaté …
                           que, entre avril 1991 et avril 1992, de 80 000 à 100 000 Croates et autres
                           civils non serbes avaient fui la SAO de Krajina (et par la suite la région
                           de Krajina en RSK) à cause de la situation qui prévalait dans la région
                           au moment de leur départ respectif, laquelle était due à un ensemble de
                           facteurs : attaques menées sur les villes et villages majoritairement ou
                           entièrement peuplés de Croates, meurtres, utilisation de personnes
                           comme bouclier humain, détentions, sévices, travail forcé, violences
                           sexuelles et autres formes de harcèlement infligés aux Croates, et pillage
                           et destruction de biens. Ces agissements ont été perpétrés par les auto-

                     113




7 CIJ1077.indb 222                                                                                                                              18/04/16 08:54

                     113 	              application de convention génocide (arrêt)

                           rités serbes locales et les membres et unités de la JNA (y compris des
                           réservistes), de la TO et la police de la SAO de Krajina, et des unités
                           paramilitaires serbes, ainsi que par des Serbes locaux et certaines per-
                           sonnes nommément identifiées (notamment Milan Martić). La
                           Chambre relève que les personnes en fuite étaient des Croates et autres
                           non Serbes, et conclut que leur appartenance ethnique correspond bien
                           à ce qui figure dans les chefs énoncés dans l’acte d’accusation.
                               998. La Chambre de première instance considère que les agisse-
                           ments susmentionnés ont créé un climat de violence et de terreur ne
                           laissant d’autre choix que la fuite aux Croates et autres non-Serbes
                           de la SAO de Krajina. Elle estime en conséquence que les personnes
                           qui ont pris la fuite ont été déplacées par la force. Compte tenu des
                           circonstances entourant le déplacement forcé et en l’absence d’indi-
                           cation contraire, elle conclut que les personnes déplacées ont été
                           contraintes de quitter une région où elles se trouvaient légalement
                           �����������������������������������������������������������������������������������������������������������������
                               1049. La Chambre de première instance rappelle qu’elle a
                           constaté … que, de 1991 à 1992, la JNA, les hommes de Sešelj, les
                           volontaires serbes, les autorités locales, le SRS, les paramilitaires de
                           Prigrevica, la SNB, la police, la TO, une « unité spéciale » et la SDG
                           avaient lancé des attaques sur l’ensemble de la SAO SBSO, provo-
                           quant la fuite de milliers de personnes. Elle rappelle également que
                           ces attaques ont donné lieu à des transferts forcés, à des détentions,
                           à la destruction d’une église catholique, au pillage, à des mesures
                           restrictives de liberté, au travail forcé, à des sévices, à des meurtres, à
                           des menaces et au harcèlement. Elle relève qu’un grand nombre des
                           personnes ayant pris la fuite étaient des Croates et autres non-Serbes,
                           et conclut que leur appartenance ethnique correspond bien à ce qui
                           figure dans les chefs énoncés dans l’acte d’accusation.
                               1050. La Chambre considère que les agissements susmentionnés
                           ont créé un climat de violence et de terreur ne laissant d’autre choix
                           que la fuite aux Croates et autres non-Serbes. Elle estime en consé-
                           quence que les personnes qui ont pris la fuite ont été déplacées par la
                           force. Considérant que les personnes ainsi déplacées étaient des habi-
                           tants de la SAO SBSO, elle conclut, en l’absence d’indication
                           contraire, que celles‑ci s’y trouvaient légalement. » (Jugement Sta‑
                           nišić et Simatović, par. 997, 998, 1049 et 1050 [traduction du Greffe].)
                        376. La Cour estime que les conclusions du TPIY permettent de démon-
                     trer que la JNA et des forces serbes ont procédé à des expulsions et des
                     déplacements forcés de Croates dans la SAO de Krajina (puis la RSK) et la
                     SAO SBSO. La Cour rappelle qu’un déplacement forcé de population n’est
                     pas constitutif en tant que tel de l’élément matériel du génocide au sens de
                     l’article II, litt. c), de la Convention (voir le paragraphe 162 ci‑dessus). Une
                     telle qualification dépend des conditions dans lesquelles le déplacement
                     forcé a eu lieu (voir le paragraphe 163 ci‑dessus). La Cour constate que, en
                     l’espèce, le déplacement forcé de population est la conséquence de la com-

                     114




7 CIJ1077.indb 224                                                                                                                              18/04/16 08:54

                     114 	        application de convention génocide (arrêt)

                     mission d’actes susceptibles de constituer l’élément matériel du génocide,
                     notamment au sens des litt. a) à c) de l’article II de la Convention. Toute-
                     fois, la Cour relève qu’elle ne dispose pas de preuves lui permettant de
                     conclure que ce déplacement forcé ait été effectué dans des conditions telles
                     qu’il devait entraîner la destruction physique totale ou partielle du groupe.
                        377. Dans ces circonstances, la Cour conclut que la Croatie n’a pas
                     démontré que le déplacement forcé de Croates par la JNA et des forces
                     serbes puisse constituer l’élément matériel du génocide, au sens du litt. c)
                     de l’article II de la Convention.

                       Restrictions des déplacements
                        378. La Croatie allègue que, dans de nombreux villages, les déplace-
                     ments des Croates ont été restreints.
                        379. La Cour renvoie aux conclusions de la chambre de première ins-
                     tance dans l’affaire Stanišić et Simatović, selon lesquelles, entre 1991
                     et 1992, la JNA et des forces serbes ont imposé aux Croates vivant dans la
                     SAO de Krajina (puis dans la RSK) et dans la SAO SBSO des restrictions
                     à leur liberté de circulation (jugement Stanišić et Simatović, par. 997 et 1049,
                     reproduits au paragraphe 375 ci‑dessus ; voir également le paragraphe 1250,
                     non reproduit). La Cour considère que ces conclusions constituent un élé-
                     ment de preuve suffisant pour démontrer les allégations de la Croatie.
                        380. La Cour relève que les restrictions imposées aux déplacements des
                     Croates participaient à la création d’un climat coercitif et de terreur, avec
                     pour objectif de forcer ces personnes à quitter les territoires placés sous le
                     contrôle de la JNA et des forces serbes. La Cour rappelle que le litt. c) de
                     l’article II de la Convention ne vise que les conditions d’existence devant
                     entraîner la destruction physique du groupe. Elle estime que les restrictions
                     à la liberté de mouvement peuvent entamer le lien social existant entre les
                     membres du groupe, et partant conduire à la destruction de l’identité cultu-
                     relle du groupe. En revanche, de telles restrictions ne sauraient être perçues
                     comme devant entraîner la destruction physique du groupe qui est la seule
                     visée par le litt. c) de l’article II de la Convention. Par conséquent, la Cour
                     conclut que les restrictions aux déplacements de Croates imposées par la
                     JNA et des forces serbes ne constituent pas l’élément matériel du génocide,
                     au sens du litt. c) de l’article II de la Convention.
                       Port forcé de signes d’appartenance ethnique
                        381. La Croatie allègue que, dans certaines localités, les Croates ont
                     été contraints de porter un signe d’appartenance ethnique, sous la forme
                     d’un ruban blanc attaché à leur bras ou d’un drap blanc sur leur domicile.
                        382. La Cour considère que le port imposé de signes d’appartenance à un
                     groupe a pour objectif de stigmatiser les membres de ce groupe. Cette mesure
                     permet à ses auteurs d’identifier les membres du groupe. L’objectif n’est pas
                     de procéder immédiatement à la destruction physique du groupe, mais une
                     telle mesure peut constituer une étape préliminaire à la perpétration d’actes

                     115




7 CIJ1077.indb 226                                                                                      18/04/16 08:54

                     115 	         application de convention génocide (arrêt)

                     énumérés à l’article II de la Convention à l’encontre des membres du groupe
                     ainsi identifiés. Dans ces conditions, le port imposé de signes d’appartenance
                     ethnique ne rentre pas en lui‑même dans le champ d’application du litt. c)
                     de l’article II de la Convention, mais il peut être pris en compte pour établir
                     l’intention de détruire le groupe protégé en tout ou en partie.

                       Pillages de biens appartenant aux Croates
                        383. La Croatie allègue que les biens appartenant aux Croates ont fait
                     l’objet de pillages répétés dans plusieurs localités.
                        384. La Cour se réfère aux conclusions adoptées par la chambre de pre-
                     mière instance du TPIY en l’affaire Stanišić et Simatović. Selon le TPIY,
                     entre 1991 et 1992, la JNA et des forces serbes se sont livrées à des pillages
                     de biens appartenant aux civils croates et non serbes dans la SAO de Kra-
                     jina (puis la RSK) et la SAO SBSO (jugement Stanišić et Simatović,
                     par. 997 et 1049, reproduits au paragraphe 375 ci‑dessus ; voir également
                     par. 1250, non reproduit). La Cour considère que ces conclusions sont
                     suffisantes pour corroborer les faits allégués par la Croatie.
                        385. La Cour estime toutefois qu’il n’a pas été établi que de telles
                     atteintes à la propriété des Croates visaient à soumettre le groupe croate
                     « à des conditions d’existence devant entraîner sa destruction physique
                     totale ou partielle ». Par conséquent, les pillages de biens appartenant aux
                     Croates par la JNA et des forces serbes ne sauraient constituer l’élément
                     matériel du génocide, au sens du litt. c) de l’article II de la Convention.

                       Destruction et pillage du patrimoine culturel
                        386. La Croatie allègue que la JNA et des forces serbes ont détruit et
                     pillé le patrimoine et les monuments culturels croates.
                        387. La Cour constate que, dans l’affaire Babić, dans laquelle l’accusé
                     avait plaidé coupable, le TPIY a jugé que la JNA et des forces serbes
                     avaient, entre le 1er août 1991 et le 15 février 1992, mis en place dans la
                     SAO de Krajina un système de persécutions visant à chasser de ce territoire
                     la population croate et les autres populations non serbes. Ces persécutions
                     avaient notamment pris la forme de destructions délibérées d’institutions
                     culturelles, de monuments historiques et de lieux de culte de la population
                     croate et des autres populations non serbes dans différentes localités
                     (IT‑03‑72‑S, chambre de première instance, jugement portant condamna-
                     tion du 29 juin 2004 (ci‑après le « jugement Babić »), par. 15). Le Tribunal a
                     adopté des conclusions similaires dans l’affaire Martić, dans laquelle il a
                     jugé que, en 1991 et 1992, la JNA et des forces serbes avaient détruit des
                     églises et des édifices religieux dans des villes et villages croates situés dans
                     la SAO de Krajina puis la RSK (jugement Martić, par. 324 et 327).
                        388. La Cour rappelle qu’elle a jugé en 2007 que
                           « la destruction du patrimoine historique, culturel et religieux ne peut
                           pas être considérée comme une soumission intentionnelle du groupe à
                           des conditions d’existence devant entraîner sa destruction physique.

                     116




7 CIJ1077.indb 228                                                                                       18/04/16 08:54

                     116 	         application de convention génocide (arrêt)

                           Bien qu’une telle destruction puisse être d’une extrême gravité, en ce
                           qu’elle vise à éliminer toute trace de la présence culturelle ou reli-
                           gieuse d’un groupe, et puisse être contraire à d’autres normes juri-
                           diques, elle n’entre pas dans la catégorie des actes de génocide
                           énumérés à l’article II de la Convention. A cet égard, la Cour relève
                           que, lors de son examen du projet de convention, la Sixième Commis-
                           sion de l’Assemblée générale a décidé de ne pas faire figurer le géno-
                           cide culturel sur la liste des actes punissables. » (C.I.J. Recueil
                           2007 (I), p. 185‑186, par. 344.)
                        389. La Cour estime qu’il n’existe, en l’espèce, aucune raison impé-
                     rieuse qui devrait la conduire à s’écarter de cette approche. Par consé-
                     quent, elle conclut qu’il n’est pas nécessaire d’examiner plus avant les
                     allégations de la Croatie aux fins d’établir l’élément matériel du génocide,
                     au sens du litt. c) de l’article II de la Convention.
                        390. La Cour rappelle toutefois qu’elle peut prendre en compte les
                     atteintes aux biens et symboles culturels et religieux pour établir l’inten-
                     tion de détruire le groupe physiquement (ibid., p. 186, par. 344).

                       Travail forcé
                        391. La Croatie allègue que la JNA et des forces serbes ont soumis les
                     Croates au travail forcé dans de nombreuses localités.
                        392. La Cour renvoie de nouveau aux conclusions adoptées par la
                     chambre de première instance du TPIY en l’affaire Stanišić et Simatović. La
                     chambre y indique que, entre 1991 et 1992, la JNA et des forces serbes ont
                     soumis des Croates au travail forcé dans la SAO de Krajina (puis la RSK)
                     et la SAO SBSO (jugement Stanišić et Simatović, par. 997 et 1049, repro-
                     duits ci‑dessus au paragraphe 375 ; voir également par. 1250, non reproduit).
                        393. La Cour considère que ces conclusions sont suffisantes pour éta-
                     blir les faits allégués par la Croatie. Elle estime que la qualification du
                     travail forcé, en tant qu’élément matériel du génocide, au sens du litt. c)
                     de l’article II de la Convention, dépend des conditions dans lesquelles ce
                     travail est effectué. A cet égard, la Cour constate que, dans l’affaire Sta‑
                     nišić et Simatović, la chambre de première instance du TPIY a considéré
                     que le travail forcé s’inscrivait dans une série d’actes qui visait l’expulsion
                     forcée des Croates (ibid., par. 998 et 1050, reproduits ci‑dessus au para-
                     graphe 375). La Cour conclut, dans ce contexte, que la Croatie n’a pas
                     établi que le travail forcé auquel étaient soumis les Croates puisse consti-
                     tuer l’élément matériel du génocide, au sens du litt. c) de l’article II de la
                     Convention.

                       Conclusion
                       394. La Cour conclut que la Croatie n’a pas établi que des actes sus-
                     ceptibles de constituer l’élément matériel du génocide, au sens du litt. c)
                     de l’article II de la Convention, ont été commis par la JNA et des forces
                     serbes.

                     117




7 CIJ1077.indb 230                                                                                     18/04/16 08:54

                     117 	        application de convention génocide (arrêt)

                     5) Litt. d) de l’article II : mesures visant à entraver les naissances
                        au sein du groupe
                        395. La Croatie allègue que, en plus de viols, la JNA et des forces
                     serbes ont commis à l’encontre des Croates d’autres actes de violence
                     sexuelle (notamment des castrations) qui constitueraient l’élément maté-
                     riel du génocide, au sens du litt. d) de l’article II de la Convention.
                        396. La Serbie estime que, pour être considérés comme des mesures
                     visant à entraver les naissances au sein du groupe, au sens du litt. d) de
                     l’article II de la Convention, les viols et autres actes de violence sexuelle
                     doivent avoir un caractère systématique. Or, en l’espèce, ces actes ne
                     seraient que des incidents isolés et ne sauraient donc constituer de telles
                     mesures.
                        397. La Cour rappelle qu’elle a déjà conclu que la Croatie n’avait pas
                     démontré que les viols avaient été commis à une échelle permettant de les
                     assimiler à des conditions d’existence pouvant causer la destruction phy-
                     sique totale ou partielle du groupe (voir le paragraphe 364 ci‑dessus). De
                     même, elle n’a pas fourni suffisamment de preuves que les viols ont été
                     commis pour entraver les naissances au sein du groupe au sens du litt. d)
                     de l’article II. La Cour se concentrera donc sur les autres actes de violence
                     sexuelle allégués par la Croatie.
                        398. La Croatie s’appuie principalement sur des déclarations annexées
                     à ses écritures. La Cour note que plusieurs déclarations, signées ou confir-
                     mées, émanent de victimes ou de témoins directs d’actes de violence
                     sexuelle. Elles sont concordantes et attestent d’une connaissance directe
                     des faits par leur auteur. La Cour considère qu’il y a suffisamment de
                     preuves fiables que des actes de violence sexuelle ont bel et bien eu lieu,
                     notamment visant les organes génitaux d’hommes croates. La Cour rap-
                     pelle que le TPIY a établi que des actes de violence sexuelle avaient été
                     commis par la JNA et des forces serbes dans la SAO de Krajina (puis la
                     RSK) et la SAO SBSO entre 1991 et 1992 (jugement Stanišić et Simatović,
                     par. 997, reproduit ci‑dessus au paragraphe 375 ; voir également par. 1250,
                     non reproduit).
                        399. Cependant, la Croatie n’a pas présenté d’éléments de preuve
                     démontrant que les actes de violence sexuelle ont été commis afin d’entra-
                     ver les naissances au sein du groupe.
                        400. Par conséquent, la Cour conclut que la Croatie n’a pas établi que
                     des viols et d’autres actes de violence sexuelle ont été commis par la JNA
                     et des forces serbes à l’encontre de Croates en vue d’entraver les nais-
                     sances au sein de ce groupe et que, partant, l’élément matériel du géno-
                     cide au sens du litt. d) de l’article II de la Convention n’est pas constitué.

                       Conclusion sur l’élément matériel (actus reus) du génocide
                       401. La Cour est pleinement convaincue que la JNA et des forces
                     serbes ont commis dans plusieurs localités de Slavonie orientale, de Sla-
                     vonie occidentale, de Banovina/Banija, de Kordun, de Lika et de Dalma-

                     118




7 CIJ1077.indb 232                                                                                    18/04/16 08:54

                     118 	        application de convention génocide (arrêt)

                     tie à l’encontre de membres du groupe protégé des actes relevant des
                     litt. a) et b) de l’article II de la Convention et que l’élément matériel du
                     génocide (actus reus) est constitué.

                               B. L’élément intentionnel du génocide (dolus specialis)
                        402. L’élément matériel du génocide ayant été établi, la Cour va exa-
                     miner si les actes commis par la JNA et des forces serbes l’ont été dans
                     l’intention de détruire, en tout ou en partie, le groupe protégé, tel que
                     défini ci‑dessus (voir le paragraphe 205).
                        403. La Croatie allègue que les crimes commis par la JNA et des forces
                     serbes constituent une ligne de conduite qui ne peut être raisonnablement
                     comprise que comme traduisant l’intention, de la part des autorités serbes,
                     de détruire en partie le groupe des Croates. Elle soutient que les Croates
                     habitant dans les régions de Slavonie orientale, de Slavonie occidentale,
                     de Banovina/Banija, de Kordun, de Lika et de Dalmatie, qui étaient visés
                     par ces crimes, constituaient une partie substantielle du groupe protégé.
                     L’intention de détruire « en partie » le groupe protégé, qui caractérise le
                     génocide tel que défini à l’article II de la Convention, serait ainsi établie.
                        404. La Cour examinera d’abord si les Croates vivant dans les régions
                     susmentionnées constituaient une partie substantielle du groupe protégé.
                     Dans l’affirmative, elle vérifiera ensuite si les actes commis par la JNA et
                     des forces serbes, dont l’existence a été établie, constituent un ensemble
                     cohérent d’actions qui ne peut que raisonnablement dénoter l’existence
                     d’une intention, de la part des autorités serbes, de détruire « en partie » le
                     groupe protégé.

                     1) 
                        Les Croates habitant en Slavonie orientale, Slavonie occidentale,
                        Banovina/Banija, Kordun, Lika et Dalmatie constituaient‑ils une partie
                        substantielle du groupe protégé ?
                        405. Selon la Croatie, les Croates habitant les régions de Slavonie
                     ­ rientale, de Slavonie occidentale, de Banovina/Banija, de Kordun, de
                     o
                     Lika et de Dalmatie constituaient une partie substantielle du groupe des
                     Croates, qui était visée par l’intention génocidaire.
                        406. Comme la Cour l’a rappelé précédemment (voir le paragraphe 142
                     ci‑dessus), elle doit prendre en compte non seulement l’élément quantita-
                     tif, mais également la localisation géographique ainsi que la place occupée
                     par la partie du groupe concernée afin de déterminer si celle‑ci constitue
                     une partie substantielle du groupe protégé.
                        Concernant l’élément quantitatif, la Croatie soutient que « le groupe
                     visé était la population croate vivant à l’époque des faits dans certaines
                     régions (Slavonie orientale, Slavonie occidentale, Banovina, Kordun,
                     Lika et Dalmatie), y compris les personnes vivant en groupe dans certains
                     villages ». Elle fournit des données tirées du dernier recensement officiel
                     réalisé en 1991 en RFSY, qui ne sont pas contestées par la Serbie. Selon
                     ces données, les Croates de souche vivant dans les régions de Slavonie

                     119




7 CIJ1077.indb 234                                                                                    18/04/16 08:54

                     119 	        application de convention génocide (arrêt)

                     orientale, de Slavonie occidentale, de Banovina/Banija, de Kordun, de
                     Lika et de Dalmatie étaient, en 1991, entre 1,7 et 1,8 million. Ils repré­
                     sentaient un peu moins de la moitié des Croates de souche vivant en
                     Croatie. Selon le recensement de 1991, la population totale de la Croatie
                     était d’environ 4,8 millions de personnes, dont quelque 78 % étaient des
                     Croates de souche.
                        S’agissant de la localisation géographique de la partie du groupe concer-
                     née, la Cour a déjà conclu (voir les paragraphes 295, 360 et 401 ci‑dessus)
                     que les actes commis par la JNA et des forces serbes dans les régions de
                     Slavonie orientale, de Slavonie occidentale, de Banovina/Banija, de Kor-
                     dun, de Lika et de Dalmatie visaient les Croates habitant ces régions, dans
                     lesquelles ces forces armées exerçaient et cherchaient à étendre leur contrôle.
                        Enfin, concernant la place occupée par la partie du groupe, la Cour
                     note que la Croatie n’a pas fourni d’information sur ce point.
                        La Cour déduit de ce qui précède que les Croates habitant dans les
                     régions de Slavonie orientale, de Slavonie occidentale, de Banovina/
                     Banija, de Kordun, de Lika et de Dalmatie constituaient une partie subs-
                     tantielle du groupe des Croates.

                                                           * *


                     2) 
                        Existe‑t‑il une ligne de conduite qui ne peut raisonnablement être
                        comprise que comme traduisant l’intention, de la part des autorités
                        serbes, de détruire en partie le groupe protégé ?
                        407. La Cour examinera maintenant si la Croatie a établi l’existence
                     d’une ligne de conduite qui ne peut raisonnablement être comprise que
                     comme traduisant l’intention, de la part des autorités serbes, de détruire
                     cette partie substantielle du groupe.
                        408. La Croatie soutient que, de par leur échelle et leur constance, les
                     crimes commis par la JNA et des forces serbes démontrent une intention
                     manifeste de détruire physiquement les Croates. Elle avance que ces crimes
                     constituent une ligne de conduite dont la seule déduction raisonnable serait
                     que les responsables serbes étaient animés d’une intention génocidaire. La
                     Croatie énumère ainsi une série de 17 critères qui, pris individuellement ou
                     ensemble, pourraient selon elle conduire la Cour à conclure qu’il existait
                     une politique systématique consistant à prendre les Croates pour cible en
                     vue de les éliminer des régions concernées : 1) la doctrine politique de l’ex-
                     pansionnisme serbe, qui a créé les conditions propices à la mise en œuvre de
                     politiques génocidaires visant à détruire la population croate dans les zones
                     appelées à faire partie de la « Grande Serbie » ; 2) les déclarations de person-
                     nalités publiques, notamment la diabolisation des Croates et la propagande
                     par les médias sous contrôle de l’Etat ; 3) le fait que, par leurs caractéris-
                     tiques, les attaques dirigées contre les groupes de Croates excédaient large-
                     ment tout objectif militaire légitimement nécessaire pour prendre le contrôle
                     des régions concernées ; 4) des enregistrements vidéo de l’époque démon-

                     120




7 CIJ1077.indb 236                                                                                      18/04/16 08:54

                     120 	        application de convention génocide (arrêt)

                     trant l’intention génocidaire des auteurs des attaques ; 5) la reconnaissance
                     expresse, par la JNA, de ce que des groupes paramilitaires se livraient à des
                     actes génocidaires ; 6) l’étroite coopération entre la JNA et les groupes
                     paramilitaires serbes responsables de certaines des pires atrocités, suppo-
                     sant une planification minutieuse et un soutien logistique important ; 7) le
                     caractère systématique et l’ampleur même des attaques contre des groupes
                     de Croates ; 8) le fait que les membres du groupe ethnique croate étaient à
                     chaque fois spécifiquement visés par les attaques, alors que les serbes locaux
                     étaient épargnés ; 9) le fait que, sous l’occupation, les membres du groupe
                     ethnique croate étaient tenus de s’identifier comme tels, de même que leurs
                     biens, en portant un ruban blanc autour du bras et en attachant un drap
                     blanc à leurs habitations ; 10) le nombre de Croates tués ou portés disparus,
                     rapporté à la population locale ; 11) la nature, la gravité et l’étendue des
                     lésions infligées (par agressions physiques, actes de torture, traitements
                     inhumains et dégradants, viols et violences sexuelles), « notamment celles
                     présentant des caractéristiques ethniques reconnaissables » ; 12) les insultes
                     à caractère ethnique proférées lors des meurtres et des actes de torture ou
                     de viol ; 13) le déplacement forcé de la population croate et les mesures
                     méthodiquement mises en œuvre à cette fin ; 14) le pillage et la destruction
                     systématiques de monuments culturels et religieux croates ; 15) les entraves
                     faites à la culture et aux pratiques religieuses croates de la population res-
                     tante ; 16) les changements démographiques importants, permanents et
                     manifestement intentionnels causés dans les régions concernées ; 17) l’ab-
                     sence de répression des crimes dont le demandeur soutient qu’ils relèvent
                     du génocide.
                        409. L’ensemble de ces éléments dénoterait, selon la Croatie, l’exis-
                     tence d’une ligne de conduite dont la seule déduction raisonnable serait
                     l’intention de détruire, en tout ou en partie, le groupe des Croates.
                        410. Par conséquent, la Cour examinera d’abord la question de savoir
                     si les actes commis par la JNA et des forces serbes relèvent d’une ligne de
                     conduite et, dans l’affirmative, elle recherchera ensuite si l’intention de
                     détruire le groupe croate est la seule conclusion raisonnable qu’il est pos-
                     sible de déduire de cette ligne de conduite.
                        411. Les Parties se sont opposées sur l’existence d’une ligne de conduite.
                     La Croatie estime que l’échelle, l’intensité et le caractère systématique des
                     attaques dirigées contre la population croate, selon un même schéma,
                     démontrent l’existence d’une ligne de conduite. Pour la Croatie, la JNA et
                     des forces serbes ont fait un usage massif de la force qui ne peut s’expli-
                     quer que par l’intention de détruire le groupe protégé, en tout ou en partie.
                        412. La Serbie ne conteste pas le caractère systématique et généralisé
                     de certaines attaques. Elle prétend toutefois que celles‑ci étaient destinées
                     à forcer les Croates à quitter les régions concernées. A cet effet, elle
                     invoque les affaires Martić et Mrkšić et consorts, dans lesquelles le TPIY
                     a conclu que les attaques menées contre la population croate avaient pour
                     objectif son déplacement forcé.
                        La Serbie précise que, dans l’affaire Martić, bien que l’accusé n’ait pas
                     été poursuivi pour génocide, rien n’empêchait la chambre de première ins-

                     121




7 CIJ1077.indb 238                                                                                    18/04/16 08:54

                     121 	         application de convention génocide (arrêt)

                     tance de conclure que les attaques menées démontraient une intention de
                     persécuter, d’exterminer, « voire pire encore », ce qu’elle n’a pas fait.
                     Concernant l’attaque de Vukovar et de ses environs, elle soutient que,
                     dans l’affaire Mrkšić et consorts, la chambre de première instance a
                     constaté que cette attaque avait également pour objet de punir la popula-
                     tion croate de la ville, mais pas de la détruire.
                        La Serbie estime que les éléments de preuve produits « attestent de plu-
                     sieurs lignes de conduite dont on peut déduire l’existence de combats,
                     d’un transfert forcé [ou] d’une punition », mais pas d’un génocide.
                        413. La Cour considère que, parmi les 17 critères proposés par la
                     Croatie pour établir l’existence d’une ligne de conduite traduisant une
                     intention génocidaire, les plus importants sont ceux qui ont trait à l’am-
                     pleur et au caractère systématique des attaques, au fait que ces attaques
                     auraient fait bien plus de victimes et de dégâts que ce qui était nécessaire
                     d’un point de vue militaire, au fait que les Croates étaient spécifiquement
                     pris pour cible et à la nature, à la gravité et à l’étendue des lésions infli-
                     gées à la population croate (c’est‑à‑dire les troisième, septième, huitième,
                     dixième et onzième critères énumérés au paragraphe 408 ci‑dessus).
                        414. La Cour relève que, dans l’affaire Mrkšić et consorts, la chambre
                     de première instance du TPIY a jugé qu’en Slavonie orientale
                           « les attaques de la JNA se déroulaient en général selon le schéma
                           suivant :
                              « a) elle attisait les tensions et semait la confusion et la peur par
                              une présence militaire aux alentours du village (ou d’une commu-
                              nauté plus grande) et par des provocations ; b) elle tirait ensuite,
                              plusieurs jours durant, à l’artillerie ou au mortier, le plus souvent
                              sur les parties croates du village ; c’est à ce stade que, souvent, les
                              églises étaient touchées et détruites ; c) dans presque tous les cas,
                              la JNA lançait un ultimatum aux habitants, leur enjoignant de
                              rassembler et de remettre leurs armes ; les villages constituaient
                              des délégations, mais les négociations avec les autorités militaires
                              de la JNA n’ont abouti à aucun accord de paix, hormis à Ilok ;
                              une attaque militaire était lancée, parfois sans même attendre l’ex-
                              piration de l’ultimatum ; d) pendant ou juste après l’attaque, des
                              paramilitaires serbes entraient dans le village, assassinant ou tuant
                              les habitants, incendiant et pillant leurs biens, pour des raisons
                              discriminatoires ou non » » (jugement Mrkšić, par. 43, citant le
                              témoignage de M. Kypr, ambassadeur auprès de la mission de
                              surveillance de la Communauté européenne (référence omise)).
                     Le Tribunal a adopté des conclusions similaires dans l’affaire Martić :
                           « [d]es unités de l’armée de terre entraient dans le secteur ou le village
                           en question à la suite d’un bombardement. Une fois que les combats
                           avaient cessé, les assaillants tuaient ou maltraitaient les civils
                           non serbes qui n’avaient pas réussi à fuir pendant l’attaque. Ils
                           détruisaient les maisons, les églises et d’autres bâtiments pour empê-

                     122




7 CIJ1077.indb 240                                                                                      18/04/16 08:54

                     122 	         application de convention génocide (arrêt)

                           cher le retour des non‑Serbes, se livrant en même temps à un pillage
                           systématique. Dans certains cas, la police et la TO de la SAO de
                           Krajina ont organisé le transport de la population non serbe vers des
                           localités sous contrôle croate. En outre, les non‑Serbes étaient pris
                           dans des rafles et incarcérés, notamment dans le centre de détention
                           de Knin ville, en vue d’être échangés et transportés vers des régions
                           sous contrôle croate. » (Jugement Martić, par. 427 (référence omise).)
                           
                        415. La Cour constate également que, parmi les attaques dont l’exis-
                     tence a pu être établie, certaines présentaient des similarités quant au
                     mode opératoire utilisé. Elle note ainsi que la JNA et des forces serbes
                     attaquaient les localités, les occupaient et imposaient un climat de coerci-
                     tion et de peur, en commettant un certain nombre d’actes constitutifs de
                     l’élément matériel du génocide, au sens des litt. a) et b) de l’article II de
                     la Convention. Enfin, l’occupation se soldait par l’expulsion forcée de la
                     population croate de ces localités.
                        416. Les conclusions de la Cour et du TPIY sont concordantes et per-
                     mettent d’établir l’existence d’une ligne de conduite constituée d’attaques
                     généralisées par la JNA et des forces serbes de localités peuplées de
                     Croates dans différentes régions de Croatie, selon un schéma générale-
                     ment similaire, à compter d’août 1991.
                        417. La Cour rappelle que, pour qu’une ligne de conduite soit admise
                     en tant que preuve de l’intention de détruire le groupe, en tout ou en par-
                     tie, il faut qu’elle soit « telle qu’elle ne puisse qu’en dénoter l’existence »
                     (C.I.J. Recueil 2007 (I), p. 197, par. 373). Cela signifie, selon la Cour, que
                     l’intention de détruire le groupe, en tout ou en partie, doit être la seule
                     déduction raisonnable que l’on puisse faire de la ligne de conduite (voir le
                     paragraphe 148 ci‑dessus).
                        418. Lors des plaidoiries, la Croatie a mis en avant deux éléments qui,
                     selon elle, devraient conduire la Cour à conclure que l’intention
                     de détruire est la seule déduction raisonnable qui puisse être faite de la
                     ligne de conduite établie précédemment. Il s’agit du contexte dans
                     lequel ces actes ont été commis et de l’opportunité qu’ont eue la JNA et
                     des forces serbes de détruire la population croate, que la Cour examinera
                     successivement.
                       a) Contexte
                        419. La Cour examinera le contexte dans lequel les actes constituant
                     l’élément matériel du génocide au sens des litt. a) et b) de la Convention
                     ont été commis, pour déterminer le but poursuivi par leurs auteurs.

                        420. La Croatie allègue que les actes commis entre 1991 et 1995 à l’en-
                     contre des Croates par la JNA et des forces serbes sont la mise en œuvre
                     par les nationalistes et les dirigeants serbes de l’objectif de la « Grande
                     Serbie ». Il s’agissait d’unifier les parties des territoires des différentes enti-
                     tés de la RFSY dans lesquelles vivaient des Serbes de souche. La Croatie

                     123




7 CIJ1077.indb 242                                                                                         18/04/16 08:54

                     123 	              application de convention génocide (arrêt)

                     se fonde notamment sur un mémorandum rédigé en 1986 par l’Académie
                     serbe des sciences et des arts (ci‑après le « mémorandum de la SANU »)
                     qui aurait contribué à la renaissance de l’idée de « Grande Serbie ».
                     La Croatie allègue que la destruction des Croates dans ces zones, perçus
                     comme une menace pour le peuple serbe, aurait été nécessaire à la réalisa-
                     tion de la « Grande Serbie ». A cet égard, le mémorandum de la SANU
                     aurait joué le rôle de catalyseur du génocide des Croates.
                        421. La Serbie conteste l’approche historique de la Croatie, et consi-
                     dère que celle‑ci fait des amalgames dans la mesure où l’idée de « Grande
                     Serbie » n’aurait jamais impliqué l’intention de commettre un génocide à
                     l’encontre des Croates.
                        422. La Cour estime qu’il n’est pas nécessaire de s’engager dans un
                     débat sur les origines historiques et politiques des événements qui se sont
                     déroulés en Croatie entre 1991 et 1995. Elle note que le mémorandum de
                     la SANU invoqué par la Croatie n’a pas de caractère officiel et n’envisage
                     d’aucune façon de détruire les Croates. Il ne saurait être considéré, en
                     lui‑même ou pris conjointement avec l’un quelconque des autres critères
                     invoqués par la Croatie, comme étant une expression du dolus specialis.
                        423. La Cour s’attachera à déterminer quel était le but poursuivi par la
                     JNA et des forces serbes lorsqu’elles ont commis des actes constitutifs de
                     l’élément matériel du génocide, au sens des litt. a) et b) de l’article II de
                     la Convention, tels qu’ils ont été établis devant la Cour.
                        424. La Cour relève que le TPIY a relaté, de la sorte, l’objectif poli-
                     tique poursuivi par les dirigeants de la SAO de Krajina puis de la RSK,
                     et partagé avec les dirigeants de la Serbie et de la Republika Srpska en
                     Bosnie‑Herzégovine :
                              « 442. … [D]ès le début de 1991, l’objectif politique de rattacher à
                           la Serbie les régions serbes de Croatie et de BiH en vue d’établir un
                           territoire unifié existait déjà. En outre, il est établi que le Gouverne-
                           ment et les autorités de la SAO de Krajina et, plus tard, de la RSK
                           adhéraient sans réserve à cet objectif et contribuaient à sa réalisation,
                           de concert avec les dirigeants de la Serbie et de la RS en BiH.

                           �����������������������������������������������������������������������������������������������������������������
                               445. A partir d’août 1991 au plus tard, l’objectif politique visant à
                           rattacher à la Serbie les régions serbes de Croatie et de BiH en vue de
                           créer un territoire unifié a été réalisé grâce à des attaques généralisées
                           et systématiques contre les régions peuplées majoritairement de
                           Croates et d’autres non-Serbes et à des actes de violence et d’intimi-
                           dation. La Chambre de première instance estime que cette campagne
                           de violence et d’intimidation contre la population croate et non serbe
                           était une conséquence de la position adoptée par les dirigeants de la
                           SAO de Krajina et, plus tard, de la RSK, à savoir qu’il était impos-
                           sible de cohabiter avec les Croates et autres non-Serbes, pour citer
                           Milan Martić, « sur nos territoires serbes de la SAO de Krajina ». La
                           réalisation d’un tel objectif politique dans ces conditions nécessitait

                     124




7 CIJ1077.indb 244                                                                                                                              18/04/16 08:54

                     124 	              application de convention génocide (arrêt)

                           donc le déplacement forcé des non‑Serbes hors des territoires de la
                           SAO de Krajina et de la RSK. En conséquence, la Chambre conclut
                           au‑delà de tout doute raisonnable que l’objectif de l’entreprise crimi-
                           nelle commune était de créer un territoire ethniquement serbe en en
                           chassant la population croate et non serbe, crime reproché aux
                           chefs 10 et 11 de l’acte d’accusation [expulsion et transfert forcé]. »
                           (Jugement Martić, par. 442 et 445 ; référence omise.)
                        425. Dans son jugement rendu en première instance dans l’affaire
                     Babić, le TPIY a constaté, suite au plaidoyer de culpabilité de l’accusé,
                     l’existence d’une entreprise criminelle commune dont l’objectif
                           « était de chasser à jamais, en menant une campagne de persécutions,
                           la majorité de la population croate et des autres populations non
                           serbes d’environ un tiers du territoire de la Croatie afin d’y créer un
                           Etat dominé par les Serbes » (jugement Babić, par. 34).
                        426. Selon le TPIY, les dirigeants de la Serbie et ceux des Serbes de
                     Croatie, entre autres, partageaient l’objectif de créer un Etat serbe, ethni-
                     quement homogène. C’est dans ce contexte qu’ont été commis des actes
                     constituant l’élément matériel du génocide, au sens des litt. a) et b) de l’ar-
                     ticle II de la Convention. Cependant, il ressort des conclusions du TPIY
                     que ces actes n’ont pas été commis dans l’intention de détruire les Croates,
                     mais dans celle de les forcer à quitter les régions concernées afin qu’un Etat
                     serbe ethniquement homogène puisse être créé. La Cour souscrit à cette
                     conclusion. Comme le Tribunal l’a constaté dans l’affaire Martić :
                               « 427. D’août 1991 au début de 1992, des forces de la TO, de la
                           police de la SAO de Krajina et de la JNA ont attaqué des villages et
                           régions peuplés majoritairement de Croates, notamment les villages
                           de Hrvatska Kostajnica, Cerovljani, Hrvatska Dubica, Baćin,
                           Saborsko, Poljanak, Lipovača, Skabrnja et Nadin. Le déplacement
                           de la population non serbe qui a suivi ces attaques était l’objectif
                           principal, et non la conséquence, des opérations militaires
                           �����������������������������������������������������������������������������������������������������������������
                               430. Pour la période allant de 1992 à 1995, la Chambre de pre-
                           mière instance dispose de nombreux éléments de preuve montrant
                           que des actes de violence et d’intimidation généralisés ont été commis
                           contre la population non serbe sur l’ensemble du territoire de la
                           RSK. Elle relève en particulier que, durant cette période, les crimes
                           commis contre la population non serbe (homicides, violences, vols,
                           harcèlement, destruction massive d’habitations et d’églises catho-
                           liques) se sont poursuivis, forçant celle‑ci à fuir le climat coercitif de
                           la RSK. C’est ainsi que la quasi‑totalité de la population non serbe a
                           quitté la RSK…

                             431. Sur la base des nombreux éléments de preuve rappelés plus
                           haut, la Chambre de première instance considère que, en raison du

                     125




7 CIJ1077.indb 246                                                                                                                              18/04/16 08:54

                     125 	         application de convention génocide (arrêt)

                           climat coercitif qui régnait en RSK de 1992 à 1995, la quasi‑totalité de
                           la population non serbe a été déplacée de force vers des territoires sous
                           le contrôle de la Croatie. » (Jugement Martić, par. 427, 430 et 431.)
                        427. Le TPIY a adopté des conclusions similaires dans le jugement
                     Stanišić et Simatović (par. 997, 998, 1050 (reproduits au paragraphe 375
                     ci‑dessus) et 1000, non reproduit).
                        428. La Cour conclut, en conséquence, que les arguments de la Croatie
                     relatifs au contexte général n’étayent pas son allégation selon laquelle l’in-
                     tention génocidaire est la seule déduction raisonnable qui puisse être faite.
                        429. En ce qui concerne le cas de Vukovar auquel la Croatie a prêté
                     une attention particulière, la Cour note que, dans l’affaire Mrkšić et
                     consorts, le TPIY a constaté que l’attaque contre cette ville constituait
                     une réponse à la proclamation d’indépendance de la Croatie, et surtout
                     une affirmation de la mainmise de la Serbie sur la RFSY :
                              « 471. … Les forces serbes ont riposté militairement avec détermi-
                           nation à la proclamation par la Croatie de son indépendance et aux
                           troubles sociaux qui s’en sont ensuivis sur son territoire. C’est dans
                           ce contexte politique que la ville de Vukovar, ses habitants et ceux
                           des environs immédiats de la municipalité de Vukovar ont servi
                           d’exemple pour montrer aux Croates et aux autres Républiques you-
                           goslaves à quelles conséquences fâcheuses ils s’exposaient par leurs
                           actions. De l’avis de la Chambre, les éléments de preuve montrent
                           dans l’ensemble que la punition terrible infligée à Vukovar et à la
                           population civile de la ville et des environs avait valeur d’exemple
                           pour ceux qui n’acceptaient pas le gouvernement fédéral de Belgrade
                           contrôlé par les Serbes, son interprétation des lois de la RFSY ou
                           encore le rôle de la JNA pour qui le maintien de la fédération you-
                           goslave était une condition essentielle de sa pérennité. » (Jugement
                           Mrkšić, par. 471.)
                        Il découle de ce qui précède, ainsi que du fait que de nombreux Croates
                     de Vukovar ont été évacués (voir le paragraphe 436 ci‑dessous), que l’inten-
                     tion de détruire physiquement la population croate n’est pas la seule conclu-
                     sion raisonnable que l’on puisse déduire de l’attaque illégale de Vukovar.
                        430. Dans cette même affaire, le TPIY s’est prononcé sur l’intention
                     des auteurs de mauvais traitements infligés aux prisonniers de guerre
                     d’Ovčara, le 20 novembre 1991 :
                              « 535. La TO et les paramilitaires serbes nourrissaient de vifs sen-
                           timents d’animosité à l’égard des forces croates. Les prisonniers de
                           guerre évacués de l’hôpital de Vukovar puis transportés à Ovčara
                           représentaient les forces croates et étaient à ce titre leurs ennemis. La
                           brutalité des exactions commises le 20 novembre 1991 par la TO et
                           les paramilitaires serbes, ainsi que probablement par quelques sol-
                           dats de la JNA agissant de leur propre initiative, témoigne de leur
                           haine et de leur désir de punir les forces ennemies. La Chambre
                           constate qu’il est dès lors clair que les mauvais traitements infligés à

                     126




7 CIJ1077.indb 248                                                                                     18/04/16 08:54

                     126 	         application de convention génocide (arrêt)

                           l’extérieur et à l’intérieur visaient à punir les prisonniers pour leur
                           appartenance, réelle ou supposée, aux forces croates avant la chute
                           de Vukovar. » (Jugement Mrkšić, par. 535.)
                       Il ressort des conclusions du TPIY que l’intention des auteurs de mau-
                     vais traitements à Ovčara n’était pas de détruire physiquement les
                     membres du groupe protégé, en tant que tel, mais de les punir en raison
                     de leur qualité d’ennemi, au sens militaire.
                       b) Opportunité
                        431. La Croatie estime que la JNA et des forces serbes ont systémati-
                     quement commis des actes constitutifs de l’élément matériel du génocide,
                     au sens des litt. a) à d) de l’article II de la Convention, dès qu’elles ont eu
                     l’opportunité de le faire, c’est‑à‑dire lorsqu’elles ont attaqué et occupé
                     différentes localités croates. Selon la Croatie, cet élément permettrait
                     d’établir que leur intention était de détruire le groupe des Croates en tout
                     ou en partie.
                        432. La Serbie conteste l’approche de la Croatie. Elle avance plusieurs
                     exemples de cas où la JNA et des forces serbes ont épargné des Croates,
                     en ne les tuant pas. De plus, elle soutient que le critère de l’opportunité
                     doit être apprécié au regard du critère du caractère substantiel. Pour la
                     Serbie, le nombre limité de victimes croates, lorsqu’on l’examine à la
                     lumière des opportunités de tuer dont auraient disposé la JNA et les
                     forces serbes, ne permet pas de déduire l’existence d’une intention de
                     détruire.
                        433. La Cour ne s’attachera pas à déterminer si, dans chaque localité
                     qu’elle a examinée précédemment, la JNA et des forces serbes ont systé-
                     matiquement fait usage des opportunités de détruire physiquement des
                     Croates.
                        434. La Cour estime, en revanche, que le déplacement forcé massif
                     auquel ont été soumis les Croates est un élément important pour appré-
                     cier l’existence ou non d’une intention de détruire totalement ou partielle-
                     ment le groupe. La Cour a conclu précédemment que la Croatie n’avait
                     pas démontré que ce déplacement forcé constituait un élément matériel
                     du génocide au sens du litt. c) de l’article II de la Convention (voir le
                     paragraphe 377 ci‑dessus). Cela étant, la Cour rappelle que le fait qu’un
                     déplacement forcé se produise en même temps que des actes relevant de
                     l’article II de la Convention peut permettre « de déceler l’existence d’une
                     intention spécifique (dolus specialis) se trouvant à l’origine des actes en
                     question » (voir le paragraphe 162 ci‑dessus citant C.I.J. Recueil 2007 (I),
                     p. 123, par. 190).
                        435. En l’occurrence, ainsi que cela résulte notamment des conclusions
                     du TPIY, le déplacement forcé était l’instrument d’une politique qui visait
                     la mise en place d’un Etat serbe ethniquement homogène. Dans ce
                     contexte, l’expulsion des Croates a été obtenue par la création d’un climat
                     coercitif, généré par la commission d’actes, constituant pour certains l’élé-
                     ment matériel du génocide, au sens des litt. a) et b) de l’article II de la

                     127




7 CIJ1077.indb 250                                                                                     18/04/16 08:54

                     127 	        application de convention génocide (arrêt)

                     Convention. Ces actes avaient une finalité, le déplacement forcé des
                     Croates, ce qui n’impliquait pas leur destruction physique. Le TPIY a
                     estimé que, entre avril 1991 et avril 1992, entre 80 000 et 100 000 per-
                     sonnes avaient fui la SAO de Krajina (puis la RSK) (jugement Stanišić et
                     Simatović, par. 997). La Cour constate que les actes commis par la JNA
                     et des forces serbes ont eu essentiellement pour conséquence de faire fuir
                     la population croate des territoires concernés. Il n’était pas question de
                     détruire systématiquement cette population, mais de la forcer à se dépla-
                     cer hors des zones que ces forces armées contrôlaient.
                        436. S’agissant du cas de Vukovar, auquel la Croatie a prêté une atten-
                     tion particulière, la Cour relève que, dans l’affaire Mrkšić et consorts, le
                     TPIY a constaté plusieurs cas d’évacuations par la JNA et des forces
                     serbes de civils, notamment des Croates (jugement Mrkšić, par. 157‑160,
                     168, 204 et 207). Le TPIY a aussi conclu que les combattants croates
                     détenus par la JNA et des forces serbes n’avaient pas tous été exécutés.
                     Ainsi, un premier groupe de combattants croates — qui s’étaient rendus
                     à la JNA — avaient été transférés à Ovčara le 18 novembre 1991, puis à
                     Sremska Mitrovica (Serbie), où ils avaient été détenus comme prisonniers
                     de guerre (ibid., par. 145‑155). De même, une partie des combattants
                     croates détenus à Velepromet avaient été transférés vers Sremska Mitro-
                     vica les 19‑20 novembre 1991, alors que les civils qui n’étaient pas soup-
                     çonnés d’avoir combattu aux côtés des forces croates avaient été évacués
                     vers d’autres lieux en Croatie ou en Serbie (ibid., par. 168). Cela montre
                     que, dans de nombreux cas, la JNA et des forces serbes n’ont pas tué les
                     Croates tombés en leur pouvoir.
                        437. La Cour estime qu’il est également pertinent de comparer la taille
                     de la partie visée du groupe protégé avec le nombre de victimes croates
                     afin de déterminer si la JNA et des forces serbes ont saisi les opportunités
                     qui s’offraient à elles de détruire ladite partie du groupe. A cet égard, la
                     Croatie a avancé le chiffre de 12 500 morts croates, ce qui est contesté par
                     la Serbie. La Cour note que, même à supposer que ce chiffre soit correct,
                     point sur lequel elle ne se prononce pas, le nombre de victimes alléguées
                     par la Croatie est peu élevé par rapport à la taille de la partie visée du
                     groupe.
                        La Cour conclut de ce qui précède que la Croatie n’a pas démontré que
                     les auteurs des actes faisant l’objet de la demande principale ont saisi les
                     opportunités qui se présentaient à eux de détruire une partie substantielle
                     du groupe protégé.

                                                          *
                        438. La Croatie fait référence aux activités des paramilitaires serbes
                     pour établir l’élément intentionnel. En particulier, elle se fonde sur un
                     enregistrement vidéo de Zeljko Ražnatović, dit « Arkan », chef du groupe
                     paramilitaire serbe connu sous le nom de « garde volontaire serbe » ou des
                     « Tigres d’Arkan ». Dans cet enregistrement réalisé le 1er novembre 1991,
                     pendant le siège de Vukovar, on voit Arkan ordonner à ses hommes de

                     128




7 CIJ1077.indb 252                                                                                  18/04/16 08:54

                     128 	         application de convention génocide (arrêt)

                      prendre garde à ne pas tuer de Serbes, et ajouter que, puisque ceux‑ci se
                     trouvaient dans les caves des bâtiments alors que les Croates se trouvaient
                     aux étages, il fallait utiliser des lance‑roquettes pour « neutraliser le pre-
                     mier étage ». Même à considérer les agissements d’Arkan comme impu-
                      tables à la Serbie, ce discours semble n’être qu’un fait isolé au cours du
                      très long siège de Vukovar, pendant lequel, ainsi que la Cour l’a déjà
                      constaté (voir les paragraphes 218‑219, 301 et 305 ci‑dessus), les assail-
                      lants ont perpétré des actes excessivement violents, et au cours duquel de
                      graves souffrances ont été causées à la population civile, comme la Serbie
                      l’a reconnu, du moins dans une certaine mesure. Il est difficile de déduire
                      quoi que ce soit d’un fait isolé.
                          La Croatie se fonde également sur le rapport d’un responsable
                      de la sécurité au sein de la JNA, en date du 13 octobre 1991, qui indi-
                     quait que les hommes d’Arkan « se livr[aient] à un génocide et à div-
                     ers actes de terrorisme incontrôlés » dans la région de Vukovar.
                     Ce rapport a été porté à la connaissance du ministre serbe délégué de la
                     défense. Considéré dans son ensemble, pourtant, il ne contient
                     aucun ­   argument ou exemple qui puisse justifier l’emploi du terme
                     ­« ­génocide ».
                          439. Enfin, la Cour considère que la série des 17 critères invoqués par
                      la Croatie ne permet pas de conclure qu’il existait une intention de
                      détruire, en tout ou en partie, les Croates dans les régions concernées.

                           Conclusion sur le dolus specialis
                         440. Ainsi, selon la Cour, la Croatie n’a pas établi que la seule déduc-
                      tion raisonnable qui puisse être faite de la ligne de conduite qu’elle a invo-
                      quée était l’intention de détruire, en tout ou en partie, le groupe
                      des Croates. Les actes constituant l’élément matériel du génocide, au sens
                     des litt. a) et b) de l’article II de la Convention, n’ont pas été com-
                     mis dans l’intention spécifique requise pour être qualifiés d’actes de
                     ­génocide.
                         La Cour relève d’ailleurs que le procureur du TPIY n’a jamais inculpé
                      d’individus pour génocide à l’encontre de la population croate dans le
                      contexte du conflit armé qui s’est déroulé sur le territoire de la Croatie
                      entre 1991 et 1995 (voir le paragraphe 187 ci‑dessus).

                                 C. Conclusion générale sur la demande de la Croatie
                        441. Il résulte de ce qui précède que la Croatie n’a pas démontré son allé-
                     gation selon laquelle un génocide a été commis. Dès lors, aucune question
                     de responsabilité pour commission du génocide au titre de la Convention ne
                     se pose en la présente affaire. Il ne saurait davantage être question d’une
                     responsabilité pour manquement à l’obligation de prévenir le génocide, à
                     l’obligation de punir le génocide ou pour complicité dans le génocide.
                        Le dolus specialis n’ayant pas été établi par la Croatie, ses allégations
                     relatives à l’entente en vue de commettre le génocide, l’incitation directe

                     129




7 CIJ1077.indb 254                                                                                     18/04/16 08:54

                     129 	        application de convention génocide (arrêt)

                     et publique à commettre le génocide, et la tentative de génocide doivent
                     aussi nécessairement être écartées.
                        En conséquence, la demande de la Croatie doit être rejetée dans sa
                     totalité.
                        442. Dès lors, la Cour n’a pas à se prononcer sur l’irrecevabilité de la
                     demande principale soulevée par la Serbie en ce qui concerne les actes
                     antérieurs au 8 octobre 1991. De même, il ne lui incombe pas d’examiner
                     la question de savoir si les actes allégués, antérieurs au 27 avril 1992, sont
                     attribuables à la RFSY, ni celle de savoir si, dans l’affirmative, la Serbie
                     aurait pu succéder à la responsabilité de la RFSY à raison de ces actes.

                                                            *
                                                        *       *


                             VI. Examen au fond de la demande reconventionnelle

                        443. La Serbie a soumis à la Cour, dans son contre‑mémoire, une
                     demande reconventionnelle qui comporte plusieurs chefs de conclusions.
                     Dans sa formulation finale, telle qu’elle résulte des conclusions présentées
                     par l’agent de la Serbie au terme des audiences, cette demande reconven-
                     tionnelle est reproduite in extenso au paragraphe 51 du présent arrêt. Elle
                     constitue le II des conclusions finales, qui comporte quatre points numéro-
                     tés de 6 à 9.
                        444. En substance, la Serbie demande à la Cour de déclarer que la
                     Croatie a violé la convention sur le génocide en commettant pendant et
                     après l’opération militaire dite « Tempête » en 1995 des actes prohibés par
                     l’article II de la Convention à l’encontre du groupe national et ethnique
                     serbe vivant en Croatie, dans l’intention de détruire ce groupe, comme tel,
                     en tout ou en partie (point 6 des conclusions finales).
                        Subsidiairement, la Serbie soutient — et demande à la Cour de décla-
                     rer — que la Croatie s’est rendue coupable d’entente en vue de commettre
                     le génocide, d’incitation à commettre le génocide, de tentative de génocide
                     et de complicité dans le génocide, au sens de l’article III de la Convention
                     (point 7).
                        En outre, la Serbie demande à la Cour de déclarer que la Croatie a
                     manqué à son obligation, découlant de la Convention, de punir les auteurs
                     des actes visés aux points précédents (point 8).
                        Enfin, la Serbie demande à la Cour, ayant constaté que la responsabilité
                     internationale de la Croatie était engagée, d’ordonner à cette dernière de
                     prendre diverses mesures pour, d’une part, se conformer pleinement à ses
                     obligations découlant de la Convention et, d’autre part, réparer les consé-
                     quences dommageables des faits illicites qui lui sont imputables (point 9).
                        445. Il y a lieu pour la Cour d’examiner en premier lieu le chef de
                     conclusions énoncé au point 6 des conclusions finales de la Serbie. Du
                     résultat auquel la conduira cet examen dépendra, en large part, la manière
                     dont elle abordera les conclusions énoncées aux points suivants.

                     130




7 CIJ1077.indb 256                                                                                    18/04/16 08:54

                     130 	        application de convention génocide (arrêt)

                      A. Examen des conclusions principales de la demande reconventionnelle :
                     question de savoir si des actes de génocide attribuables à la Croatie ont été
                        commis à l’encontre du groupe national et ethnique des Serbes vivant
                                 en Croatie pendant et après l’opération « Tempête »
                        446. La Serbie soutient que la Croatie s’est rendue coupable des actes
                     suivants, définis à l’article II de la Convention comme constitutifs du
                     génocide : des meurtres de membres du groupe national et ethnique des
                     Serbes vivant en Croatie (litt. a) de l’article II) ; des actes portant une
                     atteinte grave à l’intégrité physique ou mentale de membres du même
                     groupe (litt. b) de l’article II) ; une soumission intentionnelle du groupe
                     en cause à des conditions d’existence devant entraîner sa destruction phy-
                     sique totale ou partielle (litt. c) de l’article II), l’ensemble de ces actes
                     ayant été commis dans l’intention de détruire, en tout ou en partie, le
                     groupe concerné, comme tel.
                        447. Deux points n’ont pas été controversés entre les Parties et peuvent
                     être regardés par la Cour comme acquis.
                        448. En premier lieu, les Serbes qui vivaient en Croatie à l’époque des
                     faits — et qui représentaient une minorité de la population — consti-
                     tuaient bien un « groupe national » ou « ethnique » au sens de l’article II
                     de la convention sur le génocide, et les Serbes vivant dans la région de la
                     Krajina, directement concernés par l’opération « Tempête », constituaient
                     une « partie substantielle » de ce groupe national ou ethnique, au sens où
                     cette expression est employée au paragraphe 198 de l’arrêt rendu par la
                     Cour en 2007 en l’affaire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro
                     (voir le paragraphe 142 ci‑dessus).
                        La Cour en déduit que, si des actes entrant dans le champ de l’article II
                     de la Convention ont été commis à l’encontre des Serbes de la Krajina et
                     s’ils l’ont été dans l’intention de détruire ce groupe de personnes, elle devrait
                     en conclure que les éléments constitutifs du génocide seraient réunis, car se
                     trouverait en particulier remplie la condition selon laquelle « l’intention doit
                     être de détruire au moins une partie substantielle du groupe » national ou
                     ethnique concerné (voir Application de la convention pour la prévention et la
                     répression du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑­
                     Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 126, par. 198).
                        449. En second lieu, les actes allégués par la Serbie — au moins la très
                     grande majorité d’entre eux — seraient imputables, à les supposer établis,
                     aux forces armées régulières ou aux forces de police de la Croatie.
                        En conséquence, ces actes seraient de nature à engager la responsabilité
                     internationale de la Croatie, dans le cas où ils seraient illicites, pour la
                     seule raison qu’ils auraient été accomplis par l’un ou plusieurs de ses
                     organes. Cela resterait vrai, en vertu du droit de la responsabilité inter­
                     nationale des Etats, même si l’auteur de l’acte avait agi d’une manière
                     contraire aux instructions données ou outrepassé son mandat (voir en ce
                     sens Activités armées sur le territoire du Congo (République démocratique
                     du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 242, par. 214). Il ne
                     se présente donc aucune difficulté, dans le cadre de l’examen de la

                     131




7 CIJ1077.indb 258                                                                                       18/04/16 08:54

                     131 	        application de convention génocide (arrêt)

                       demande reconventionnelle, à propos de l’attribution des actes prétendu-
                       ment illicites à l’Etat dont la responsabilité internationale est recherchée
                       (à savoir le demandeur).
                          450. En revanche, les Parties divergent complètement sur deux ques-
                       tions cruciales.
                          Premièrement, la Croatie conteste l’existence même d’une grande partie
                     des actes allégués par la Serbie ; et deuxièmement, elle conteste que ces
                     actes, dans la mesure où ils seraient établis pour certains d’entre eux,
                     aient été accomplis dans l’intention de détruire, en tout ou en partie,
                     le groupe national ou ethnique des Serbes de Croatie comme tel.
                          451. Ce sont ces deux questions que la Cour va à présent examiner. Il
                     s’agira d’abord de rechercher si des actes constituant l’élément matériel
                     du génocide — c’est‑à‑dire des actes entrant dans les catégories définies à
                     l’article II de la Convention — ont été commis (c’est la question de
                     ­l’actus reus). Il s’agira ensuite, pour autant que certains des actes en cause
                      seraient établis, de se prononcer sur la question de savoir si ces actes ont
                      été commis dans une intention génocidaire (c’est la question du dolus
                      ­specialis).

                     1) L’élément matériel du génocide (actus reus)
                       452. La Serbie soutient que la Croatie a commis divers actes entrant
                     dans le champ des litt. a), b) et c) de l’article II de la convention sur le
                     génocide, à savoir :
                     — des bombardements indiscriminés sur les villes de la Krajina, en
                       particulier sur la ville de Knin, qui auraient entraîné le meurtre de
                       civils serbes, au sens du litt. a) de l’article II ;
                     — le déplacement forcé de la population serbe de la Krajina, qui entrerait
                       dans le champ du litt. c) de l’article II ;
                     — le meurtre de Serbes fuyant en colonnes les villes attaquées, entrant
                       dans le champ du litt. a) de l’article II ;
                     — le meurtre de Serbes restés, après l’opération « Tempête », dans les
                       zones de la Krajina placées sous la protection des Nations Unies
                       (ZPNU), relevant également du litt. a) de l’article II ;
                     — de mauvais traitements infligés aux Serbes pendant et après le
                       déroulement de l’opération « Tempête », relevant des litt. b) et c) de
                       l’article II ;
                     — la destruction et le pillage à grande échelle de biens appartenant aux
                       Serbes pendant et après l’opération « Tempête », relevant du litt. c) de
                       l’article II.
                        453. La Serbie a également invoqué les mesures administratives et autres
                     qu’aurait adoptées la Croatie en vue d’empêcher les Serbes ayant fui la
                     Krajina lors de l’opération « Tempête » de rentrer chez eux par la suite.
                        Toutefois, de l’avis de la Cour, cette question n’a pas été invoquée par
                     la Serbie en tant qu’élément de l’actus reus du génocide, mais plutôt comme
                     un élément permettant de démontrer l’existence de l’intention spécifique de

                     132




7 CIJ1077.indb 260                                                                                     18/04/16 08:54

                     132 	        application de convention génocide (arrêt)

                     détruire le groupe visé, en tout ou en partie, c’est‑à‑dire de prouver le
                     dolus specialis. Elle sera donc examinée ci‑après, dans le point 2.
                       a) L
                           es éléments de preuve présentés par la Serbie en vue d’établir les faits
                          allégués
                        454. Au soutien de ses allégations factuelles, la Serbie a invoqué plu-
                     sieurs éléments de preuve provenant de sources différentes, dont la Croa-
                     tie a contesté, pour une large part, la pertinence et la crédibilité.
                        455. Elle a invoqué d’abord les travaux publiés par deux organisations
                     non gouvernementales, l’une croate et l’autre serbe : le Comité Helsinki de
                     Croatie pour les droits de l’homme (ci‑après le « CHC »), et l’organisation
                     Veritas.
                        La première a publié en 2001 à Zagreb un rapport intitulé Military
                     Operation Storm and its Aftermath ; la seconde a publié une liste des vic-
                     times de l’opération « Tempête », qui fait l’objet d’une mise à jour régu-
                     lière.
                        456. La Croatie met en cause la crédibilité des travaux en question. Elle
                     relève qu’ils sont entachés de nombreuses erreurs, imprécisions et incohé-
                     rences, et qu’en outre l’organisation Veritas n’est, selon elle, ni indépen-
                     dante ni impartiale, en particulier parce que son directeur a occupé des
                     postes de responsabilité pour le compte des gouvernements de la RSK.
                        457. La Cour convient que ni le rapport du CHC ni celui de Veritas
                     n’ont une valeur probante telle qu’elle puisse regarder un fait comme éta-
                     bli sur la base exclusive de ces documents ; d’ailleurs, la Serbie a elle‑même
                     admis que ces rapports comportaient des erreurs factuelles. Elle n’estime
                     pas pour autant que ces documents soient à ce point dépourvus de valeur
                     informative qu’il faille les écarter en totalité. La Cour pourra prendre en
                     considération les données qu’ils contiennent chaque fois que celles‑ci
                     apparaîtront comme corroborant d’autres sources. C’est une démarche
                     semblable que la chambre de première instance du TPIY a adoptée à pro-
                     pos du rapport du CHC dans l’affaire Gotovina (jugement Gotovina,
                     par. 50), sur laquelle la Cour reviendra plus loin dans le présent arrêt.
                        458. La Serbie fonde également ses allégations sur plusieurs autres
                     documents ou témoignages, notamment : le rapport sur la situation des
                     droits de l’homme dans le territoire de l’ex‑Yougoslavie en date du
                     7 novembre 1995, présenté à l’Assemblée générale et au Conseil de sécurité
                     des Nations Unies par Mme Elisabeth Rehn, rapporteuse spéciale de la
                     Commission des droits de l’homme, conformément à la résolution 1995/89
                     de ladite Commission et à la décision 1995/920 du Conseil économique et
                     social ; un rapport de l’organisation non gouvernementale Human Rights
                     Watch intitulé « Impunity for Abuses Committed during « Opera-
                     tion Storm », and the Denial of the Right of Refugees to Return to the
                     Krajina » daté d’août 1996 ; le rapport d’expert de M. Reynaud Theunens,
                     intitulé « Croatian Armed Forces and Operation Storm », soumis par le
                     bureau du procureur au TPIY dans l’affaire Gotovina ; les déclarations de
                     certains témoins devant des tribunaux nationaux en Serbie et en Bosnie‑­

                     133




7 CIJ1077.indb 262                                                                                     18/04/16 08:54

                     133 	        application de convention génocide (arrêt)

                     Herzégovine, se rapportant aux faits en cause dans la présente affaire ; les
                     témoignages de personnes entendues par le TPIY dans l’affaire Gotovina ;
                     enfin, les déclarations écrites de sept témoins et d’un témoin‑expert présen-
                     tées par la Serbie en l’espèce, au sujet desquelles la Croatie a renoncé à
                     exercer sa faculté de soumettre leurs auteurs à un contre‑interrogatoire.
                        459. La Cour estime devoir accorder du poids au premier des documents
                     susmentionnés, en raison à la fois du statut d’indépendance de son auteur,
                     et du fait qu’il a été établi à la demande d’organes des Nations Unies, pour
                     les besoins de l’exercice par ceux‑ci de leurs fonctions. A cet égard, la Cour
                     relève que la Croatie n’a pas contesté l’objectivité de ce rapport, même si
                     elle est en désaccord avec certaines des constatations de fait qu’il contient.
                        La Cour accordera un crédit important aux dépositions des huit per-
                     sonnes appelées par la Serbie à témoigner devant elle. Il y a lieu cependant
                     de souligner que le seul fait que la Croatie ait renoncé à contre‑interroger
                     ces témoins n’implique aucunement l’obligation pour la Cour de tenir
                     pour exactes l’ensemble des déclarations présentées. La Croatie a d’ailleurs
                     clairement indiqué que sa renonciation à contre‑interroger les témoins ne
                     signifiait pas qu’elle acceptait comme exactes leurs déclarations, à l’égard
                     de certaines desquelles elle a au contraire exprimé de fortes réserves.
                        Les autres documents et témoignages mentionnés au paragraphe précé-
                     dent seront dûment pris en compte par la Cour, sans toutefois être regar-
                     dés comme dotés, pour chacun d’entre eux, d’une pleine force probante.
                        460. Enfin, les Parties se sont amplement référées au jugement de la
                     chambre de première instance et à l’arrêt de la chambre d’appel du TPIY
                     dans l’affaire Gotovina, tout en en tirant des conclusions largement ­opposées.
                        Le désaccord entre les Parties se rapporte en réalité au premier des
                     griefs formulés par la Serbie, à savoir que la Croatie aurait procédé à des
                     bombardements indiscriminés sur les villes de la Krajina au début de
                     l’opération « Tempête », causant ainsi de nombreuses pertes de vies
                     humaines dans la population civile.
                        La portée des décisions rendues par le TPIY dans l’affaire Gotovina
                     sera donc examinée ci‑après, à propos de la question de savoir si le grief
                     qui vient d’être exposé est matériellement établi.
                        461. Il suffit de rappeler, à ce stade, que la circonstance qu’aucun res-
                     ponsable civil ou militaire croate n’ait été condamné par le TPIY pour
                     génocide — ni d’ailleurs sur la base d’un autre chef d’accusation — en
                     relation avec les événements qui se sont déroulés pendant et après l’opé-
                     ration « Tempête » ne suffit pas en elle‑même à faire obstacle à ce que la
                     Cour déclare, le cas échéant, que la responsabilité internationale de la
                     Croatie est engagée pour violation de la convention sur le génocide (voir
                     en ce sens Application de la convention pour la prévention et la répression
                     du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro),
                     arrêt, C.I.J. Recueil 2007 (I), p. 119‑120, par. 180‑182). De même, le fait
                     que le procureur du TPIY n’ait jamais inclus dans ses actes d’accusation,
                     dans les affaires en rapport avec l’opération « Tempête », le chef de géno-
                     cide, n’a pas automatiquement pour effet de vouer à l’échec la demande
                     reconventionnelle de la Serbie.

                     134




7 CIJ1077.indb 264                                                                                     18/04/16 08:54

                     134 	        application de convention génocide (arrêt)

                        Les Parties ne paraissent pas, d’ailleurs, être en désaccord sur les deux
                     propositions qui précèdent. La Croatie, cependant, souligne que l’absence de
                     condamnation par le TPIY et, au surplus, l’absence de toute poursuite enga-
                     gée du chef de génocide en rapport avec l’opération « Tempête » affaiblissent
                     grandement la thèse qui est à la base de la demande reconventionnelle serbe,
                     à savoir qu’un génocide a été commis par les organes de la Croatie.
                       b) E
                           xamen de la question de savoir si les actes allégués par la Serbie sont
                          matériellement établis
                        462. La Cour va à présent examiner les différentes catégories d’actes
                     allégués par la Serbie au soutien de sa demande reconventionnelle, afin de
                     rechercher, pour chacun d’entre eux, s’ils sont matériellement établis sur la
                     base des éléments de preuve qui lui ont été présentés. Elle le fera en suivant
                     l’ordre indiqué au paragraphe 452 ci‑dessus, à savoir : i) meurtre de civils
                     résultant des bombardements indiscriminés sur les villes de la Krajina ;
                     ii) déplacement forcé de la population serbe de la Krajina ; iii) meurtre de
                     Serbes fuyant par colonnes les villes attaquées ; iv) meurtre de Serbes restés
                     dans les zones de la Krajina protégées par les Nations Unies ; v) mauvais
                     traitements infligés aux Serbes pendant et après l’opération « Tempête ».
                             i) 
                                Meurtre de civils résultant des bombardements prétendument
                                indiscriminés sur les villes de la Krajina
                        463. Selon la Serbie, les forces armées croates auraient procédé, dès le
                     début des actions militaires dans le cadre de l’opération « Tempête », à des
                     bombardements indiscriminés sur plusieurs villes et villages de la Krajina,
                     région peuplée en majorité par des Serbes, à savoir Knin, la ville la plus
                     importante de la région, mais aussi Benkovac, Obrovac, Gračac, Bosansko,
                     Grahovo, Kijani, Kistanje, Uzdolje, Kovačić, Plavno, Polača et Buković.
                        Ces bombardements auraient visé indifféremment des cibles militaires
                     — là où il en existait — et la population civile. Il en serait résulté de nom-
                     breux morts parmi les civils ; selon le défendeur, dans la seule municipalité
                     de Knin, 357 personnes auraient été tuées, dont 237 civils, pour beaucoup
                     d’entre elles lors des bombardements indiscriminés. La Serbie ajoute que
                     ces bombardements auraient été ordonnés dans l’intention de faire fuir la
                     population serbe de la Krajina ; cet aspect, qui se rapporte à la deuxième
                     catégorie d’actes allégués par la Serbie, à savoir le déplacement forcé de la
                     population serbe, sera examiné au point suivant.
                        Selon la Croatie, au contraire, les bombardements opérés sur des villes
                     de la Krajina visaient exclusivement des cibles militaires, et pour autant
                     qu’ils auraient fait des victimes civiles — dont le nombre, en tout état de
                     cause, serait très inférieur aux allégations de la Serbie — cela aurait été la
                     conséquence non pas d’une volonté délibérée de viser la population civile,
                     mais seulement de la proximité des objectifs militaires avec les zones habi-
                     tées par une telle population. La Croatie invoque, au soutien de son affir-
                     mation, les conclusions auxquelles est parvenue la chambre d’appel du
                     TPIY dans l’affaire Gotovina.

                     135




7 CIJ1077.indb 266                                                                                    18/04/16 08:54

                     135 	        application de convention génocide (arrêt)

                        464. Les Parties tirant des conséquences largement opposées des déci-
                     sions rendues par le TPIY dans l’affaire Gotovina, et ces décisions étant
                     d’une grande pertinence pour les besoins de la présente espèce, il y a lieu
                     d’abord pour la Cour de rappeler sommairement en quoi consistaient les
                     procédures engagées devant le TPIY dans cette affaire, et quelle a été la
                     teneur des décisions rendues en première instance puis en appel.
                        465. Les poursuites ayant abouti à ces décisions ont été engagées par le
                     procureur du TPIY en 2001 et 2006 à l’encontre d’Ante Gotovina,
                     Ivan Cermak et Mladen Markač, trois officiers généraux croates qui
                     avaient été à des titres divers responsables, en août 1995, de l’opération
                     « Tempête ». Celle‑ci avait pour objectif déclaré de permettre au gouver-
                     nement de la Croatie de reprendre le contrôle de la Krajina, alors contrô-
                     lée par les autorités de la RSK.
                        Les chefs d’accusation, communs aux trois officiers poursuivis, étaient
                     principalement la persécution, le meurtre et l’assassinat, l’expulsion et le
                     transfert forcé de la population, les actes inhumains et cruels, la destruc-
                     tion de villes et villages sans nécessité militaire.
                        En substance, le procureur soutenait que les forces armées croates
                     s’étaient livrées à des attaques d’artillerie indiscriminées sur un grand
                     nombre de villes et villages de la Krajina, attaques visant délibérément les
                     zones civiles aussi bien que les objectifs militaires. Ces attaques avaient
                     causé la mort de nombreux civils, des destructions de biens matériels sans
                     rapport avec des cibles militaires et le départ de la majeure partie de la
                     population, qui avait fui les zones bombardées.
                        466. La chambre de première instance, par son jugement du
                     15 avril 2011, a acquitté le général Cermak, mais a déclaré coupables les
                     généraux Gotovina et Markač, et les a condamnés respectivement à
                     24 et 18 années d’emprisonnement.
                        Elle a considéré que ces officiers avaient pris part à une entreprise cri-
                     minelle commune visant à expulser la population civile serbe de la Kra-
                     jina, au moyen de bombardements indiscriminés sur les quatre villes de
                     Knin, Benkovac, Obrovac et Gračac, qui avaient pour but — à côté des
                     fins strictement militaires — d’effrayer et de démoraliser la population
                     pour la contraindre à fuir.
                        Elle a donc retenu à la charge des deux accusés les chefs de meurtre,
                     expulsion, persécution, destructions et actes inhumains, notamment (juge-
                     ment Gotovina, par. 2619 et 2622).
                        467. Pour parvenir à cette conclusion, la chambre de première instance
                     s’est fondée, d’une part, sur certains documents, parmi lesquels le
                     procès‑verbal de la réunion tenue à Brioni le 31 juillet 1995, soit
                     ­
                     quelques jours avant le lancement de l’opération, sous la présidence du pré-
                     sident Tudjman — procès‑verbal dont il sera question plus loin dans le
                     présent arrêt —, d’autre part et surtout, sur le critère dit « standard des
                     200 mètres » (ibid., par. 1970‑1995, 2305 et 2311). Selon ce critère, seules
                     les munitions d’artillerie dont le point d’impact se situe à moins de
                     200 mètres d’une cible militaire identifiée pourraient être considérées
                     comme ayant visé cette cible, tandis que celles s’écrasant à plus de 200 mètres

                     136




7 CIJ1077.indb 268                                                                                     18/04/16 08:54

                     136 	        application de convention génocide (arrêt)

                      d’un objectif militaire devraient être regardées comme indiquant que l’at-
                      taque visait délibérément à atteindre des cibles civiles tout autant que
                      militaires, et était donc indiscriminée (jugement Gotovina, par. 1898).
                         Appliquant ce standard au cas d’espèce, la chambre de première instance
                     a conclu que les attaques d’artillerie dirigées sur les quatre villes mention-
                     nées plus haut (mais pas sur les autres villes et villages de la Krajina) avaient
                     été indiscriminées, dès lors qu’une grande proportion des munitions étaient
                     tombées à plus de 200 mètres d’une quelconque cible militaire identifiable
                     (ibid., par. 1899‑1906, 1917‑1921, 1927‑1933 et 1939‑1941).
                         468. La chambre d’appel, dans son arrêt du 16 novembre 2012,
                     a contredit l’analyse de la chambre de première instance et infirmé le
                     ­jugement.
                         Elle a estimé que le « standard des 200 mètres » était dépourvu de base
                     légale et de justification convaincante. Elle en a déduit que la chambre de
                     première instance ne pouvait pas raisonnablement, sur la seule base de
                     l’application de ce standard, conclure à l’existence d’attaques d’artillerie
                     indiscriminées sur les quatre villes en cause. Elle a estimé en outre que le
                     raisonnement de la chambre de première instance reposait essentiellement
                     sur l’application du standard en question, et qu’aucun autre élément de
                     preuve soumis aux débats — en particulier le procès‑verbal de la réunion
                     de Brioni — n’établissait de manière convaincante la volonté délibérée
                     des forces armées croates de prendre pour cible la population civile (arrêt
                     Gotovina, par. 61, 64‑65, 77‑83 et 93). En conséquence, la chambre d’ap-
                     pel a conclu qu’il n’était pas prouvé qu’il y ait eu une « entreprise crimi-
                      nelle commune » et a prononcé l’acquittement des deux accusés pour
                     l’ensemble des chefs d’accusation (parmi lesquels le meurtre et l’expul-
                      sion) (ibid., par. 158).
                         469. La Cour rappelle que, comme elle l’a affirmé en 2007, elle doit
                      « en principe admettre comme hautement convaincantes les conclusions
                     de fait pertinentes auxquelles est parvenu le Tribunal en première ins-
                     tance, à moins, évidemment, qu’elles n’aient été infirmées en appel » (voir
                      ci‑dessus, le paragraphe 182).
                         Cela devrait la conduire, dans la présente affaire, à tenir le plus grand
                      compte des constatations de fait de la chambre de première instance qui
                      n’ont pas été contredites par la chambre d’appel, et à donner dûment
                      poids aux constatations et appréciations de la chambre d’appel concer-
                      nant la question du caractère indiscriminé des attaques d’artillerie lancées
                      contre les villes de la Krajina dans le cadre de l’opération « Tempête ».
                         470. Pour faire échec à une telle conclusion, la Serbie, il est vrai, a fait
                      valoir que les conclusions d’une chambre d’appel du TPIY ne devaient
                      pas automatiquement se voir conférer plus de poids que celles d’une
                      chambre de première instance. En effet, selon la Serbie, les membres de la
                      chambre d’appel sont désignés de manière aléatoire et varient d’une
                      affaire à l’autre, de sorte qu’ils n’ont pas plus d’expérience ou d’autorité
                      que ceux de la chambre de première instance qui a jugé la même affaire.
                      La principale différence entre les deux formations semble être que la pre-
                      mière se compose de cinq juges, tandis que la seconde se compose de

                     137




7 CIJ1077.indb 270                                                                                       18/04/16 08:54

                     137 	        application de convention génocide (arrêt)

                     trois juges. En outre, en l’espèce, la chambre de première instance a statué
                     à l’unanimité lorsqu’elle a condamné Gotovina et Markač, tandis que la
                     chambre d’appel n’a adopté son arrêt d’acquittement que par trois voix
                     contre deux. Au total, la majorité des juges ayant examiné l’affaire Goto‑
                     vina a été d’avis que les forces croates se sont livrées à des attaques indis-
                     criminées contre les quatre villes de la Krajina susmentionnées.
                        Il en résulterait, selon la Serbie, que dans les circonstances particulières
                     de la présente espèce la Cour ne devrait pas attacher plus d’importance
                     aux conclusions de la chambre d’appel qu’à celles de la chambre de pre-
                     mière instance, et se faire elle‑même une idée du caractère plus ou moins
                     convaincant des arguments retenus par les deux formations de jugement
                     successives.
                        471. Quelles que soient les conditions dans lesquelles sont choisis les
                     membres de la chambre d’appel, qu’il n’appartient pas à la Cour d’appré-
                     cier, les décisions rendues par cette dernière représentent le dernier mot
                     du TPIY sur les affaires qui lui sont soumises, lorsque l’une des parties a
                     choisi de faire appel du jugement de première instance. En conséquence,
                     la Cour ne saurait placer sur le même plan les constatations et apprécia-
                     tions de la chambre de première instance et celles de la chambre d’appel ;
                     en cas de divergences, elle ne peut qu’accorder un poids prééminent aux
                     énoncés figurant dans l’arrêt de la chambre d’appel, tout en conservant en
                     dernière analyse le pouvoir de trancher elle‑même les questions qui se
                     posent à elle en fait et en droit.
                        472. La Cour déduit de ce qui précède qu’elle ne saurait conclure à
                     l’existence d’attaques d’artillerie indiscriminées contre les villes de la Kra-
                     jina, visant délibérément à faire des victimes civiles. Ce n’est que dans des
                     circonstances exceptionnelles qu’elle se dissocierait des conclusions, sur une
                     question comme celle‑ci, adoptées par le TPIY. La Serbie a, certes, attiré
                     l’attention de la Cour sur les controverses qu’a provoquées l’arrêt de la
                     chambre d’appel. Cependant, aucun élément, antérieur ou postérieur à cet
                     arrêt, n’a été présenté à la Cour qui prouverait indiscutablement l’intention
                     des autorités croates de prendre délibérément pour cibles des tirs d’artillerie
                     les zones civiles des villes peuplées par les Serbes. En particulier, une telle
                     intention ne résulte pas des mentions figurant au procès‑verbal de la réu-
                     nion de Brioni, qui sera analysé plus en détail ci‑après, à propos de l’exis-
                     tence du dolus specialis. On ne saurait non plus la regarder comme
                     indiscutablement établie sur la base des déclarations de personnes appelées
                     à témoigner devant la chambre de première instance du TPIY dans l’affaire
                     Gotovina et citées comme témoins par la Serbie dans la présente affaire.
                        473. La Serbie a en outre soutenu que, même si la Cour ne souhaitait
                     pas contredire la chambre d’appel en ce que celle‑ci a estimé que les
                     attaques d’artillerie contre les villes de la Krajina n’étaient pas indiscrimi-
                     nées, et qu’elles étaient donc licites au regard du droit international huma-
                     nitaire, cela ne l’empêcherait pas de considérer que les mêmes attaques,
                     menées dans le cadre d’un conflit armé, sont illicites au regard de la
                     convention sur le génocide, dès lors qu’elles auraient été motivées par l’in-
                     tention de détruire la population serbe de la Krajina, en tout ou en partie.

                     138




7 CIJ1077.indb 272                                                                                     18/04/16 08:54

                     138 	        application de convention génocide (arrêt)

                         474. Il n’est pas douteux qu’en règle générale un même acte peut par-
                     faitement être licite au regard d’un corps de règles juridiques, et être illi-
                     cite au regard d’un autre corps de règles juridiques. On ne saurait donc
                     pas exclure par principe qu’un acte accompli dans le cadre d’un conflit
                     armé et licite au regard du droit international humanitaire constitue
                     simultanément, de la part de l’Etat qui l’accomplit, une violation d’une
                     autre obligation internationale qui s’impose à lui.
                         Mais la Cour n’est pas appelée dans le contexte de la demande recon-
                     ventionnelle à se prononcer sur les relations entre le droit international
                     humanitaire et la convention sur le génocide. La question à laquelle elle
                     doit répondre est celle de savoir si les attaques d’artillerie contre les villes
                     de la Krajina en août 1995, dans la mesure où elles ont fait des victimes
                     civiles, ont constitué des « meurtre[s] de membres du groupe » des Serbes
                      de la Krajina, au sens du litt. a) de l’article II de la convention sur le
                     génocide, de telle sorte que ces attaques puissent être regardées, en consé-
                      quence, comme constituant l’élément matériel du génocide.
                         Le meurtre au sens du litt. a) de l’article II de la Convention suppose
                     toujours l’existence d’un élément intentionnel — qui est tout à fait dis-
                      tinct de l’« intention spécifique » nécessaire par ailleurs à la caractérisation
                      du génocide —, à savoir l’intention de donner la mort (voir en ce sens le
                     paragraphe 186 de l’arrêt de 2007 en l’affaire Bosnie‑Herzégovine c.
                     ­Serbie‑et‑Monténégro, qui indique que « le « meurtre » est nécessairement
                     intentionnel », mentionné ci‑dessus au paragraphe 156 du présent arrêt).
                      En conséquence, si l’on estime que les attaques en cause ont été exclusive-
                      ment dirigées contre des objectifs militaires, et que les pertes civiles n’ont
                      pas été provoquées de propos délibéré, on ne saurait considérer ces
                      attaques, en tant qu’elles ont occasionné la mort de civils, comme entrant
                      dans le champ du litt. a) de l’article II de la convention sur le génocide.
                         475. La Cour conclut de ce qui précède qu’il n’a pas été démontré que
                      des « meurtre[s] de membres du groupe » protégé, au sens de l’article II de
                      la Convention, aient été commis du fait des tirs d’artillerie dirigés contre
                      des villes de cette région lors de l’opération « Tempête » en août 1995.


                             ii) Déplacement forcé de la population serbe de la Krajina
                        476. La Serbie soutient que le départ massif des Serbes de la Krajina,
                     dont elle évalue l’ampleur à un nombre de personnes situé entre 180 000
                     et 220 000, a été contraint et a résulté d’un plan politique délibéré conçu
                     par les autorités de la Croatie, afin que la population d’origine serbe
                     vivant en Croatie soit forcée de s’en aller pour être remplacée par une
                     population de souche croate.
                        La Croatie conteste cette affirmation, et soutient pour sa part que les
                     Serbes qui ont quitté la Krajina pendant et immédiatement après l’opéra-
                     tion « Tempête » sont partis en raison du risque de violence communé-
                     ment associé à un conflit armé ou de la crainte que leur inspiraient, de
                     manière générale, les forces croates, mais sans y être obligés par celles‑ci.

                     139




7 CIJ1077.indb 274                                                                                       18/04/16 08:54

                     139 	         application de convention génocide (arrêt)

                     Elle ajoute que l’« exode » de la majorité de la population serbe a été
                     déclenché par une décision d’évacuation prise par le « conseil suprême de
                     défense » de la « RSK ». La Croatie invoque l’arrêt rendu par la chambre
                     d’appel du TPIY dans l’affaire Gotovina, dans lequel la chambre a infirmé
                     les conclusions du jugement de première instance selon lesquelles le départ
                     des Serbes avait été provoqué par des attaques illégales sur les villes de
                     Knin, Benkovac, Gračac et Obrovac.
                        477. La Cour n’est saisie que de la question de savoir si un génocide a
                     été commis à l’occasion de l’opération « Tempête ». Or, le déplacement
                     forcé d’une population, à le supposer établi, ne constituerait pas en
                     lui‑même l’élément matériel du génocide.
                        Comme la Cour l’a indiqué dans son arrêt de 2007 en l’affaire Bosnie‑­
                     Herzégovine c. Serbie‑et‑Monténégro,
                           « [d]e telles mesures [de nettoyage ethnique] ne sauraient constituer une
                           forme de génocide au sens de la Convention que si elles correspondent
                           à l’une des catégories d’actes prohibés par l’article II de la Convention
                           ou relèvent de l’une de ces catégories. Ni l’intention, sous forme d’une
                           politique visant à rendre une zone « ethniquement homogène », ni les
                           opérations qui pourraient être menées pour mettre en œuvre pareille
                           politique ne peuvent, en tant que telles, être désignées par le terme de
                           génocide … ; la déportation ou le déplacement de membres apparte-
                           nant à un groupe, même par la force, n’équivaut pas nécessairement à
                           la destruction dudit groupe… Cela ne signifie pas que les actes qui sont
                           décrits comme étant du « nettoyage ethnique » ne sauraient jamais
                           constituer un génocide, s’ils sont tels qu’ils peuvent être qualifiés, par
                           exemple, de « [s]oumission intentionnelle du groupe à des conditions
                           d’existence devant entraîner sa destruction physique totale ou par-
                           tielle », en violation du litt. c) de l’article II de la Convention, sous
                           réserve que pareille action soit menée avec l’intention spécifique
                           (dolus specialis) nécessaire, c’est‑à‑dire avec l’intention de détruire le
                           groupe, et non pas seulement de l’expulser de la région. » (Application
                           de la convention pour la prévention et la répression du crime de génocide
                           (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil
                           2007 (I), p. 123, par. 190 (italiques dans l’original).)
                        478. Combiné à d’autres éléments, et notamment à la commission
                     d’actes prohibés par l’article II, le déplacement forcé d’une population
                     peut contribuer à la preuve de l’intention génocidaire (voir les para-
                     graphes 162‑163 ci‑dessus).
                        479. En l’espèce, la Cour relève qu’il n’est pas contesté qu’une partie
                     importante de la population serbe de la Krajina a fui cette région en
                     conséquence directe des actions militaires conduites par les forces armées
                     croates dans le cadre de l’opération « Tempête », notamment des tirs d’ar-
                     tillerie sur les quatre villes susnommées. Elle note aussi que le procès‑­
                     verbal de la réunion de Brioni, sur lequel elle reviendra plus loin (voir les
                     paragraphes 501‑507 ci‑après), fait apparaître que les plus hautes autori-
                     tés politiques et militaires croates étaient parfaitement conscientes que

                     140




7 CIJ1077.indb 276                                                                                      18/04/16 08:54

                     140 	        application de convention génocide (arrêt)

                     l’opération « Tempête » provoquerait un exode massif de la population
                     serbe ; elles ont même fondé, en partie, leurs plans militaires sur l’hypo-
                     thèse d’un tel exode, qu’elles tenaient non seulement pour probable mais
                     pour souhaitable (voir le paragraphe 504 ci‑après).
                        480. Quoi qu’il en soit, même s’il était établi que les autorités croates
                     avaient eu l’intention de procéder à un déplacement forcé de la popula-
                     tion serbe de la Krajina, un tel déplacement ne serait susceptible de
                     constituer l’élément matériel du génocide que s’il devait entraîner la des-
                     truction physique, totale ou partielle, du groupe visé, ce qui le ferait entrer
                     dans le champ du litt. c) de l’article II de la Convention.
                        La Cour constate que les éléments de preuve qui lui ont été soumis ne
                     lui permettent pas de parvenir à une telle conclusion. S’il y a eu une poli-
                     tique délibérée d’expulsion des Serbes de la Krajina, il n’est pas établi en
                     tout cas qu’une telle politique aurait visé à provoquer la destruction phy-
                     sique de la population en cause.
                             iii) Meurtre de Serbes fuyant en colonnes les villes attaquées
                         481. Selon la Serbie, les colonnes de Serbes qui fuyaient leurs habita-
                      tions ont été la cible de tirs d’artillerie, de bombardements aériens, de tirs
                      d’infanterie et même d’attaques de civils croates. C’est dans les zones du
                     secteur nord que la majorité des attaques auraient eu lieu. La Serbie se
                     fonde sur certains témoignages dont il résulte notamment qu’au matin
                     du 4 août 1995, c’est‑à‑dire au début de la prise de Knin, de longs convois
                     de réfugiés fuyant des municipalités voisines auraient traversé Knin sous
                     les bombardements. Les routes empruntées par ces convois auraient été
                     délibérément bombardées par les forces croates, tout comme l’auraient été
                     les convois de civils fuyant Knin le 5 août. La Serbie se réfère en outre aux
                     rapports de l’organisation Human Rights Watch et du CHC. Ce dernier
                     indique que les Serbes avaient déjà formé, le 6 août, une colonne fuyant
                     les forces croates ayant pris les villes de Knin, Obrovac et Benkovac,
                     dans le secteur sud. Des convois de réfugiés serbes se trouvant sur d’autres
                     routes auraient également été attaqués et de telles attaques se seraient
                     ­également produites contre des civils à proximité des villes de Glina et
                      Zivorac (sur la route entre Glina et Dvor), Maja et Cetingrad (dans le
                      secteur nord), ainsi que Vrhovine et Petrovac (dans le secteur sud). A
                      l’­
                      ­ appui de ses allégations, la Serbie fournit également douze déposi-
                     tions de témoins faites devant les tribunaux de Serbie et de Bosnie‑­
                      Herzégovine.
                         La Croatie réfute ces accusations. Elle affirme que les civils fuyant les
                      villes et villages visés par l’opération militaire traversaient des zones de
                      combat, de sorte qu’ils ont pu essuyer des tirs qui ne leur étaient pas des-
                      tinés, et que les colonnes qui ont essuyé des tirs comportaient d’ailleurs à
                      la fois des civils et des militaires.
                         La Croatie affirme en outre que la quasi‑totalité des allégations du
                      défendeur sur cette question reposent sur le rapport du CHC, dont elle
                      conteste la fiabilité.
                         482. La Cour constate que le TPIY ne s’est pas penché sur la question

                     141




7 CIJ1077.indb 278                                                                                     18/04/16 08:54

                     141 	         application de convention génocide (arrêt)

                     des attaques de Serbes fuyant en colonnes. Il lui appartient de se pronon-
                     cer à cet égard sur la base des éléments de preuve qui lui ont été présentés
                     par les Parties.
                        483. Force est de constater que les éléments de preuve produits par la
                     Serbie ne sont pas parfaitement concluants. En effet, comme la Cour l’a
                     indiqué, elle ne peut regarder un fait comme établi sur la base exclusive
                     des rapports du CHC et de Human Rights Watch (voir plus haut, les
                     paragraphes 457‑459). Les déclarations de témoins faites devant les tribu-
                     naux de Serbie et de Bosnie‑Herzégovine n’attestent pas toujours d’une
                     connaissance directe des faits. En tout état de cause, ces éléments laissent
                     subsister une large incertitude, notamment quant à l’échelle et à l’origine
                     des attaques subies par les colonnes de réfugiés serbes.
                        484. Toutefois, la Cour estime qu’il existe des éléments de preuve suffi-
                     sants pour considérer établi que de telles attaques ont eu lieu, et qu’une
                     partie d’entre elles ont été le fait des forces armées croates ou ont été
                     perpétrées avec l’assentiment de celles‑ci.
                        A cet égard, la Cour attache un certain poids au passage suivant
                     du rapport de Mme Elisabeth Rehn, rapporteuse spéciale de la Commis-
                     sion des droits de l’homme, s’exprimant ainsi au sujet de l’opération
                     « Tempête » :
                              « Les civils en fuite ont été soumis à diverses formes de harcèle-
                           ment, dont des attaques de militaires et de civils croates. Le 8 août,
                           le pilonnage d’une colonne de réfugiés entre Glina et Dvor a fait au
                           moins 4 morts et 10 blessés. Le 9 août, à Sisak, la foule a attaqué à
                           coups de pierre une colonne de réfugiés serbes, blessant de nom-
                           breuses personnes, dont une femme qui n’a pas survécu à ses bles-
                           sures. La police croate a assisté à l’incident sans broncher jusqu’au
                           moment où des observateurs de police civile des Nations Unies sont
                           arrivés sur les lieux et l’ont incitée à intervenir. A Belgrade, la Rap-
                           porteuse spéciale a rencontré quelques réfugiés de la Krajina. Ils lui
                           ont rapporté les circonstances tragiques de leur fuite, particulière-
                           ment traumatisante pour les enfants, les vieillards, les malades et les
                           blessés. » (Nations Unies, doc. S/1995/933, p. 7, par. 18.)
                        En outre, la Cour accorde un crédit important à certaines déclarations,
                     citées par la Serbie, de personnes ayant attesté avoir une connaissance
                     directe de telles attaques lors de témoignages recueillis par les tribunaux
                     de Serbie et de Bosnie‑Herzégovine dans les années qui ont suivi l’opéra-
                     tion « Tempête ». En particulier, M. Boris Martinović a relaté que, ayant
                     fui Glina suite au bombardement de cette ville entre les 4 et 7 août 1995,
                     le convoi de réfugiés dans lequel il se trouvait avait rejoint un convoi de
                     personnes fuyant Knin et la région de Kordun, et que la colonne ainsi
                     formée avait été bombardée par l’armée croate près de Brezovo Polje,
                     puis de nouveau près de Gornji Zirovac. M. Mirko Mrkobrad, qui a été
                     cité comme témoin dans la présente affaire, a affirmé avoir fait partie d’un
                     convoi de réfugiés ayant été la cible de tirs d’artillerie de la part des forces
                     croates aux environs du lieu‑dit Ravno Rasce le 8 août 1995.

                     142




7 CIJ1077.indb 280                                                                                      18/04/16 08:54

                     142 	        application de convention génocide (arrêt)

                        485. La conclusion de la Cour est que des meurtres ont bien été com-
                     mis lors de la fuite des réfugiés en colonnes, même si elle n’est pas en
                     mesure d’en évaluer le nombre, et qu’il subsiste un doute important sur
                     leur caractère systématique. Ces meurtres, entrant dans le champ du
                     litt. a) de l’article II de la convention sur le génocide, constituent l’élé-
                     ment matériel du génocide.
                             iv) Meurtre des Serbes restés dans les zones de la Krajina protégées
                                  par les Nations Unies
                        486. La Serbie soutient que pendant l’opération « Tempête », et une fois
                     celle‑ci officiellement terminée, les unités croates ont procédé dans les
                     zones protégées par les Nations Unies (ZPNU) en RSK à l’exécution sys-
                     tématique de civils serbes ainsi que de soldats ayant rendu les armes. Elle
                     allègue que, si l’essentiel des massacres a été commis en août 1995, ceux‑ci
                     se sont poursuivis jusqu’à la fin de l’année 1995, les forces croates ayant
                     alors procédé au massacre systématique des Serbes qui n’avaient pas fui les
                     villages attaqués. Le défendeur admet que, si l’essentiel des massacres
                     ayant eu lieu dans le secteur sud est, selon lui, à présent bien établi et
                     répertorié, les informations disponibles à propos de ceux perpétrés dans le
                     secteur nord sont plus parcellaires. Il soutient toutefois que les forces
                     croates ont procédé à l’exécution systématique des civils serbes restés dans
                     les ZPNU, tant dans le secteur sud que dans le secteur nord. Il se réfère
                     notamment aux conclusions de la chambre de première instance en l’af-
                     faire Gotovina, qui confirmeraient selon lui que les forces militaires croates
                     et la police spéciale ont continué à prendre la population civile serbe de la
                     Krajina pour cible après l’opération « Tempête » et ont commis pendant
                     les mois d’août et septembre 1995 plus de quarante homicides identifiés.
                        La Croatie conteste ces allégations. Elle affirme que, s’il est vrai que des
                     crimes ont été commis à l’encontre des Serbes pendant l’opération « Tem-
                     pête » et immédiatement après celle‑ci, il s’agissait d’actes isolés, dont les
                     auteurs ont été condamnés par la justice croate. Il n’y aurait pas eu, en
                     revanche, de meurtres systématiques des Serbes restés dans les ZPNU. La
                     Croatie conteste en outre la fiabilité du rapport du CHC, sur lequel sont
                     fondées, dans une large part, les allégations de la Serbie.
                        487. La Cour constate que le fait que des exécutions sommaires de
                     Serbes ont eu lieu dans les ZPNU au cours de l’opération « Tempête » et
                     dans les semaines qui ont suivi est établi par plusieurs témoignages de
                     personnes entendues par le TPIY dans le cadre de l’affaire Gotovina.
                        488. La chambre de première instance a été suffisamment convaincue
                     par ces éléments de preuve pour regarder comme établi le fait que les
                     forces militaires et la police spéciale de Croatie ont commis des meurtres
                     de Serbes dans au moins sept villes de la Krajina.
                        Ainsi, elle a considéré comme établis les meurtres de quatre Serbes par
                     un ou des membres de la police spéciale croate le 7 août 1995 à Oraovac,
                     dans la municipalité de Donji Lapac (voir jugement Gotovina, par. 217‑218),
                     ainsi que ceux de trois personnes par des membres de l’armée croate dans

                     143




7 CIJ1077.indb 282                                                                                     18/04/16 08:54

                     143 	        application de convention génocide (arrêt)

                     la municipalité d’Evernik (deux le 7 août 1995 dans le village de Mokro
                     Polje et un aux environs du 18 août dans le village d’Oton Polje) (voir
                     jugement Gotovina, par. 226‑227 et 231‑232). Elle a également considéré
                     comme établis les meurtres par des membres de l’armée croate de trois
                     personnes à Gračac, dans le village de Zarmja, en août et septembre 1995
                     (ibid., par. 246 et 254‑256), d’une personne à Kistanje, dans le village de
                     Rudele, au début du mois d’août 1995 (ibid., par. 312), ainsi que d’une
                     personne à Kolarina, dans la municipalité de Benkovac, le 28 sep-
                     tembre 1995 (ibid., par. 207 et 1848). Enfin, elle a regardé comme établi
                     que les municipalités de Knin et d’Orlič ont été le théâtre d’un certain
                     nombre de meurtres commis par les forces militaires et la police spéciale de
                     Croatie, avec un total de 23 victimes à Knin entre les 5 et 25 août 1995
                     (ibid., par. 313‑481) et neuf à Orlič le 6 août de la même année (ibid.,
                     par. 489‑526). La chambre de première instance a constaté que les victimes
                     étaient toutes des civils ou des personnes détenues, ou autrement placées
                     hors de combat (ibid., par. 1733 et 1849).
                        489. Si les rapports des organisations non gouvernementales CHC et
                     Veritas ne peuvent être regardés comme suffisamment crédibles pour per-
                     mettre d’établir le nombre de victimes civiles serbes dans les ZPNU, leurs
                     conclusions corroborent, cependant, l’existence d’exécutions sommaires.
                     Au surplus, la Croatie elle‑même a admis l’existence de certains meurtres.
                        490. La Cour note que, si la chambre d’appel a infirmé le jugement de
                     première instance, elle n’a pas contredit les constatations de fait de la
                     chambre de première instance en ce qui concerne les meurtres et les mau-
                     vais traitements infligés à des Serbes par des membres de l’armée ou de la
                     police croate. Son raisonnement, qui a été résumé plus haut dans le pré-
                     sent arrêt, a été fondé sur le fait que le caractère indiscriminé des tirs
                     d’artillerie sur les « quatre villes » n’avait pas été correctement établi par
                     la chambre de première instance et ne pouvait pas l’être sur la base des
                     éléments de preuve à la disposition de la chambre d’appel, et qu’en consé-
                     quence l’existence d’une entreprise criminelle commune visant à expulser
                     les Serbes de la Krajina n’était pas démontrée. En statuant ainsi, la
                     chambre d’appel ne s’est pas prononcée, parce qu’elle n’en avait pas
                     besoin, sur les divers actes particuliers de meurtres et de mauvais traite-
                     ments relevés — et considérés comme établis — par la chambre de pre-
                     mière instance. Il y a lieu d’insister, à cet égard, sur le fait que la chambre
                     d’appel devait se prononcer sur la responsabilité pénale individuelle des
                     deux hauts gradés croates qui étaient accusés, et non pas sur celle d’autres
                     membres des forces armées et de police croates ayant commis des crimes
                     à l’occasion de l’opération « Tempête », et encore moins, évidemment, sur
                     la responsabilité internationale de la Croatie, ce qui est la tâche qui
                     incombe à la Cour.
                        491. La Cour estime donc que les conclusions de fait qui figurent dans
                     le jugement de la chambre de première instance au sujet des meurtres de
                     Serbes commis pendant et après l’opération « Tempête » dans les ZPNU
                     sont de celles qu’elle doit admettre comme « hautement convaincantes »,
                     dès lors qu’elles n’ont pas été « infirmées en appel » (Application de

                     144




7 CIJ1077.indb 284                                                                                     18/04/16 08:54

                     144 	              application de convention génocide (arrêt)

                      la convention pour la prévention et la répression du crime de génocide
                     (­Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil
                      2007 (I), p. 134, par. 223).
                         492. En outre, la Cour relève aussi que le rapport déjà cité de Mme Eli-
                      sabeth Rehn, présenté à l’Assemblée générale et au Conseil de sécurité,
                      s’exprime ainsi :
                               « Selon les éléments d’appréciation recueillis jusqu’ici, les viola-
                           tions des droits de l’homme et du droit humanitaire commises pen-
                           dant et après l’opération « Storm » ont pris les formes suivantes :
                           �����������������������������������������������������������������������������������������������������������������
                           c) Meurtres de civils serbes restés sur place… » (Nations Unies,
                                doc. S/1995/933, p. 8, par. 23.)
                        493. La Cour conclut que des actes entrant dans le champ du litt. a) de
                     l’article II de la convention sur le génocide ont été commis par des
                     membres des forces armées croates à l’encontre de certains civils serbes et
                     de soldats ayant rendu les armes, demeurés dans les zones dont l’armée
                     croate a pris le contrôle lors de l’opération « Tempête ». Ces actes, en tant
                     que « meurtres », constituent l’élément matériel du génocide.
                              v) M
                                  auvais traitements infligés aux Serbes pendant et après l’opéra‑
                                 tion « Tempête »
                        494. La Serbie allègue que, pendant et immédiatement après l’opéra-
                     tion « Tempête », nombre de Serbes ont été victimes de mauvais traite-
                     ments et d’actes de torture de la part des forces croates. Elle s’appuie sur
                     les déclarations de plusieurs personnes ayant témoigné devant des tribu-
                     naux en Serbie, ainsi que sur les divers rapports disponibles au sujet de
                     l’opération « Tempête ». Elle renvoie également aux conclusions de la
                     chambre de première instance en l’affaire Gotovina, qui confirmeraient
                     selon elle que les forces militaires croates et la police spéciale se seraient
                     livrées pendant les mois d’août et septembre 1995 à de nombreux actes
                     inhumains et traitements cruels à l’encontre de Serbes.
                        La Croatie réfute ces accusations. Elle conteste le caractère probant des
                     éléments de preuve produits par la Serbie ainsi que l’ampleur des actes
                     invoqués par cette dernière. Elle insiste sur le fait qu’en tout état de cause
                     les dirigeants croates, et notamment le président Tudjman, n’ont selon
                     elle jamais eu l’intention de détruire les Serbes de la Krajina.
                        495. Les mêmes considérations que celles qui ont été exposées, au
                     point précédent, au sujet des allégations de meurtres de Serbes dans les
                     ZPNU conduisent la Cour à regarder comme suffisamment établie l’exis-
                     tence de mauvais traitements à l’encontre de Serbes. De tels actes ont
                     été retenus par la chambre de première instance du TPIY dans l’affaire
                     Gotovina, qui a considéré comme établi le fait que les forces militaires et
                     la police spéciale de Croatie ont infligé des mauvais traitements à des
                     civils serbes et à des soldats ayant rendu les armes dans au moins quatre
                     villes de la Krajina, actes qu’elle décrit en détail dans le chapitre 4 de son
                     jugement.

                     145




7 CIJ1077.indb 286                                                                                                                              18/04/16 08:54

                     145 	         application de convention génocide (arrêt)

                        Ainsi, la chambre de première instance a considéré comme établi le fait
                     qu’un civil serbe du nom de Konstantin Drča a été arrêté devant chez lui
                     autour de 16 h 30 le 11 août 1995 par des personnes en uniforme dotées de
                     fusils automatiques, transporté dans une maison à Benkovac, où il a été
                     détenu jusqu’au 15 mars 1996. Au cours de sa détention, des membres de
                     la police militaire croate (VP) l’ont battu à plusieurs reprises et ont menacé
                     de lui trancher la gorge (voir jugement Gotovina, par. 1111). La chambre a
                     également considéré que, à Gračac, un civil du nom de Bogdan Brkić a été
                     victime de mauvais traitements de la part de membres de l’armée croate
                     (HV), qui l’ont attaché à un arbre et lui ont causé des douleurs en faisant
                     brûler du textile immédiatement sous lui (voir ibid., par. 1120). A Knin, le
                     5 août 1995 et durant les jours qui ont suivi, dix personnes serbes ont été
                     battues, souvent sévèrement, menacées, et victimes de blessures et de mau-
                     vais traitements par des membres de la police militaire et de l’armée croates
                     (voir ibid., par. 316, 322, 476, 1136, 1138, 1141 et 1146). Il s’agissait de
                     civils ou de soldats ayant rendu les armes. A Orlić, le 16 août 1995, des
                     membres des forces militaires ou de la police spéciale de Croatie ont tenté
                     de brûler une vieille femme serbe (voir ibid., par. 1158).
                        La chambre de première instance a qualifié ces actions d’« actes inhu-
                     mains » et de « traitement cruel » (voir ibid., par. 1800). Ces conclusions de
                     fait n’ont pas été infirmées par la chambre d’appel pour les mêmes raisons
                     que celles exposées précédemment.
                        Dans son rapport, la rapporteuse spéciale de la Commission des droits
                     de l’homme a inclus, parmi les « violations des droits de l’homme et du
                     droit humanitaire commises pendant et après l’opération « Storm » », des
                     « menaces et mauvais traitements à l’encontre de la population minori-
                     taire serbe de la part des militaires et policiers mais aussi des civils
                     croates » (Nations Unies, doc. S/1995/993, p. 8, par. 23).
                        496. Il ressort de la description détaillée qui figure dans le jugement de
                     première instance du TPIY en l’affaire Gotovina que nombre des actes en
                     question atteignent au moins le degré de gravité qui permet de les faire
                     entrer dans la catégorie mentionnée au litt. b) de l’article II de la conven-
                     tion sur le génocide.
                        Compte tenu de la conclusion qui précède, la Cour n’estime pas néces-
                     saire, à ce stade de son raisonnement, de se prononcer sur le point de
                     savoir si ces actes, ou certains d’entre eux, équivalent aussi à la « soumis-
                     sion intentionnelle du groupe à des conditions d’existence devant entraîner
                     sa destruction physique totale ou partielle » au sens du litt. c) de l’article II
                     de la Convention.
                             vi) Destruction et pillage à grande échelle de biens appartenant aux
                                 Serbes pendant et après l’opération « Tempête »
                        497. La Serbie soutient que, pendant et immédiatement après l’opéra-
                     tion « Tempête », les forces croates ont systématiquement pillé et détruit
                     les maisons serbes. Selon le défendeur, lesdites forces ont également
                     abattu et brûlé le bétail, souillé et détruit les puits, et volé le bois de chauf-

                     146




7 CIJ1077.indb 288                                                                                        18/04/16 08:54

                     146 	        application de convention génocide (arrêt)

                     fage se trouvant dans les villages serbes. La Croatie conteste l’ampleur
                     des actes invoqués par la Serbie, et considère que, en tout état de cause, le
                     défendeur n’a pas établi que le Gouvernement croate ait de quelque façon
                     que ce soit planifié, ordonné, commis ou encouragé de tels actes. Elle
                     ajoute que pareils actes ne sauraient constituer l’élément matériel du
                     génocide au sens de l’article II de la Convention.
                        498. La Cour rappelle que, pour entrer dans le champ d’application du
                     litt. c) de l’article II de la convention sur le génocide, les actes allégués par
                     la Serbie devraient être tels qu’ils auraient soumis le groupe protégé à des
                     conditions d’existence devant entraîner sa destruction physique, totale ou
                     partielle. La Cour constate que les éléments de preuve qui lui ont été sou-
                     mis ne lui permettent pas de parvenir à une telle conclusion en l’espèce. Si
                     des biens appartenant à des Serbes ont été pillés et détruits, il n’est en tout
                     cas pas établi que de tels pillages ou destructions auraient visé à provoquer
                     la destruction physique de la population serbe de la Krajina.
                       Conclusion concernant l’existence de l’élément matériel du génocide
                         499. Au vu de ce qui précède, la Cour est pleinement convaincue que,
                      pendant et après l’opération « Tempête », les forces armées et de police
                      croates ont commis à l’encontre de la population serbe des actes entrant
                      dans le champ des litt. a) et b) de l’article II de la convention sur le géno-
                      cide, actes constituant l’élément matériel du génocide.
                         Il y a donc lieu pour la Cour de rechercher si l’existence de l’intention
                      spécifique (dolus specialis) qui caractérise le génocide est établie en
                     ­l’espèce.

                     2) L’élément intentionnel du génocide (dolus specialis)
                        500. La Serbie soutient que les actes commis par la Croatie à l’encontre
                     de la population serbe de la Krajina et entrant, selon elle, dans les catégo-
                     ries visées aux litt. a), b) et c) de l’article II de la convention sur le géno-
                     cide l’ont été dans l’intention de détruire les Serbes de la Krajina, partie
                     substantielle du groupe national et ethnique des Serbes de Croatie.
                        Selon elle, l’existence de cette intention génocidaire peut être déduite,
                     d’une part, des termes mêmes du procès‑verbal de la réunion tenue à
                     Brioni le 31 juillet 1995, d’autre part et en tout état de cause, de la ligne
                     de conduite que fait apparaître l’ensemble des actions décidées et mises en
                     œuvre par les autorités croates, lors de l’opération « Tempête » et immé-
                     diatement après, ligne de conduite qui est telle qu’elle ne peut que dénoter
                     l’existence d’une intention génocidaire.
                       a) Le procès‑verbal de la réunion de Brioni
                        501. Le 31 juillet 1995 s’est tenue sur l’île de Brioni une réunion des
                     principaux chefs militaires croates, sous la présidence du président de la
                     République de Croatie Franjo Tudjman, en vue de préparer l’opération
                     « Tempête », laquelle a été effectivement lancée quelques jours plus tard.

                     147




7 CIJ1077.indb 290                                                                                       18/04/16 08:54

                     147 	         application de convention génocide (arrêt)

                       Le procès‑verbal intégral des discussions qui se sont déroulées lors de
                     cette réunion, et qui avaient été enregistrées, a été produit devant le TPIY
                     dans le cadre de la procédure de l’affaire Gotovina, puis produit par la
                     Serbie devant la Cour pour les besoins de la présente affaire. Sauf à
                     quelques rares moments de la réunion, les propos tenus par les partici-
                     pants ont pu être transcrits dans ce procès‑verbal.
                       502. Selon la Serbie, plusieurs passages du procès‑verbal démontrent la
                     volonté des autorités croates, au plus haut niveau, d’éliminer physique-
                     ment les Serbes de la Krajina.
                       La Serbie s’appuie sur les passages suivants.
                       Au début de la réunion, le président Tudjman s’est exprimé ainsi :
                              « Par conséquent, nous devrions laisser l’Est totalement de côté et
                           régler la question du Sud et du Nord.
                              Comment allons‑nous procéder ? C’est l’objet de notre discussion
                           d’aujourd’hui. Nous devons infliger aux Serbes de telles pertes que, dans
                           les faits, ils disparaîtront, autrement dit, les secteurs que nous ne pren-
                           drons pas immédiatement devront capituler dans les jours qui suivent. »
                        Plus tard dans la discussion, le président croate a ajouté : « Je vous prie,
                     Messieurs, de ne pas oublier combien de villes et de villages croates ont
                     été détruits, mais que Knin est toujours épargnée… »

                       Un peu plus loin encore, il a affirmé :
                             « Comme je l’ai dit, comme nous l’avons dit, ils doivent pouvoir
                           fuir par ici… Parce qu’il est important que les civils s’en aillent, et
                           ensuite, l’armée les suivra et lorsque les colonnes se mettront en
                           marche, ils s’influenceront mutuellement sur le plan psychologique. »
                       A cela le général Gotovina a répondu :
                              « De nombreux civils sont déjà en train de quitter Knin en direc-
                           tion de Banja Luka ou Belgrade. Cela signifie que, si nous mainte-
                           nons cette pression, dans quelque temps il n’y aura probablement
                           plus beaucoup de civils, seuls resteront ceux qui ne peuvent faire
                           autrement, ceux qui n’ont pas la possibilité de partir. »
                        Un peu plus tard, le fils du président, Miroslav Tudjman, a quant à lui
                     déclaré : « Il est réaliste de supposer que, lorsque ce sera réglé et que leurs
                     forces [les forces armées des Serbes] se seront retirées [de la Krajina], il
                     leur faudra dix jours pour se préparer. Dans ce délai, nous aurons nettoyé
                     tout le secteur. »
                        Enfin, le président Tudjman s’est exprimé en ces termes : « Si nous en
                     avions les moyens, je préconiserais également de tout détruire par des
                     bombardements avant de progresser. »
                        503. La Croatie conteste l’interprétation faite par la Serbie du procès‑­
                     verbal de Brioni. Selon le demandeur, les discussions de Brioni ont porté
                     exclusivement sur des questions militaires et stratégiques : il s’agissait de pla-
                     nifier l’opération « Tempête » de la manière la plus efficace, et non de régler

                     148




7 CIJ1077.indb 292                                                                                        18/04/16 08:54

                     148 	        application de convention génocide (arrêt)

                     le sort de la population serbe vivant dans la Krajina. Seule une lecture orien-
                     tée de certains passages sortis de leur contexte pourrait suggérer, impropre-
                     ment selon la Croatie, l’existence d’un plan visant à détruire la population
                     civile. La Croatie ajoute que telle a d’ailleurs été la conclusion tant de la
                     chambre de première instance que de la chambre d’appel du TPIY au sujet
                     du sens et de la portée du procès‑verbal de Brioni, dans l’affaire Gotovina.
                        504. La Cour n’est pas convaincue par les arguments que la Serbie pré-
                     tend pouvoir tirer du procès‑verbal de la réunion de Brioni.
                        De l’avis de la Cour, les passages cités ci‑dessus, et qui sont tirés du
                     procès‑verbal d’une réunion qui a duré au total près de deux heures, sont
                     loin de prouver l’intention des dirigeants croates de détruire physique-
                     ment le groupe des Serbes de Croatie, ou la partie substantielle de ce
                     groupe, que constituaient les Serbes vivant dans la Krajina.
                        La formule du président Tudjman, dont la Serbie fait grand cas, selon
                     laquelle l’objectif des forces croates devrait être d’« infliger aux Serbes de
                     telles pertes que, dans les faits, ils disparaîtront » doit se lire dans son
                     contexte, et tout particulièrement à la lumière de ce qui suit immédiate-
                     ment : « autrement dit, les secteurs que nous ne prendrons pas immédiate-
                     ment devront capituler dans les jours qui suivent ». Prise dans son
                     ensemble, cette phrase suggère bien davantage la fixation d’un objectif
                     militaire que la volonté de détruire physiquement un groupe humain.
                        Le fait que le président ait ensuite demandé aux personnes présentes de
                     « ne pas oublier combien de villes et de villages croates [avaie]nt été
                     détruits » et leur ait rappelé que Knin « était toujours épargnée » ne prouve
                     pas non plus une intention, de la part de celui‑ci, de détruire la popula-
                     tion serbe de la Krajina.
                        De même, la préoccupation exprimée par le chef de l’Etat croate de lais-
                     ser accessibles des routes par lesquelles les civils serbes pourraient s’enfuir,
                     « parce qu’il est important que les civils s’en aillent, et ensuite, l’armée les
                     suivra », ne suggère nullement l’intention de détruire le groupe des Serbes
                     comme tel, mais se comprend mieux comme s’inscrivant dans une démarche
                     de stratégie militaire. Elle est éclairée, notamment, par la formule finale de
                     la même phrase : « lorsque les colonnes [de civils et de soldats] se mettront
                     en marche, ils s’influenceront mutuellement sur le plan psychologique ».
                        Il en va de même de la réponse du général Gotovina, lequel prévoyait
                     qu’il ne resterait plus beaucoup de civils serbes dans la région une fois
                     engagée l’offensive militaire croate, sauf « ceux qui n’ont pas la possibilité
                     de partir ». Sans être directement liée à des considérations stratégiques,
                     cette remarque ne suggère aucunement la volonté de supprimer physique-
                     ment la population serbe.
                        Par ailleurs, la formule employée par Miroslav Tudjman (« lorsque
                     leurs forces se seront retirées il leur faudra dix jours pour se préparer …
                     [d]ans ce délai, nous aurons nettoyé tout le secteur »), tout en comportant
                     une part d’ambiguïté que le contexte ne permet pas de lever, ne démontre
                     pas de manière suffisamment convaincante une intention génocidaire.
                        Enfin, la déclaration du président Tudjman, selon laquelle celui‑ci serait
                     en faveur « de tout détruire par des bombardements avant de progresser »

                     149




7 CIJ1077.indb 294                                                                                      18/04/16 08:54

                     149 	         application de convention génocide (arrêt)

                     si les forces croates « en av[aient] les moyens », est intervenue dans le
                     cadre d’une discussion qui portait sur la nécessité d’utiliser les ressources
                     militaires dont ces forces disposaient avec retenue. Elle ne peut être inter-
                     prétée comme traduisant l’intention, de la part du président, de détruire
                     les Serbes de la Krajina en tant que tels.
                        505. Tout au plus pourrait‑on estimer que le procès‑verbal de Brioni
                     fait ressortir que les dirigeants croates prévoyaient que l’offensive mili-
                     taire qu’ils préparaient aurait pour effet de provoquer la fuite de la grande
                     majorité de la population serbe de la Krajina, qu’ils étaient satisfaits de
                     cette conséquence et qu’en tout cas ils ne feraient rien pour l’empêcher,
                     souhaitant au contraire favoriser l’exode des civils serbes.
                        Mais même cette interprétation, à la supposer exacte, serait loin de per-
                     mettre de conclure à l’existence de l’intention spécifique qui caractérise le
                     génocide.
                        506. La Cour relève en outre que la conclusion qui précède est confor-
                     tée par la manière dont la chambre de première instance et la chambre
                     d’appel du TPIY ont analysé, dans leurs décisions rendues en l’af-
                     faire Gotovina, le procès‑verbal de Brioni.
                        La chambre de première instance a trouvé dans certaines mentions du
                     procès‑verbal un élément de preuve, parmi d’autres, de l’existence d’un
                     plan concerté des dirigeants croates visant à expulser la population civile
                     serbe de la Krajina (l’« entreprise criminelle commune »). Mais elle n’y a
                     nullement vu la preuve d’une intention de détruire physiquement le groupe
                     des Serbes de la Krajina. En particulier, au sujet des premiers propos cités
                     ci‑dessus tenus par le président Tudjman (« nous devons infliger aux Serbes
                     de telles pertes que, dans les faits, ils disparaîtront »), la chambre de pre-
                     mière instance a estimé que, « lue dans son contexte, cette déclaration spé-
                     cifique vise principalement les forces militaires serbes et non la population
                     civile serbe » (jugement Gotovina, par. 1990) [traduction du Greffe].
                        Quant à la chambre d’appel, elle est restée bien en‑deçà de l’analyse de
                     la chambre de première instance, en s’exprimant ainsi :
                               « Si l’on fait abstraction [de ce] contexte [caractérisé par le caractère
                           illicite des attaques], il n’était pas raisonnable de considérer que la
                           seule interprétation possible du procès‑verbal de Brioni impliquait
                           l’existence d’une entreprise criminelle commune visant à provoquer le
                           déplacement forcé de la population civile serbe. Certains passages du
                           procès‑verbal de Brioni considérés comme des preuves à charge par la
                           Chambre de première instance peuvent, si les attaques d’artillerie ne
                           sont plus considérées comme illicites, être interprétés comme peu
                           concluants pour démontrer l’existence d’une entreprise criminelle com-
                           mune et comme reflétant par exemple la volonté, licite, d’aider les
                           civils à quitter temporairement une zone de conflit, notamment pour
                           obtenir un avantage militaire légitime et réduire le nombre de victimes.
                           Ainsi, les discussions sur les motifs invoqués pour justifier les attaques
                           d’artillerie, les départs éventuels de civils et l’ouverture de corridors de
                           sortie pourraient raisonnablement être interprétées comme se rappor-

                     150




7 CIJ1077.indb 296                                                                                         18/04/16 08:54

                     150 	         application de convention génocide (arrêt)

                           tant à des opérations de combat ou de relations publiques légitimes.
                           D’autres passages, comme la déclaration par laquelle M. Gotovina
                           annonce que ses hommes seraient capables de détruire la ville de Knin,
                           peuvent raisonnablement être interprétés comme une image servant à
                           décrire la présence des forces militaires stationnées dans un secteur ou
                           la puissance militaire disponible dans le cadre de la planification d’une
                           opération militaire. » (Arrêt Gotovina, par. 93.) [Traduction du Greffe.]
                       507. En conclusion, la Cour considère que, même combinés les uns aux
                     autres et même interprétés à la lumière du contexte général politique et
                     militaire du moment, les passages du procès‑verbal de Brioni invoqués
                     par la Serbie, de même que le reste du document, n’établissent pas l’exis-
                     tence de l’intention spécifique (dolus specialis) qui caractérise le génocide.
                       b) L’existence d’une ligne de conduite qui dénote l’intention génocidaire
                        508. La Serbie soutient que, même si la Cour devait estimer que le
                     ­ rocès‑verbal de Brioni ne fournit pas la preuve de l’intention génocidaire
                     p
                     de la Croatie et même si aucun des actes qu’elle allègue ne démontre par
                     lui‑même l’existence d’une telle intention, l’ensemble des actions et des
                     déclarations des autorités croates avant, pendant et immédiatement après
                     l’opération « Tempête » font apparaître une ligne de conduite cohérente
                     qui ne peut que démontrer que lesdites autorités étaient animées par la
                     volonté de détruire, en tout ou en partie, le groupe des Serbes vivant en
                     Croatie. Il en irait ainsi, en particulier, de l’ensemble des opérations mili-
                     taires menées par la Croatie pendant la période allant de 1992 à 1995, et
                     durant lesquelles les forces croates se seraient rendues coupables, selon la
                     défenderesse, de crimes de guerre et de graves violations des droits de
                     l’homme à l’encontre des Serbes de Croatie. Selon la Serbie, cette période
                     aurait été marquée par une politique systématique de discrimination à
                     l’égard des Serbes, ayant culminé avec l’opération « Tempête », qui aurait
                     marqué le tournant vers une véritable entreprise de destruction du groupe.
                        509. La Croatie conteste vigoureusement cette affirmation. Elle prétend
                     que l’ensemble des actions et déclarations des autorités croates invoquées
                     par la Serbie visaient strictement à reprendre les zones sous contrôle serbe.
                     La Croatie aurait d’abord cherché à atteindre cet objectif par le biais de
                     moyens pacifiques, mais n’aurait finalement eu d’autre choix que de recou-
                     rir à la force. Elle considère que les éléments de preuve avancés par la
                     Serbie sont loin d’établir une ligne de conduite telle qu’elle ne puisse que
                     dénoter une intention de détruire le groupe protégé, en tout ou en partie.
                        510. A cet égard, la Cour rappelle deux éléments qui ressortent
                     de ­l’arrêt qu’elle a rendu dans l’affaire Bosnie‑Herzégovine c. Serbie‑et‑­
                     Monténégro, déjà mentionnés plus haut dans le présent arrêt, et qui doivent
                     être regardés, à présent, comme solidement ancrés dans sa jurisprudence.
                        En premier lieu, ce qu’il est convenu d’appeler communément « nettoyage
                     ethnique » ne constitue pas en lui‑même une forme de génocide. Le génocide
                     suppose l’intention de détruire physiquement, en tout ou en partie, un
                     groupe humain comme tel, et non pas seulement la volonté de l’expulser

                     151




7 CIJ1077.indb 298                                                                                     18/04/16 08:54

                     151 	        application de convention génocide (arrêt)

                      d’un territoire déterminé. Des actes de « nettoyage ethnique » peuvent, certes,
                     faire partie de la mise en œuvre d’un plan génocidaire, mais à la condition
                     qu’il existe une intention de détruire physiquement le groupe visé et non pas
                     seulement d’obtenir son déplacement forcé (Application de la convention
                     pour la prévention et la répression du crime de génocide (Bosnie‑Herzégovine
                     c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 122, par. 190).
                         En second lieu, pour qu’une ligne de conduite, c’est‑à‑dire un ensemble
                     cohérent d’actions exécutées dans une certaine période de temps, puisse
                     être admise en tant que preuve d’une intention génocidaire, il faut qu’elle
                     soit telle qu’elle ne puisse que dénoter l’existence d’une telle intention,
                     c’est‑à‑dire qu’elle ne puisse raisonnablement être comprise que comme
                     traduisant cette intention (voir les paragraphes 145‑148 ci‑dessus).
                         511. Sur la base des deux propositions qui précèdent, la thèse de la
                     ­Serbie fondée sur la « ligne de conduite » ne paraît pas pouvoir être accueil-
                     lie. La Cour n’aperçoit pas dans la ligne de conduite adoptée par les auto-
                     rités croates, immédiatement avant, pendant et après l’opération
                     « Tempête », un ensemble d’actions qui ne pourrait être raisonnablement
                      compris que comme traduisant l’intention, de la part de ces autorités, de
                      détruire physiquement, en tout ou en partie, le groupe des Serbes vivant en
                      Croatie.
                         512. Comme il a été dit plus haut, tous les actes allégués par la Serbie
                      comme constitutifs de l’élément matériel du génocide ne sont pas factuel-
                      lement établis. Ceux qui le sont — en particulier des meurtres de civils et
                     des mauvais traitements infligés à des personnes sans défense — n’ont pas
                      été commis à une échelle telle qu’ils ne pourraient que démontrer l’exis-
                      tence d’une intention génocidaire.
                         513. Il est vrai que la Serbie a également invoqué, dans le cadre de sa
                      présentation de la « ligne de conduite » de la Croatie, les mesures adminis-
                      tratives imposées pour empêcher les Serbes de la Krajina de rentrer chez
                      eux. Cet élément, selon la Serbie, renforce la conclusion — qu’elle
                      demande à la Cour de tirer — selon laquelle la cible réelle de l’opération
                      « Tempête » était la population civile serbe.
                         514. De l’avis de la Cour, même si les allégations de la Serbie se rap-
                      portant au refus de laisser les réfugiés serbes rentrer chez eux — alléga-
                      tions que conteste la Croatie — étaient exactes, cela ne permettrait pas
                      d’établir l’existence du dolus specialis : le génocide suppose l’intention de
                      détruire un groupe comme tel, et non pas de lui infliger des dommages ou
                      de l’éloigner d’un territoire, quelles que soient les qualifications juridiques
                      que l’on pourrait appliquer à de telles actions.
                       Conclusion concernant l’existence du dolus specialis, et conclusion géné‑
                       rale sur la commission d’un génocide
                        515. La Cour conclut de ce qui précède que l’existence du dolus specia‑
                     lis n’a pas été démontrée.
                        En conséquence, elle conclut qu’il n’a pas été établi qu’un génocide a
                     été commis pendant et après l’opération « Tempête » à l’encontre de la
                     population serbe de Croatie.

                     152




7 CIJ1077.indb 300                                                                                      18/04/16 08:54

                     152 	         application de convention génocide (arrêt)

                           B. Examen des autres conclusions de la demande reconventionnelle

                     1) Conclusions subsidiaires
                        516. A titre subsidiaire, pour le cas où la Cour n’accueillerait pas les
                     conclusions principales tendant à ce qu’elle déclare que la Croatie est
                     internationalement responsable d’actes de génocide qui lui sont attri-
                     buables, la Serbie demande à la Cour de déclarer que la Croatie a violé les
                     obligations que lui imposent les litt. b), c), d) et e) de l’article III de la
                     convention sur le génocide. Il s’agit des obligations de ne pas commettre
                     les actes constitutifs de : « b) l’entente en vue de commettre le génocide ;
                     c) l’incitation directe et publique à commettre le génocide ; d) la tentative
                     de génocide ; e) la complicité dans le génocide ».
                        517. La Cour, n’ayant constaté ci‑avant aucun acte susceptible d’être
                     qualifié de génocide en relation avec les événements s’étant déroulés pendant
                     et après l’opération « Tempête », ne peut qu’en déduire que l’obligation visée
                     au litt. e) de l’article III n’a pas été violée par la Croatie. En outre, faute de
                     l’intention spécifique qui caractérise le génocide, ni l’« entente en vue de
                     commettre le génocide », ni l’« incitation directe et publique à commettre le
                     génocide », ni la tentative de génocide, qui supposent l’existence d’une telle
                     intention, ne sauraient être retenues à l’encontre de la Croatie.
                        Par suite, les conclusions subsidiaires ne peuvent être que rejetées.

                     2) Conclusions complémentaires
                       518. A titre complémentaire, que la Cour fasse droit ou non à ses
                     conclusions principales et subsidiaires, la Serbie demande à la Cour de
                     déclarer que la Croatie a manqué à son obligation de punir les actes de
                     génocide commis à l’encontre du groupe national et ethnique serbe vivant
                     en Croatie, obligation que lui impose l’article VI de la convention sur le
                     génocide aux termes duquel :
                              « Les personnes accusées de génocide ou de l’un quelconque des autres
                           actes énumérés à l’article III seront traduites devant les tribunaux com-
                           pétents de l’Etat sur le territoire duquel l’acte a été commis, ou devant
                           la Cour criminelle internationale qui sera compétente à l’égard de celles
                           des Parties contractantes qui en auront reconnu la juridiction. »
                        519. Faute pour la Serbie d’avoir démontré l’existence d’un acte de
                     génocide ou d’un des autres actes mentionnés à l’article III de la Conven-
                     tion à l’encontre de la population serbe vivant en Croatie, ses conclusions
                     complémentaires sont également vouées à être rejetées.

                     3) Conclusions tendant à la cessation des faits internationalement illicites
                         imputables à la Croatie et à la réparation de leurs conséquences
                         dommageables
                       520. La Serbie demande à la Cour d’ordonner à la Croatie de prendre
                     immédiatement des mesures effectives pour se conformer à son obligation

                     153




7 CIJ1077.indb 302                                                                                        18/04/16 08:54

                     153 	        application de convention génocide (arrêt)

                     de punir les auteurs des actes de génocide commis sur son territoire pen-
                     dant et après l’opération « Tempête », et de prendre diverses mesures
                     visant à réparer les dommages causés par ses actes illicites, notamment
                     par la voie de l’indemnisation des victimes.
                        521. Le présent arrêt ne retenant aucun fait internationalement illicite,
                     au regard de la convention sur le génocide, à la charge de la Croatie, ces
                     conclusions ne peuvent également qu’être rejetées.

                                Conclusion générale sur la demande reconventionnelle
                       522. La Cour conclut de l’ensemble des motifs qui précèdent que la
                     demande reconventionnelle doit être rejetée dans sa totalité.

                                                            *
                                                        *       *

                        523. La Cour a déjà mentionné la question des personnes disparues
                     (voir les paragraphes 357‑359 ci‑dessus), dans le contexte de l’examen de
                     la demande principale. Elle note que des disparitions ont également eu
                     lieu dans le contexte de l’opération « Tempête » et des événements qui
                     l’ont immédiatement suivie. Elle ne peut que réitérer sa demande aux
                     deux Parties de poursuivre leur coopération en vue de régler dans les
                     meilleurs délais la question du sort des personnes disparues.
                        En outre, la Cour rappelle que, sa compétence en l’espèce étant fondée
                     sur l’article IX de la convention sur le génocide, elle ne peut statuer que
                     dans les limites qui en résultent. Ses conclusions sont donc sans préjudice
                     de toute question relative à la responsabilité que les Parties pourraient
                     supporter à raison de la violation d’obligations internationales autres que
                     celles qui découlent de la Convention elle‑même. Pour autant que de telles
                     violations aient eu lieu, les Parties demeurent responsables de leurs consé-
                     quences. La Cour encourage les Parties à poursuivre leur coopération en
                     vue d’offrir aux victimes de telles violations les réparations appropriées, et
                     consolider ainsi la paix et la stabilité dans la région.

                                                            *
                                                        *       *

                                                   VII. Dispositif

                       524. Par ces motifs,
                       La Cour,
                       1) Par onze voix contre six,
                        Rejette la deuxième exception d’incompétence soulevée par la Serbie et
                     dit que sa compétence pour connaître de la demande de la Croatie s’étend
                     aux faits antérieurs au 27 avril 1992 ;

                     154




7 CIJ1077.indb 304                                                                                    18/04/16 08:54

                     154 	         application de convention génocide (arrêt)

                         pour : M. Sepúlveda‑Amor, vice‑président ; MM. Abraham, Keith, Bennouna,
                           Cançado Trindade, Yusuf, Greenwood, Mme Donoghue, MM. Gaja, Bhan-
                           dari, juges ; M. Vukas, juge ad hoc ;
                         contre : M. Tomka, président ; MM. Owada, Skotnikov, Mmes Xue, Sebutinde,
                           juges ; M. Kreća, juge ad hoc ;
                         2) Par quinze voix contre deux,
                         Rejette la demande de la Croatie ;
                         pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owada,
                           Abraham, Keith, Bennouna, Skotnikov, Yusuf, Greenwood, Mmes Xue,
                           Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari, juges ; M. Kreća,
                           juge ad hoc ;
                         contre : M. Cançado Trindade, juge ; M. Vukas, juge ad hoc ;
                         3) A l’unanimité,
                         Rejette la demande reconventionnelle de la Serbie.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le trois février deux mille quinze, en trois exemplaires,
                     dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                     mis respectivement au Gouvernement de la République de Croatie et au
                     Gouvernement de la République de Serbie.

                                                                               Le président,
                                                                       (Signé) Peter Tomka.
                                                                                Le greffier,
                                                                   (Signé) Philippe Couvreur.




                        M. le juge Tomka, président, joint à l’arrêt l’exposé de son opinion
                     individuelle ; MM. les juges Owada, Keith et Skotnikov joignent à l’ar-
                     rêt les exposés de leur opinion individuelle ; M. le juge Cançado Trin-
                     dade joint à l’arrêt l’exposé de son opinion dissidente ; Mmes les juges Xue
                     et Donoghue joignent des déclarations à l’arrêt ; M. le juge Gaja,
                     Mme la juge Sebutinde et M. le juge Bhandari joignent à l’arrêt les expo-
                     sés de leur opinion individuelle ; M. le juge ad hoc Vukas joint à l’arrêt
                     l’exposé de son opinion dissidente ; M. le juge ad hoc Kreća joint à l’arrêt
                     l’exposé de son opinion individuelle.

                                                                               (Paraphé) P.T.
                                                                              (Paraphé) Ph.C.




                     155




7 CIJ1077.indb 306                                                                                     18/04/16 08:54

